Case 19-30249-KLP               Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38                        Desc Main
                                          Document      Page 1 of 345


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
    GYMBOREE GROUP, INC., et al., 1                                    ) Case No. 19-30258 (KLP)
                                                                       )
                              Debtors.                                 ) (Jointly Administered)
                                                                       )


                           SCHEDULE OF ASSETS AND LIABILITIES FOR
                               GYMBOREE RETAIL STORES, LLC
                                   CASE NO. 19-30249 (KLP)




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding Corporation
      (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc. (6463);
      Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores, LLC
      (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
      71 Stevenson Street, Suite 2200, San Francisco, California 94105.
Case 19-30249-KLP               Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38                        Desc Main
                                          Document      Page 2 of 345


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                  )
    In re:                                                        )         Chapter 11
                                                                  )
    GYMBOREE GROUP, INC., et al.,1                                )         Case No. 19-30258 (KLP)
                                                                  )
                              Debtors.                            )         (Jointly Administered)
                                                                  )

        GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODS, AND
       DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
             LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS


General

        The Schedules of Assets and Liabilities (collectively, the “Schedules”) and the Statements
of Financial Affairs (collectively, the “Statements” and, together with the Schedules, the
“Schedules and Statements”) filed by Gymboree Group Inc. (“Gymboree” or the “Company”) and
its debtor affiliates, as chapter 11 debtors in possession (collectively the “Debtors”) pending in the
United States Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”) were
prepared, pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure, by management of the Debtors, with
the assistance of the Debtors’ advisors, and are unaudited.

        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances, based on
information available at the time of preparation, subsequent information or discovery may result
in material changes to these Schedules and Statements, and inadvertent errors, inaccuracies, or
omissions may have occurred. Because the Schedules and Statements contain unaudited
information, which is subject to further review, verification, and potential adjustment, there can be
no assurance that these Schedules and Statements are complete. The Debtors reserve all rights to
amend or supplement the Schedules and Statements from time to time, in all respects, as may be
necessary or appropriate, including, without limitation, the right to amend the Schedules and
Statements with respect to claim (as defined in section 101(5) of the Bankruptcy Code, “Claim”)
description, designation, or Debtor against which the Claim is asserted; dispute or otherwise assert
offsets or defenses to any Claim reflected in the Schedules and Statements as to amount, liability,

1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding Corporation
      (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc. (6463);
      Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores, LLC
      (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is 71
      Stevenson Street, Suite 2200, San Francisco, California 94105.



                                                            1
Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                   Document      Page 3 of 345


priority, status, or classification; subsequently designate any Claim as “disputed,” “contingent,” or
“unliquidated;” or object to the extent, validity, enforceability, priority, or avoidability of any
Claim. Any failure to designate a Claim in the Schedules and Statements as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such Claim
or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute
an admission of liability by the Debtor against which the Claim is listed or against any of the
Debtors. Nothing contained in the Schedules and Statements shall constitute a waiver of any right
of the Debtors or an admission with respect to their chapter 11 cases (including, but not limited to,
issues involving claims, substantive consolidation, defenses, equitable subordination, and/or
causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and any other
relevant non-bankruptcy laws to recover assets or avoid transfers).

       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes to
the Schedules and Statements. As a result, inadvertent errors or omissions may exist.

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or re-
categorized. In no event will the Debtors or their agents, attorneys and financial advisors be liable
to any third party for any direct, indirect, incidental, consequential, or special damages (including,
but not limited to, damages arising from the disallowance of a potential claim against the Debtors
or damages to business reputation, lost business, or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
of the possibility of such damages.

        The Schedules and Statements have been signed by Jon W. Kimmins, Chief Financial
Officer, and authorized agent at each of the Debtors. Accordingly, in reviewing and signing the
Schedules and Statements, Mr. Kimmins necessarily relied upon the efforts, statements, and
representations of the Debtors’ other personnel and professionals. Mr. Kimmins has not (and could
not have) personally verified the accuracy of each such statement and representation, including,
but not limited to, statements and representations concerning amounts owed to creditors,
classification of such amounts, and their addresses.

        Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments. In the event
that the Schedules and Statements differ from the Global Notes, the Global Notes shall control.



                                                  2
Case 19-30249-KLP            Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38                     Desc Main
                                       Document      Page 4 of 345


        These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules and Statements (the “Global Notes”) are incorporated by
reference in, and comprise an integral part of, all of the Schedules and Statements, and should be
referred to and considered in connection with any review of the Schedules and Statements.2

                             Global Notes and Overview of Methodology

Description of the Cases and Information Date

        On January 16, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for relief
under chapter 11 of the Bankruptcy Code in the Bankruptcy Court. The chapter 11 cases are being
jointly administered under Case No. 19-30258 (KLP) pursuant to an order entered on January 17,
2019 [Docket No. 60]. The Debtors continue to operate their business and manage their property
as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
Notwithstanding the joint administration of the Debtors’ cases for procedural purposes, each
Debtor has filed its own Schedules and Statements. The asset information provided herein, except
as otherwise noted, represents the asset data of the Debtors as of January 5, 2019, the date of the
Debtors’ month end closure to their balance sheet prior to the Petition Date, and the liability data
of the Debtors as of the close of business on the Petition Date.

        On June 12, 2017, The Gymboree Corp. and several of its affiliates commenced chapter 11
cases (the “Prior Cases”) before the Court, which were jointly administered under the caption In
re The Gymboree Corp., No. 17-32986 (KLP). A plan of reorganization was confirmed in the Prior
Cases on September 7, 2017, and such plan went effective on September 29, 2017. On January 19,
2018, all of the Prior Cases, other than the case of The Gymboree Corporation, were closed. Unless
otherwise specified in the Schedules, Statements or Specific Notes, the responses contained in the
Schedules and Statements only relate to the period since the Debtors’ emergence from the Prior
Cases. Although the Debtors in these cases are distinct from the debtors in the Prior Cases and the
Debtors do not express any views with respect to the reliability or accuracy of information
contained in the Schedules and Statements filed by the debtors in the Prior Cases, such Schedules
and Statements may provide similar information relevant to the Debtors for earlier periods of time.

Basis of Presentation

        For financial reporting purposes, prior to the Petition Date, the Debtors prepared financial
statements that were consolidated by Debtor Gymboree Holding Corporation. Combining the
assets and liabilities set forth in the Debtors’ Schedules and Statements would result in amounts
that would be substantially different from financial information that would be prepared on a
consolidated basis under Generally Accepted Accounting Principles (“GAAP”). Therefore, these
Schedules and Statements do not purport to represent financial statements prepared in accordance
with GAAP nor are they intended to fully reconcile to the financial statements prepared by the
Debtors. Unlike the consolidated financial statements, these Schedules and Statements reflect the

2
    These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
    Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
    Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
    exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
    appropriate.



                                                        3
Case 19-30249-KLP          Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                    Document      Page 5 of 345


assets and liabilities of each separate Debtor, except where otherwise indicated. Information
contained in the Schedules and Statements has been derived from the Debtors’ books and records
and historical financial statements.

        Moreover, given, among other things, the uncertainty surrounding the collection and
ownership of certain assets and the valuation and nature of certain liabilities, to the extent that a
Debtor shows more assets than liabilities, this is not an admission that the Debtor was solvent as
of the Petition Date or at any time prior to the Petition Date. Likewise, to the extent a Debtor
shows more liabilities than assets, this is not an admission that the Debtor was insolvent at the
Petition Date or any time prior to the Petition Date.

Amendment of Schedules and Statements

        While reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements, inadvertent errors or omissions may exist. The Debtors reserve all
rights to amend and/or supplement the Schedules and Statements from time to time as is necessary
or appropriate.

                 General Disclosures Applicable to Schedules and Statements

        1.      Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant bankruptcy and
non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with respect to any
cause of action (including avoidance actions), controversy, right of setoff, cross claim,
counterclaim, or recoupment and any claim on contracts or for breaches of duties imposed by law
or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
judgment, account, defense, power, privilege, license, and franchise of any kind or character
whatsoever, known, unknown, fixed or contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in tort,
in law or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”) they
may have, and neither these Global Notes nor the Schedules and Statements shall be deemed a
waiver of any claims or Causes of Action or in any way prejudice or impair the assertion of such
claims or Causes of Action.

        2.      Recharacterization. The Debtors have made reasonable efforts to correctly
characterize, classify, categorize, and designate the claims, assets, executory contracts, unexpired
leases, and other items reported in the Schedules and Statements. However, the Debtors may have
improperly characterized, classified, categorized, designated or omitted certain items due to the
complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all of their rights
to recharacterize, reclassify, recategorize, or redesignate items reported in the Schedules and
Statements at a later time as necessary or appropriate, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.




                                                   4
Case 19-30249-KLP          Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                    Document      Page 6 of 345


        3.       Claim Designations. Any failure to designate a claim in the Schedules and
Statements as “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The Debtors
reserve all of their rights to dispute, or to assert offsets or defenses to, any claim reflected on their
Schedules or Statements on any grounds, including, but not limited to, amount, liability, priority,
status, or classification, or to otherwise subsequently designate any claim as “contingent,”
“unliquidated,” or “disputed.” Moreover, the Debtors reserve all of their rights to amend their
Schedules and Statements as necessary and appropriate. Listing a claim does not constitute an
admission of liability by the Debtors.

        4.     Unliquidated Claim Amounts. Claim amounts that could not be readily
quantified by the Debtors are scheduled as “unliquidated.”

       5.       Undetermined Amounts. The description of an amount as “undetermined” is not
intended to reflect upon the materiality of such amount.

        6.      Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the
Debtors’ chapter 11 cases entered on or about January 17, 2019, January 18, 2019 and
February 15, 2019 (collectively, the “First Day Orders”), the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims of employees, critical service
providers, lienholders, exporters, importers, customer credits/refunds, and taxing authorities.
Accordingly, these liabilities may have been or may be satisfied in accordance with such orders
and therefore may not be listed in the Schedules and Statements. Regardless of whether such
claims are listed in the Schedules and Statements, to the extent such claims are paid pursuant to an
order of the Bankruptcy Court (including the First Day Orders), the Debtors reserve all rights to
amend or supplement their Schedules and Statements to reflect such payment as is necessary and
appropriate to avoid overpayment or duplicate payment for such liabilities.

        7.      Other Paid Claims. To the extent the Debtors have reached any postpetition
settlement with a vendor or other creditor, the terms of such settlement will prevail, supersede
amounts listed in the Debtors’ Schedules and Statements, and shall be enforceable by all parties,
subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of the
claims listed in the Schedules and Statements pursuant to any orders entered by the Bankruptcy
Court, the Debtors reserve all rights to amend and supplement the Schedules and Statements and
take other action, such as filing claims objections, as is necessary and appropriate to avoid
overpayment or duplicate payment for such liabilities.

        8.      Valuation. It would be prohibitively expensive, unduly burdensome, and an
inefficient use of estate assets for the Debtors to obtain current market valuations of all of their
assets. Accordingly, unless otherwise indicated, net book values as of January 5, 2019 are
reflected on the Schedules and Statements. Exceptions to this include operating cash and certain
other assets. Operating cash is presented at bank balance as of the Petition Date. Certain other
assets, such as investments in subsidiaries and other intangible assets, are listed at undetermined
amounts, as the net book values may differ materially from fair market values. Amounts ultimately
realized may vary from net book value (or whatever value was ascribed) and such variance may
be material. Accordingly, the Debtors reserve all of their rights to amend or adjust the value of
each asset set forth herein. In addition, the amounts shown for total liabilities exclude items


                                                   5
Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                   Document      Page 7 of 345


identified as “unknown” or “undetermined,” and, thus, ultimate liabilities may differ materially
from those stated in the Schedules and Statements. Also, assets that have been fully depreciated
or that were expensed for accounting purposes either do not appear in these Schedules and
Statements or are listed with a zero-dollar value, as such assets have no net book value. The
omission of an asset from the Schedules and Statements does not constitute a representation
regarding the ownership of such asset, and any such omission does not constitute a waiver of any
rights of the Debtors with respect to such asset. Given, among other things, the current market
valuation of certain assets and the valuation and nature of certain liabilities, nothing in the Debtors’
Schedules and Statements shall be, or shall be deemed to be an admission that any Debtor was
solvent or insolvent as of the Petition Date.

       9.      Liabilities. The Debtors have sought to allocate liabilities between the prepetition
and postpetition periods based on the information and research that was conducted in connection
with the preparation of the Schedules and Statements. As additional information becomes
available and further research is conducted, the allocation of liabilities between prepetition and
postpetition periods may change. The Debtors reserve the right to amend the Schedules and
Statements as they deem appropriate in this regard.

        10.     Excluded Assets and Liabilities. The Debtors have excluded certain categories of
assets, tax accruals, and liabilities from the Schedules and Statements, including without
limitation, certain intercompany transactions, accrued salaries, certain employee benefit accruals
and accrued accounts payable. In addition and as set forth above, the Debtors have excluded
certain amounts for which the Debtors have been granted authority to pay pursuant to a First Day
Order or other order that may be entered by the Bankruptcy Court. The Debtors also have excluded
rejection damage claims of counterparties to executory contracts and unexpired leases that may be
rejected (if any), to the extent such damage claims exist or may exist. Also, certain immaterial
assets and liabilities may have been excluded.

        11.     Confidential or Sensitive Information. There may be instances in which certain
information in the Schedules and Statements intentionally has been redacted due to the nature of
an agreement between a Debtor and a third party, concerns about the confidential or commercially
sensitive nature of certain information, or concerns for the privacy of an individual. The alterations
will be limited to only what is necessary to protect the Debtor or third party.

        12.     Leases. The Debtors have not included in the Schedules and Statements the future
obligations of any capital or operating leases. To the extent that there was an amount outstanding
as of the Petition Date, the creditor has been included on Schedule F of the Schedules.

        13.     Contingent Assets. The Debtors believe that they may possess certain claims and
causes of action against various parties. Additionally, the Debtors may possess contingent claims
in the form of various avoidance actions they could commence under the provisions of chapter 5
of the Bankruptcy Code and other relevant non-bankruptcy laws. The Debtors, despite reasonable
efforts, may not have set forth all of their causes of action against third parties as assets in their
Schedules and Statements. The Debtors reserve all of their rights with respect to any claims, causes
of action, or avoidance actions they may have and nothing contained in these Global Notes or the
Schedules and Statements shall be deemed a waiver of any such claims, avoidance actions, or
causes of action or in any way prejudice or impair the assertion of such claims.


                                                   6
Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                   Document      Page 8 of 345


        The Debtors may also possess contingent and unliquidated claims against affiliate Debtor
entities for various financial accommodations and similar benefits they have extended from time
to time, including contingent and unliquidated claims for contribution, reimbursement, and/or
indemnification arising from, among other things, (i) letters of credit, (ii) notes payable and
receivable, (iii) surety bonds, (iv) guarantees, (v) indemnities, and (vi) warranties. Additionally,
prior to the relevant Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits
in the ordinary course of its business against third parties seeking monetary damages. Refer to
each Statement, item 4(a)(i), for lawsuits commenced prior to the relevant Petition Date in which
the Debtor was a plaintiff.

       14.     Receivables and Payables. The Debtors have not listed individual customer
accounts receivable balance information as the Company considers its customer list to be
proprietary and confidential.

        15.    Intercompany Accounts. The Debtors record intercompany assets and liabilities
through intercompany trade (includes trade and other business-related transactions) accounts,
where they are reflected as receivables and payables. Intercompany trade accounts record sales-
type transactions between Gymboree’s subsidiaries and affiliates. The Debtors have eliminated
intra-company activity within each legal entity, and intercompany balances are reported in the
Schedules on a net basis. For additional information regarding the Debtors’ intercompany
transactions and related cash management protocols, see Debtors’ Motion for Entry of Interim and
Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
System, (B) Maintain Existing Bank Accounts, and (C) Perform Intercompany Transactions,
(II) Granting a Waiver of (A) the Requirements of Section 345(b) of the Bankruptcy Code and
(B) Certain of the U.S. Trustee’s Operating Guidelines, (III) Scheduling a Hearing to Consider
Entry of a Final Order, and (IV) Granting Related Relief [Docket No. 10] (the “Cash Management
Motion”).

        16.     Guarantees and Other Secondary Liability Claims. The Debtors have used
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other such agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedule H for the Debtor or Debtors affected
by such Guarantees. However, certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to amend the Schedules to the
extent that additional Guarantees are identified.

        17.     Intellectual Property Rights. Exclusion of certain intellectual property shall not
be construed to be an admission that such intellectual property rights have been abandoned, have
been terminated, or otherwise have expired by their terms, or have been assigned or otherwise
transferred pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of certain
intellectual property shall not be construed to be an admission that such intellectual property rights
have not been abandoned, have not been terminated, or otherwise have not expired by their terms,
or have not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
transaction. The Debtors have made every effort to attribute intellectual property to the rightful
Debtor owner, however, in some instances, intellectual property owned by one Debtor may, in


                                                  7
Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                   Document      Page 9 of 345


fact, be owned by another. Accordingly, the Debtors reserve all of their rights with respect to the
legal status of any and all intellectual property rights.

        18.     Executory Contracts. Although the debtors made diligent efforts to attribute an
executory contract to its rightful Debtor, in certain instances, the Debtors may have inadvertently
failed to do so. Accordingly, the Debtors reserve all of their rights with respect to the named
parties of any and all executory contracts, including the right to amend Schedule G.

        19.    Liens. The inventories, property, and equipment listed in the Statements and
Schedules are presented without consideration of any asserted mechanics’, materialmen, or similar
liens that may attach (or have attached) to such inventories, property, and equipment.

       20.    Estimates. To prepare and file the Schedules as close to the Petition Date as
possible, management was required to make certain estimates and assumptions that affected the
reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
reported amounts of assets and liability to reflect changes in those estimates or assumptions.

       21.     Fiscal Year. Effective July 13, 2017, the Debtors’ predecessors in interest elected
to change their fiscal year to begin and end on the Saturday closest to the end of January. The
Debtors’ Fiscal Year 2017 was only for the period beginning September 29, 2017, the date they
came into existence and emerged from their predecessors’ chapter 11 cases, and ending
February 3, 2018. The Debtors’ Fiscal Year 2018 was for the 12-month period beginning
February 4, 2018 and ending February 2, 2019.

       22.     Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

       23.     Property and Equipment. Unless otherwise indicated, owned property and
equipment are stated at net book value. The Debtors may lease furniture, fixtures, and equipment
from certain third party lessors. Any such leases are set forth in the Schedules and Statements.
Nothing in the Schedules and Statements is or shall be construed as an admission as to the
determination as to the legal status of any lease (including whether any lease is a true lease or a
financing arrangement), and the Debtors reserve all of their rights with respect to same.

       24.     Inventory. Merchandise inventories are recorded at cost, determined on a
weighted-average basis. The Debtors record an inventory shrink adjustment based upon physical
counts and also provide for estimated shrink adjustments for the period between the last physical
inventory count and each balance sheet date. The inventory shrink estimate can be affected by
changes in merchandise mix and changes in actual shrink trends.

         25.    Claims of Third-Party Related Entities. While the Debtors have made every
effort to properly classify each claim listed in the Schedules as being either disputed or undisputed,
liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able to
fully reconcile all payments made to certain third parties and their related entities on account of
the Debtors’ obligations to same. Therefore, to the extent that the Debtors have classified their
estimate of claims of a creditor as disputed, all claims of such creditor’s affiliates listed in the
Schedules and Statements shall similarly be considered as disputed, whether or not they are
designated as such.



                                                  8
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                  Document     Page 10 of 345


        26.     Interest in Subsidiaries and Affiliates. Debtor Gymboree Holding Corporation
is a holding company with Debtor Gymboree Intermediate Corporation being a wholly-owned
direct subsidiary. In turn, Gymboree Group, Inc. is a wholly-owned direct subsidiary of Gymboree
Intermediate Corporation. With the exception of Gym-Card, LLC, which is the wholly-owned
direct subsidiary of Gymboree Retail Stores, LLC, each of the other seven Debtors are wholly-
owned direct subsidiaries of Gymboree Group, Inc. Each Debtor’s Schedule A/B15 or
Statement 25 contains a listing of the current capital structure of the Debtors and includes
ownership interests.

        27.    Umbrella or Master Agreements. Contracts listed in the Schedules and
Statements may be umbrella or master agreements that cover relationships with some or all of the
Debtors. Where relevant, such agreements have been listed in the Schedules and Statements only
of the Debtor that signed the original umbrella or master agreement.

        28.    Credits and Adjustments. The claims of individual creditors for, among other
things, goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
and records and may not reflect credits, allowances, or other adjustments due from such creditors
to the Debtors. The Debtors reserve all of their rights with regard to such credits, allowances, and
other adjustments, including the right to assert claims objections and/or setoffs with respect to the
same.

        29.     Setoffs. The Debtors incur certain setoffs and other similar rights during the
ordinary course of business. Offsets in the ordinary course can result from various items,
including, without limitation, intercompany transactions, pricing discrepancies, returns,
warranties, and other disputes between the Debtors and their suppliers. These offsets and other
similar rights are consistent with the ordinary course of business in the Debtors’ industry and are
not tracked separately. Therefore, although such offsets and other similar rights may have been
accounted for when certain amounts were included in the Schedules, offsets are not independently
accounted for, and as such, are excluded from the Schedules.

        30.     Insiders. For purposes of the Schedules and Statements, the Debtors define
“insiders” to include the following: (a) directors; (b) officers; (c) shareholders holding in excess
of 20% of the voting shares of one of the Debtor entities (whether directly or indirectly);
(d) relatives of directors, officers or shareholders of the Debtors (to the extent known by the
Debtors); and (e) Debtor/non-Debtor affiliates.

        Persons listed as “insiders” have been included for informational purposes only. The
Debtors do not take any position with respect to: (a) such person’s influence over the control of
the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision
making or corporate authority of such individual; or (d) whether such individual could successfully
argue that he or she is not an “insider” under applicable law, including the federal securities laws,
or with respect to any theories of liability or for any other purpose.

        31.    Controlling Shareholders. For purposes of the Schedules and Statements, the
Debtors define “controlling shareholders” to include entities that directly hold in excess of 20% of
the voting shares of the applicable Debtor entity. Entities listed as “controlling shareholders” have
been included for informational purposes only. The Debtors do not take any position with respect


                                                 9
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                  Document     Page 11 of 345


to such entity’s influence over the control of the Debtors or whether such entity could successfully
argue that it is not a “controlling shareholder” under applicable law, including the federal securities
laws, or with respect to any theories of liability or for any other purpose.

       32.     Payments. The financial affairs and business of the Debtors are complex. Prior to
the Petition Date, the Debtors maintained a cash management and disbursement system in the
ordinary course of their businesses (the “Cash Management System”) (as described in the Cash
Management Motion). Although efforts have been made to attribute open payable amounts to the
correct legal entity, the Debtors reserve the right to modify or amend their Schedules and
Statements to attribute such payment to a different legal entity, if appropriate.

        33.     Totals. All totals that are included in the Schedules and Statements represent totals
of all the known amounts included in the Schedules and Statements. To the extent there are
unknown or undetermined amounts, the actual total may be different than the listed total. The
description of an amount as “unknown” or “undetermined” is not intended to reflect upon the
materiality of such amount. To the extent a Debtor is a guarantor of debt held by another Debtor,
the amounts reflected in these Schedules are inclusive of each Debtor’s guarantor obligations.




                                                  10
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                  Document     Page 12 of 345


General Notes Regarding Schedule A/B

The Debtors transfer funds among Debtors and non-debtor entities in the ordinary course of
business as trade. Intercompany transfers are not reported by the Debtors as accounts receivable,
so do not appear in Schedules A/B. Any intercompany debts are recorded on Schedules E/F.

Specific Notes Regarding Schedule A/B

        1.     Schedule A/B-6 – Deposits and Prepayments. Deposit amounts are as of the
Petition Date and do not reflect any modifications made by the Debtors after the Petition Date or
any applications made by certain utilities after the Petition Date to pay for services provided by
them before the Petition Date.

         2.     Schedule A/B-8 –Prepayments, including prepayments on executory contracts,
leases, insurance, taxes, and rent. The Debtors have categorized their various prepayments by
type, and have employed the catch-all category titled “Prepaid Other” for any prepayments that do
not fit neatly under any other category. The types of prepayments categorized as “Prepaid Other”
include certain advances made under service agreements and professional fees.

       3.      Schedule A/B-15 – Stock and interests in incorporated and unincorporated
businesses. See Schedule Exhibit A/B-15 for additional businesses the Debtor was a parent of or
owned a significant interest in.

       4.     Schedule A/B-21 – Inventory, excluding agricultural assets. With respect to
inventory obsolescence reserves, the Company reserves 25% for any merchandise older than one
year. Furthermore, a lower cost of market reserve is calculated based on GAAP.

        5.      Schedules A/B-39, -40, -41, -43, -44, and -50 – Office and Business Equipment.
Certain of the Debtors’ office and business equipment, fixtures, machinery, furnishings, and
supplies are not capitalized based on its accounting policies and procedures. The Debtors generally
capitalize an asset if it has a life of more than 1 year and if it meets a certain dollar threshold in
accordance with the Debtors’ accounting policy. There may be certain assets that are not
capitalized because they did not meet the Debtors’ capitalization policy. Those assets that are not
capitalized are not listed herein.

        6.       Schedule A/B-55 – Real property. For financial reporting purposes, the Debtors’
interest in the lease entered into with respect to the Debtors’ distribution center located in Dixon,
California is accounted for as a failed sale-leaseback. Accordingly, despite the fact that
Gymboree Retail Stores, LLC is not named on the lease, a portion of the capitalized value of the
Debtors’ interest in this real property is reflected on its Schedules.

        7.      Schedule A/B-63 – Customer lists, mailing lists, or other compilations. The
Debtor operates three retail store locations in Puerto Rico. The Schedule includes the value
allocated to the customer list associated with each store.

      8.       Schedule A/B-65 – Goodwill. The Debtors implemented a series of organizational
changes as part of the plan of reorganization confirmed during the Prior Cases, and in connection



                                                 11
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                  Document     Page 13 of 345


therewith the Debtors undertook a fair valuation of their assets and liabilities that resulted in the
creation of goodwill accounts for many of the Debtors upon their emergence from the Prior Cases.

        9.      Schedule A/B-72 – Tax refunds and unused net operating losses (NOLs). The
Debtors’ Schedule A/B may include certain tax refunds and unused state net operating losses
(“NOLs”) as set forth therein that have accrued and are available to offset future tax liabilities in
certain circumstances. Schedule A/B reflects the balance of the amount of a Debtor’s NOLs as of
February 3, 2018, and does not reflect any NOLs that such Debtor may accrue in the future,
including for the fiscal year ended February 2, 2019.




                                                 12
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                  Document     Page 14 of 345


Specific Notes Regarding Schedule D

         Except as otherwise agreed pursuant to a stipulation or agreed order or general order
entered by the Court, the Debtors reserve their rights to dispute or challenge validity, perfection,
or immunity from avoidance of any lien purported to be granted or perfected in any specific asset
to a secured creditor listed on Schedule D of any Debtor. Moreover, although the Debtors may
have scheduled claims of various creditors as secured claims, the Debtors reserve all rights to
dispute or challenge the secured nature of any such creditor’s claim or the characterization of the
structure of any such transaction or any document or instrument (including, without limitation, any
intercompany agreement) related to such creditor’s claim. Further, while the Debtors have
included the results of Uniform Commercial Code searches, the listing of such results is not nor
shall it be deemed an admission as to the validity of any such lien. Conversely, the Debtors made
reasonable, good faith efforts to include all liens on Schedule D, but may have inadvertently
omitted to include an existing lien because of, among other things, the possibility that a lien may
have been imposed after the Uniform Commercial Code searches were performed or a vendor may
not have filed the requisite perfection documentation. Moreover, the Debtors have not included on
Schedule D parties that may believe their Claims are secured through setoff rights or inchoate
statutory lien rights. Although there are multiple parties that may hold a portion of, or a beneficial
interest in, the debt included in the Debtors’ prepetition secured credit facility and secured loan,
only the administrative agents have been listed for purposes of Schedule D. The amounts listed as
outstanding under the Debtors’ prepetition loan facilities reflect approximate amounts as of the
Petition Date.

        In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with respect
to scheduled claims of other Debtors, and no claim set forth on Schedule D of any Debtor is
intended to acknowledge claims of creditors that are otherwise satisfied or discharged by other
entities. The descriptions provided in Schedule D are intended only as a summary. Reference to
the applicable loan agreements and related documents is necessary for a complete description of
the collateral and the nature, extent, and priority of any liens. Nothing in the Global Notes or the
Schedules and Statements shall be deemed a modification or interpretation of the terms of such
agreements.

        Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
collateral relating to the debt contained on Schedule D are contained in the Declaration of Stephen
Coulombe, Chief Restructuring Officer of Gymboree Group, Inc., in Support of Chapter 11
Petitions and First Day Motions [Docket No. 11].

       In Schedule D, the Debtors’ prepetition loans are listed at their full principal amount plus
accrued interest as of the Petition Date. Schedule E/F does not include a potential deficiency claim
that may result from a partial recovery.

       Although the Debtors in these cases are distinct from the debtors in the Prior Cases, the
Debtors have attempted to include all creditors from the Prior Cases in the Schedules and
Statements of the Debtors. Accordingly, the Debtors have listed and carried forward any claims
that would have been included in the Schedule of a debtor from the Prior Cases in the Schedule of
the applicable Debtor in these cases.



                                                 13
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                  Document     Page 15 of 345


Specific Notes Regarding Schedule E/F

       1.      Creditors Holding Priority Unsecured Claims. The listing of any claim on Schedule
E/F does not constitute an admission by the Debtors that such claim is entitled to priority treatment
under section 507 of the Bankruptcy Code. The Debtors reserve all of their rights to dispute the
amount and/or the priority status of any claim on any basis at any time.

Schedule E/F for certain Debtors includes claims of former employees, including claims for
accrued and unpaid flexible time off. As reflected in the Debtors’ Schedule E/F, the Debtors are
not able to determine the portion of claims for flexible time off owed to former employees that is
entitled to priority treatment under section 507 of the Bankruptcy Code.

Certain of the claims listed on the Debtors’ Schedule E/F are claims owing to various governmental
and taxing authorities to which the Debtors may potentially be liable. However, certain of such
claims may be subject to on-going audits and the Debtors are otherwise unable to determine with
certainty the amount of many, if not all, of the remaining claims listed on Schedule E/F. Therefore,
the Debtors have listed all such claims as unknown in amount, pending final resolution of on-going
audits or other outstanding issues.

       2.     Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
reasonable best efforts to list all general unsecured claims against the Debtors on Schedule E/F
based upon the Debtors’ existing books and records.

Schedule E/F does not include certain deferred credits, deferred charges, deferred liabilities,
accruals, or general reserves. Such amounts are general estimates of liabilities and do not represent
specific claims as of the Petition Date; however, such amounts are reflected on the Debtors’ books
and records as required in accordance with GAAP. Such accruals are general estimates of liabilities
and do not represent specific claims as of the Petition Date. Schedule E/F does not include certain
reserves for potential unliquidated contingencies that historically were carried on the Debtors’
books as of the Petition Date; such reserves were for potential liabilities only and do not represent
actual liabilities as of the Petition Date.

The claims listed in Schedule E/F arose or were incurred on various dates. In certain instances, the
date on which a claim arose is an open issue of fact. Determining the date upon which each claim
in Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive and,
therefore, the Debtors do not list a date for each claim listed on Schedule E/F. Schedule E/F
contains information regarding potential and pending litigation involving the Debtors. In certain
instances, the Debtor that is the subject of the litigation is unclear or undetermined. To the extent
that litigation involving a particular Debtor has been identified, however, such information is
contained in the Schedule for that Debtor.

Schedule E/F reflects the prepetition amounts owing to counterparties to executory contracts and
unexpired leases. Such prepetition amounts, however, may be paid in connection with the
assumption, or assumption and assignment, of an executory contract or unexpired lease.




                                                 14
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                  Document     Page 16 of 345


In addition, Schedule E/F does not include rejection damage claims of the counterparties to the
executory contracts and unexpired leases that have been or may be rejected, to the extent such
damage claims exist.

Except in certain limited circumstances, the Debtors have not scheduled contingent and
unliquidated liabilities related to guaranty obligations on Schedule E/F. Such guaranties are,
instead, listed on Schedule H.

The claims of individual creditors for, among other things, goods, services, or taxes listed on the
Debtors’ books and records may not reflect credits or allowances due from such creditors.

The Debtors reserve all of their rights in respect of such credits or allowances. The dollar amounts
listed may be exclusive of contingent or unliquidated amounts.

Unless the Debtors were required to pay ancillary costs, such as freight, miscellaneous fees and
taxes, such costs are not included in the liabilities scheduled, as such amounts do not represent
actual liabilities of the Debtor.

In the ordinary course of business, certain of the Debtors contract with utility providers to provide
services to their retail stores. In certain instances, the identity of the Debtor that may have been
obligated to pay a given utility before the Petition Date is an open issue of fact. Determining the
correct Debtor would be unduly burdensome and cost prohibitive and, therefore, the Debtors have
instead attempted to include all prepetition amounts owing to utilities on Schedule E/F of Debtor
Gymboree Retail Stores, LLC.

        3.     Schedule – Intercompany. The Debtors maintain business relationships among each
other and with their foreign subsidiary based in Canada (the “Foreign Subsidiary”) resulting in
intercompany receivables and payables in the ordinary course of business. Such Intercompany
Claims arise (a) among the Debtors and (b) between the Debtors and the Foreign Subsidiary
pursuant to prepetition shared services and intercompany trade arrangements, and other
intercompany arrangements. The respective intercompany accounts payable and accounts
receivable are listed at the net amount due to/due from the Debtor as of January 15, 2019 on
Schedule E/F for each Debtor. Intercompany liabilities listed on the Schedules do not reflect any
entries made during the fiscal year close period that relate to charges incurred before the Petition
Date.

        4.      Schedule – Merchant Trade Payables. The Merchant Trade Payables listed on
Schedule E/F contain the pre-petition liability information available to the Debtors as of the date
of filing and do not include invoices that were paid subsequent to the Petition Date related to
prepetition obligations per the Final Order (I) Authorizing the Debtors to Pay Certain Prepetition
Claims of Critical Services Providers and (II) Granting Related Relief (the “Critical Services
Providers Order”) [Docket No. 379].

Furthermore, as part of the relief granted in Critical Services Providers Order, the Debtors will
continue to make payments towards outstanding prepetition obligations to certain service
providers, and the amounts scheduled are subject to change as future payments are made towards
the underlying obligations.


                                                 15
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                  Document     Page 17 of 345




        5.     Schedule –Other Trade Payables. The Other Trade Payables listed on Schedule E/F
contain the pre-petition liability information available to the Debtors as of the date of filing and do
not include invoices that were paid subsequent to the Petition Date related to prepetition
obligations per the: Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
Critical Services Providers and (II) Granting Related Relief (the “Critical Services Providers
Order”) [Docket No. 379] and Final Order (I) Authorizing the Debtors to Pay Prepetition Claims
of Shippers, Warehousemen and Contractors and Import/Export Charges, and (II) Granting
Related Relief [Docket No. 380].




                                                  16
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                  Document     Page 18 of 345


Specific Notes Regarding Schedule G

        1.       Executory Contracts. While the Debtors’ existing books, records, and financial
systems have been relied upon to identify and schedule executory contracts at each of the Debtors,
and although commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions, or over inclusions may have occurred. The Debtors do
not make, and specifically disclaim, any representation or warranty as to the completeness or
accuracy of the information set forth on Schedule G. The Debtors hereby reserve all of their rights
to dispute the validity, status, or enforceability of any contract, agreement, or lease set forth in
Schedule G and to amend or supplement Schedule G as necessary. The contracts, agreements, and
leases listed on Schedule G may have expired or may have been modified, amended, or
supplemented from time to time by various amendments, restatements, waivers, estoppel
certificates, letters, memoranda, and other documents, instruments, and agreements that may not
be listed therein despite the Debtors’ use of reasonable efforts to identify such documents. Further,
unless otherwise specified on Schedule G, each executory contract or unexpired lease listed
thereon shall include all exhibits, schedules, riders, modifications, declarations, amendments,
supplements, attachments, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or
unexpired lease, without respect to whether such agreement, instrument or other document is listed
thereon.

       In some cases, the same supplier or provider may appear multiple times on Schedule G.
This multiple listing, if applicable, is intended to reflect distinct agreements between the applicable
Debtor and such supplier or provider.

        In the ordinary course of business, the Debtors may have issued numerous purchase orders
for supplies, product, and related items which, to the extent that such purchase orders constitute
executory contracts, are not listed individually on Schedule G. To the extent that goods were
delivered under purchase orders prior to the Petition Date, vendors’ claims with respect to such
delivered goods are included on Schedule E/F.

        As a general matter, certain of the Debtors’ executory contracts and unexpired leases could
be included in more than one category. In those instances, one category has been chosen to avoid
duplication. Further, the designation of a category is not meant to be wholly inclusive or
descriptive of the entirety of the rights or obligations represented by such contract.

        Certain of the executory contracts and unexpired leases listed on Schedule G may contain
certain renewal options, guarantees of payment, options to purchase, rights of first refusal, right to
lease additional space, and other miscellaneous rights. Such rights, powers, duties, and obligations
are not set forth separately on Schedule G. In addition, the Debtors may have entered into various
other types of agreements in the ordinary course of their business, such as easements, rights of
way, subordination, nondisturbance, and atonement agreements, supplemental agreements,
amendments/letter agreements, title agreements, and confidentiality agreements. Such documents
also are not set forth in Schedule G.

       The Debtors hereby reserve all of their rights, claims, and causes of action with respect to
the contracts and agreements listed on Schedule G, including the right to dispute or challenge the


                                                  17
Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                   Document     Page 19 of 345


characterization or the structure of any transaction, document, or instrument related to a creditor’s
claim, to dispute the validity, status, or enforceability of any contract, agreement, or lease set forth
in Schedule G, and to amend or supplement Schedule G as necessary. Inclusion of any agreement
on Schedule G does not constitute an admission that such agreement is an executory contract or
unexpired lease and the Debtors reserve all rights in that regard, including, without limitation, that
any agreement is not executory, has expired pursuant to its terms, or was terminated prepetition.

        In addition, certain of the agreements listed on Schedule G may be in the nature of
conditional sales agreements or secured financings. The presence of a contract or agreement on
Schedule G does not constitute an admission that such contract or agreement is an executory
contract or unexpired lease. Certain of the contracts, agreements, and leases listed on Schedule G
may have been entered into by more than one of the Debtors. Further, the specific Debtor obligor
to certain of the executory contracts or unexpired leases could not be specifically ascertained in
every circumstance. In such cases, the Debtors used their best efforts to determine the correct
Debtor’s Schedule G on which to list such executory contract or unexpired lease.

       In the ordinary course of business, the Debtors have entered into numerous contracts or
agreements, both written and oral, regarding the provision of certain services on a month to month
basis. To the extent such contracts or agreements constitute executory contracts, these contracts
and agreements are not listed individually on Schedule G.

        Certain of the executory contracts may not have been memorialized and could be subject
to dispute; executory agreements that are oral in nature have not been included in Schedule G.

       In the ordinary course of business, the Debtors may have entered into confidentiality
agreements which, to the extent that such confidentiality agreements constitute executory
contracts, are not listed individually on Schedule G.

        Certain of the executory contracts and unexpired leases listed in Schedule G were assigned
to, assumed by, or otherwise transferred to certain of the Debtors in connection with, among other
things, acquisitions by the Debtors.

        The Debtors generally have not included on Schedule G any insurance policies, the
premiums for which have been prepaid. The Debtors submit that prepaid insurance policies are
not executory contracts pursuant to section 365 of the Bankruptcy Code because no further
payment or other material performance is required by the Debtors. Nonetheless, the Debtors
recognize that in order to enjoy the benefits of continued coverage for certain claims under these
policies, the Debtors may have to comply with certain non-monetary obligations, such as the
provision of notice of claims and cooperation with insurers. In the event that the Bankruptcy Court
were to ever determine that any such prepaid insurance policies are executory contracts, the
Debtors reserve all of their rights to amend Schedule G to include such policies, as appropriate.

       In addition, Schedule G does not include rejection damage claims of the counterparties to
the executory contracts and unexpired leases that have been or may be rejected, to the extent such
damage claims exist.

        Omission of a contract or agreement from Schedule G does not constitute an admission
that such omitted contract or agreement is not an executory contract or unexpired lease. The


                                                  18
Case 19-30249-KLP        Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                 Document     Page 20 of 345


Debtors’ rights under the Bankruptcy Code with respect to any such omitted contracts or
agreements are not impaired by the omission.

        Certain of the agreements listed on Schedule G may have been entered into by or on behalf
of more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of the
agreements could not be specifically ascertained in every circumstance. In such cases, the Debtors
have made reasonable efforts to identify the correct Debtors’ Schedule G on which to list the
agreement and, where a contract party remained uncertain, such agreements may have been listed
on a different Debtor’s Schedule G.




                                               19
Case 19-30249-KLP        Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                 Document     Page 21 of 345


Specific Notes Regarding Schedule H

Co-Debtors. In the ordinary course of their business, the Debtors pay certain expenses on behalf
of their subsidiaries. The Debtors may not have identified certain guarantees that are embedded in
the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments, and other
agreements. Further, certain of the guarantees reflected on Schedule H may have expired or may
no longer be enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the extent
that additional guarantees are identified or such guarantees are discovered to have expired or
become unenforceable.

In the ordinary course of their business, the Debtors may be involved in pending or threatened
litigation and claims arising out of certain ordinary course of business transactions.

These matters may involve multiple plaintiffs and defendants, some or all of whom may assert
cross-claims and counter-claims against other parties. Because such claims are contingent,
disputed, and/or unliquidated, such claims have not been set forth individually on Schedule H.

However, some such claims may be listed elsewhere in the Schedules and Statements.




                                                20
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                  Document     Page 22 of 345


General Notes Regarding Statements of Financial Affairs

       1.     SOFA Part 1, Questions 1 and 2 - Gross Revenue from Business and Non-Business
Revenue. The Debtors’ Fiscal Year 2017 was for the 4-month period beginning September 29,
2017 and ending February 3, 2018. The Debtors’ current fiscal year is for the 12-month period
ending February 2, 2019.

The Debtors report revenue on a cash basis for the period beginning September 2017, when the
Debtors reorganized and established their current entity structure. Please refer to the SOFA Part
1, Question 1 from the Statements filed in the Prior Cases for revenue detail prior to September
2017.

       2.    SOFA Part 2, Question 3 – Payments or transfers made to creditors within 90 days
preceding commencement of this case. All disbursements are reported on a cash basis.

       3.       SOFA Part 3, Question 7 – Legal actions, administrative proceedings, etc. to which
the debtor is or was a party within one year of commencement of this case. An action may have
been commenced against multiple Debtors. Only the Debtor named in a given case title is the
Debtor for which such case is listed.

Any action commenced by or against The Gymboree Corporation has been assumed to be pending
in the name of Debtor Gymboree Group, Inc., and any action commenced by or against Gymboree
Retail Stores, Inc. has been assumed to be pending in the name of Debtor Gymboree Retail Stores,
LLC.

        4.     SOFA Part 6, Question 13 – Property transferred outside ordinary course of
business within 2 years preceding commencement of this case. On July 15, 2016, the Debtors’
predecessors in interest consummated a transaction (the “Play & Music Transaction”) to sell all
the equity of affiliate Gymboree Play Programs, Inc. (“GPPI”), together with assignments and
licenses to certain intellectual property used in connection with the Gymboree Play & Music
business, to Zeavion, a Singapore-based investment group. Upon closing the Play & Music
Transaction, Zeavion acquired the entire Gymboree Play & Music enterprise, including its central
operations and centers in North America.

As part of the plan of reorganization confirmed in the Prior Cases that became effective in
September 2017, Debtor Gymboree Group, Inc. purchased substantially all of the assets of The
Gymboree Corporation, including its subsidiaries. Please refer to the organization documents and
asset purchase agreement filed in connection with such plan in the Prior Cases for additional details
regarding this transaction.

       5.       SOFA Part 13, Question 17 – This does not include any welfare benefit or severance
plan subject to ERISA, and includes only tax-qualified plans subject to ERISA.

        6.     SOFA Part 10, Question 20 – Off-premises storage, used within 1 year preceding
commencement of this case. As of the Petition Date, approximately 140 shipping containers of the
Debtors’ merchandise were being held by United States Customs and Border Protection due to
certain vendors not submitting or providing the agency with appropriate paperwork. The Debtors



                                                 21
Case 19-30249-KLP         Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38               Desc Main
                                  Document     Page 23 of 345


expect that the vast majority, if not all, of such containers have been released since the Petition
Date.

        7.      SOFA Part 13, Question 25 – Other businesses in which the Debtor has or has had
an interest. The Debtors reorganized pursuant to a chapter 11 plan of reorganization that became
effective in the Prior Cases in September 2017. Please refer to the SOFAs filed in connection with
the Prior Cases for a more detailed history of interest by entity.

       8.      SOFA Part 13, Question 26a – Bookkeepers and accountants used within 2 years
of commencement of this case. Deloitte LLP performed certain services for the Debtors in fiscal
year 2018, but was not officially engaged at the time such services were rendered.

        9.      SOFA Part 13, Question 26d – Creditors and other parties to whom a financial
statement was issued within 2 years preceding commencement of this case. The Debtors routinely
provide financial statements to banks, customers, suppliers, tax authorities, landlords, factors,
potential investors, and other financial institutions in the ordinary course, as well as in association
with its debt restructuring efforts.

        10.    SOFA Part 13, Question 28 – Current Officers, Directors, Managing Members,
Controlling Shareholders, etc. The Debtors’ officers and directors do not currently hold any shares
in the Debtors, but the company has a management incentive plan.

       11.    SOFA Part 13, Question 30 – Payments, distributions, or withdrawals credited to
an insider within 1 year preceding commencement of this case. Payments listed in these
Statements exclude any health and dental benefits provided, and any employer taxes paid, by the
Debtors.

        12.     SOFA Part 13, Question 31 – Tax Consolidation Group, parent corporation of any
tax consolidation group of which debtor has been a member during the 6 years preceding
commencement of this case. In certain states, the Debtors may also file group returns in which
certain entities are named rather than Gymboree Holding Corp, according to state laws (for
example, “Gymboree Retail Stores, LLC, et al.”).




                                                  22
             Case 19-30249-KLP                                    Doc 8           Filed 03/01/19 Entered 03/01/19 21:32:38                                                             Desc Main
                                                                                 Document     Page 24 of 345
 Fill in this information to identify the case:

 Debtor name            Gymboree Retail Stores, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF VIRGINIA

 Case number (if known)               19-30249
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     141,377,150.62

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     141,377,150.62


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $     170,123,599.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           841,876.59

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       14,512,053.36


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        185,477,528.95




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 8           Filed 03/01/19 Entered 03/01/19 21:32:38                         Desc Main
                                                                     Document     Page 25 of 345
 Fill in this information to identify the case:

 Debtor name         Gymboree Retail Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-30249
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                           $483,600.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    See Attached Schedule A/B Part 1,
           3.1.     Question 3                                                                                                                    $115,029.56



 4.        Other cash equivalents (Identify all)


           4.1.     Other Cash Equivalents - BAMS                                                                                               $1,071,323.39




           4.2.     Other Cash Equivalents - Amex                                                                                                 $236,864.90




           4.3.     Other Cash Equivalents - PayPal                                                                                               $266,014.87




 5.        Total of Part 1.                                                                                                                 $2,172,832.72
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 8           Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                     Document     Page 26 of 345
 Debtor           Gymboree Retail Stores, LLC                                                Case number (If known) 19-30249
                  Name


        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     See Attached Schedule A/B Part 2, Question 7                                                                      $2,067,709.89



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     PREPAID INCOME TAXES                                                                                                $380,244.00




           8.2.     PREPAID IT MAINTENANCE                                                                                              $397,542.57




           8.3.     PREPAID MARKETING                                                                                                    $16,944.46




           8.4.     PREPAID RENT                                                                                                      $1,785,181.22




           8.5.     PREPAID OTHER                                                                                                     $1,077,515.00




 9.        Total of Part 2.                                                                                                       $5,725,137.14
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 8           Filed 03/01/19 Entered 03/01/19 21:32:38                       Desc Main
                                                                     Document     Page 27 of 345
 Debtor         Gymboree Retail Stores, LLC                                                        Case number (If known) 19-30249
                Name

           Name of entity:                                                               % of ownership


           15.1.     Common Stock of Gym-Card, LLC                                       100          %   Unknown                                Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                       $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of       Valuation method used      Current value of
                                                      physical inventory          debtor's interest       for current value          debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           See Attached Schedule
           A/B: Part 5, Questions
           19-26                                                                                 $0.00                                    $82,316,482.00




 23.       Total of Part 5.                                                                                                            $82,316,482.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 8           Filed 03/01/19 Entered 03/01/19 21:32:38                  Desc Main
                                                                     Document     Page 28 of 345
 Debtor         Gymboree Retail Stores, LLC                                                   Case number (If known) 19-30249
                Name



           General description                                                Net book value of       Valuation method used      Current value of
                                                                              debtor's interest       for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures
           Store fixtures & leasehold improvements,
           computer hardware & software, and office
           furnitures & fixtures.                                                 $41,196,948.76      NBV                              $41,196,948.76



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $41,196,948.76
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. See Attached
                     Schedule A/B: Part 9,
                     Question 55                                                       Unknown                                               Unknown




 56.       Total of Part 9.                                                                                                                     $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 8           Filed 03/01/19 Entered 03/01/19 21:32:38                  Desc Main
                                                                     Document     Page 29 of 345
 Debtor         Gymboree Retail Stores, LLC                                                   Case number (If known) 19-30249
                Name

            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer Relationship - Gymboree Retail (US)                           $7,062,500.00     Income Approach                   $7,062,500.00


            Customer Relationship - Outlet (US)                                    $1,490,800.00     Income Approach                   $1,490,800.00


            Customer Relationship - J&J (US)                                       $1,412,450.00     Income Approach                   $1,412,450.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                              $28,908,738.00     Income Approach                              $0.00



 66.        Total of Part 10.                                                                                                       $9,965,750.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 8           Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                     Document     Page 30 of 345
 Debtor         Gymboree Retail Stores, LLC                                                  Case number (If known) 19-30249
                Name


        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 19-30249-KLP                             Doc 8         Filed 03/01/19 Entered 03/01/19 21:32:38                                         Desc Main
                                                                        Document     Page 31 of 345
 Debtor          Gymboree Retail Stores, LLC                                                                         Case number (If known) 19-30249
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,172,832.72

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $5,725,137.14

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                         $82,316,482.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                    $41,196,948.76

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $9,965,750.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                     $141,377,150.62              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $141,377,150.62




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                      Case 19-30249-KLP          Doc 8     Filed  03/01/19 Entered 03/01/19 21:32:38
                                                           In re Gymboree Retail Stores, LLC
                                                                                                                          Desc Main
                                                          Document        Page 32 of 345
                                                                   Case No. 19-30249
                                      Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts

                                                                                                                                       Current Value of Debtor's
       Name of Institution                            Type of Account                                Last 4 digits of account number            Interest
AMERICAN SAVINGS             DEPOSITORY ACCOUNT                                                      9597                                                  $200.00
AMERICAN SAVINGS             DEPOSITORY ACCOUNT                                                      6276                                                $2,989.84
BANCO POPULAR                DEPOSITORY ACCOUNT                                                      7316                                                  $849.73
BANCO POPULAR                DEPOSITORY ACCOUNT                                                      3399                                                  $200.00
BANK OF AMERICA              DEPOSITORY ACCOUNT                                                      1468                                                    $0.00
BANK OF AMERICA              DEPOSITORY ACCOUNT                                                      4205                                                    $0.00
BANK OF AMERICA              DEPOSITORY ACCOUNT                                                      7457                                                    $0.00
BANK OF AMERICA, N.A.        CONCENTRATION ACCOUNT                                                   1465                                                    $0.00
BB&T BANK                    DEPOSITORY ACCOUNT                                                      8926                                                $1,524.06
BB&T BANK                    DEPOSITORY ACCOUNT                                                      6465                                                $1,410.28
BB&T BANK                    DEPOSITORY ACCOUNT                                                      1696                                                $5,167.60
CAPITAL ONE BANK             DEPOSITORY ACCOUNT                                                      6138                                                $1,386.61
CAPITAL ONE BANK             DEPOSITORY ACCOUNT                                                      7304                                                  $200.00
CAPITAL ONE BANK             DEPOSITORY ACCOUNT                                                      9923                                                  $352.58
CITIZENS BANK                DEPOSITORY ACCOUNT                                                      5597                                                  $382.96
CITIZENS BANK                DEPOSITORY ACCOUNT                                                      9913                                                $2,574.93
CITIZENS BANK                DEPOSITORY ACCOUNT                                                      5984                                                 -$995.96
COMERICA BANK                DEPOSITORY ACCOUNT                                                      0767                                                $1,186.45
COMERICA BANK                DEPOSITORY ACCOUNT                                                      4753                                                  $200.00
COMERICA BANK                DEPOSITORY ACCOUNT                                                      0661                                                  $200.00
FIFTH THIRD BANK             DEPOSITORY ACCOUNT                                                      4720                                                  $320.98
FIRST TENNESSEE BANK         DEPOSITORY ACCOUNT                                                      3643                                                $1,826.19
FIRST TENNESSEE BANK         DEPOSITORY ACCOUNT                                                      6765                                                $1,164.40
FIRST TENNESSEE BANK         DEPOSITORY ACCOUNT                                                      5738                                                $2,340.61
FIVE STAR BANK               DEPOSITORY ACCOUNT                                                      7262                                                  $200.00
HUNTINGTON NATIONAL BANK     DEPOSITORY ACCOUNT                                                      0615                                                $2,140.17
HUNTINGTON NATIONAL BANK     DEPOSITORY ACCOUNT                                                      7378                                                  $200.00
HUNTINGTON NATIONAL BANK     DEPOSITORY ACCOUNT                                                      4019                                                $2,884.61
IBOC                         DEPOSITORY ACCOUNT                                                      3457                                                $5,552.35
IBOC                         DEPOSITORY ACCOUNT                                                      0202                                                  $564.53
IBOC                         DEPOSITORY ACCOUNT                                                      0962                                                $2,282.92
JPMORGAN                     DEPOSITORY ACCOUNT                                                      3920                                                $5,470.79
JPMORGAN                     DEPOSITORY ACCOUNT                                                      3946                                                $2,360.15
JPMORGAN                     DEPOSITORY ACCOUNT                                                      3961                                                $1,237.18
KEY BANK                     DEPOSITORY ACCOUNT                                                      3240                                                $2,766.66
KEY BANK                     DEPOSITORY ACCOUNT                                                      0690                                                $1,575.18


                                                                           1 of 2
                Case 19-30249-KLP       Doc 8     Filed  03/01/19 Entered 03/01/19 21:32:38
                                                  In re Gymboree Retail Stores, LLC
                                                                                                                Desc Main
                                                 Document        Page 33 of 345
                                                          Case No. 19-30249
                             Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts

KEY BANK           DEPOSITORY ACCOUNT                                                       4831                             $20,519.43
M&T BANK           DEPOSITORY ACCOUNT                                                       7023                              $2,370.16
M&T BANK           DEPOSITORY ACCOUNT                                                       5027                              $1,273.51
M&T BANK           DEPOSITORY ACCOUNT                                                       5597                                $200.00
PNC BANK           DEPOSITORY ACCOUNT                                                       9252                                $200.00
PNC BANK           DEPOSITORY ACCOUNT                                                       6181                              $3,503.14
PNC BANK           DEPOSITORY ACCOUNT                                                       9607                              $5,524.12
REGIONS BANK       DEPOSITORY ACCOUNT                                                       3300                              $3,407.44
REGIONS BANK       DEPOSITORY ACCOUNT                                                       5910                                $200.00
REGIONS BANK       DEPOSITORY ACCOUNT                                                       7409                              $3,910.34
SUNTRUST BANK      DEPOSITORY ACCOUNT                                                       0450                                $210.79
SUNTRUST BANK      DEPOSITORY ACCOUNT                                                       4051                              $1,001.24
SUNTRUST BANK      DEPOSITORY ACCOUNT                                                       0447                              $2,787.71
TD BANK            DEPOSITORY ACCOUNT                                                       6438                                $370.11
TD BANK            DEPOSITORY ACCOUNT                                                       5706                              $1,958.75
TD BANK            DEPOSITORY ACCOUNT                                                       2388                                $300.00
US BANK            DEPOSITORY ACCOUNT                                                       2259                             $10,321.67
US BANK            DEPOSITORY ACCOUNT                                                       2949                              $1,607.71
US BANK            DEPOSITORY ACCOUNT                                                       0783                              $4,647.64
                                                                                                                 TOTAL:     $115,029.56




                                                                  2 of 2
                  Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                    In re Gymboree Retail
                                                    Document       PageStores,
                                                                          34 of LLC
                                                                                345
                                                           Case No. 19-30249
                        Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits

                                                                                                                       Current Value of Debtor's
                        Name of Holder of the Deposit                                 Description of the Deposit               Interest
AMEREN MISSOURI / STORE#925                                                     Utility Deposit / Prepaid Utility                       $374.00
AMEREN MISSOURI DEPOSIT - #5093                                                 Utility Deposit / Prepaid Utility                     $1,450.00
AMEREN MISSOURI DEPOSIT - #594                                                  Utility Deposit / Prepaid Utility                     $1,356.00
AMEREN MISSOURI DEPOSIT - #6275                                                 Utility Deposit / Prepaid Utility                     $1,898.00
AMEREN MISSOURI DEPOSIT - #69                                                   Utility Deposit / Prepaid Utility                     $1,344.00
AMEREN MISSOURI DEPOSIT - #925                                                  Utility Deposit / Prepaid Utility                       $500.00
AMERICAN ELECTRIC POWER / STORE#339                                             Utility Deposit / Prepaid Utility                       $116.07
AMERICAN EXPRESS                                                                Credit Card Related                                $200,000.00
APPALACHIAN POWER / STORE#506                                                   Utility Deposit / Prepaid Utility                       $692.00
APPALACHIAN POWER / STORE#6067                                                  Utility Deposit / Prepaid Utility                       $900.00
AT&T DEPOSIT ON STORE #912                                                      Utility Deposit / Prepaid Utility                       $363.00
BALTIMORE GAS & ELECTRIC CO. / STORE#1063                                       Utility Deposit / Prepaid Utility                     $1,280.00
BALTIMORE GAS & ELECTRIC CO. / STORE#163                                        Utility Deposit / Prepaid Utility                     $1,280.00
BALTIMORE GAS & ELECTRIC CO. / STORE#6255                                       Utility Deposit / Prepaid Utility                       $327.35
BALTIMORE GAS & ELECTRIC CO. / STORE#81                                         Utility Deposit / Prepaid Utility                       $311.14
BALTIMORE GAS & ELECTRIC CO. / STORE#964                                        Utility Deposit / Prepaid Utility                        $57.37
BANK OF AMERICA                                                                 Credit Card Related                               $1,500,000.00
BARNAN ASSOCIATES, LLC / STORE#162                                              Utility Deposit / Prepaid Utility                     $2,258.00
BLACK HILLS ENERGY / STORE#6201                                                 Utility Deposit / Prepaid Utility                       $248.00
BRAINTREE ELECTRIC LIGHT DEPT. - SECURITY DEPOSIT #6118                         Utility Deposit / Prepaid Utility                     $2,500.00
CARROLL ELECTRIC COOPERATIVE CORP / STORE#6201                                  Utility Deposit / Prepaid Utility                       $870.00
CITY OF HURST / STORE#6128                                                      Utility Deposit / Prepaid Utility                       $170.00
CITY OF SUGARLAND - #6341                                                       Utility Deposit / Prepaid Utility                        $31.00
CITY WATER & LIGHT - STORE #6240                                                Utility Deposit / Prepaid Utility                     $1,600.00
COLORADO SPRINGS UTILITIES / STORE#603                                          Utility Deposit / Prepaid Utility                     $1,211.00
CONSOLIDATED EDISON COMPANY OF N.Y. INC / STORE#162                             Utility Deposit / Prepaid Utility                       $390.00
CONSOLIDATED EDISON COMPANY OF N.Y. INC / STORE#212                             Utility Deposit / Prepaid Utility                       $435.00
CONSOLIDATED EDISON COMPANY OF N.Y. INC / STORE#2148                            Utility Deposit / Prepaid Utility                       $230.00
CONSOLIDATED EDISON COMPANY OF N.Y. INC/ STORE#162                              Utility Deposit / Prepaid Utility                     $2,490.00
CONSOLIDATED EDISON COMPANY OF N.Y. INC/ STORE#907                              Utility Deposit / Prepaid Utility                       $405.00
DOMINION ENERGY VIRGINIA / STORE#1773                                           Utility Deposit / Prepaid Utility                       $706.00


                                                                   1 of 6
                 Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                   In re Gymboree Retail
                                                   Document       PageStores,
                                                                         35 of LLC
                                                                               345
                                                          Case No. 19-30249
                       Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits

                                                                                                                      Current Value of Debtor's
                      Name of Holder of the Deposit                                  Description of the Deposit               Interest
DOMINION ENERGY VIRGINIA / STORE#5014                                          Utility Deposit / Prepaid Utility                       $930.00
DOMINION ENERGY VIRGINIA / STORE#5014                                          Utility Deposit / Prepaid Utility                       $552.00
DOMINION ENERGY VIRGINIA / STORE#5028                                          Utility Deposit / Prepaid Utility                       $570.00
DOMINION ENERGY VIRGINIA / STORE#511                                           Utility Deposit / Prepaid Utility                       $411.00
DOMINION ENERGY VIRGINIA / STORE#6073                                          Utility Deposit / Prepaid Utility                       $584.00
DOMINION VIRGINIA POWER DEPOSIT - #1758                                        Utility Deposit / Prepaid Utility                       $680.00
DOMINION VIRGINIA POWER DEPOSIT - #1773                                        Utility Deposit / Prepaid Utility                       $856.00
DOMINION VIRGINIA POWER DEPOSIT - #2806                                        Utility Deposit / Prepaid Utility                       $596.00
DOMINION VIRGINIA POWER DEPOSIT - #5014                                        Utility Deposit / Prepaid Utility                     $1,146.00
DOMINION VIRGINIA POWER DEPOSIT - #5028                                        Utility Deposit / Prepaid Utility                       $826.00
DOMINION VIRGINIA POWER DEPOSIT - #511                                         Utility Deposit / Prepaid Utility                     $1,094.00
DOMINION VIRGINIA POWER DEPOSIT - #5138                                        Utility Deposit / Prepaid Utility                       $696.00
DOMINION VIRGINIA POWER DEPOSIT - #6073                                        Utility Deposit / Prepaid Utility                       $710.00
DOMINION VIRGINIA POWER DEPOSIT - #6322                                        Utility Deposit / Prepaid Utility                       $914.00
DOMINION VIRGINIA POWER DEPOSIT - 564                                          Utility Deposit / Prepaid Utility                       $758.00
DUKE ENERGY/ STORE#5050                                                        Utility Deposit / Prepaid Utility                     $1,590.00
ENERGY WORKS LANCASTER DEPOSIT ON STORE #199 - PARK CITY, PA                   Utility Deposit / Prepaid Utility                     $1,110.30
EVERSOURCE / STORE#1765                                                        Utility Deposit / Prepaid Utility                       $355.00
EVERSOURCE / STORE#1765                                                        Utility Deposit / Prepaid Utility                     $1,245.00
EVERSOURCE / STORE#202                                                         Utility Deposit / Prepaid Utility                       $840.00
EVERSOURCE / STORE#2107                                                        Utility Deposit / Prepaid Utility                       $590.00
EVERSOURCE / STORE#488                                                         Utility Deposit / Prepaid Utility                     $1,855.00
EVERSOURCE / STORE#5109                                                        Utility Deposit / Prepaid Utility                     $1,455.00
FLORIDA POWER & LIGHT - STORE #2840                                            Utility Deposit / Prepaid Utility                       $116.00
FLORIDA POWER & LIGHT DEPOSIT - STORE 1770                                     Utility Deposit / Prepaid Utility                     $2,000.00
FLORIDA POWER & LIGHT DEPOSIT - STORE 2141                                     Utility Deposit / Prepaid Utility                     $1,500.00
FLORIDA POWER & LIGHT DEPOSIT - STORE 5142                                     Utility Deposit / Prepaid Utility                       $802.00
FLORIDA POWER & LIGHT DEPOSIT - STORE 5171                                     Utility Deposit / Prepaid Utility                     $1,060.00
FLORIDA POWER & LIGHT DEPOSIT - STORE 916                                      Utility Deposit / Prepaid Utility                       $500.00
FPL-FLORIDA POWER & LIGHT / STORE#153                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#1768                                         Utility Deposit / Prepaid Utility                       $524.26


                                                                  2 of 6
                  Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                    In re Gymboree Retail
                                                    Document       PageStores,
                                                                          36 of LLC
                                                                                345
                                                           Case No. 19-30249
                        Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits

                                                                                                                       Current Value of Debtor's
                      Name of Holder of the Deposit                                   Description of the Deposit               Interest
FPL-FLORIDA POWER & LIGHT / STORE#1770                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#189                                           Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#2121                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#2141                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#2803                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#281                                           Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#282                                           Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#2822                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#2837                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#2840                                          Utility Deposit / Prepaid Utility                       $524.38
FPL-FLORIDA POWER & LIGHT / STORE#305                                           Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#34                                            Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#382                                           Utility Deposit / Prepaid Utility                    $16,932.00
FPL-FLORIDA POWER & LIGHT / STORE#382                                           Utility Deposit / Prepaid Utility                     $1,048.52
FPL-FLORIDA POWER & LIGHT / STORE#491                                           Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5002                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5009                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5013                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5018                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5075                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5139                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5142                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5155                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#5171                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#6099                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#6268                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#6273                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#6300                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#6348                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#6406                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#6416                                          Utility Deposit / Prepaid Utility                       $524.26


                                                                   3 of 6
                 Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                   In re Gymboree Retail
                                                   Document       PageStores,
                                                                         37 of LLC
                                                                               345
                                                          Case No. 19-30249
                       Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits

                                                                                                                      Current Value of Debtor's
                       Name of Holder of the Deposit                                 Description of the Deposit               Interest
FPL-FLORIDA POWER & LIGHT / STORE#916                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#973                                          Utility Deposit / Prepaid Utility                       $524.26
FPL-FLORIDA POWER & LIGHT / STORE#974                                          Utility Deposit / Prepaid Utility                       $524.26
GEORGIA NATURAL GAS - STORE #5609                                              Utility Deposit / Prepaid Utility                       $250.00
GEORGIA POWER #5164                                                            Utility Deposit / Prepaid Utility                       $725.00
HINGHAM MUNICIPAL LIGHTING PLANT - UTILITY DEPOSIT ON STORE #616               Utility Deposit / Prepaid Utility                     $1,200.00
IID / STORE#5172                                                               Utility Deposit / Prepaid Utility                       $950.00
INDIAN RIVER COUNTY UTILITIES / STORE#5142                                     Utility Deposit / Prepaid Utility                       $125.00
INDIANA MICHIGAN POWER / STORE#1781                                            Utility Deposit / Prepaid Utility                       $984.00
JCP&L / STORE#1745                                                             Utility Deposit / Prepaid Utility                       $822.00
JCP&L / STORE#5077                                                             Utility Deposit / Prepaid Utility                       $458.00
JCP&L / STORE#5077                                                             Utility Deposit / Prepaid Utility                       $310.00
JCP&L / STORE#673                                                              Utility Deposit / Prepaid Utility                       $946.00
KCP&L - STORE #6229                                                            Utility Deposit / Prepaid Utility                     $1,872.84
KCP&L / STORE#302                                                              Utility Deposit / Prepaid Utility                       $777.00
KCP&L / STORE#302                                                              Utility Deposit / Prepaid Utility                       $388.50
KENTUCKY POWER COMPANY / STORE#6256                                            Utility Deposit / Prepaid Utility                       $892.00
MEMPHIS LIGHT GAS AND WATER DIV / STORE#390                                    Utility Deposit / Prepaid Utility                     $1,597.50
MEMPHIS LIGHT GAS AND WATER DIV / STORE#6244                                   Utility Deposit / Prepaid Utility                       $897.50
MEMPHIS LIGHT GAS AND WATER DIV / STORE#637                                    Utility Deposit / Prepaid Utility                     $1,537.50
MET-ED / STORE#1738                                                            Utility Deposit / Prepaid Utility                       $634.00
MISSISSIPPI POWER - STORE #5082                                                Utility Deposit / Prepaid Utility                     $1,000.00
NBZ 3RD AVE LLC / STORE#162                                                    Lease Security Deposit                               $50,000.00
NICOR GAS / STORE#2844                                                         Utility Deposit / Prepaid Utility                        $99.34
NICOR GAS / STORE#5074                                                         Utility Deposit / Prepaid Utility                       $185.95
NICOR GAS / STORE#5074                                                         Utility Deposit / Prepaid Utility                       $218.00
NICOR GAS / STORE#683                                                          Utility Deposit / Prepaid Utility                       $128.00
NICOR GAS / STORE#699                                                          Utility Deposit / Prepaid Utility                       $210.00
NICOR GAS - STORE #2844                                                        Utility Deposit / Prepaid Utility                       $656.96
NV ENERGY / STORE#1718                                                         Utility Deposit / Prepaid Utility                       $650.00
NV ENERGY / STORE#2131                                                         Utility Deposit / Prepaid Utility                       $251.31


                                                                  4 of 6
                   Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                     In re Gymboree Retail
                                                     Document       PageStores,
                                                                           38 of LLC
                                                                                 345
                                                            Case No. 19-30249
                         Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits

                                                                                                                        Current Value of Debtor's
                          Name of Holder of the Deposit                                Description of the Deposit               Interest
NV ENERGY / STORE#2131                                                           Utility Deposit / Prepaid Utility                       $493.69
NV ENERGY / STORE#301                                                            Utility Deposit / Prepaid Utility                       $500.00
NV ENERGY / STORE#629                                                            Utility Deposit / Prepaid Utility                       $635.00
NV ENERGY / STORE#6422                                                           Utility Deposit / Prepaid Utility                       $255.00
NV ENERGY/ STORE#351                                                             Utility Deposit / Prepaid Utility                       $390.00
NV ENERGY/ STORE#5052                                                            Utility Deposit / Prepaid Utility                       $630.00
NV ENERGY/ STORE#906                                                             Utility Deposit / Prepaid Utility                       $320.00
OHIO EDISON / STORE#345                                                          Utility Deposit / Prepaid Utility                       $400.00
OHIO EDISON / STORE#5052                                                         Utility Deposit / Prepaid Utility                       $825.81
OHIO EDISON / STORE#6234                                                         Utility Deposit / Prepaid Utility                       $537.00
OHIO EDISON / STORE#6384                                                         Utility Deposit / Prepaid Utility                       $410.00
OKLAHOMA NATURAL GAS / STORE#5094                                                Utility Deposit / Prepaid Utility                       $114.62
PALMETTO ELECTRIC COOP.,INC / STORE#2813                                         Utility Deposit / Prepaid Utility                       $700.00
PALMETTO ELECTRIC COOP.,INC / STORE#5043                                         Utility Deposit / Prepaid Utility                     $1,300.00
PALMETTO UTILITIES INC. - STORE 6164 SEWAGE DEPOSIT                              Utility Deposit / Prepaid Utility                        $20.00
PENN POWER / STORE#5023                                                          Utility Deposit / Prepaid Utility                     $1,030.00
PENN POWER / STORE#5603                                                          Utility Deposit / Prepaid Utility                     $1,148.00
PIEDMONT NATURAL GAS COMPANY/ STORE#411                                          Utility Deposit / Prepaid Utility                       $131.00
PIEDMONT NATURAL GAS COMPANY/ STORE#637                                          Utility Deposit / Prepaid Utility                       $480.00
PORTLAND GENERAL ELECTRIC / STORE#540                                            Utility Deposit / Prepaid Utility                       $214.00
PORTLAND GENERAL ELECTRIC / STORE#540                                            Utility Deposit / Prepaid Utility                       $214.00
POTOMAC EDISON / STORE#1739                                                      Utility Deposit / Prepaid Utility                       $562.00
POTOMAC EDISON / STORE#1739                                                      Utility Deposit / Prepaid Utility                       $442.00
POTOMAC EDISON / STORE#5008                                                      Utility Deposit / Prepaid Utility                       $976.00
POTOMAC EDISON / STORE#5604                                                      Utility Deposit / Prepaid Utility                     $1,100.00
PPL ELECTRIC UTILITIES - STORE #5055                                             Utility Deposit / Prepaid Utility                       $600.00
PPL ELECTRIC UTILITIES - STORE #5064                                             Utility Deposit / Prepaid Utility                       $570.00
PREPAID UTILITY - VARIOUS STORES IN PG&E                                         Utility Deposit / Prepaid Utility                    $68,215.00
PREPAID UTILITY - VARIOUS STORES IN SOCAL                                        Utility Deposit / Prepaid Utility                    $76,795.00
PSE&G - STORE #113                                                               Utility Deposit / Prepaid Utility                       $200.00
PSE&G - STORE #17                                                                Utility Deposit / Prepaid Utility                       $293.00


                                                                    5 of 6
                Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                  In re Gymboree Retail
                                                  Document       PageStores,
                                                                        39 of LLC
                                                                              345
                                                         Case No. 19-30249
                      Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits

                                                                                                                   Current Value of Debtor's
                     Name of Holder of the Deposit                                  Description of the Deposit             Interest
PSE&G - STORE #670                                                            Utility Deposit / Prepaid Utility                     $308.00
PSE&G - STORE #673                                                            Utility Deposit / Prepaid Utility                      $38.00
PSE&G/ STORE#909                                                              Utility Deposit / Prepaid Utility                      $97.00
SAN DIEGO GAS & ELECTRIC - STORE #2116                                        Utility Deposit / Prepaid Utility                   $1,303.00
SAN DIEGO GAS & ELECTRIC - STORE #49                                          Utility Deposit / Prepaid Utility                   $2,244.00
SAN DIEGO GAS & ELECTRIC / STORE#105                                          Utility Deposit / Prepaid Utility                   $2,338.00
SAN DIEGO GAS & ELECTRIC / STORE#2116                                         Utility Deposit / Prepaid Utility                   $2,934.00
SAN DIEGO GAS & ELECTRIC / STORE#2116                                         Utility Deposit / Prepaid Utility                   $1,103.00
SAN DIEGO GAS & ELECTRIC / STORE#6006                                         Utility Deposit / Prepaid Utility                   $1,079.00
SAN DIEGO GAS & ELECTRIC / STORE#6285                                         Utility Deposit / Prepaid Utility                   $1,751.00
SAN DIEGO GAS & ELECTRIC / STORE#939                                          Utility Deposit / Prepaid Utility                   $1,024.49
SHENANDOAH VALLEY ELECTRIC / STORE#439                                        Utility Deposit / Prepaid Utility                     $910.00
SHENANDOAH VALLEY ELECTRIC / STORE#6424                                       Utility Deposit / Prepaid Utility                     $770.00
SOUTHERN CALIFORNIA EDISON / #1179 -BUDGET STORE                              Utility Deposit / Prepaid Utility                  $21,345.00
SOUTHWEST GAS CORPORATION / STORE#5052                                        Utility Deposit / Prepaid Utility                      $50.00
SRP / STORE#1719                                                              Utility Deposit / Prepaid Utility                   $1,600.00
THE ILLUMINATING COMPANY / STORE#1769                                         Utility Deposit / Prepaid Utility                     $499.00
THE ILLUMINATING COMPANY / STORE#628                                          Utility Deposit / Prepaid Utility                     $571.00
THE ILLUMINATING COMPANY / STORE#953                                          Utility Deposit / Prepaid Utility                     $316.00
THE IRVINE COMPANY, LLC / STORE#929                                           Lease Security Deposit                              $8,127.17
TOLEDO EDISON / STORE#623                                                     Utility Deposit / Prepaid Utility                     $393.00
TOLEDO EDISON / STORE#6264                                                    Utility Deposit / Prepaid Utility                     $382.00
TOWN OF EDINBURGH / STORE#2825                                                Utility Deposit / Prepaid Utility                      $90.00
TOWN OF EDINBURGH / STORE#5050                                                Utility Deposit / Prepaid Utility                      $90.00
WEST PENN POWER / STORE#340                                                   Utility Deposit / Prepaid Utility                     $342.00
WRIGHT-HENNEPIN COOPERATIVE ELECTRIC/ STORE#5046                              Utility Deposit / Prepaid Utility                     $798.00
                                                                                                            TOTAL:            $2,067,709.89




                                                                 6 of 6
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 40 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
01001 - GYM - VALLEY FAIR, SANTA CLARA, CA                                                                                                                             COST                                         $176,077
01002 - GYM - HILLSDALE SHOPPING CENTER, SAN MATEO, CA                                                                                                                 COST                                         $119,064
01004 - GYM - STANFORD SHOPPING CENTER, PALO ALTO, CA                                                                                                                  COST                                         $125,212
01008 - GYM - STONESTOWN GALLERIA, SAN FRANCISCO, CA                                                                                                                   COST                                           $97,917
01009 - GYM - BROADWAY PLAZA, WALNUT CREEK, CA                                                                                                                         COST                                           $99,862
01011 - GYM - BREA MALL, BREA, CA                                                                                                                                      COST                                         $135,019
01012 - GYM - HORTON PLAZA, SAN DIEGO, CA                                                                                                                              COST                                           $54,809
01014 - GYM - GLENDALE GALLERIA, GLENDALE, CA                                                                                                                          COST                                         $141,228
01015 - GYM - MARKETFAIR, PRINCETON, NJ                                                                                                                                COST                                         $111,414
01016 - GYM - CHERRY HILL MALL, CHERRY HILL, NJ                                                                                                                        COST                                           $87,732
01017 - GYM - BRIDGEWATER COMMONS, BRIDGEWATER, NJ                                                                                                                     COST                                         $122,878
01018 - GYM - SOUTH COAST PLAZA, COSTA MESA, CA                                                                                                                        COST                                         $151,976
01022 - GYM - BURLINGTON MALL, BURLINGTON, MA                                                                                                                          COST                                         $130,397
01025 - GYM - WOODBRIDGE CENTER, WOODBRIDGE, NJ                                                                                                                        COST                                           $96,525
01027 - GYM - PARAMUS PARK, PARAMUS, NJ                                                                                                                                COST                                         $103,511
01032 - GYM - FAIR OAKS MALL, FAIRFAX, VA                                                                                                                              COST                                         $131,291
01034 - GYM - BROWARD MALL, PLANTATION, FL                                                                                                                             COST                                           $77,756
01035 - GYM - SOUTH SHORE PLAZA, BRAINTREE, MA                                                                                                                         COST                                         $107,911
01036 - GYM - DEL AMO FASHION CENTER, TORRANCE, CA                                                                                                                     COST                                         $100,476
01037 - GYM - ROCKAWAY TOWN SQUARE, ROCKAWAY, NJ                                                                                                                       COST                                         $128,954
01038 - GYM - ARDEN FAIR MALL, SACRAMENTO, CA                                                                                                                          COST                                           $93,723
01039 - GYM - MONTCLAIR PLAZA, MONTCLAIR, CA                                                                                                                           COST                                           $83,816
01040 - GYM - FASHION SQUARE, SHERMAN OAKS, CA                                                                                                                         COST                                         $100,765
01041 - GYM - THE GALLERIA OF MT LEBANON, PITTSBURGH, PA                                                                                                               COST                                           $93,115
01042 - GYM - TRUMBULL MALL, TRUMBULL, CT                                                                                                                              COST                                           $89,778
01043 - GYM - THE SHOPS AT MISSION VIEJO, MISSION VIEJO, CA                                                                                                            COST                                           $94,751
01044 - GYM - STONERIDGE SHOPPING CENTER, PLEASANTON, CA                                                                                                               COST                                         $125,040
01045 - GYM - SUNVALLEY MALL, NEWARK, CA                                                                                                                               COST                                         $109,387
01046 - GYM - TOWN CENTER AT BOCA RATON, BOCA RATON, FL                                                                                                                COST                                         $102,158
01047 - GYM - EMERALD SQUARE MALL, NORTH ATTLEBORO, MA                                                                                                                 COST                                           $81,339
01049 - GYM - FASHION VALLEY, SAN DIEGO, CA                                                                                                                            COST                                         $126,148
01051 - GYM - STATEN ISLAND MALL, STATEN ISLAND, NY                                                                                                                    COST                                         $127,995
01053 - GYM - DANBURY FAIR MALL, DANBURY, CT                                                                                                                           COST                                         $107,521
01054 - GYM - CHRISTIANA MALL, NEWARK, DE                                                                                                                              COST                                         $109,117
01055 - GYM - KING OF PRUSSIA MALL, KING OF PRUSSIA, PA                                                                                                                COST                                         $104,591
01061 - GYM - ALDERWOOD MALL, LYNNWOOD, WA                                                                                                                             COST                                         $131,034
01063 - GYM - CROSSGATES MALL, ALBANY, NY                                                                                                                              COST                                           $97,036
01065 - GYM - SPRINGFIELD TOWN CENTER, SPRINGFIELD, VA                                                                                                                 COST                                         $114,376
01066 - GYM - WESTFIELD MONTGOMERY, BETHESDA, MD                                                                                                                       COST                                         $115,623
01069 - GYM - ST. LOUIS GALLERIA, ST. LOUIS, MO                                                                                                                        COST                                         $107,784
01071 - GYM - RIDGEDALE CENTER, MINNETONKA, MN                                                                                                                         COST                                           $92,124
01073 - GYM - THE OAKS SHOPPING CENTER, THOUSAND OAKS, CA                                                                                                              COST                                           $92,411
01075 - GYM - NORTH COUNTY FAIR, ESCONDIDO, CA                                                                                                                         COST                                           $89,918
01077 - GYM - WESTFARMS MALL, FARMINGTON, CT                                                                                                                           COST                                         $132,882
01079 - GYM - BELLEVUE SQUARE, BELLEVUE, WA                                                                                                                            COST                                         $126,236
01080 - GYM - CHESTNUT HILL, CHESTNUT HILL, MA                                                                                                                         COST                                         $108,393
01081 - GYM - TOWSON TOWN CENTER, TOWSON, MD                                                                                                                           COST                                         $108,462
01083 - GYM - WARWICK MALL, WARWICK, RI                                                                                                                                COST                                         $101,462
01084 - GYM - GALLERIA AT TYLER, RIVERSIDE, CA                                                                                                                         COST                                           $83,829



                                                                                                             1 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 41 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
01085 - GYM -BAYBROOK MALL, FRIENDSWOOD, TX                                                                                                                            COST                                           $96,847
01086 - GYM - FASHION CENTRE AT PENTAGON CITY, ARLINGTON, VA                                                                                                           COST                                           $84,982
01087 - GYM - NORTHBROOK COURT, NORTHBROOK, IL                                                                                                                         COST                                           $98,821
01093 - GYM - STAMFORD TOWN CENTER, STAMFORD, CT                                                                                                                       COST                                         $102,530
01096 - GYM - WILLOWBROOK MALL, HOUSTON, TX                                                                                                                            COST                                         $114,756
01097 - GYM - PERIMETER MALL, ATLANTA, GA                                                                                                                              COST                                           $94,692
01099 - GYM - WOODFIELD MALL, SCHAUMBURG, IL                                                                                                                           COST                                         $130,392
01100 - GYM - KENWOOD TOWN CENTRE, CINCINNATI, OH                                                                                                                      COST                                         $120,545
01103 - GYM - COLUMBIA MALL, COLUMBIA, MD                                                                                                                              COST                                         $127,317
01104 - GYM - PENN SQUARE MALL, OKLAHOMA CITY, OK                                                                                                                      COST                                           $90,269
01105 - GYM - UNIVERSITY TOWNE CENTER, SAN DIEGO, CA                                                                                                                   COST                                           $90,368
01106 - GYM - FRANKLIN PARK, TOLEDO, OH                                                                                                                                COST                                           $94,185
01107 - GYM - SMITH HAVEN, LAKE GROVE, NY                                                                                                                              COST                                           $91,926
01111 - GYM - WOODLAND HILLS MALL, TULSA, OK                                                                                                                           COST                                           $79,938
01113 - GYM - GARDEN STATE PLAZA, PARAMUS, NJ                                                                                                                          COST                                         $110,643
01118 - GYM - THE AVENUES, JACKSONVILLE, FL                                                                                                                            COST                                           $79,258
01121 - GYM - LA CUMBRE PLAZA, SANTA BARBARA, CA                                                                                                                       COST                                           $93,510
01127 - GYM - WASHINGTON SQUARE, TIGARD, OR                                                                                                                            COST                                         $117,166
01128 - GYM - WILLOWBROOK MALL, WAYNE, NJ                                                                                                                              COST                                         $119,847
01129 - GYM - NORTH STAR MALL, SAN ANTONIO, TX                                                                                                                         COST                                           $66,386
01130 - GYM - HULEN MALL, FORT WORTH, TX                                                                                                                               COST                                           $55,503
01133 - GYM - NORTHSHORE MALL, PEABODY, MA                                                                                                                             COST                                         $100,049
01134 - GYM - ORLAND SQUARE, ORLAND PARK, IL                                                                                                                           COST                                         $144,260
01135 - GYM - TWLEVE OAKS MALL, NOVI, MI                                                                                                                               COST                                         $112,634
01142 - GYM - BRIARWOOD MALL, ANN ARBOR, MI                                                                                                                            COST                                           $92,357
01144 - GYM - THE PATIOS AT WESTFIELD VALENCIA TOWN CENTER, VALENCIA, CA                                                                                               COST                                           $84,741
01146 - GYM - ALA MOANA CENTER, HONOLULU, HI                                                                                                                           COST                                           $94,150
01148 - GYM - BARTON CREEK SQUARE, AUSTIN, TX                                                                                                                          COST                                           $92,553
01151 - GYM - KAHALA MALL, HONOLULU, HI                                                                                                                                COST                                           $76,206
01152 - GYM - SANTA ROSA PLAZA, SANTA ROSA, CA                                                                                                                         COST                                           $74,617
01153 - GYM - DADELAND MALL, MIAMI, FL                                                                                                                                 COST                                         $143,506
01156 - GYM - BOULEVARD MALL, AMHERST, NY                                                                                                                              COST                                           $78,073
01162 - GYM - 3RD & 76TH STREET, NEW YORK, NY                                                                                                                          COST                                         $129,508
01163 - GYM - WESTFIELD ANNAPOLIS, ANNAPOLIS, MD                                                                                                                       COST                                           $95,855
01164 - GYM - THE GALLERIA, HOUSTON, TX                                                                                                                                COST                                           $85,249
01165 - GYM - LYNNHAVEN MALL, VIRGINIA BEACH, VA                                                                                                                       COST                                           $93,752
01167 - GYM - FOUR SEASONS TOWN CENTER, GREENSBORO, NC                                                                                                                 COST                                           $73,992
01174 - GYM - CAPE COD MALL, HYANNIS, MA                                                                                                                               COST                                           $71,619
01175 - GYM - NATICK MALL, NATICK, MA                                                                                                                                  COST                                           $94,252
01176 - GYM - WESTFIELD OLD ORCHARD, SKOKIE, IL                                                                                                                        COST                                         $119,270
01181 - GYM - THE FASHION MALL AT KEYSTONE, INDIANAPOLIS, IN                                                                                                           COST                                           $57,769
01186 - GYM - ROOSEVELT FIELD MALL, GARDEN CITY, NY                                                                                                                    COST                                         $130,057
01187 - GYM - CITADEL, COLORADO SPRINGS, CO                                                                                                                            COST                                           $78,025
01188 - GYM - GOVERNOR'S SQUARE MALL, TALLAHASSEE, FL                                                                                                                  COST                                           $68,341
01189 - GYM - PEMBROKE LAKE, PEMBROKE PINE, FL                                                                                                                         COST                                         $100,734
01191 - GYM - COLUMBIANA CENTER, COLUMBIA, SC                                                                                                                          COST                                           $93,926
01192 - GYM - AUGUSTA MALL, AUGUSTA, GA                                                                                                                                COST                                           $78,032
01193 - GYM - MONTGOMERY MALL, NORTH WALES, PA                                                                                                                         COST                                           $83,680
01195 - GYM - LOS CERRITOS CENTER, CERRITOS, CA                                                                                                                        COST                                         $126,585



                                                                                                             2 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 42 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
01196 - GYM - HAYWOOD MALL, GREENVILLE, SC                                                                                                                             COST                                         $115,386
01197 - GYM - MAINE MALL, SOUTH PORTLAND, ME                                                                                                                           COST                                           $90,123
01199 - GYM - PARK CITY CENTER, LANCASTER, PA                                                                                                                          COST                                           $92,067
01202 - GYM - PHEASANT LANE MALL, NASHUA, NH                                                                                                                           COST                                           $92,727
01203 - GYM - LAKESIDE MALL, METAIRE, LA                                                                                                                               COST                                           $91,277
01206 - GYM - SANTA ANITA FASHION CENTRE, ARCADIA, CA                                                                                                                  COST                                         $106,565
01208 - GYM - WEST TOWN MALL, KNOXVILLE, TN                                                                                                                            COST                                           $86,805
01209 - GYM - HAMILTON PLACE, CHATTANOOGA, TN                                                                                                                          COST                                           $90,630
01210 - GYM - OXFORD VALLEY, LANGHORNE, PA                                                                                                                             COST                                           $76,863
01212 - GYM - THE WESTCHESTER, WHITE PLAINS, NY                                                                                                                        COST                                           $71,290
01214 - GYM - SADDLE CREEK, GERMANTOWN, TN                                                                                                                             COST                                           $90,384
01215 - GYM - CORDOVA MALL, PENSACOLA, FL                                                                                                                              COST                                           $75,416
01220 - GYM - VALLEY PLAZA MALL, BAKERSFIELD, CA                                                                                                                       COST                                           $91,543
01227 - GYM - MILLCREEK MALL, ERIE, PA                                                                                                                                 COST                                           $84,799
01228 - GYM - CARY TOWN CENTER, CARY, NC                                                                                                                               COST                                           $86,166
01231 - GYM - CRYSTAL MALL, WATERFORD, CT                                                                                                                              COST                                           $87,482
01232 - GYM - THE OAKS MALL, GAINSVILLE, FL                                                                                                                            COST                                           $83,638
01233 - GYM - EMPIRE MALL, SIOUX FALLS, SD                                                                                                                             COST                                           $55,523
01238 - GYM - THE WOODLANDS MALL, WOODLANDS, TX                                                                                                                        COST                                         $102,228
01240 - GYM - PEARL RIDGE, AIEA, HI                                                                                                                                    COST                                           $69,815
01241 - GYM - NORTHTOWN MALL, SPOKANE, WA                                                                                                                              COST                                           $83,952
01244 - GYM - QUAKERBRIDGE, LAWRENCEVILLE, NJ                                                                                                                          COST                                         $101,439
01245 - GYM - EASTVIEW MALL, VICTOR, NY                                                                                                                                COST                                         $112,560
01248 - GYM - CAROLINA PLACE MALL, PINEVILLE, NC                                                                                                                       COST                                           $80,811
01250 - GYM - CIELO VISTA, EL PASO, TX                                                                                                                                 COST                                           $85,475
01251 - GYM - YORKTOWN CENTER, LOMBARD, IL                                                                                                                             COST                                           $99,595
01252 - GYM - WESTFIELD PALM DESERT, PALM DESERT, CA                                                                                                                   COST                                           $59,595
01253 - GYM - UNIVERSITY PARK MALL, MISHAWAKA, IN                                                                                                                      COST                                         $108,410
01255 - GYM - CRABTREE VALLEY MALL, RALEIGH, NC                                                                                                                        COST                                         $101,937
01256 - GYM - DEPTFORD MALL, DEPTFORD, NJ                                                                                                                              COST                                           $99,547
01258 - GYM - FAYETTE MALL, LEXINGTON, KY                                                                                                                              COST                                         $120,661
01260 - GYM - FASHION FAIR, FRESNO, CA                                                                                                                                 COST                                         $101,860
01262 - GYM - THE PARKS AT ARLINGTON, ARLINGTON, TX                                                                                                                    COST                                           $69,393
01268 - GYM - SPRINGFIELD MALL, SPRINGFIELD, PA                                                                                                                        COST                                           $89,864
01279 - GYM - BATTLEFIELD MALL, SPRINGFIELD, MO                                                                                                                        COST                                           $83,407
01281 - GYM - MIAMI INTERNATIONAL, MIAMI, FL                                                                                                                           COST                                         $136,368
01282 - GYM - CORAL SQUARE MALL, CORAL SPRINGS, FL                                                                                                                     COST                                           $79,519
01284 - GYM - PLAZA @ W COVINA, WEST COVINA, CA                                                                                                                        COST                                           $82,027
01288 - GYM - DEL MONTE CENTER, MONTEREY, CA                                                                                                                           COST                                           $90,856
01289 - GYM - APACHE MALL, ROCHESTER, MN                                                                                                                               COST                                           $86,699
01290 - GYM - SCOTTSDALE FASHION SQUARE, SCOTTSDALE, AZ                                                                                                                COST                                           $75,283
01293 - GYM - LENOX SQUARE, ATLANTA, GA                                                                                                                                COST                                         $101,172
01296 - GYM - SOUTHRIDGE MALL, GREENDALE, WI                                                                                                                           COST                                           $86,483
01297 - GYM - FLORIDA MALL, ORLANDO, FL                                                                                                                                COST                                         $104,461
01299 - GYM - NORTHRIDGE FASHION CENTER, NORTHRIDGE, CA                                                                                                                COST                                           $88,938
01301 - GYM - GALLERIA AT SUNSET, HENDERSON, NV                                                                                                                        COST                                           $84,078
01302 - GYM - TOWN CENTER PLAZA, LEAWOOD, KS                                                                                                                           COST                                         $103,899
01303 - GYM - FIRST COLONY MALL, SUGARLAND, TX                                                                                                                         COST                                         $104,805
01305 - GYM - THE FALLS SHOPPING CENTER, MIAMI, FL                                                                                                                     COST                                           $81,143



                                                                                                             3 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 43 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
01310 - GYM - PLAZA BONITA, NATIONAL CITY, CA                                                                                                                          COST                                           $91,610
01313 - GYM - NORTHGATE MALL, SEATTLE, WA                                                                                                                              COST                                           $82,794
01317 - GYM - PARK MEADOWS, LITTLETON, CO                                                                                                                              COST                                         $127,669
01318 - GYM - WEST TOWNE MALL, MADISON, WI                                                                                                                             COST                                           $91,477
01322 - GYM - SOLOMON POND MALL, MARLBOROUGH, MA                                                                                                                       COST                                           $94,788
01325 - GYM - SOUTH HILL MALL, PUYALLUP, WA                                                                                                                            COST                                         $102,187
01330 - GYM - SOUTHPARK MALL, STRONGSVILLE, OH                                                                                                                         COST                                         $103,468
01332 - GYM - COOL SPRINGS GALLERIA, FRANKLIN, TN                                                                                                                      COST                                         $104,609
01335 - GYM - WESTFIELD COUNTRYSIDE, CLEARWATER, FL                                                                                                                    COST                                           $85,972
01337 - GYM - LAKELINE MALL, CEDAR PARK, TX                                                                                                                            COST                                           $86,510
01339 - GYM - BELDEN VILLAGE MALL, CANTON, OH                                                                                                                          COST                                           $95,891
01340 - GYM - WESTMORELAND MALL, GREENSBURG, PA                                                                                                                        COST                                         $102,969
01345 - GYM - SUMMIT MALL, AKRON, OH                                                                                                                                   COST                                           $86,874
01350 - GYM - VALLEY VIEW MALL, ROANOKE, VA                                                                                                                            COST                                         $102,765
01351 - GYM - FASHION SHOW MALL, LAS VEGAS, NV                                                                                                                         COST                                           $99,418
01358 - GYM - NORTHEAST MALL, HURST, TX                                                                                                                                COST                                           $89,273
01359 - GYM - HAMILTON MALL, MAYS LANDING, NJ                                                                                                                          COST                                           $96,166
01361 - GYM - EASTWOOD MALL, NILES, OH                                                                                                                                 COST                                           $95,736
01363 - GYM - OAKRIDGE MALL, SAN JOSE, CA                                                                                                                              COST                                         $105,655
01365 - GYM - CAPITAL CITY MALL, CAMP HILL, PA                                                                                                                         COST                                           $97,557
01366 - GYM - VANCOUVER MALL, VANCOUVER, WA                                                                                                                            COST                                           $84,865
01370 - GYM - GREENWOOD MALL, BOWLING GREEN, KY                                                                                                                        COST                                           $97,220
01376 - GYM - TIPPECANOE MALL, LAFAYETTE, IN                                                                                                                           COST                                           $73,799
01377 - GYM - ROSS PARK MALL, PITTSBURGH, PA                                                                                                                           COST                                           $96,000
01379 - GYM - REDMOND TOWN CENTER, REDMOND, WA                                                                                                                         COST                                         $121,292
01382 - GYM - AVENTURA MALL, NORTH MIAMI BEACH, FL                                                                                                                     COST                                           $87,831
01383 - GYM - SOUTH CENTER MALL, TUKWILA, WA                                                                                                                           COST                                           $98,188
01387 - GYM - LOGAN VALLEY MALL, ALTOONA, PA                                                                                                                           COST                                           $84,992
01390 - GYM - WOLFCHASE GALLERIA, MEMPHIS, TN                                                                                                                          COST                                           $91,786
01391 - GYM - MALL AT TUTTLE CROSSING, DUBLIN, OH                                                                                                                      COST                                           $94,328
01392 - GYM - VALLEY VIEW MALL, LA CROSSE, WI                                                                                                                          COST                                           $74,983
01398 - GYM - BROOKFIELD SQUARE, BROOKFIELD, WI                                                                                                                        COST                                           $86,772
01401 - GYM - LEHIGH VALLEY MALL, WHITEHALL, PA                                                                                                                        COST                                         $118,284
01403 - GYM - COLUMBIA MALL, COLUMBIA, MO                                                                                                                              COST                                           $88,424
01407 - GYM - LA PLAZA MALL, MCALLEN, TX                                                                                                                               COST                                           $99,851
01411 - GYM - FRIENDLY SHOPPING CENTER, GREENSBORO, NC                                                                                                                 COST                                         $102,546
01416 - GYM - YORK GALLERIA, YORK, PA                                                                                                                                  COST                                           $91,693
01417 - GYM - MALL AT JOHNSON CITY, JOHNSON CITY, TN                                                                                                                   COST                                           $89,988
01418 - GYM - KENTUCKY OAKS MALL, PADUCAH, KY                                                                                                                          COST                                           $83,983
01426 - GYM - COLUMBIA CENTER, KENNEWICK, WA                                                                                                                           COST                                           $91,556
01432 - GYM - SOUTHGATE MALL, MISSOULA, MT                                                                                                                             COST                                           $86,400
01434 - GYM - NEW GATE MALL, OGDEN, UT                                                                                                                                 COST                                           $86,013
01439 - GYM - APPLE BLOSSOM MALL, WINCHESTER, VA                                                                                                                       COST                                           $87,114
01440 - GYM - BROADWAY SQUARE, TYLER, TX                                                                                                                               COST                                           $93,678
01441 - GYM - CORAL RIDGE MALL, CORALVILLE, IA                                                                                                                         COST                                         $102,869
01442 - GYM - OAKLAND MALL, TROY, MI                                                                                                                                   COST                                           $96,763
01445 - GYM - AUBURN MALL, AUBURN, MA                                                                                                                                  COST                                           $93,422
01446 - GYM - CROSSROADS CENTER, ST. CLOUD, MN                                                                                                                         COST                                           $97,989
01447 - GYM - SUSQUEHANNA VALLEY MALL, SELLINSGROVE, PA                                                                                                                COST                                           $86,237



                                                                                                             4 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 44 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
01458 - GYM - HUEBNER OAKS, SAN ANTONIO, TX                                                                                                                            COST                                           $88,585
01459 - GYM - PALISADES CENTER, WEST NYACK, NY                                                                                                                         COST                                         $118,190
01460 - GYM - DEERBROOK MALL, HUMBLE, TX                                                                                                                               COST                                           $95,718
01461 - GYM - OVIEDO MALL, OVIEDO, FL                                                                                                                                  COST                                           $76,678
01464 - GYM - NITTANY MALL, STATE COLLEGE, PA                                                                                                                          COST                                           $71,441
01467 - GYM - BERKSHIRE MALL, WYOMISSING, PA                                                                                                                           COST                                           $83,078
01470 - GYM - INDEPENDENCE CENTER, INDEPENDENCE, MO                                                                                                                    COST                                           $91,216
01472 - GYM - TOWN & COUNTRY, HOUSTON, TX                                                                                                                              COST                                           $96,391
01474 - GYM - MENLO PARK MALL, EDISON, NJ                                                                                                                              COST                                         $102,628
01476 - GYM - THE ARBORETUM, AUSTIN, TX                                                                                                                                COST                                           $92,725
01477 - GYM - PATRICK HENRY MALL, NEWPORT NEWS, VA                                                                                                                     COST                                           $83,123
01480 - GYM - VISALIA MALL, VISALIA, CA                                                                                                                                COST                                           $85,972
01486 - GYM - GROSSE POINTE, GROSSE POINT, MI                                                                                                                          COST                                         $100,566
01488 - GYM - SHOPS AT SOMERSET SQUARE, GLASTONBURY, CT                                                                                                                COST                                         $118,248
01491 - GYM - TREASURE COAST SQUARE, JENSEN BEACH, FL                                                                                                                  COST                                           $68,861
01496 - GYM - ANCHORAGE 5TH AVENUE MALL, ANCHORAGE, AK                                                                                                                 COST                                           $89,519
01506 - GYM - HUNTINGTON MALL, BARBOURSVILLE, WV                                                                                                                       COST                                           $87,907
01511 - GYM - SPOTSYLVANIA MALL, FREDERICKSBURG, VA                                                                                                                    COST                                           $93,169
01518 - GYM - MALL DEL NORTE, LAREDO, TX                                                                                                                               COST                                           $81,828
01527 - GYM - WHEATON PLAZA, WHEATON, MD                                                                                                                               COST                                           $89,266
01528 - GYM - BAY PARK SQUARE, GREEN BAY, WI                                                                                                                           COST                                           $95,198
01531 - GYM - WYOMING VALLEY MALL, WILKES-BARRE, PA                                                                                                                    COST                                           $75,049
01535 - GYM - PLYMOUTH MEET MALL, PLYMOUTH MEETING, PA                                                                                                                 COST                                           $86,772
01540 - GYM - SALEM CENTER, SALEM, OR                                                                                                                                  COST                                           $86,124
01542 - GYM - AVENUE AT EAST COBB, MARIETTA, GA                                                                                                                        COST                                           $84,848
01544 - GYM - SOUTHLAKE TOWN SQUARE, SOUTHLAKE, TX                                                                                                                     COST                                         $103,114
01549 - GYM - TAMARACK VILLAGE, WOODBURY, MN                                                                                                                           COST                                           $92,322
01558 - GYM - CITRUS PARK MALL, TAMPA, FL                                                                                                                              COST                                           $83,419
01564 - GYM - DULLES TOWN CENTER, DULLES, VA                                                                                                                           COST                                         $111,191
01567 - GYM - ARBOR PLACE, DOUGLASVILLE, GA                                                                                                                            COST                                           $75,542
01568 - GYM - MALL OF GEORGIA, BUFORD, GA                                                                                                                              COST                                         $115,337
01570 - GYM - CHERRYVALE MALL, ROCKFORD, IL                                                                                                                            COST                                           $78,208
01572 - GYM - THE PROMENADE AT TEMECULA, TEMECULA, CA                                                                                                                  COST                                         $103,355
01573 - GYM - PACIFIC VIEW, VENTURA, CA                                                                                                                                COST                                           $70,450
01574 - GYM - RIVERTOWN CROSSING, GRANDVILLE, MI                                                                                                                       COST                                           $96,576
01576 - GYM - DEER PARK TOWN CENTER, DEER PARK, IL                                                                                                                     COST                                         $115,895
01578 - GYM - STONEBRIAR MALL, FRISCO, TX                                                                                                                              COST                                         $138,584
01580 - GYM - POLARIS FASHION PLACE, COLUMBUS, OH                                                                                                                      COST                                         $107,420
01581 - GYM - CHANDLER FASHION CENTER, CHANDLER, AZ                                                                                                                    COST                                         $102,814
01586 - GYM - WILINGTON GREEN, WELLINGTON, FL                                                                                                                          COST                                           $88,943
01588 - GYM - SIMI VALLEY, SIMI VALLEY, CA                                                                                                                             COST                                           $76,715
01589 - GYM - THE STREETS OF SOUTHPOINT, DURHAM, NC                                                                                                                    COST                                           $94,972
01590 - GYM - PROMONADE AT SAGEMORE, MARLTON, NJ                                                                                                                       COST                                         $110,770
01593 - GYM - LOS GATOS, LOS GATOS, CA                                                                                                                                 COST                                           $65,371
01594 - GYM - WEST COUNTY, DES PERES, MO                                                                                                                               COST                                         $101,220
01595 - GYM - GALLERIA AT ROSEVILLE, ROSEVILLE, CA                                                                                                                     COST                                           $97,198
01598 - GYM - EASTON TOWN CENTER, COLUMBUS, OH                                                                                                                         COST                                         $100,889
01603 - GYM - THE SHOPS AT BRIARGATE, COLORADO SPRINGS, CO                                                                                                             COST                                         $120,662
01605 - GYM - BIRKDALE VILLAGE, HUNTERSVILLE, NC                                                                                                                       COST                                         $108,832



                                                                                                             5 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 45 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
01608 - GYM - LA ENCANTADA, TUCSON, AZ                                                                                                                                 COST                                           $81,693
01615 - GYM - VICTORIA GARDENS, RANCHO CUCAMONGA, CA                                                                                                                   COST                                         $106,909
01616 - GYM - DERBY STREET SHOPPES, HINGHAM, MA                                                                                                                        COST                                         $118,866
01618 - GYM - SQUARE ONE MALL, SAUGUS, MA                                                                                                                              COST                                           $84,740
01622 - GYM - MANHATTAN VILLAGE, MANHATTAN BEACH, CA                                                                                                                   COST                                           $97,860
01623 - GYM - TOWN CENTER AT LEVIS COMMONS, PERRYSBURGH, OH                                                                                                            COST                                           $97,515
01624 - GYM - COASTAL GRAND, MYRTLE BEACH, SC                                                                                                                          COST                                           $86,388
01626 - GYM - AVENUE AT WEST COBB, MARIETTA, GA                                                                                                                        COST                                           $91,773
01628 - GYM - CROCKER PARK, WESTLAKE, OH                                                                                                                               COST                                           $88,572
01629 - GYM - THE DISTRICT AT GREEN VALLEY RANCH, HENDERSON, NV                                                                                                        COST                                           $79,412
01630 - GYM - JORDAN CREEK TOWN CENTER, WEST DES MOINES, IA                                                                                                            COST                                           $95,140
01631 - GYM - STREETS OF TANASBOURNE, HILLSBORO, OR                                                                                                                    COST                                         $104,520
01632 - GYM - FIRST AND MAIN, HUDSON, OH                                                                                                                               COST                                           $96,647
01633 - GYM - TYSON'S CORNER, MCCLEAN, VA                                                                                                                              COST                                         $168,803
01635 - GYM - PARKWAY PLACE, HUNTSVILLE, AL                                                                                                                            COST                                           $78,411
01637 - GYM - THE AVENUE COLLIERVILLE, COLLIERVILLE, TN                                                                                                                COST                                           $99,428
01638 - GYM - GENEVA COMMONS, GENEVA, IL                                                                                                                               COST                                           $92,022
01642 - GYM - DEERFIELD TOWN CENTER, MASON, OH                                                                                                                         COST                                           $95,501
01644 - GYM - CLAY TERRACE, CARMEL, IN                                                                                                                                 COST                                         $105,019
01659 - GYM - FIREWHEEL TOWN CENTER, GARLAND, TX                                                                                                                       COST                                         $112,394
01661 - GYM - THE SHOPS AT DOS LAGOS, CORONA, CA                                                                                                                       COST                                           $72,302
01662 - GYM - COCONUT POINT TOWN CENTER, ESTERO, FL                                                                                                                    COST                                           $84,967
01664 - GYM - SHOPS AT ATLAS PARK, GLENDALE, NY                                                                                                                        COST                                         $128,643
01668 - GYM - PINNACLE HILLS PROMENADE, ROGERS, AR                                                                                                                     COST                                           $87,146
01670 - GYM - THE SHOPPES AT NORTH BRUNSWICK, NORTH BRUNSWICK, NJ                                                                                                      COST                                           $97,706
01671 - GYM - GREENE TOWN CENTER, BEAVERCREEK, OH                                                                                                                      COST                                         $103,464
01672 - GYM - STREETS OF CRANBERRY, CRANBERRY TOWNSHIP, PA                                                                                                             COST                                           $94,405
01673 - GYM - STREETS OF CHESTER, CHESTER, NJ                                                                                                                          COST                                           $93,675
01675 - GYM - CROSS CREEK MALL, FAYETTEVILLE, NC                                                                                                                       COST                                           $88,245
01677 - GYM - OTAY RANCH, CHULA VISTA, CA                                                                                                                              COST                                           $87,605
01679 - GYM - THE MALL AT ROCKINGHAM PARK, SALEM, NH                                                                                                                   COST                                           $88,038
01680 - GYM - THE SHOPPES AT WEBB GIN, SNELLVILLE, GA                                                                                                                  COST                                           $77,318
01683 - GYM - TOWN SQUARE WHEATON, WHEATON, IL                                                                                                                         COST                                           $94,920
01686 - GYM - ABQ UPTOWN, ALBUQUERQUE, NM                                                                                                                              COST                                           $93,348
01691 - GYM - SOUTHLANDS TOWN CENTER, AURORA, CO                                                                                                                       COST                                         $103,572
01695 - GYM - SHOPPES AT BRINTON LAKE, GLEN MILLS, PA                                                                                                                  COST                                           $99,996
01699 - GYM - BURR RIDGE, BURR RIDGE, IL                                                                                                                               COST                                           $94,424
01701 - GYM - SHOPS AT MONTEBELLO, MONTEBELLO, CA                                                                                                                      COST                                           $82,111
01702 - GYM - THE FORUM AT PEACHTREE PARKWAY, NORCROSS, GA                                                                                                             COST                                           $82,546
01704 - GYM - VALLEY SQUARE, WARRINGTON, PA                                                                                                                            COST                                           $77,621
01705 - GYM - VILLAGE AT STONE OAK, SAN ANTONIO, TX                                                                                                                    COST                                           $90,565
01706 - GYM - HIGHLAND VILLAGE, HIGHLAND VILLAGE, TX                                                                                                                   COST                                           $87,902
01707 - GYM - LACENTERRA AT CINCO RANCH, KATY, TX                                                                                                                      COST                                         $114,629
01709 - GYM - WESTFIELD BRANDON, BRANDON, FL                                                                                                                           COST                                           $89,212
01711 - GYM - SHOPPES AT CHINO HILLS, CHINO HILLS, CA                                                                                                                  COST                                           $96,184
01712 - GYM - THE AVENUE MURFREESBORO, MURFREESBORO, TN                                                                                                                COST                                         $101,218
01714 - GYM - LEGACY PLACE, DEDHAM, MA                                                                                                                                 COST                                           $96,099
01716 - GYM - THE SHOPPES AT RIVER CROSSING, MACON, GA                                                                                                                 COST                                           $76,422
01718 - GYM - SUMMIT SIERRA, RENO, NV                                                                                                                                  COST                                           $84,772



                                                                                                             6 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 46 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
01719 - GYM - DANA PARK VILLAGE SQUARE, MESA, AZ                                                                                                                       COST                                           $71,540
01720 - GYM - STREETS OF BRENTWOOD, BRENTWOOD, CA                                                                                                                      COST                                           $86,015
01724 - GYM - HAMILTON TOWN CENTER, NOBLESVILLE, IN                                                                                                                    COST                                           $86,667
01726 - GYM - BRIDGEPORT VILLAGE, TIGARD, OR                                                                                                                           COST                                           $96,535
01728 - GYM - WATTERS CREEK, ALLEN, TX                                                                                                                                 COST                                           $89,860
01732 - GYM - PROVIDENCE TOWN CENTER, COLLEGEVILLE, PA                                                                                                                 COST                                           $91,530
01734 - GYM - STONECREEK VILLAGE, STOCKTON, CA                                                                                                                         COST                                           $87,410
01736 - GYM - THE COLLECTION AT FORSYTH, CUMMING, GA                                                                                                                   COST                                           $97,160
01738 - GYM - THE SHOPPES AT WYOMISSING, WYOMISSING, PA                                                                                                                COST                                           $78,116
01739 - GYM - WESTVIEW PROMENADE, FREDRICK, MD                                                                                                                         COST                                           $89,907
01740 - GYM - BROOKSIDE SHOPS, ACTON, MA                                                                                                                               COST                                           $95,621
01744 - GYM - BRADLEY FAIR, WICHITA, KS                                                                                                                                COST                                         $115,868
01745 - GYM - OCEAN COUNTY MALL, TOMS RIVER, NJ                                                                                                                        COST                                           $92,959
01747 - GYM - PALLADIO AT BROADSTONE, FOLSOM, CA                                                                                                                       COST                                           $88,902
01751 - GYM - SANTA MONICA PLACE, SANTA MONICA, CA                                                                                                                     COST                                           $98,589
01752 - GYM - TACOMA MALL, TACOMA, WA                                                                                                                                  COST                                           $89,857
01754 - GYM - PADDOCK SHOPS, LOUISVILLE, KY                                                                                                                            COST                                         $103,049
01756 - GYM - HUNT VALLEY TOWNE CENTER, HUNT VALLEY, MD                                                                                                                COST                                           $96,311
01757 - GYM - ST. JOHN'S TOWNE CENTRE, JACKSONVILLE, FL                                                                                                                COST                                           $84,749
01758 - GYM - STONE BRIDGE AT POTOMAC, WOODBRIDGE, VA                                                                                                                  COST                                           $85,845
01759 - GYM - VINTAGE OAKS, NOVATO, CA                                                                                                                                 COST                                           $79,914
01760 - GYM - GRAND TETON MALL, IDAHO FALLS, ID                                                                                                                        COST                                           $83,702
01765 - GYM - SOUTHBURY GREEN, SOUTHBURY, CT                                                                                                                           COST                                           $99,802
01768 - GYM - PROMENADE AT COCONUT CREEK, COCONUT CREEK, FL                                                                                                            COST                                           $75,957
01769 - GYM - STATION PARK, FARMINGTON, UT                                                                                                                             COST                                           $96,155
01770 - GYM - MALL AT UNIVERSITY TOWN CENTER, SARASOTA, FL                                                                                                             COST                                           $92,246
01771 - GYM - OLD MILL DISTRICT, BEND, OR                                                                                                                              COST                                           $95,109
01773 - GYM - SHORT PUMP TOWN CENTER, RICHMOND, VA                                                                                                                     COST                                         $127,383
01775 - GYM - AVALON, ALPHARETTA, GA                                                                                                                                   COST                                           $94,124
01776 - GYM - MARKET STREET AT LYNNFIELD, LYNNFIELD, MA                                                                                                                COST                                         $118,836
01777 - GYM - THE COMMONS AT NORTHPARK, MIDLAND, TX                                                                                                                    COST                                           $94,857
01779 - GYM - EASTWOOD TOWNE CENTER, LANSING, MI                                                                                                                       COST                                           $93,753
01781 - GYM - JEFFERSON POINTE, FT. WAYNE, IN                                                                                                                          COST                                           $83,941
01782 - GYM - VILLAGE AT MERIDIAN, MERIDIAN, ID                                                                                                                        COST                                           $94,542
01784 - GYM - DESTIN COMMONS, DESTIN, FL                                                                                                                               COST                                         $117,218
01979 - GYMBOREE TRANSFER STORE                                                                                                                                        COST                                            ($8,821)
03500 - GYMBOREE VIRTUAL STORES                                                                                                                                        COST                                           $18,253
13705 - C8 - BROOKSIDE MARKETPLACE, TINLEY, IL                                                                                                                         COST                                           $81,474
21901 - J&J - VILLAGE AT CORTE MADERA, CORTE MADERA, CA                                                                                                                COST                                           $95,229
21902 - J&J - BREA MALL, BREA, CA                                                                                                                                      COST                                           $82,728
21903 - J&J - BELLEVUE SQUARE, BELLEVUE, WA                                                                                                                            COST                                         $108,079
21906 - J&J - FASHION SHOW MALL, LAS VEGAS, NV                                                                                                                         COST                                           $89,947
21907 - J&J - THE WESTCHESTER, WHITE PLAINS, NY                                                                                                                        COST                                         $105,836
21908 - J&J - THE GROVE AT FARMERS MARKET, LOS ANGELES, CA                                                                                                             COST                                           $87,683
21909 - J&J - BRIDGEWATER COMMONS, BRIDGEWATER, NJ                                                                                                                     COST                                           $88,401
21910 - J&J - THE MALL AT SHORT HILLS, SHORT HILLS, NJ                                                                                                                 COST                                         $129,040
21912 - J&J - THE SHOPS AT WILLOW BEND, PLANO, TX                                                                                                                      COST                                           $85,432
21913 - J&J - CHERRY CREEK SHOPPING CENTER, DENVER, CO                                                                                                                 COST                                           $97,132
21914 - J&J - TWELVE OAKS MALL, NOVI, MI                                                                                                                               COST                                           $86,603



                                                                                                             7 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 47 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
21916 - J&J - VILLAGE AT MERRICK PARK, CORAL GABLES, FL                                                                                                                COST                                         $119,209
21917 - J&J - BARTON CREEK SQUARE, AUSTIN, TX                                                                                                                          COST                                           $65,321
21918 - J&J - VALLEY MALL, SAN DIEGO, CA                                                                                                                               COST                                         $104,282
21919 - J&J - NATICK MALL, NATICK, MA                                                                                                                                  COST                                           $83,603
21920 - J&J - THE GALLERIA, HOUSTON, TX                                                                                                                                COST                                           $92,988
21921 - J&J - INTERNATIONAL PLAZA, TAMPA, FL                                                                                                                           COST                                           $85,286
21924 - J&J - WOODFIELD MALL, SCHAUMBURG, IL                                                                                                                           COST                                           $85,291
21925 - J&J - SAINT LOUIS GALLERIA, RICHMOND HEIGHTS, MO                                                                                                               COST                                           $84,348
21929 - J&J - NEWPORT FASHION ISLAND, NEWPORT BEACH, CA                                                                                                                COST                                           $95,729
21930 - J&J - NORTHBROOK COURT, NORTHBROOK, IL                                                                                                                         COST                                           $75,321
21931 - J&J - SOUTHPARK MALL, CHARLOTTE, NC                                                                                                                            COST                                           $89,086
21933 - J&J - WESTFIELD OLD ORCHARD, SKOKIE, IL                                                                                                                        COST                                         $104,844
21934 - J&J - TYSON'S CORNER CENTER, MCLEAN, VA                                                                                                                        COST                                           $99,565
21935 - J&J - SOMERSET COLLECTION, TROY, MI                                                                                                                            COST                                         $103,643
21936 - J&J - LA PLAZA MALL, MCALLEN, TX                                                                                                                               COST                                           $75,042
21938 - J&J - BURLINGAME AVENUE, BURLINGAME, CA                                                                                                                        COST                                         $121,467
21939 - J&J - UNIVERSITY TOWNE CENTER, SAN DIEGO, CA                                                                                                                   COST                                         $111,152
21944 - J&J - BROADWAY PLAZA, WALNUT CREEK, CA                                                                                                                         COST                                           $73,765
21946 - J&J - FASHION SQUARE, SHERMAN OAKS, CA                                                                                                                         COST                                           $90,064
21947 - J&J - FAIR OAKS MALL, FAIRFAX, VA                                                                                                                              COST                                           $91,412
21948 - J&J - OXMOOR CENTER, LOUISVILLE, KY                                                                                                                            COST                                           $65,536
21949 - J&J - THE FASHION MALL AT KEYSTONE, INDIANAPOLIS, IN                                                                                                           COST                                           $77,716
21950 - J&J - THE WOODLANDS MALL, THE WOODLANDS, TX                                                                                                                    COST                                           $92,469
21951 - J&J - THE GALLERIA OF MT LEBANON, PITTSBURGH, PA                                                                                                               COST                                           $87,767
21953 - J&J - LEGACY VILLAGE, LYNDHURST, OH                                                                                                                            COST                                         $113,572
21954 - J&J - POLARIS FASHION PLACE, COLUMBUS, OH                                                                                                                      COST                                           $66,094
21955 - J&J - OAKBROOK CENTER, OAK BROOK, IL                                                                                                                           COST                                           $54,389
21957 - J&J - ROOSEVELT FIELD MALL, GARDEN CITY, NY                                                                                                                    COST                                         $184,830
21958 - J&J - GARDEN STATE PLAZA, PARAMUS, NJ                                                                                                                          COST                                         $116,748
21959 - J&J - SCOTTSDALE FASHION SQUARE, SCOTTSDALE, AZ                                                                                                                COST                                           $91,818
21960 - J&J - KING OF PRUSSIA MALL, KING OF PRUSSIA, PA                                                                                                                COST                                         $111,759
21961 - J&J - AVENTURA MALL, AVENTURA, FL                                                                                                                              COST                                         $137,521
21962 - J&J - TOWN CENTER PLAZA, LEAWOOD, KS                                                                                                                           COST                                           $90,843
21964 - J&J - TOWSON TOWN CENTER, TOWSON, MD                                                                                                                           COST                                           $92,513
21965 - J&J - ST. JOHN'S TOWN CENTER, JACKSONVILLE, FL                                                                                                                 COST                                           $96,146
21968 - J&J - NORTHPARK CENTER, DALLAS, TX                                                                                                                             COST                                         $132,857
21969 - J&J - ALDERWOOD MALL, LYNNWOOD, WA                                                                                                                             COST                                           $50,361
21970 - J&J - MONTANA AVE, SANTA MONICA, CA                                                                                                                            COST                                           $90,648
21972 - J&J - SOUTHLAKE TOWN SQUARE, SOUTHLAKE, TX                                                                                                                     COST                                           $93,565
21973 - J&J - THE GARDENS, PALM BEACH, FL                                                                                                                              COST                                           $77,563
21974 - J&J - MIZNER PARK, BOCA RATON, FL                                                                                                                              COST                                         $101,284
21975 - J&J - EASTVIEW CENTER, VICTOR, NY                                                                                                                              COST                                           $98,534
21977 - J&J - DEL AMO, TORRANCE, CA                                                                                                                                    COST                                           $81,511
21978 - J&J - ORLAND SQUARE, ORLAND PARK, IL                                                                                                                           COST                                           $80,055
21979 - J&J - BIRKDALE VILLAGE, HUNTERSVILLE, NC                                                                                                                       COST                                           $64,817
21980 - J&J - ARDEN FAIR MALL, SACRAMENTO, CA                                                                                                                          COST                                           $81,634
21984 - J&J - SAN FRANCISCO CENTER, SF, CA                                                                                                                             COST                                         $101,656
21985 - J&J - TOPANGA PLAZA, CANOGA PARK, CA                                                                                                                           COST                                           $79,438
21986 - J&J - THE MALL AT MILLENIA, ORLANDO, FL                                                                                                                        COST                                         $111,036



                                                                                                             8 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 48 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
21989 - J&J - THE MALL AT PARTRIDGE CREEK, CLINTON TOWNSHIP, MI                                                                                                        COST                                           $72,346
21990 - J&J - CRABTREE VILLAGE MALL, RALEIGH, NC                                                                                                                       COST                                           $81,158
21992 - J&J - LA CUMBRE PLAZA, SANTA BARBARA, CA                                                                                                                       COST                                           $64,123
21993 - J&J - SANTA ANITA FASHION CENTRE, ARCADIA, CA                                                                                                                  COST                                           $86,490
21994 - J&J - PHIPPS PLAZA, ATLANTA, GA                                                                                                                                COST                                           $77,293
21997 - J&J - THE SHOPPES AT UNION HILL, DENVILLE, NJ                                                                                                                  COST                                           $89,657
21998 - J&J - THE SHOPS AT RIVERSIDE, HACKENSACK, NJ                                                                                                                   COST                                         $119,188
21999 - J&J - WESTFIELD ANNAPOLIS, ANNAPOLIS, MD                                                                                                                       COST                                           $74,173
22100 - J&J - COOLSPRINGS GALLERIA, FRANKLIN, TN                                                                                                                       COST                                           $64,116
22101 - J&J - MALL OF AMERICA, BLOOMINGTON, MN                                                                                                                         COST                                           $92,995
22102 - J&J - GALLERIA AT ROSEVILLE, ROSEVILLE, CA                                                                                                                     COST                                           $88,231
22105 - J&J - ALA MOANA CENTER, HONOLULU, HI                                                                                                                           COST                                         $113,877
22107 - J&J - BLUE BACK SQUARE MALL, WEST HARTFORD, CT                                                                                                                 COST                                           $73,413
22108 - J&J - MARLTON SQUARE, MARLTON, NJ                                                                                                                              COST                                         $100,150
22109 - J&J - HIGHLAND VILLAGE, HOUSTON, TX                                                                                                                            COST                                           $91,909
22110 - J&J - STANFORD SHOPPING CENTER, PALO ALTO, CA                                                                                                                  COST                                           $88,033
22112 - J&J - EL PASEO VILLAGE, PALM DESERT, CA                                                                                                                        COST                                           $70,805
22114 - J&J - HILLSDALE SHOPPING CENTER, SAN MATEO, CA                                                                                                                 COST                                         $103,052
22116 - J&J - SHOPS AT MISSION VIEJO, MISSION VIEJO, CA                                                                                                                COST                                         $132,854
22117 - J&J - NORTH STAR MALL, SAN ANTONIO, TX                                                                                                                         COST                                           $85,348
22118 - J&J - DANBURY FAIR MALL, DANBURY, CT                                                                                                                           COST                                           $99,882
22119 - J&J - PHEASANT LANE MALL, NASHUA, NH                                                                                                                           COST                                           $71,701
22120 - J&J - SOUTH SHORE PLAZA, BRAINTREE, MA                                                                                                                         COST                                           $77,075
22121 - J&J - THE FALLS SHOPPING CENTER, MIAMI, FL                                                                                                                     COST                                           $76,438
22122 - J&J - THE GROVE AT SHREWSBURY, SHREWSBURY, NJ                                                                                                                  COST                                         $117,142
22123 - J&J - ROSS PARK MALL, PITTSBRUGH, PA                                                                                                                           COST                                           $75,103
22124 - J&J - MANHATTAN VILLAGE, MANHATTAN BEACH, CA                                                                                                                   COST                                           $75,988
22127 - J&J - MARKETFAIR, PRINCETON, NJ                                                                                                                                COST                                           $76,418
22128 - J&J - WESTFIELD MONTGOMERY, BETHESDA, MD                                                                                                                       COST                                           $79,371
22130 - J&J - VILLAGE POINTE SHOPPING CENTER, OMAHA, NE                                                                                                                COST                                           $63,806
22131 - J&J - THE DISTRICT AT GREEN VALLEY RANCH, HENDERSON, NV                                                                                                        COST                                           $62,662
22132 - J&J - FASHION PLACE, MURRAY, UT                                                                                                                                COST                                           $87,060
22133 - J&J - CARMEL PLAZA, CARMEL, CA                                                                                                                                 COST                                           $64,837
22136 - J&J - BOCA RATON, BOCA RATON, FL                                                                                                                               COST                                           $46,259
22138 - J&J - THE PATIOS AT WESTFIELD VALENCIA TOWN CENTER, VALENCIA, CA                                                                                               COST                                           $61,570
22140 - J&J - THE MALL AT CHESTNUT HILL, NEWTON, MA                                                                                                                    COST                                           $81,388
22141 - J&J - MALL AT UNIVERSITY TOWN CENTER, SARASOTA, FL                                                                                                             COST                                           $74,138
22143 - J&J - AVALON, ALPHARETTA, GA                                                                                                                                   COST                                           $79,498
22144 - J&J - THE SHOPS AT PRUDENTIAL CENTER, BOSTON, MA                                                                                                               COST                                           $91,482
22145 - J&J - BURLINGTON MALL, BURLINGTON, MA                                                                                                                          COST                                           $88,041
22146 - J&J - VALLEY FAIR, SANTA CLARA, CA                                                                                                                             COST                                         $103,766
22147 - J&J - LAKESIDE MALL, METAIRIE, LA                                                                                                                              COST                                           $73,681
22148 - J&J - 1150 THIRD AVE., NEW YORK, NY                                                                                                                            COST                                         $137,424
22149 - J&J - FAYETTE MALL, LEXINGTON, KY                                                                                                                              COST                                           $80,974
22151 - J&J - PACIFIC PLACE, SEATTLE, WA                                                                                                                               COST                                             $6,492
22801 - J&J OUTLET - ORLANDO PREMIUM OUTLETS - INTERNATIONAL DRIVE, ORLANDO, FL                                                                                        COST                                         $176,091
22802 - J&J OUTLET - SAN MARCOS PREMIUM OUTLETS, SAN MARCOS, TX                                                                                                        COST                                         $129,939
22803 - J&J OUTLET - SAWGRASS MILLS, SUNRISE, FL                                                                                                                       COST                                         $158,677
22804 - J&J OUTLET - SILVER SANDS OUTLETS, DESTIN, FL                                                                                                                  COST                                         $131,284



                                                                                                             9 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 49 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
22805 - J&J OUTLET - TANGER OUTLETS REHOBOTH, REHOBOTH BEACH, DE                                                                                                       COST                                         $132,926
22806 - J&J OUTLET - WILLIAMSBURG PREMIUM OUTLETS, WILLIAMSBURG, VA                                                                                                    COST                                         $122,329
22807 - J&J OUTLET - TANGER OUTLETS - SEVIERVILLE , SEVIERVILLE, TN                                                                                                    COST                                         $126,794
22808 - J&J OUTLET - GILROY PREMIUM OUTLETS, GILROY, CA                                                                                                                COST                                         $109,724
22809 - J&J OUTLET - KATY MILLS, KATY, TX                                                                                                                              COST                                           $91,058
22810 - J&J OUTLET - TANGER OUTLETS - CHARLESTON, CHARLESTON, SC                                                                                                       COST                                         $100,023
22811 - J&J OUTLET - ROCKVALE OUTLETS, LANCASTER, PA                                                                                                                   COST                                         $109,672
22812 - J&J OUTLET - OUTLETS AT HERSHEY, HERSHEY, PA                                                                                                                   COST                                         $140,507
22813 - J&J OUTLET - TANGER OUTLETS-HILTON HEAD, BLUFFTON, SC                                                                                                          COST                                           $90,587
22814 - J&J OUTLET - FASHION OUTLETS OF CHICAGO, ROSEMONT, IL                                                                                                          COST                                         $151,165
22816 - J&J OUTLET - NAPA PREMIUM OUTLETS, NAPA VALLEY, CA                                                                                                             COST                                         $108,815
22817 - J&J OUTLET - SAN FRANCISCO PREMIUM OUTLETS, LIVERMORE, CA                                                                                                      COST                                         $110,916
22818 - J&J OUTLET - GRAND PRAIRIE PREMIUM OUTLETS, GRAND PRAIRIE, TX                                                                                                  COST                                         $105,539
22819 - J&J OUTLET - ONTARIO MILLS, ONTARIO, CA                                                                                                                        COST                                         $130,846
22820 - J&J OUTLET - WOODBURN PREMIUM OUTLETS, WOODBURN, OR                                                                                                            COST                                         $103,431
22821 - J&J OUTLET - POTOMAC MILLS, PRINCE WILLIAM COUNTY, VA                                                                                                          COST                                         $105,738
22822 - J&J OUTLET - PALM BEACH FASHION OUTLETS, WEST PALM BEACH, FL                                                                                                   COST                                         $106,413
22823 - J&J OUTLET - OPRY MILLS, NASHVILLE, TN                                                                                                                         COST                                           $78,663
22824 - J&J OUTLET - TANGER OUTLETS -THE ARCHES, DEER PARK, NY                                                                                                         COST                                         $144,272
22825 - J&J OUTLET - EDINBURG PREMIUM OUTLETS, EDINBURGH, IN                                                                                                           COST                                           $87,919
22826 - J&J OUTLET - HAGERSTOWN PREMIUM OUTLETS, HAGERSTOWN, MD                                                                                                        COST                                           $69,474
22827 - J&J OUTLET - GRAPEVINE MILLS, GRAPEVINE, TX                                                                                                                    COST                                           $86,107
22828 - J&J OUTLET - TAMPA PREMIUM OUTLETS, TAMPA, FL                                                                                                                  COST                                         $102,307
22829 - J&J OUTLET - ARUNDEL MILLS, HANOVER, MD                                                                                                                        COST                                           $74,449
22830 - J&J OUTLET - FASHION OUTLETS OF NIAGARA FALLS, NIAGARA FALLS, NY                                                                                               COST                                         $104,805
22831 - J&J OUTLET - TWIN CITIES PREMIUM OUTLETS, EAGAN, MN                                                                                                            COST                                           $82,934
22832 - J&J OUTLET - CONCORD MILLS, CONCORD, NC                                                                                                                        COST                                           $89,191
22833 - J&J OUTLET - TANGER OUTLETS - SAVANNAH, POOLER, GA                                                                                                             COST                                           $69,108
22834 - J&J OUTLET - LAS AMERICAS PREMIUM OUTLETS, SAN DIEGO, CA                                                                                                       COST                                         $122,698
22835 - J&J OUTLET - CAMARILLO PREMIUM OUTLETS, CAMARILLO, CA                                                                                                          COST                                         $135,116
22836 - J&J OUTLET - ROUND ROCK PREMIUM OUTLETS, ROUND ROCK, TX                                                                                                        COST                                           $85,797
22837 - J&J OUTLET - MIROMAR OUTLETS, ESTERO, FL                                                                                                                       COST                                         $198,495
22838 - J&J OUTLET - WRENTHAM PREMIUM OUTLETS, WRENTHAM, MA                                                                                                            COST                                         $149,537
22839 - J&J OUTLET - HOUSTON PREMIUM OUTLETS, HOUSTON, TX                                                                                                              COST                                         $127,883
22840 - J&J OUTLET - ST. AUGUSTINE PREMIUM OUTLETS, ST. AUGUSTINE, FL                                                                                                  COST                                         $183,838
22841 - J&J OUTLET - TANGER OUTLETS - PITTSBURGH, WASHINGTON, PA                                                                                                       COST                                         $116,942
22842 - J&J OUTLET - CHARLOTTE PREMIUM OUTLETS, CHARLOTTE, NC                                                                                                          COST                                           $93,435
22844 - J&J OUTLET - CHICAGO PREMIUM OUTLETS, AURORA, IL                                                                                                               COST                                         $113,861
22845 - J&J OUTLET - PRESTIGE OUTLETS, CHESTERFIELD, MO                                                                                                                COST                                           $95,144
22846 - J&J OUTLET - ALLEN PREMIUM OUTLETS, ALLEN, TX                                                                                                                  COST                                         $117,118
22847 - J&J OUTLET - DENVER PREMIUM OUTLETS, THORNTON, CO                                                                                                              COST                                         $109,551
22979 - JANIE & JACK TRANSFER STORE                                                                                                                                    COST                                              $422
23500 - J&J WEB STORE                                                                                                                                                  COST                                             $4,184
75001 - GYM OUTLET - BIRCH RUN PREMIUM OUTLETS, BIRCH RUN, MI                                                                                                          COST                                         $114,426
75002 - GYM OUTLET - DOLPHIN MALL, MIAMI, FL                                                                                                                           COST                                         $163,206
75003 - GYM OUTLET - GREAT MALL OF THE BAY AREA, MILPITAS, CA                                                                                                          COST                                         $109,344
75005 - GYM OUTLET - PLEASANT PRAIRIE PREMIUM OUTLETS, KENOSHA, WI                                                                                                     COST                                         $111,826
75006 - GYM OUTLET - POTOMAC MILLS, WOODBRIDGE, VA                                                                                                                     COST                                         $124,552
75007 - GYM OUTLET - PRIME OUTLET CENTER @ SAN MARCOS, TX                                                                                                              COST                                         $133,214



                                                                                                             10 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 50 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
75008 - GYM OUTLET - PRIME OUTLET CENTER @ HAGERSTOWN, MD                                                                                                              COST                                         $107,402
75009 - GYM OUTLET - PRIME OUTLET CENTER @ ELLENTON, FL                                                                                                                COST                                         $126,752
75010 - GYM OUTLET - TANGER OUTLET, FOLEY, AL                                                                                                                          COST                                         $110,527
75011 - GYM OUTLET - TANGER OUTLET, SEVIERVILLE, TN                                                                                                                    COST                                         $163,953
75012 - GYM OUTLET - ONTARIO MILLS, ONTARIO, CA                                                                                                                        COST                                         $101,550
75013 - GYM OUTLET - SAWGRASS MILLS, SUNRISE, FL                                                                                                                       COST                                         $175,585
75014 - GYM OUTLET - WILLIAMSBURG PREMIUM OUTLETS, WILLIAMSBURG, VA                                                                                                    COST                                         $137,018
75016 - GYM OUTLET - GREAT LAKES CROSSING, AUBURN HILLS, MI                                                                                                            COST                                         $139,104
75017 - GYM OUTLET - THE GATEWAY SHOPS AT LAS AMERICAS, SAN DIEGO, CA                                                                                                  COST                                         $122,930
75018 - GYM OUTLET - MIROMAR OUTLETS, ESTERO, FL                                                                                                                       COST                                         $119,111
75019 - GYM OUTLET - ARUNDEL MILLS, HANOVER, MD                                                                                                                        COST                                         $103,743
75020 - GYM OUTLET - TANGER CHARLESTON OUTLETS, NORTH CHARLESTON, SC                                                                                                   COST                                         $103,161
75021 - GYM OUTLET - CONCORD MILLS, CONCORD, NC                                                                                                                        COST                                         $126,016
75022 - GYM OUTLET - JERSEY GARDENS, ELIZABETH, NJ                                                                                                                     COST                                         $119,021
75023 - GYM OUTLET - PRIME OUTLETS AT GROVE CITY, GROVE CITY, PA                                                                                                       COST                                         $120,445
75024 - GYM OUTLET - LAS VEGAS OUTLET CENTER, LAS VEGAS, NV                                                                                                            COST                                         $132,780
75025 - GYM OUTLET - NORTH GEORGIA PREMIUM OUTLETS, DAWSONVILLE, GA                                                                                                    COST                                         $108,311
75026 - GYM OUTLET - ROUND ROCK PREMIUM OUTLETS, ROUND ROCK, TX                                                                                                        COST                                         $132,812
75027 - GYM OUTLET - GILROY PREMIUM OUTLETS, GILROY, CA                                                                                                                COST                                         $121,512
75028 - GYM OUTLET - LEESBURG CORNER PREMIUM OUTLETS, LEESBURG, VA                                                                                                     COST                                         $138,748
75029 - GYM OUTLET - PRIME OUTLETS @ GAFFNEY, GAFFNEY, SC                                                                                                              COST                                           $91,670
75030 - GYM OUTLET - TANGER OUTLETS RIVERHEAD, RIVERHEAD, NY                                                                                                           COST                                         $103,958
75031 - GYM OUTLET - SETTLERS GREEN OUTLET VILLAGE, NORTH CONWAY, NH                                                                                                   COST                                         $119,595
75032 - GYM OUTLET - GRAPEVINE MILLS, GRAPEVINE MILLS, TX                                                                                                              COST                                           $82,980
75033 - GYM OUTLET - NAPA PREMIUM OUTLETS, NAPA, CA                                                                                                                    COST                                         $105,403
75034 - GYM OUTLET - FRENCH MOUNTAIN COMMONS, LAKE GEORGE, NY                                                                                                          COST                                         $112,248
75035 - GYM OUTLET - PRIME OUTLETS AT QUEENSTOWN, QUEENSTOWN, MD                                                                                                       COST                                           $99,655
75036 - GYM OUTLET - TANGER FACTORY OUTLETS AT PARK CITY, PARK CITY, UT                                                                                                COST                                           $97,958
75038 - GYM OUTLET - WOODBURN PREMIUM OUTLETS, WOODBURN, OR                                                                                                            COST                                         $115,251
75040 - GYM OUTLET - ARIZONA MILLS, TEMPE, AZ                                                                                                                          COST                                           $98,220
75041 - GYM OUTLET - OUTLETS AT CASTLE ROCK, CASTLE ROCK, CO                                                                                                           COST                                         $129,257
75043 - GYM OUTLET - TANGER OUTLET AT HILTON HEAD II, BLUFFTON, SC                                                                                                     COST                                           $93,667
75044 - GYM OUTLET - OUTLET SHOPPES AT EL PASO, CANUTILLO, TX                                                                                                          COST                                         $102,922
75045 - GYM OUTLET - KATY MILLS, KATY, TX                                                                                                                              COST                                         $119,887
75046 - GYM OUTLET - ALBERTVILLE PREMIUM OUTLETS, ALBERTVILLE, MN                                                                                                      COST                                         $106,974
75047 - GYM OUTLET - DESERT HILLS PREMIUM OUTLETS, CABAZON, CA                                                                                                         COST                                         $129,069
75048 - GYM OUTLET - FOLSOM PREMIUM OUTLETS, FOLSOM, CA                                                                                                                COST                                           $90,048
75049 - GYM OUTLET - CAROLINA PREMIUM OUTLETS, SMITHFIELD, NC                                                                                                          COST                                         $108,134
75050 - GYM OUTLET - EDINBURGH PREMIUM OUTLETS, EDINBURGH, IN                                                                                                          COST                                           $87,531
75051 - GYM OUTLET - JACKSON PREMIUM OUTLETS, JACKSON, NJ                                                                                                              COST                                         $107,594
75052 - GYM OUTLET - LAS VEGAS PREMIUM OUTLETS - NORTH, LAS VEGAS, NV                                                                                                  COST                                         $131,478
75053 - GYM OUTLET - LIGHTHOUSE PLACE PREMIUM OUTLETS, MICHIGAN CITY, IN                                                                                               COST                                           $83,817
75054 - GYM OUTLET - ORLANDO PREMIUM OUTLETS, ORLANDO, FL                                                                                                              COST                                         $179,555
75055 - GYM OUTLET - THE CROSSINGS PREMIUM OUTLETS, TANNERSVILLE, PA                                                                                                   COST                                           $69,558
75056 - GYM OUTLET - WAIKELE PREMIUM OUTLETS, WAIPAHU, HI                                                                                                              COST                                           $98,833
75057 - GYM OUTLET - WATERLOO PREMIUM OUTLETS, WATERLOO, NY                                                                                                            COST                                         $106,488
75060 - GYM OUTLET - WRENTHAM VILLAGE PREMIUM OUTLETS, WRENTHAM, MA                                                                                                    COST                                         $138,543
75061 - GYM OUTLET - WOODBURY COMMON PREMIUM OUTLETS, CENTRAL VALLEY, NY                                                                                               COST                                         $161,728
75062 - GYM OUTLET - THE OUTLETS AT HERSHEY, HERSHEY, PA                                                                                                               COST                                           $86,086



                                                                                                             11 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 51 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
75063 - GYM OUTLET - PRIME OUTLETS AT ORLANDO, ORLANDO, FL                                                                                                             COST                                         $183,251
75064 - GYM OUTLET - ROCKVALE OUTLETS, LANCASTER, PA                                                                                                                   COST                                         $122,357
75065 - GYM OUTLET - ALLEN PREMIUM OUTLETS, ALLEN, TX                                                                                                                  COST                                         $142,541
75066 - GYM OUTLET - RIO GRANDE VALLEY PREMIUM OUTELTS, MERCEDES, TX                                                                                                   COST                                         $101,706
75067 - GYM OUTLET - PHILADELPHIA PREMIUM OUTLETS, LIMERICK TWP., PA                                                                                                   COST                                           $83,716
75070 - GYM OUTLET - COLORADO MILLS, LAKEWOOD, CO                                                                                                                      COST                                           $91,047
75071 - GYM OUTLET - CAMARILLO PREMIUM OUTLETS, CAMARILLO, CA                                                                                                          COST                                         $121,475
75072 - GYM OUTLET - VACAVILLE PREMIUM OUTLETS, VACAVILLE, CA                                                                                                          COST                                         $129,832
75073 - GYM OUTLET - SEATTLE PREMIUM OUTLETS, TULALIP, WA                                                                                                              COST                                         $135,240
75074 - GYM OUTLET - CHICAGO PREMIUM OUTLETS, AURORA, IL                                                                                                               COST                                         $127,496
75075 - GYM OUTLET - ST. AUGUSTINE PREMIUM OUTLETS, ST. AUGUSTINE, FL                                                                                                  COST                                         $123,793
75076 - GYM OUTLET - KITTERY PREMIUM OUTLETS, KITTERY, ME                                                                                                              COST                                         $125,517
75077 - GYM OUTLET - LIBERTY VILLAGE PREMIUM OUTLETS, FLEMINGTON, NJ                                                                                                   COST                                           $80,733
75078 - GYM OUTLET - CARLSBAD PREMIUM OUTLETS, CARLSBAD, CA                                                                                                            COST                                           $96,399
75079 - GYM OUTLET - NORTHBEND PREMIUM OUTLETS, NORTH BEND, WA                                                                                                         COST                                         $100,783
75080 - GYM OUTLET - JOHNSON CREEK PREMIUM OUTLETS, JOHNSON CREEK, WI                                                                                                  COST                                           $95,108
75081 - GYM OUTLET - PRIME OUTLETS AT CALHOUN, CALHOUN, GA                                                                                                             COST                                           $87,763
75082 - GYM OUTLET - PRIME OUTLETS AT GULFPORT, GULFPORT, MS                                                                                                           COST                                           $89,086
75083 - GYM OUTLET - PRIME OUTLETS AT LEE, LEE, MA                                                                                                                     COST                                         $110,390
75084 - GYM OUTLET - TANGER OUTLETS AT BRANSON, BRANSON, MO                                                                                                            COST                                         $131,520
75085 - GYM OUTLET - FASHION OUTLETS AT NIAGARA FALLS, NIAGARA FALLS, NY                                                                                               COST                                         $105,282
75086 - GYM OUTLET - GURNEE MILLS, GURNEE, IL                                                                                                                          COST                                           $92,231
75087 - GYM OUTLET - CITADEL OUTLETS, CITY OF COMMERCE, CA                                                                                                             COST                                         $156,360
75088 - GYM OUTLET - TANGER OUTLETS - PITTSBURGH, WASHINGTON,PA                                                                                                        COST                                         $105,789
75089 - GYM OUTLET - CLINTON CROSSING PREMIUM OUTLETS, CLINTON, CT                                                                                                     COST                                         $123,683
75090 - GYM OUTLET - COLUMBIA GORGE PREMIUM OUTLETS, TROUTDALE, OR                                                                                                     COST                                           $97,036
75091 - GYM OUTLET - HOUSTON PREMIUM OUTLETS, CYPRESS, TX                                                                                                              COST                                         $122,973
75092 - GYM OUTLET - JERSEY SHORE PREMIUM OUTLETS, TINTON FALLS, NJ                                                                                                    COST                                         $112,651
75093 - GYM OUTLET - OSAGE BEACH PREMIUM OUTLETS, OSAGE BEACH, MO                                                                                                      COST                                         $107,705
75094 - GYM OUTLET - OKLAHOMA FACTORY SHOPS, OKLAHOMA CITY, OK                                                                                                         COST                                         $103,195
75095 - GYM OUTLET - LAKE ELSINORE OUTLETS, LAKE ELSINORE, CA                                                                                                          COST                                           $91,345
75096 - GYM OUTLET - OUTLETS AT LOVELAND, LOVELAND, CO                                                                                                                 COST                                         $117,644
75097 - GYM OUTLET - ZION FACTORY STORES, ST. GEORGE, UT                                                                                                               COST                                           $96,609
75100 - GYM OUTLET - TANGER OUTLET CENTER - COMMERCE II, COMMERCE, GA                                                                                                  COST                                         $105,280
75101 - GYM OUTLET - TANGER OUTLET CENTER - MYRTLE BEACH 17, MYRTLE BEACH, SC                                                                                          COST                                         $102,431
75102 - GYM OUTLET - TULARE OUTLET CENTER, TULARE, CA                                                                                                                  COST                                         $107,873
75103 - GYM OUTLET - THE OUTLET COLLECTION OF SEATTLE, AUBURN, WA                                                                                                      COST                                         $106,637
75105 - GYM OUTLET - OPRY MILLS, NASHVILLE, TN                                                                                                                         COST                                         $136,425
75106 - GYM OUTLET - OUTLET SHOPPES AT GETTYSBURG, GETTYSBURG, PA                                                                                                      COST                                         $102,734
75107 - GYM OUTLET - TANGER - REHOBOTH, REHOBOTH BEACH, DE                                                                                                             COST                                         $123,398
75108 - GYM OUTLET - TANGER - THE ARCHES, DEER PARK (LONG ISLAND), NY                                                                                                  COST                                         $140,222
75109 - GYM OUTLET - TANGER - TILTON, TILTON, NH                                                                                                                       COST                                           $98,195
75110 - GYM OUTLET - LEGENDS AT VILLAGE WEST OUTLET, KANSAS CITY, KS                                                                                                   COST                                           $94,712
75112 - GYM OUTLET - SUGARLOAF MILLS, LAWRENCEVILLE, GA                                                                                                                COST                                         $118,460
75113 - GYM OUTLET - PHILADELPHIA MILLS, PHILADELPHIA, PA                                                                                                              COST                                           $93,323
75119 - GYM OUTLET - THE OUTLETS AT ORANGE, ORANGE, CA                                                                                                                 COST                                         $117,762
75121 - GYM OUTLET - PRIME OUTLETS - LEBANON, LEBANON, TN                                                                                                              COST                                           $84,188
75122 - GYM OUTLET - PRIME OUTLETS - PISMO BEACH, PISMO BEACH, CA                                                                                                      COST                                         $109,232
75123 - GYM OUTLET - TANGER OUTLETS - LINCOLN CITY, LINCOLN CITY, OR                                                                                                   COST                                           $94,448



                                                                                                             12 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 52 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
75124 - GYM OUTLET - TANGER - PIEDMONT OUTLET CENTER, MEBANE, NC                                                                                                       COST                                         $108,553
75126 - GYM OUTLET - THE OUTLETS AT TRAVERSE MOUNTAIN, LEHI, UT                                                                                                        COST                                         $131,638
75127 - GYM OUTLET - THE LEGENDS AT SPARKS MARINA, SPARKS, NV                                                                                                          COST                                         $113,420
75128 - GYM OUTLET - PETALUMA VILLAGE PREMIUM OUTLETS, PETALUMA, CA                                                                                                    COST                                         $104,093
75129 - GYM OUTLET - SHASTA OUTLETS, ANDERSON, CA                                                                                                                      COST                                           $82,755
75130 - GYM OUTLET - CENTRALIA OUTLETS, CENTRALIA, WA                                                                                                                  COST                                           $97,378
75131 - GYM OUTLET - CINCINNATI PREMIUM OUTLETS, MONROE, OH                                                                                                            COST                                         $121,659
75132 - GYM OUTLET - MERRIMACK PREMIUM OUTLETS, MERRIMACK, NH                                                                                                          COST                                         $132,265
75133 - GYM OUTLET - PARAGON OUTLETS GRAND PRAIRIE - GRAND PRAIRIE, TX                                                                                                 COST                                           $84,128
75134 - GYM OUTLET - PARAGON OUTLETS - LIVERMORE VALLEY, LIVERMORE, CA                                                                                                 COST                                         $128,061
75136 - GYM OUTLET - TANGER - HOWELL, HOWELL, MI                                                                                                                       COST                                         $105,183
75137 - GYM OUTLET - TANGER - LOCUST, LOCUST GROVE, GA                                                                                                                 COST                                         $126,420
75138 - GYM OUTLET - TANGER - NAGS HEAD, NAGS HEAD, NC                                                                                                                 COST                                           $57,309
75139 - GYM OUTLET - TANGER - SANIBEL, SANIBEL, FORT MYERS, FL                                                                                                         COST                                           $99,607
75142 - GYM OUTLET - VERO FASHION OUTLETS, VERO BEACH, FL                                                                                                              COST                                           $96,174
75143 - GYM OUTLET - THE OUTLET SHOPPES AT FREMONT, FREMONT, IN                                                                                                        COST                                           $60,020
75146 - GYM OUTLET - BERGEN TOWN CENTER, PARAMUS, NJ                                                                                                                   COST                                           $87,473
75147 - GYM OUTLET - SILVER SANDS FACTORY, DESTIN, FL                                                                                                                  COST                                         $116,311
75148 - GYM OUTLET - TANGER OUTLETS - WILLIAMSBURG, WILLIAMSBURG, IA                                                                                                   COST                                           $56,820
75152 - GYM OUTLET - AURORA FARMS PREMIUM OUTLETS, AURORA, OH                                                                                                          COST                                         $118,708
75154 - GYM OUTLET - 48 MAIN STREET, FREEPORT, ME                                                                                                                      COST                                         $113,986
75155 - GYM OUTLET - PRIME OUTLETS FLORIDA CITY, FLORIDA CITY, FL                                                                                                      COST                                         $104,883
75156 - GYM OUTLET - TANGER OUTLETS BLOWING ROCK, BLOWING ROCK, NC                                                                                                     COST                                           $94,162
75157 - GYM OUTLET - TANGER OUTLETS TERRELL, TERRELL, TX                                                                                                               COST                                           $95,960
75160 - GYM OUTLET - TANGER OUTLETS WISCONSIN DELLS, BARABOO, WI                                                                                                       COST                                           $92,316
75161 - GYM OUTLET - LODI STATION OUTLET, BURBANK, OH                                                                                                                  COST                                           $88,889
75162 - GYM OUTLET - MARINA SQUARE OUTLET SHOPPING CENTER, SAN LEANDRO, CA                                                                                             COST                                         $123,369
75163 - GYM OUTLET - ESSEX SHOPPES & CINEMA, ESSEX, VT                                                                                                                 COST                                           $92,924
75164 - GYM OUTLET - THE OUTLET SHOPPES AT ATLANTA, WOODSTOCK, GA                                                                                                      COST                                         $122,932
75165 - GYM OUTLET - TANGER OUTLETS HOUSTON, TEXAS CITY, TX                                                                                                            COST                                         $113,092
75166 - GYM OUTLET - FOXWOODS DESIGNER OUTLETS, MASHANTUCKET, CT                                                                                                       COST                                         $118,744
75167 - GYM OUTLET - TANGER OUTLETS WESTGATE, GLENDALE, AZ                                                                                                             COST                                         $108,762
75169 - GYM OUTLET - BOISE OUTLETS, BOISE, ID                                                                                                                          COST                                           $87,703
75170 - GYM OUTLET - FASHION OUTLETS OF CHICAGO, CHICAGO, IL                                                                                                           COST                                         $134,306
75171 - GYM OUTLET - PALM BEACH FASHION OUTLETS, WEST PALM BEACH, FL                                                                                                   COST                                         $125,467
75172 - GYM OUTLET - GRAND PLAZA OUTLETS, CALEXICO, CA                                                                                                                 COST                                           $85,106
75174 - GYM OUTLET - ST. LOUIS PREMIUM OUTLETS, CHESTERFIELD, MO                                                                                                       COST                                         $130,572
75175 - GYM OUTLET - TAMPA PREMIUM OUTLETS, TAMPA, FL                                                                                                                  COST                                         $126,213
75176 - GYM OUTLET - PARAGON, TWIN CITIES AT EAGAN, MN                                                                                                                 COST                                           $89,960
75177 - GYM OUTLET - OUTLET MALL OF GEORGIA, SAVANNAH, GA                                                                                                              COST                                         $107,989
75180 - GYM OUTLET - NEBRASKA CROSSING OUTLETS, GRETNA, NE                                                                                                             COST                                           $97,490
75181 - GYM OUTLET - THE OUTLET SHOPPES OF THE BLUEGRASS, SIMPSONVILLE, KY                                                                                             COST                                         $126,478
75182 - GYM OUTLET - THE OUTLET COLLECTION AT RIVERWALK, NEW ORLEANS, LA                                                                                               COST                                           $55,861
75183 - GYM OUTLET - TANGER NATIONAL HARBOR, NATIONAL HARBOR, MD                                                                                                       COST                                         $104,865
75184 - GYM OUTLET - TANGER OCEAN CITY, OCEAN CITY, MD                                                                                                                 COST                                           $98,108
75187 - GYM OUTLET - ASSEMBLY ROW, SOMERVILLE, MA                                                                                                                      COST                                           $75,496
75189 - GYM OUTLET - GLOUCESTER PREMIUM OUTLETS, GLOUCESTER TOWNSHIP, NJ                                                                                               COST                                         $117,484
75190 - GYM OUTLET - CHARLOTTE PREMIUM OUTLETS, CHARLOTTE, NC                                                                                                          COST                                         $114,515
75192 - GYM OUTLET - TANGER GRAND RAPIDS, GRAND RAPIDS, MI                                                                                                             COST                                         $108,639



                                                                                                             13 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 53 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
75193 - GYM OUTLET - OUTLETS AT TEJON RANCH, ARVIN, CA                                                                                                                 COST                                         $130,452
83500 - CRAZY 8 WEB STORE                                                                                                                                              COST                                             $2,376
85602 - C8 OUTLET - VACAVILLE PREMIUM OUTLETS, VACAVILLE, CA                                                                                                           COST                                           $71,270
85603 - C8 OUTLET - GROVE CITY PREMIUM OUTLETS, GROVE CITY, PA                                                                                                         COST                                           $78,594
85604 - C8 OUTLET - HAGERSTOWN PREMIUM OUTLETS - HAGERSTOWN, MD                                                                                                        COST                                           $57,824
85607 - C8 OUTLET - TANGER OUTLETS - FOLEY, AL                                                                                                                         COST                                           $83,545
85609 - C8 OUTLET - NORTH GEORGIA PREMIUM OUTLETS, DAWSONVILLE, GA                                                                                                     COST                                           $72,384
85610 - C8 OUTLET - PARAGON OUTLETS GRAND PRAIRIE, GRAND PRAIRIE, TX                                                                                                   COST                                           $63,434
85612 - C8 OUTLET - TANGER MYRTLE BEACH 501, MYRTLE BEACH, SC                                                                                                          COST                                           $67,624
85613 - C8 OUTLET - ROCKVALE OUTLETS, LANCASTER, PA                                                                                                                    COST                                           $82,937
85614 - C8 OUTLET - ROUND ROCK PREMIUM OUTLETS, ROUND ROCK, TX                                                                                                         COST                                           $66,609
85615 - C8 OUTLET - OUTLETS OF MISSISSIPPI, PEARL, MS                                                                                                                  COST                                           $65,745
85616 - C8 OUTLET - PARAGON TWIN CITIES AT EAGAN, EAGAN, MN                                                                                                            COST                                           $68,260
86000 - C8 - SERRAMONTE CENTER, DALY CITY, CA                                                                                                                          COST                                           $70,567
86002 - C8 - SOUTHLAND MALL, HAYWARD, CA                                                                                                                               COST                                           $79,011
86004 - C8 - MAINPLACE - SANTA ANA, CA                                                                                                                                 COST                                           $63,953
86005 - C8 - STONEWOOD CENTER - DOWNEY, CA                                                                                                                             COST                                           $83,327
86006 - C8 - PLAZA BONITA - NATIONAL CITY, CA                                                                                                                          COST                                           $70,498
86007 - C8 - WOODBRIDGE CENTER - WOODBRIDGE, NJ                                                                                                                        COST                                           $77,133
86011 - C8 - LIVINGSTON MALL - LIVINGSTON, NJ                                                                                                                          COST                                           $60,430
86012 - C8 - THE GALLERIA - HOUSTON, TX                                                                                                                                COST                                           $73,571
86014 - C8 - MEMORIAL CITY MALL - HOUSTON, TX                                                                                                                          COST                                           $85,322
86016 - C8 - NEWPARK MALL - NEWARK, CA                                                                                                                                 COST                                           $74,826
86018 - C8 - LAKEWOOD CENTER - LAKEWOOD, CA                                                                                                                            COST                                           $73,173
86023 - C8 - MORENO VALLEY MALL - MORENO VALLEY, CA                                                                                                                    COST                                           $71,811
86024 - C8 - PARAMUS PARK - PARAMUS, NJ                                                                                                                                COST                                           $92,866
86028 - C8 - THE QUARRY, SAN ANTONIO, TX                                                                                                                               COST                                           $69,178
86029 - C8 - WILLOWBROOK MALL, HOUSTON, TX                                                                                                                             COST                                           $91,972
86030 - C8 - TACOMA MALL, TACOMA, WA                                                                                                                                   COST                                           $60,892
86031 - C8 - SOUTHCENTER, SEATTLE, WA                                                                                                                                  COST                                           $67,725
86034 - C8 - MAYFAIR MALL - WAUWATOSA, WI                                                                                                                              COST                                           $84,778
86035 - C8 - OAKRIDGE MALL - SAN JOSE, CA                                                                                                                              COST                                           $64,453
86036 - C8 - SANTA ANITA - ARCADIA, CA                                                                                                                                 COST                                           $62,067
86037 - C8 - MALL OF GEORGIA, MILL CREEK, GA                                                                                                                           COST                                           $72,413
86039 - C8 - TOWN CENTER AT COBB, KENNESAW, GA                                                                                                                         COST                                           $72,534
86040 - C8 - CASTLETON SQUARE, INDIANAPOLIS, IN                                                                                                                        COST                                           $85,403
86042 - C8 - LAUREL PARK PLACE, LIVONIA, MI                                                                                                                            COST                                           $69,039
86043 - C8 - VINTAGE FAIRE MALL, MODESTO, CA                                                                                                                           COST                                           $86,336
86045 - C8 - VALLEY PLAZA, BAKERSFIELD, CA                                                                                                                             COST                                           $70,261
86047 - C8 - SUNVALLEY MALL, CONCORD, CA                                                                                                                               COST                                           $51,474
86049 - C8 - THE PATIOS AT WESTFIELD VALENCIA TOWN CENTER, VALENCIA, CA                                                                                                COST                                           $72,166
86050 - C8 - COLONIE CENTER, ALBANY, NY                                                                                                                                COST                                           $90,098
86051 - C8 - CRABTREE VALLEY MALL, RALEIGH, NC                                                                                                                         COST                                           $72,982
86052 - C8 - THE STREETS AT SOUTHPOINT, DURHAM, NC                                                                                                                     COST                                           $89,030
86056 - C8 - POLARIS FASHION PLACE, COLUMBUS, OH                                                                                                                       COST                                           $78,446
86060 - C8 - LAYTON HILLS, LAYTON, UT                                                                                                                                  COST                                           $78,189
86061 - C8 - UNIVERSITY MALL, OREM, UT                                                                                                                                 COST                                           $66,751
86063 - C8 - LYNNHAVEN MALL, VIRGINIA BEACH, VA                                                                                                                        COST                                           $71,480
86064 - C8 - WESTFIELD CULVER CITY, CULVER CITY, CA                                                                                                                    COST                                           $65,806



                                                                                                             14 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 54 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
86065 - C8 - FRIENDLY CENTER, GREENSBORO, NC                                                                                                                           COST                                           $68,163
86067 - C8 - HUNTINGTON MALL, BARBOURSVILLE, WV                                                                                                                        COST                                           $76,651
86069 - C8 - EASTLAND MALL, EVANSVILLE, IN                                                                                                                             COST                                           $93,732
86070 - C8 - THE PROMENADE AT TEMECULA, TEMECULA, CA                                                                                                                   COST                                           $73,222
86071 - C8 - ANNAPOLIS MALL, ANNAPOLIS, MD                                                                                                                             COST                                           $69,446
86073 - C8 - SHORT PUMP TOWN CENTER, RICHMOND, VA                                                                                                                      COST                                           $68,699
86074 - C8 - THE MALL AT ROBINSON, PITTSBURGH, PA                                                                                                                      COST                                           $68,028
86075 - C8 - SANTA ROSA PLAZA, SANTA ROSA, CA                                                                                                                          COST                                           $56,227
86076 - C8 - ANCHORAGE 5TH AVENUE MALL, ANCHORAGE, AK                                                                                                                  COST                                           $58,602
86078 - C8 - WEST COVINA, WEST COVINA, CA                                                                                                                              COST                                           $77,675
86079 - C8 - RIVERCHASE GALLERIA, HOOVER, AL                                                                                                                           COST                                         $100,201
86081 - C8 - OGLETHORPE MALL, SAVANNAH, GA                                                                                                                             COST                                           $72,148
86082 - C8 - VALLEY VIEW MALL, ROANOKE, VA                                                                                                                             COST                                           $87,268
86083 - C8 - HANES MALL, WINSTON SALEM, NC                                                                                                                             COST                                           $73,077
86084 - C8 - COOLSPRINGS GALLERIA, FRANKLIN, TN                                                                                                                        COST                                           $72,227
86085 - C8 - OAK PARK MALL, OVERLAND PARK, KS                                                                                                                          COST                                           $73,909
86089 - C8 - NORTHWOODS MALL, PEORIA, IL                                                                                                                               COST                                           $64,477
86090 - C8 - CORAL RIDGE MALL, CORALVILLE, IA                                                                                                                          COST                                           $72,325
86091 - C8 - BOISE TOWNE SQUARE, BOISE, ID                                                                                                                             COST                                           $65,478
86093 - C8 - FASHION SQUARE SHERMAN OAKS, SHERMAN OAKS, CA                                                                                                             COST                                           $67,235
86094 - C8 - SOUTH BAY GALLERIA, REDONDO BEACH, CA                                                                                                                     COST                                           $63,530
86096 - C8 - APACHE MALL, ROCHESTER, MN                                                                                                                                COST                                           $73,737
86097 - C8 - CAROLINA PLACE, PINEVILLE, NC                                                                                                                             COST                                           $70,227
86098 - C8 - CHESTERFIELD TOWNE CENTER, RICHMOND, VA                                                                                                                   COST                                           $72,498
86099 - C8 - WESTLAND MALL, HIALEAH, FL                                                                                                                                COST                                           $89,539
86100 - C8 - SOUTH PLAINS MALL, LUBBOCK, TX                                                                                                                            COST                                           $75,283
86102 - C8 - GREENWOOD MALL, BOWLING GREEN, KY                                                                                                                         COST                                           $66,509
86103 - C8 - QUAIL SPRINGS MALL, OKLAHOMA CITY, OK                                                                                                                     COST                                           $72,891
86104 - C8 - NORTHRIDGE MALL, SALINAS, CA                                                                                                                              COST                                           $67,084
86105 - C8 - JORDAN CREEK TOWN CENTER, W. DES MOINES, IA                                                                                                               COST                                           $69,801
86108 - C8 - LACENTERRA AT CINCO RANCH, KATY, TX                                                                                                                       COST                                           $95,703
86109 - C8 - EMPIRE MALL, SIOUX FALLS, SD                                                                                                                              COST                                           $85,057
86112 - C8 - WASHINGTON SQUARE, PORTLAND, OR                                                                                                                           COST                                           $80,300
86113 - C8 - MONTGOMERY MALL, NORTH WALES, PA                                                                                                                          COST                                           $78,505
86114 - C8 - EMERALD SQUARE, NORTH ATTLEBORO, MA                                                                                                                       COST                                           $70,341
86115 - C8 - MALL OF NEW HAMPSHIRE, MANCHESTER, NH                                                                                                                     COST                                           $72,862
86117 - C8 - MALL AT ROCKINGHAM PARK, SALEM, NH                                                                                                                        COST                                           $73,467
86118 - C8 - SOUTH SHORE PLAZA, BRAINTREE, MA                                                                                                                          COST                                           $81,515
86120 - C8 - UNIVERSITY PARK MALL, MISHAWAKA, IN                                                                                                                       COST                                           $80,789
86121 - C8 - THE AVENUES, JACKSONVILLE, FL                                                                                                                             COST                                           $80,855
86122 - C8 - WOODLAND HILLS MALL, TULSA, OK                                                                                                                            COST                                           $82,231
86123 - C8 - WEST TOWN MALL, KNOXVILLE, TN                                                                                                                             COST                                         $102,475
86124 - C8 - FIREWHEEL TOWN CENTER, GARLAND, TX                                                                                                                        COST                                           $73,393
86126 - C8 - MIDLAND PARK MALL, MIDLAND, TX                                                                                                                            COST                                           $82,409
86127 - C8 - COLUMBIA CENTER, KENNEWICK, WA                                                                                                                            COST                                           $85,098
86128 - C8 - NORTHEAST MALL, HURST, TX                                                                                                                                 COST                                           $55,783
86129 - C8 - CIELO VISTA, EL PASO, TX                                                                                                                                  COST                                           $70,085
86130 - C8 - SHOPS AT MISSION VIEJO, MISSION VIEJO, CA                                                                                                                 COST                                           $55,388
86131 - C8 - BREA MALL, BREA, CA                                                                                                                                       COST                                           $71,430



                                                                                                             15 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 55 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
86132 - C8 - LA PLAZA MALL, MCALLEN, TX                                                                                                                                COST                                           $84,858
86133 - C8 - LAKELINE MALL, CEDAR PARK, TX                                                                                                                             COST                                           $72,205
86134 - C8 - HULEN MALL, FORT WORTH, TX                                                                                                                                COST                                           $67,802
86135 - C8 - POTOMAC MILLS, WOODBRIDGE, VA                                                                                                                             COST                                           $77,955
86137 - C8 - GLENDALE GALLERIA, GLENDALE, CA                                                                                                                           COST                                           $70,430
86138 - C8 - IMPERIAL VALLEY MALL, EL CENTRO, CA                                                                                                                       COST                                           $57,392
86141 - C8 - MALL DEL NORTE, LAREDO, TX                                                                                                                                COST                                           $74,735
86143 - C8 - NEWPORT CENTRE, JERSEY CITY, NJ                                                                                                                           COST                                           $71,784
86144 - C8 - ST. CLAIR SQUARE MALL, FAIRVIEW HEIGHTS, IL                                                                                                               COST                                           $57,906
86145 - C8 - SUNRISE MALL, BROWNSVILLE, TX                                                                                                                             COST                                           $65,015
86146 - C8 - WYOMING VALLEY MALL, WILKES-BARRE, PA                                                                                                                     COST                                           $78,650
86148 - C8 - MALL AT JOHNSON CITY, JOHNSON CITY, TN                                                                                                                    COST                                           $71,736
86149 - C8 - SPRINGFIELD MALL, SPRINGFIELD, PA                                                                                                                         COST                                           $96,813
86150 - C8 - CONCORD MILLS, CONCORD, NC                                                                                                                                COST                                           $63,161
86151 - C8 - BROADWAY SQUARE, TYLER, TX                                                                                                                                COST                                           $72,411
86152 - C8 - OAK VIEW MALL, OMAHA, NE                                                                                                                                  COST                                           $66,017
86154 - C8 - ST. CHARLES TOWNE CENTER, WALDORF, MD                                                                                                                     COST                                           $66,520
86155 - C8 - FOX RIVER MALL, APPLETON, WI                                                                                                                              COST                                           $70,275
86156 - C8 - CHARLOTTESVILLE FASHION SQUARE, CHARLOTTESVILLE, VA                                                                                                       COST                                           $75,279
86157 - C8 - PARK CITY CENTER, LANCASTER, PA                                                                                                                           COST                                           $75,101
86158 - C8 - GLENBROOK SQUARE, FORT WAYNE, IN                                                                                                                          COST                                           $86,548
86161 - C8 - DARTMOUTH MALL, DARTMOUTH, MA                                                                                                                             COST                                           $67,082
86163 - C8 - FLORENCE MALL, FLORENCE, KY                                                                                                                               COST                                           $76,219
86164 - C8 - VILLAGE AT SAND HILL, COLUMBIA, SC                                                                                                                        COST                                           $64,580
86166 - C8 - EXTON SQUARE, EXTON, PA                                                                                                                                   COST                                           $63,036
86167 - C8 - SHOPPES AT RIVER CROSSING, MACON, GA                                                                                                                      COST                                           $68,506
86168 - C8 - NESHAMINY MALL, BENSALEM, PA                                                                                                                              COST                                           $70,592
86169 - C8 - GRAPEVINE MILLS, GRAPEVINE, TX                                                                                                                            COST                                           $68,593
86170 - C8 - ARUNDEL MILLS, HANOVER, MD                                                                                                                                COST                                           $81,046
86171 - C8 - GREAT MALL OF THE BAY AREA, MILPITAS, CA                                                                                                                  COST                                           $80,139
86172 - C8 - ARDEN FAIR, SACRAMENTO, CA                                                                                                                                COST                                           $67,288
86173 - C8 - SQUARE ONE MALL, SAUGAS, MA                                                                                                                               COST                                           $68,679
86174 - C8 - CENTRAL MALL, FORT SMITH, AR                                                                                                                              COST                                           $62,682
86175 - C8 - CENTRAL MALL, TEXARKANA, TX                                                                                                                               COST                                           $60,362
86177 - C8 - SHOPS AT WIREGRASS, WESLEY CHAPEL, FL                                                                                                                     COST                                           $62,467
86178 - C8 - DAYTON MALL, DAYTON, OH                                                                                                                                   COST                                           $68,299
86180 - C8 - SOUTHERN HILLS MALL, SIOUX CITY, IA                                                                                                                       COST                                           $68,406
86181 - C8 - MAGNOLIA MALL, FLORENCE, SC                                                                                                                               COST                                           $76,250
86182 - C8 - GOVERNOR'S SQUARE MALL, CLARKSVILLE, TN                                                                                                                   COST                                           $71,523
86189 - C8 - SUNRISE MALL, MASSAPEQUA, NY                                                                                                                              COST                                           $74,734
86192 - C8 - CUMBERLAND MALL, ATLANTA, GA                                                                                                                              COST                                           $80,522
86193 - C8 - KILLEEN MALL, KILLEEN, TX                                                                                                                                 COST                                           $62,314
86194 - C8 - SOUTH SHORE MALL, BAY SHORE, NY                                                                                                                           COST                                           $76,776
86199 - C8 - SOLOMON POND MALL, MARLBOROUGH, MA                                                                                                                        COST                                           $69,240
86201 - C8 - PINNACLE HILLS PROMENADE, ROGERS, AR                                                                                                                      COST                                           $86,797
86203 - C8 - MILL CREEK MALL, ERIE, PA                                                                                                                                 COST                                           $73,235
86205 - C8 - PARKWAY PLACE ,HUNTSVILLE, AL                                                                                                                             COST                                           $70,615
86207 - C8 - BRUNSWICK SQUARE MALL ,EAST BRUNSWICK, NJ                                                                                                                 COST                                           $71,379
86208 - C8 - WHITE OAKS ,SPRINGFIELD, IL                                                                                                                               COST                                           $70,331



                                                                                                             16 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 56 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
86209 - C8 - NORTHPARK MALL ,JOPLIN, MO                                                                                                                                COST                                           $64,938
86210 - C8 - PARKDALE MALL ,BEAUMONT, TX                                                                                                                               COST                                           $63,670
86213 - C8 - SOUTHLAND CENTER ,TAYLOR, MI                                                                                                                              COST                                           $74,171
86216 - C8 - COTTONWOOD MALL ,ALBUQUERQUE, NM                                                                                                                          COST                                           $63,802
86218 - C8 - LIBERTY TREE MALL ,DANVERS, MA                                                                                                                            COST                                           $80,185
86219 - C8 - CROSS CREEK MALL, FAYETTEVILLE, NC                                                                                                                        COST                                           $72,319
86220 - C8 - AVENUE MURFREESBORO, MURFREESBORO, TN                                                                                                                     COST                                           $70,975
86224 - C8 - PEARLAND MALL, PEARLAND, TX                                                                                                                               COST                                           $70,300
86227 - C8 - THE FOUNTAINS AT ROSEVILLE, ROSEVILLE, CA                                                                                                                 COST                                           $78,102
86228 - C8 - KENTUCKY OAKS MALL, PADUCAH, KY                                                                                                                           COST                                           $63,870
86229 - C8 - SUMMIT FAIR, LEE'S SUMMIT, MO                                                                                                                             COST                                           $76,395
86230 - C8 - AUGUSTA MALL, AUGUSTA, GA                                                                                                                                 COST                                           $82,482
86232 - C8 - TRIANGLE TOWN CENTER, RALEIGH, NC                                                                                                                         COST                                           $64,624
86234 - C8 - SUMMIT MALL, AKRON, OH                                                                                                                                    COST                                           $44,615
86237 - C8 - THE ARBORETUM AT SOUTH BARRINGTON, SOUTH BARRINGTON, IL                                                                                                   COST                                           $71,622
86238 - C8 - ANTELOPE VALLEY, PALMDALE, CA                                                                                                                             COST                                           $71,032
86239 - C8 - COLORADO MILLS - LAKEWOOD, CO                                                                                                                             COST                                           $70,598
86240 - C8 - MALL AT TURTLE CREEK - JONESBORO, AR                                                                                                                      COST                                           $68,949
86243 - C8 - PATRICK HENRY MALL - NEWPORT NEWS, VA                                                                                                                     COST                                           $72,150
86244 - C8 - WOLFCHASE GALLERIA - MEMPHIS, TN                                                                                                                          COST                                           $63,214
86245 - C8 - GREENWOOD PARK MALL - GREENWOOD, IN                                                                                                                       COST                                           $70,701
86249 - C8 - ORCHARD TOWN CENTER - WESTMINSTER, CO                                                                                                                     COST                                           $84,557
86251 - C8 - ARLINGTON HIGHLANDS - ARLINGTON, TX                                                                                                                       COST                                           $67,212
86252 - C8 - FAIRWAY MARKETPLACE SC - PASADENA, TX                                                                                                                     COST                                           $81,462
86253 - C8 - OPRY MILLS - NASHVILLE, TN                                                                                                                                COST                                           $79,664
86254 - C8 - UPTOWN VILLAGE AT CEDAR HILL - CEDAR HILL, TX                                                                                                             COST                                           $63,709
86255 - C8 - THE AVENUE AT WHITE MARSH - BALTIMORE, MD                                                                                                                 COST                                           $69,078
86256 - C8 - ASHLAND TOWN CENTER - ASHLAND, KY                                                                                                                         COST                                           $72,858
86258 - C8 - STONECREEK VILLAGE - STOCKTON, CA                                                                                                                         COST                                           $65,724
86262 - C8 - VILLAGE AT STONE OAK - SAN ANTONIO, TX                                                                                                                    COST                                           $60,468
86263 - C8 - WIREGRASS COMMONS MALL - DOTHAN, AL                                                                                                                       COST                                           $53,785
86264 - C8 - TOWN CENTER AT LEVIS COMMONS, PERRYSBURG, OH                                                                                                              COST                                           $81,390
86265 - C8 - BAY PARK SQUARE, GREEN BAY, WI                                                                                                                            COST                                           $66,629
86266 - C8 - MAPLEWOOD MALL, ST. PAUL, MN                                                                                                                              COST                                           $81,016
86268 - C8 - CORAL SQUARE MALL, CORAL SPRINGS, FL                                                                                                                      COST                                           $62,569
86269 - C8 - SHOPPES AT BUCKLAND HILLS, MANCHESTER, CT                                                                                                                 COST                                           $68,809
86270 - C8 - ARBOR PLACE, DOUGLASVILLE, GA                                                                                                                             COST                                           $67,677
86273 - C8 - DOWNTOWN AT THE GARDENS, PALM BEACH GARDENS, FL                                                                                                           COST                                           $78,095
86274 - C8 - RIVERDALE SHOPPING CENTER, RIVERDALE, UT                                                                                                                  COST                                           $67,542
86275 - C8 - SOUTH COUNTY MALL, ST. LOUIS, MO                                                                                                                          COST                                           $67,233
86277 - C8 - BRANDON TOWN CENTER, BRANDON, FL                                                                                                                          COST                                           $72,825
86280 - C8 - OLD HICKORY MALL, JACKSON, TN                                                                                                                             COST                                           $72,101
86281 - C8 - OAK COURT MALL, MEMPHIS, TN                                                                                                                               COST                                           $80,910
86283 - C8 - PACIFIC VIEW, VENTURA, CA                                                                                                                                 COST                                           $63,102
86284 - C8 - CHICAGO RIDGE MALL, CHICAGO, IL                                                                                                                           COST                                           $81,052
86285 - C8 - PARKWAY PLAZA, EL CAJON, CA                                                                                                                               COST                                           $60,773
86290 - C8 - SANDUSKY MALL, SANDUSKY, OH                                                                                                                               COST                                           $65,769
86291 - C8 - BEL AIR MALL, MOBILE, AL                                                                                                                                  COST                                           $70,480
86292 - C8 - AUBURN MALL, AUBURN, MA                                                                                                                                   COST                                           $66,635



                                                                                                             17 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 57 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current   Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                 Debtor's Interest
86293 - C8 - TYRONE SQUARE, ST. PETERSBURG, FL                                                                                                                         COST                                           $74,235
86294 - C8 - BANDERA POINTE, SAN ANTONIO, TX                                                                                                                           COST                                           $59,653
86296 - C8 - JACKSONVILLE MALL, JACKSONVILLE, NC                                                                                                                       COST                                           $54,013
86297 - C8 - TIPPECANOE MALL, LAFAYETTE, IN                                                                                                                            COST                                           $75,768
86298 - C8 - LEGENDS OUTLET, KANSAS CITY, KS                                                                                                                           COST                                           $77,499
86299 - C8 - MOORESTOWN MALL, MOORESTOWN, NJ                                                                                                                           COST                                           $74,713
86300 - C8 - SOUTHLAND MALL, CUTLER BAY, FL                                                                                                                            COST                                           $71,472
86302 - C8 - CROSSROADS MALL, PORTAGE, MI                                                                                                                              COST                                           $90,178
86309 - C8 - CUMBERLAND MALL, VINELAND, NJ                                                                                                                             COST                                           $78,184
86310 - C8 - SOUTHRIDGE MALL, GREENDALE, WI                                                                                                                            COST                                           $53,503
86311 - C8 - DISCOVER MILLS, LAWRENCEVILLE, GA                                                                                                                         COST                                           $72,579
86312 - C8 - ARIZONA MILLS, TEMPE, AZ                                                                                                                                  COST                                           $63,798
86313 - C8 - INDEPENDENCE MALL, WILMINGTON, NC                                                                                                                         COST                                           $71,627
86314 - C8 - TRUMBULL MALL, TRUMBULL, CT                                                                                                                               COST                                           $58,523
86315 - C8 - PRIEN LAKE MALL, ST. LAKE CHARLES, LA                                                                                                                     COST                                           $85,614
86322 - C8 - WILLOW LAWN, RICHMOND, VA                                                                                                                                 COST                                           $77,073
86323 - C8 - KITSAP MALL, SILVERDALE, WA                                                                                                                               COST                                           $69,858
86327 - C8 - NORTHRIDGE FASHION CENTER, NORTHRIDGE, CA                                                                                                                 COST                                           $59,371
86328 - C8 - WHEATON MALL, WHEATON, MD                                                                                                                                 COST                                           $83,822
86329 - C8 - CORONADO CENTER, ALBUQUERQUE, NM                                                                                                                          COST                                           $72,801
86330 - C8 - MALL DE LAS AGUILAS, EAGLE PASS, TX                                                                                                                       COST                                           $71,110
86331 - C8 - OTAY RANCH, CHULA VISTA, CA                                                                                                                               COST                                           $58,233
86333 - C8 - CAROLINA MALL, CONCORD, NC                                                                                                                                COST                                           $65,796
86334 - C8 - VALDOSTA MALL, VALDOSTA, GA                                                                                                                               COST                                           $76,356
86337 - C8 - TOWN CENTER AT AURORA, AURORA, CO                                                                                                                         COST                                           $69,158
86341 - C8 - MARKET AT TOWN CENTER, SUGAR LAND, TX                                                                                                                     COST                                           $69,383
86343 - C8 - MESA MALL, GRAND JUNCTION, CO                                                                                                                             COST                                           $54,696
86344 - C8 - LONGVIEW MALL, LONGVIEW, TX                                                                                                                               COST                                           $87,671
86345 - C8 - VICTORIA MALL, VICTORIA, TX                                                                                                                               COST                                           $74,199
86346 - C8 - AVENUE WEBB GIN, SNELLVILLE, GA                                                                                                                           COST                                           $68,273
86348 - C8 - PALMS AT TOWN & COUNTRY, MIAMI, FL                                                                                                                        COST                                           $81,355
86350 - C8 - GURNEE MILLS, GURNEE, IL                                                                                                                                  COST                                           $91,323
86353 - C8 - INLAND CENTER, SAN BERNARDINO, CA                                                                                                                         COST                                           $70,670
86356 - C8 - MALL AT FAIRFIELD COMMONS, BEAVER CREEK, OH                                                                                                               COST                                           $60,989
86360 - C8 - LAKELAND SQUARE MALL, LAKELAND, FL                                                                                                                        COST                                           $58,985
86361 - C8 - MALL OF VICTOR VALLEY, VICTORVILLE, CA                                                                                                                    COST                                           $67,292
86366 - C8 - MCCAIN MALL, N. LITTLE ROCK, AR                                                                                                                           COST                                           $69,399
86367 - C8 - WESTGATE MALL, AMARILLO, TX                                                                                                                               COST                                           $64,156
86368 - C8 - SAN TAN VILLAGE, GILBERT, AZ                                                                                                                              COST                                           $64,611
86369 - C8 - ESCONDIDO PROMENADE, ESCONDIDO, CA                                                                                                                        COST                                           $62,574
86372 - C8 - THE SHOPPES AT CHINO HILLS, CHINO HILLS, CA                                                                                                               COST                                           $65,359
86376 - C8 - MIDTOWN VILLAGE, TUSCALOOSA, AL                                                                                                                           COST                                           $73,039
86378 - C8 - SHOPS AT ATLAS PARK, GLENDALE, NY                                                                                                                         COST                                           $90,858
86380 - C8 - BROOKFIELD SQUARE, BROOKFIELD, WI                                                                                                                         COST                                           $75,424
86384 - C8 - SOUTHERN PARK MALL, YOUNGSTOWN, OH                                                                                                                        COST                                           $64,604
86386 - C8 - WESTFIELD PALM DESERT, PALM DESERT, CA                                                                                                                    COST                                           $56,028
86392 - C8 - VILLAGE MALL, AUBURN, AL                                                                                                                                  COST                                           $61,581
86394 - C8 - CORDOVA MALL, PENSACOLA, FL                                                                                                                               COST                                           $75,242
86395 - C8 - VISALIA MALL, VISALIA, CA                                                                                                                                 COST                                           $70,856



                                                                                                             18 of 19
                                                             Case 19-30249-KLP          Doc 8    Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                                Document     Page 58 of 345
                                                                                                In re Gymboree Retail Stores, LLC
                                                                                                        Case No. 19-30249
                                                                         Schedule A/B: Part 5, Questions 19-26 - Inventory , excluding agricultural assets



 General Description of Property (Raw Materials, Work in Progress, Finished Goods, Other Inventory                                        Net Book Value of Debtor's     Valuation Method Used for Current  Current Value of
                                           or Supplies)                                               Date of Last Physical Inventory              Interest                            Value                Debtor's Interest
86396 - C8 - ASHLEY PARK, NEWNAN, GA                                                                                                                                   COST                                          $69,981
86398 - C8 -SHOPS AT MONTEBELLO, MONTEBELLO, CA                                                                                                                        COST                                          $60,108
86401 - C8 -CHERRYVALE MALL, ROCKFORD, IL                                                                                                                              COST                                          $64,807
86402 - C8 -MALL AT TUTTLE CROSSING, DUBLIN, OH                                                                                                                        COST                                          $74,622
86404 - C8 -HAMILTON TOWN CENTER, NOBLESVILLE, IN                                                                                                                      COST                                          $72,110
86405 - C8 -JEFFERSON MALL, LOUISVILLE, KY                                                                                                                             COST                                          $73,848
86406 - C8 -VOLUSIA MALL, DAYTONA BEACH, FL                                                                                                                            COST                                          $62,754
86407 - C8 -INGRAM PARK MALL, SAN ANTONIO, TX                                                                                                                          COST                                          $80,166
86410 - C8 -RED CLIFFS MALL, ST. GEORGE, UT                                                                                                                            COST                                          $74,368
86412 - C8 -ALAMEDA SOUTH SHORE, ALAMEDA, CA                                                                                                                           COST                                          $69,322
86415 - C8 -SOUTH PARK MALL, SAN ANTONIO, TX                                                                                                                           COST                                          $66,677
86416 - C8 -MELBOURNE SQUARE, MELBOURNE, FL                                                                                                                            COST                                          $67,054
86419 - C8 -CRYSTAL MALL, WATERFORD, CT                                                                                                                                COST                                          $67,840
86420 - C8 -TOWN EAST MALL, MESQUITE, TX                                                                                                                               COST                                          $85,629
86422 - C8 - MEADOWS MALL, LAS VEGAS, NV                                                                                                                               COST                                          $78,007
86423 - C8 - HAYWOOD MALL, GREENVILLE, SC                                                                                                                              COST                                          $78,714
86424 - C8 - APPLE BLOSSOM MALL, WINCHESTER, VA                                                                                                                        COST                                          $70,144
86425 - C8 - SPRINGFIELD TOWN CENTER, SPRINGFIELD, VA                                                                                                                  COST                                          $65,673
86426 - C8 - TUCSON MALL, TUCSON, AZ                                                                                                                                   COST                                          $63,734
86428 - C8 - FRANKLIN PARK, TOLEDO, OH                                                                                                                                 COST                                          $76,171
86979 - CRAZY 8 TRANSFER STORE                                                                                                                                         COST                                               $18
                                                                                                                                                                                                     TOTAL:     $82,316,482




                                                                                                             19 of 19
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 59 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
BUILDING & LAND
DISTRIBUTION CENTER                      CAPITALIZED LEASE- BUILDING
2299 KIDS WAY, DIXON, CA 95620)          & LAND                                               $24,547,311.18 NBV                                                       $24,547,311.18
STORE # 0001
VALLEY FAIR SHOPPING CENTER
2855 STEVENS CREEK BLVD, STE 1318
SANTA CLARA CA 95050                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0002
HILLSDALE SHOPPING CENTER
404 HILLSDALE SHOPPING CENTER
SAN MATEO CA 94403                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0004
STANFORD SHOPPING CENTER
180 EL CAMINO REAL
PALO ALTO CA 94304                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0008
STONESTOWN GALLERIA
3251 20TH AVENUE, SUITE 300
SAN FRANCISCO CA 94132                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0009
BROADWAY PLAZA
1275 BROADWAY PLAZA
WALNUT CREEK CA 94596                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0011
BREA MALL
2007A BREA MALL
BREA CA 92821                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0012
HORTON PLAZA
324 HORTON PLAZA
SAN DIEGO CA 92101                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0014
GLENDALE GALLERIA
2226 GLENDALE GALLERIA
GLENDALE CA 91210                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0015
PRINCETON MARKETFAIR
3535 HIGHWAY 1 SOUTH
PRINCETON NJ 08540                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                        1 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 60 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0016
CHERRY HILL MALL
2000 ROUTE 38
CHERRY HILL NJ 08002                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0017
BRIDGEWATER COMMONS
400 COMMONS WAY
BRIDGEWATER NJ 08807                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0018
SOUTH COAST PLAZA
3333 BRISTOL ST.
COSTA MESA CA 92626                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0022
BURLINGTON MALL
75 MIDDLESEX TURNPIKE
BURLINGTON MA 01803                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0025
WOODBRIDGE CENTER
386 WOODBRIDGE CENTER DRIVE
WOODBRIDGE NJ 07095                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0027
PARAMUS PARK
700 PARAMUS PARK
PARAMUS NJ 07652                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0032
FAIR OAKS MALL
11808U LEE JACKSON HWY.
FAIRFAX VA 22033                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0034
BROWARD MALL
8000 WEST BROWARD BLVD.
PLANTATION FL 33388                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0035
SOUTH SHORE PLAZA
250 GRANITE ST
BRAINTREE MA 02184                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0036
DEL AMO FASHION CENTER
21712 HAWTHORNE BLVD
TORRENCE CA 90503                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        2 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 61 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0037
ROCKAWAY TOWNSQUARE
301 MT. HOPE AVENUE
ROCKAWAY NJ 07866                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0038
ARDEN FAIR
1689 ARDEN WAY
SACRAMENTO CA 95815                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0039
MONTCLAIR PLACE
5036 MONTCLAIR PLAZA LANE
MONTCLAIR CA 91763                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0040
FASHION SQUARE
14006 RIVERSIDE DRIVE
SHERMAN OAKS CA 91423                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0041
GALLERIA OF MT. LEBANON
1500 WASHINGTON ROAD
MT. LEBANON PA 15228                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0042
TRUMBULL MALL
5065 MAIN STREET
TRUMBULL CT 06611                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0043
SHOPS AT MISSION VIEJO
252A THE SHOPS OF MISSION VIEJO
MISSION VIEJO CA 92691                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0044
STONERIDGE MALL
2115 STONERIDGE MALL
PLEASANTON CA 94588                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0045
SUNVALLEY MALL
311 SUNVALLEY MALL
CONCORD CA 94520                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0046
TOWN CENTER AT BOCA RATON
6000 WEST GLADES ROAD
BOCA RATON FL 33431                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        3 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 62 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0047
EMERALD SQUARE MALL
999 S WASHINGTON ST
NO. ATTLEBORO MA 02760                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0049
FASHION VALLEY MALL
7007 FRIARS ROAD
SAN DIEGO CA 92108                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0051
STATEN ISLAND MALL
2655 RICHMOND AVENUE
STATEN ISLAND NY 10314                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0053
DANBURY FAIR MALL
7 BACKUS AVENUE
DANBURY CT 06810                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0054
CHRISTIANA MALL
732 CHRISTIANA MALL ROAD
NEWARK DE 19702                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0055
KING OF PRUSSIA COURT
326 MALL BLVD
KING OF PRUSSIA PA 19406                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0061
ALDERWOOD MALL
3000 184TH STREET SW
LYNNWOOD WA 98037                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0063
CROSSGATES MALL
120 WASHINGTON AVE. EXIT
ALBANY NY 12203                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0065
SPRINGFIELD TOWN CENTER
6515 SPRINGFIELD MALL
SPRINGFIELD VA 22150                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0066
MONTGOMERY MALL (MD)
7101 DEMOCRACY BLVD
BETHESDA MD 20817                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        4 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 63 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0069
ST. LOUIS GALLERIA
2128 ST. LOUIS GALLERIA
ST. LOUIS MO 63117                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0071
RIDGEDALE MALL
12535 WAYZATA BLVD.
MINNETONKA MN 55343                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0073
THE OAKS SHOPPING CENTER
228 W. HILLCREST DRIVE
THOUSAND OAKS CA 91360                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0075
NORTH COUNTY FAIR
200 E. VIA RANCHO PKWY.
ESCONDIDO CA 92025                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0077
WEST FARMS MALL
505 WEST FARMS MALL
FARMINGTON CT 06032                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0079
BELLEVUE SQUARE
151 BELLEVUE SQUARE
BELLEVUE WA 98004                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0080
MALL AT CHESTNUT HILL
199 BOYLESTON STREET
CHESTNUT HILL MA 02467                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0081
TOWSON TOWN CENTER
825 DULANEY ROAD
TOWSON MD 21204                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0083
WARWICK MALL
400 BALD HILL ROAD, SPACE #D111
WARWICK RI 02886                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0084
GALLERIA AT TYLER
1280 GALLERIA AT TYLER
RIVERSIDE CA 92503                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        5 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 64 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0085
BAYBROOK MALL
1366 BAYBROOK MALL
FRIENDSWOOD TX 77546                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0086
FASHION CENTRE AT PENTAGON
1100 SOUTH HAYES STREET
ARLINGTON VA 22202                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0087
NORTHBROOK COURT
2228 NORTHBROOK CT.
NORTHBROOK IL 60062                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0093
STAMFORD TOWN CENTER
100 GREYROCK PLACE
STAMFORD CT 06901                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0096
WILLOWBROOK MALL (TX)
1228 WILLOWBROOK MALL
HOUSTON TX 77070                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0097
PERIMETER MALL
4400 ASHFORD DUNWOODY ROAD,
SPACE #1610
ATLANTA GA 30346                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0099
WOODFIELD MALL
L-119 WOODFIELD SHOPPING CENTER
SCHAUMBERG IL 60173                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0100
KENWOOD TOWNE CENTRE
7875 MONTGOMERY ROAD
CINCINNATI OH 45236                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0103
THE MALL IN COLUMBIA
10300 LITTLE PATUXENT PKWY
COLUMBIA MD 21044                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                        6 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 65 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0104
PENN SQUARE MALL
1901 NW EXPRESSWAY
OKLAHOMA CITY OK 73118                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0105
UNIVERSITY TOWNE CENTRE
4505 LA JOLLA VILLAGE DRIVE
SAN DIEGO CA 92122                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0106
FRANKLIN PARK MALL
5001 MONROE STREET
TOLEDO OH 43623                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0107
SMITH HAVEN MALL
300 SMITH HAVEN MALL
LAKE GROVE NY 11755                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0111
WOODLAND HILLS MALL
7021 S. MEMORIAL DRIVE
TULSA OK 74133                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0113
GARDEN STATE PLAZA
ONE GARDEN STATE PLAZA
PARAMUS NJ 07652                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0118
THE AVENUES
10300 SOUTHSIDE BLVD
JACKSONVILLE FL 32256                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0121
LA CUMBRE PLAZA
110 SOUTH HOPE AVENUE
SANTA BARBARA CA 93105                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0127
WASHINGTON SQUARE
9563 SW WASHINGTON SQUARE RD.
TIGARD OR 97223                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0128
WILLOWBROOK MALL (NJ)
1825 WILLOWBROOK MALL
WAYNE NJ 07470                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        7 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 66 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0129
NORTH STAR MALL
7400 SAN PEDRO ROAD
SAN ANTONIO TX 78216                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0130
HULEN MALL
4800 SOUTH HULEN ST.
FORT WORTH TX 76132                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0133
NORTHSHORE MALL
JUNCTION RTS. 114 &128
PEABODY MA 01960                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0134
ORLAND SQUARE
544 ORLAND SQUARE
ORLAND PARK IL 60462                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0135
TWELVE OAKS MALL
27354 NOVI ROAD
NOVI MI 48377                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0142
BRIARWOOD
256 BRIARWOOD CIRCLE
ANN ARBOR MI 48108                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0144
VALENCIA TOWN CENTER
24201 VALENCIA BLVD #3422
VALENCIA CA 91355                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0146
ALA MOANA CENTER
1450 ALA MOANA BLVD.
HONOLULU HI 96814                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 0148
BARTON CREEK SQUARE
2901 CAPITAL OF TEXAS HIGHWAY #L01B
AUSTIN TX 78746                     LEASE OF REAL PROPERTY                UNKNOWN                               N/A                                  UNKNOWN




                                                                                        8 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 67 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0151
KAHALA MALL
4211 WAIALAE AVE.
HONOLULU HI 96816                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0152
SANTA ROSA PLAZA
1025 SANTA ROSA PLAZA
SANTA ROSA CA 95401                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0153
DADELAND MALL
7431 DADELAND MALL
MIAMI FL 33156                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0156
BOULEVARD MALL
730 ALBERTA DRIVE
AMHERST NY 14226                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0162
3RD AVE. & 76TH STREET
1332 3RD AVENUE
NEW YORK NY 10021                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0163
ANNAPOLIS MALL
2440 ANNAPOLIS MALL RD
ANNAPOLIS MD 21401                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0164
HOUSTON GALLERIA
5135 W ALABAMA STREET
HOUSTON TX 77056                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0165
LYNNHAVEN MALL
701 LYNNHAVEN MALL
VIRGINIA BEACH VA 23452                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0167
FOUR SEASONS TOWN CENTRE
400 FOUR SEASONS TOWN CENTRE
GREENSBORO NC 27427                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0174
CAPE COD MALL
ROUTE 132
HYANNIS MA 02601                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        9 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 68 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0175
NATICK MALL
1245 WORCESTER ST.
NATICK MA 01760                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0176
OLD ORCHARD SHOPPING CENTER
253 OLD ORCHARD
SKOKIE IL 60077                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0181
KEYSTONE FASHION MALL
8702 KEYSTONE CROSSING
INDIANAPOLIS IN 46240                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0186
ROOSEVELT FIELD MALL
630 OLD COUNTRY RD.
GARDEN CITY NY 11530                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0187
THE CITADEL
750 CITADEL DRIVE EAST
COLORADO SPRINGS CO 80909                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0188
GOVERNOR'S SQUARE (FL)
1500 APALACHEE PARKWAY
TALLAHASSEE FL 32301                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0189
PEMBROKE LAKES
11401 PINES BLVD.
PEMBROKE PINES FL 33026                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0191
COLUMBIANA CENTRE
100 COLUMBIA CIRCLE
COLUMBIA SC 29212                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0192
AUGUSTA MALL
3450 WRIGHTSBORO ROAD
AUGUSTA GA 30909                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0193
MONTGOMERY MALL (PA)
232 MONTGOMERY MALL
NORTH WALES PA 19454                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       10 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 69 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0195
LOS CERRITOS CENTER
180 LOS CERRITOS CENTER
CERRITOS CA 90703                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0196
HAYWOOD MALL
700 HAYWOOD ROAD
GREENVILLE SC 29607                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0197
MAINE MALL
360 MAINE MALL ROAD
SO. PORTLAND ME 04106                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0199
PARK CITY CENTER
422 PARK CITY CENTER
LANCASTER PA 17601                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0202
PHEASANT LANE MALL
310 DANIEL WEBSTER HWY
NASHUA NH 03060                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0203
LAKESIDE MALL (LA)
3301 VETERANS MEMORIAL BLVD
METAIRIE LA 70002                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0206
SANTA ANITA FASHION PARK
400 S. BALDWIN AVENUE
ARCADIA CA 91007                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0208
WEST TOWN MALL
7600 KINGSTON PIKE DRIVE
KNOXVILLE TN 37919                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0209
HAMILTON PLACE
2100 HAMILTON PLACE BLVD.
CHATTANOOGA TN 37421                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0210
OXFORD VALLEY
2300 E. LINCOLN HIGHWAY
LANGHORNE PA 19047                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       11 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 70 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0212
WESTCHESTER
125 WESTCHESTER AVENUE
WHITE PLAINS NY 10601                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0214
SHOPS AT SADDLE CREEK
7615 WEST FARMINGTON BLVD.
GERMANTOWN TN 38138                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0215
CORDOVA MALL
5100 NORTH 9TH AVE
PENSACOLA FL 32504                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0220
VALLEY PLAZA
2701 MING AVENUE
BAKERFIELD CA 93304                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0227
MILLCREEK MALL
270 MILLCREEK MALL
ERIE PA 16565                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0228
CARY TOWNE CENTER
1105 WALNUT STREET
CARY NC 27511                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0231
CRYSTAL MALL
850 HARTFORD TURNPIKE
WATERFORD CT 06385                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0232
THE OAKS
6207 NEWBERRY ROAD
GAINSVILLE FL 32605                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0233
EMPIRE MALL
4001 WEST 41ST STREET
SIOUX FALLS SD 57106                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0238
THE WOODLANDS MALL
1201 LAKE WOODLANDS DRIVE
WOODLANDS TX 77380                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       12 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 71 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0240
PEARLRIDGE CENTER
98-1005 MOANALUA RD.
AIEA HI 96701                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0241
NORTHTOWN MALL
112 NORTHTOWN MALL
SPOKANE WA 99207                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0244
QUAKER BRIDGE MALL
133 QUAKER BRIDGE MALL
LAWRENCEVILLE NJ 08648                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0245
EASTVIEW MALL
7979 VICTOR-PITTSFORD ROAD
VICTOR (ROCHESTER) NY 14564              LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0248
CAROLINA PLACE
11025 CAROLOINA PLACE PKWY.
PINEVILLE NC 28134                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0250
CIELO VISTA MALL
8401 GATEWAY BLVD. WEST,
EL PASO TX 79925                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0251
YORKTOWN CENTER
218 YORKTOWN
LOMBARD IL 60148                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0252
WESTFIELD PALM DESERT
72-840 HIGHWAY 111, SUITE D147
PALM DESERT CA 92260                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0253
UNIVERSITY PARK MALL
6501 N. GRAPE ROAD
MISHAWAKA IN 46545                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0255
CRABTREE VALLEY MALL
4325 GLENWOOD AVE.
RALEIGH NC 27612                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       13 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 72 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0256
DEPTFORD MALL
1750 DEPTFORD CENTER ROAD
DEPTFORD NJ 08096                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0258
FAYETTE MALL
3401 NICHOLASVILLE ROAD
LEXINGTON KY 40503                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0260
FRESNO FASHION FAIR
501 E. SHAW AVE.
FRESNO CA 93726                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0262
PARKS AT ARLINGTON
3811 S. COOPER ST.
ARLINGTON TX 76015                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0268
SPRINGFIELD MALL
1250 BALTIMORE PIKE
SPRINGFIELD PA 19064                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0279
BATTLEFIELD MALL
2825 S. GLENSTONE
SPRINGFIELD MO 65804                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0281
MIAMI INTERNATIONAL
1455 NW 107 AVE.
MIAMI FL 33172                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0282
CORAL SQUARE MALL
9327 W ATLANTIC BLVD
CORAL SPRINGS FL 33027                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0284
PLAZA WEST COVINA
1200 WEST COVINA PARKWAY
WEST COVINA CA 91793                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0288
DEL MONTE CENTER
474 DEL MONTE CENTER
MONTEREY CA 93940                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       14 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 73 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0289
APACHE MALL
672 APACHE MALL
ROCHESTER MN 55902                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0290
SCOTTSDALE FASHION SQUARE
7014-2298 EAST CAMELBACK RD.
SCOTTSDALE AZ 85251                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0293
LENOX SQUARE
3393 PEACHTREE RD.
ATLANTA GA 30326                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0296
SOUTHRIDGE MALL
5300 S. 76TH ST
GREENDALE WI 53129                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0299
NORTHRIDGE FASHION CENTER
9301 TAMPA AVE
NORTHRIDGE CA 91324                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0301
GALLERIA AT SUNSET
1300 W. SUNSET
HENDERSON NV 89014                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0302
TOWN CENTER PLAZA
5033 W. 117TH ST.
LEAWOOD KS 66211                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0303
FIRST COLONY MALL
16535 SW FREEWAY
SUGARLAND TX 77479                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0305
THE FALLS
8888 SW 136TH ST.
MIAMI FL 33176                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0310
PLAZA BONITA
3030 PLAZA BONITA ROAD
NATIONAL CITY CA 91950                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       15 of 106
                                          Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                            Document       PageStores,
                                                                            In re Gymboree Retail 74 of LLC
                                                                                                        345
                                                                                   Case No. 19-30249
                                                                            Schedule A/B: Part 9, Question 55


                                           Nature and Extent of Debtor's                                          Valuation Method Used for Current
   Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0313
NORTHGATE MALL (WA)
401 NE NORTHGATE WAY
SEATTLE WA 98125                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0317
PARK MEADOWS
8401 PARK MEADOWS CENTER DR.
LITTLETON CO 80124                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0318
WEST TOWNE MALL
51 WEST TOWNE MALL
MADISON WI 53719                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0322
SOLOMON POND
601 DONALD LYNCH BLVD
MARLBOROUGH MA 01752                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0325
SOUTH HILL MALL
3500 S. MERIDIAN
PUYALLUP WA 98373                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0330
SOUTHPARK CENTER
848 SOUTHPARK CENTER
STRONGSVILLE OH 44136                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0332
COOLSPRINGS GALLERIA
1800 GALLERIA BLVD.
FRANKLIN TN 37067                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0335
COUNTRYSIDE MALL
27001 US HWY 19 N.
CLEARWATER FL 33761                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0337
LAKELINE MALL
11200 LAKELINE MALL DRIVE
CEDAR PARK TX 78613                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0339
BELDEN VILLAGE MALL
4299 BELDEN VILLAGE MALL
CANTON OH 44718                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        16 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 75 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0340
WESTMORELAND MALL
5256 ROUTE 30 EAST
GREENSBURG PA 15601                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0345
SUMMIT MALL
3265 WEST MARKET ST
AKRON OH 44333                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0350
VALLEY VIEW MALL (VA)
4802 VALLEY VIEW BOULEVARD NW
ROANOKE VA 24012                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0351
FASHION SHOW MALL
3200 LAS VEGAS BLVD
LAS VEGAS NV 89109                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0358
NORTH EAST MALL
1101 MELBOURNE ROAD
HURST TX 76053                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0359
HAMILTON MALL
4403 BLACK HORSE PIKE
MAYS LANDING NJ 08330                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0361
EASTWOOD MALL
5555 YOUNGSTOWN-WARREN RD.
NILES OH 44446-4897                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0363
OAKRIDGE MALL
925 BLOSSOM HILL ROAD
SAN JOSE CA 95123                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0365
CAPITAL CITY MALL
622 CAPITAL CITY MALL DRIVE
CAMP HILL PA 17011                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0366
VANCOUVER MALL
8700 NE VANCOUVER MALL DRIVE
VANCOUVER WA 98662                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       17 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 76 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0370
GREENWOOD MALL
2625 SCOTTSVILLE RD
BOWLING GREEN KY 42104                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0376
TIPPECANOE MALL
2415 SAGAMORE PKWY
LAFAYETTE IN 47905                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0377
ROSS PARK MALL
1000 ROSS PARK MALL
PITTSBURG PA 15237                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0379
REDMOND TOWN CENTER
16427 NE 74TH STREET
REDMOND WA 98052                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0382
AVENTURA MALL
19575 BISCAYNE BOULEVARD
MIAMI FL 33180                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0383
SOUTH CENTER MALL
1036 SOUTHCENTER MALL
TUKWILA WA 98188                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0387
LOGAN VALLEY MALL
5580 GOOD LANE
ATLOONA PA 16602                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0390
WOLFCHASE GALLERIA
2760 NORTH GERMANTOWN
MEMPHIS TN 38101                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0391
MALL AT TUTTLE CROSSING
5043 TUTTLE CROSSING BLVD
DUBLIN OH 43016                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0392
VALLEY VIEW MALL (WI)
3800 STATE ROAD 16
LA CROSSE WI 54601                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       18 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 77 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0398
BROOKFIELD SQUARE MALL
95 NORTH MOORLAND RD.
BROOKFIELD WI 53005                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0401
LEHIGH VALLEY MALL
250 LEHIGH VALLEY MALL #114
WHITEHALL PA 18052                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0403
COLUMBIA MALL
2300 BERNADETTE DRIVE
COLUMBIA MO 65023                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0407
LA PLAZA MALL
2200 SOUTH 10TH STREET, ROOM P-5
MCALLEN TX 78503                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0411
FRIENDLY SHOPPING CENTER
600 GREEN VALLEY ROAD
GREENSBORO NC 27408                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0416
YORK GALLERIA
2899 WHITEFORD ROAD
YORK PA 17402                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0417
MALL AT JOHNSON CITY
2011 NORTH ROAN STREET
JOHNSON CITY TN 37601                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0418
KENTUCKY OAKS MALL
5101 HINCKLEVILLE ROAD
PADUCAH KY 42001                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0426
COLUMBIA CENTER
1321 N. COLUMBIA CENTER BLVD
KENNEWICK WA 99336                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0432
SOUTHGATE MALL
2901 BROOK STREET
MISSOULA MT 59801                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       19 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 78 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0434
NEWGATE MALL
1174 NEWGATE MALL
OGDEN UT 84405                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0439
APPLE BLOSSOM MALL
1850 APPLE BLOSSOM DRIVE
WINCHESTER VA 22601                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0440
BROADWAY SQUARE MALL
4601 SOUTH BROADWAY, SPACE #C03
TYLER TX 75703                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0441
CORAL RIDGE MALL
1451 CORAL RIDGE AVE
CORALVILLE IA 55241                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0442
OAKLAND MALL
412 W. 14 MILE RD.
TROY MI 48083                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0445
AUBURN MALL
385 SOUTHBRIDGE ST.,
AUBURN MA 01501                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0446
CROSSROADS CENTER
4101 WEST DIVISION STREET
ST. CLOUD MN 56301                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0447
SUSQUEHANNA VALLEY MALL
1 SUSQUEHANNA VALLEY DRIVE
SELINSGROVE PA 17870                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0458
HUEBNER OAKS CENTER
11745 I H-10 WEST/#515
SAN ANTONIO TX 78230                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0459
PALISADES CENTER
3750 PALISADES CENTER
WEST NYACK NY 10994                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       20 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 79 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0460
DEERBROOK MALL
20131 HIGHWAY 59
HUMBLE TX 77338                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0461
OVIEDO MARKETPLACE
1230 OVIEDO MARKETPLACE
OVIEDO FL 32765                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0464
NITTANY MALL
2900 E. COLLEGE AVENUE
STATE COLLEGE PA 16801                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0467
BERKSHIRE MALL
1665 STATE HILL ROAD
WYOMISSING PA 19610                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0470
INDEPENDENCE CENTER
18813 E. 39TH ST.
INDEPENDENCE MO 64057                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0472
TOWN & COUNTRY VILLAGE
12850 MEMORIAL DRIVE #430
HOUSTON TX 77024                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0474
MENLO PARK MALL
438 MENLO PARK
EDISON NJ 08837                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0476
THE ARBORETUM AT GREAT HILLS
10,000 RESEARCH BLVD, ROOM C-02A
AUSTIN TX 78759                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0477
PATRICK HENRY MALL
12300 JEFFERSON AVE
NEWPORT NEWS VA 23602                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0480
VISALIA MALL
2153 S. MOONEY BLVD.
VISALIA CA 93277                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       21 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 80 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0486
GROSSE POINT
17009 KERCHEVAL
GROSSE POINTE MI 48230                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0488
THE SHOPS AT SOMERSET SQUARE
140 GLASTONBURY BLVD. #22
GLASTONBURY CT 06033                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0491
TREASURE COAST SQUARE
3228 NW FEDERAL HIGHWAY
STUART FL 34957                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0496
ANCHORAGE 5TH AVE
320 W. 5TH ANCHORAGE
ANCHORAGE AK 99501                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0506
HUNTINGTON MALL
500 MALL ROAD
BARBOURSVILLE WV 25504                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0511
SPOTSYLVANIA MALL
650 SPOTSYLVANIA MALL
FREDERICKSBURG VA 22407                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0518
MALL DEL NORTE
5300 SAN DARIO
LAREDO TX 78041                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0527
WHEATON MALL
11160 VIERS MILL RD. , SUITE C3
WHEATON MD 20902                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0528
BAY PARK SQUARE
239 BAY PARK SQUARE
GREEN BAY WI 54304                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0531
WYOMING VALLEY MALL
85 WYOMING VALLEY MALL
WILKES BARRE PA 18702                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       22 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 81 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0535
PLYMOUTH MEETING MALL
500 GERMANTOWN PIKE
PLYMOUTH MEETING PA 19462                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0540
SALEM CENTER
480 CENTER STREET NE, SUITE 204
SALEM OR 97301                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0542
AVENUE EAST COBB
4475 ROSWELL RD
MARIETTA GA 30062                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0544
SOUTHLAKE TOWN SQUARE
116 STATE STREET
SOUTHLAKE TX 76092                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0549
TAMARACK VILLAGE
8390 TAMARACK VILLAGE
WOODBURY MN 55125                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0558
CITRUS PARK TOWN CENTER MALL
8123 CITRUS PARK TOWN
TAMPA FL 33625                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0564
DULLES TOWN CENTER
21100 DULLES TOWN CENTER/STE
DULLES VA 20166                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0567
ARBOR PLACE
6700 DOUGLAS BOULEVARD
DOUGLASVILLE GA 30135                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0568
MALL OF GEORGIA
3333 BUFORD DRIVE
BUFORD GA 30519                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0570
CHERRYVALE MALL
7200 HARRISON AVE
ROCKFORD IL 61112                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       23 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 82 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0573
PACIFIC VIEW MALL
3301-1 E MAIN ST.
VENTURA CA 93003                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0574
RIVERTOWN CROSSINGS
3700 RIVERTOWN PKWY SW
GRANDVILLE MI 49418                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0576
DEER PARK TOWN CENTER
20530 NORTH RAND ROAD, SUITE 221
DEER PARK IL 60010-7242                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0578
STONEBRIAR CENTRE
2601 PRESTON ROAD
FRISCO TX 75034                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0580
POLARIS FASHION PLACE
1500 POLARIS PARKWAY
COLUMBUS OH 43240                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0581
CHANDLER FASHION CENTER
3111 W. CHANDLER BLVD
CHANDLER AZ 85226                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0586
WELLINGTON GREEN
10300 FOREST HILL BLVD
WELLINGTON FL 33414                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0588
SIMI VALLEY
1551 SIMI TOWN CENTER WAY
SIMI VALLEY CA 93065                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0589
STREETS AT SOUTHPOINT
6910 FAYETTEVILLE RD
DURHAM NC 27713                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0590
PROMENADE AT SAGEMORE
500 ROUTE 73 SOUTH
MARLTON NJ 08053                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       24 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 83 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0593
LOS GATOS
5 NORTH SANTA CRUZ AVE.
LOS GATOS CA 95030                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0594
WEST COUNTY
59 WEST COUNTY CTR.
DES PERES MO 63131                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0595
GALLERIA AT ROSEVILLE
1151 GALLERIA BLVD
ROSEVILLE CA 95678                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0598
EASTON TOWN CENTER
4029 THE STRAND EAST
COLUMBUS OH 43219                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0603
SHOPS AT BRIARGATE
1645 BRIARGATE PARKWAY #C315
COLORADO SPRINGS CO 80920                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0605
BIRKDALE VILLAGE
16846 BIRKDALE COMMONS PKWY
HUNTERSVILLE NC 28078                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0608
LA ENCANTADA
2905 E. SKYLINE DRIVE, #182
TUCSON AZ 85718                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0615
VICTORIA GARDENS
12507 N. MAINSTREET, 1ST FLOOR
RANCHO CUCAMONGA CA 91739                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0616
DERBY SHOPPES
ROUTE 3
HINGHAM MA 02467                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0618
SQUARE ONE MALL
1201 BROADWAY
SAUGUS MA 01906                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       25 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 84 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0622
MANHATTAN VILLAGE
3200 N. SEPULVEDA BLVD
MANHATTAN BEACH CA 90266                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0623
TOWN CENTER AT LEVIS COMMONS
2130 LEVIS COMMONS BLVD.
PERRYSBURG OH 43551                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0624
COASTAL GRAND
2214 COASTAL GRAND CIRCLE
MYRTLE BEACH SC 29577                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0626
AVENUE WEST COBB
3625 DALLAS HIGHWAY, SUITE 450
MARIETTA GA 30064                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0628
CROCKER PARK
156 MAIN STREET
WESTLAKE OH 44145                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0629
DISTRICT AT GREEN VALLEY RANCH
2260 VILLAGE WALK DRIVE
HENDERSON NV 89074                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0630
JORDAN CREEK TOWN CENTER
101 JORDAN CREEK PARKWAY
WEST DES MOINES IA 50266                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0631
STREETS OF TANASBOURNE
2205 NW ALLIE AVE
HILLSBORO OR 97124                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0632
FIRST & MAIN
93 1ST STREET
HUDSON OH 44236                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0633
TYSONS CORNER
1961 CHAIN BRIDGE ROAD, #E1AU
MCLEAN VA 22102                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       26 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 85 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0635
PARKWAY PLACE
2801 SOUTH MEMORIAL PARKWAY
HUNTSVILLE AL 35801                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0637
THE AVENUE AT COLLIERVILLE
4670 MERCHANTS PARK CIRCLE
COLLIERVILLE TN 38017                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0638
GENEVA COMMONS
102 COMMONS DRIVE
GENEVA IL 60134                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0642
DEERFIELD TOWNE CENTER
5555 DEERFIELD BLVD
MASON OH 45040                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0644
CLAY TERRACE
14300 CLAY TERRACE BLVD
CARMEL IN 46032                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0659
FIREWHEEL TOWN CENTER
320 CEDAR SAGE DRIVE
GARLAND TX 75040                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0661
SHOPS AT DOS LAGOS
2780 CABOT DRIVE
CORONA CA 92883                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0662
COCONUT POINT
23191 FASHION DRIVE, SUITE 107
ESTERO FL 33928                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0664
SHOPS AT ATLAS PARK
80-28 COOPER AVENUE
GLENDALE NY 11385                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0668
PINNACLE HILLS PROMENADE
2203 PROMENADE BLVD
ROGERS AR 72758                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       27 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 86 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0670
NORTH BRUNSWICK
755 SHOPPES BLVD
NORTH BRUNSWICK NJ 08902                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0671
GREENE TOWN CENTER
4456 GLENGARRY DRIVE
BEAVERCREEK OH 45540                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0672
STREETS OF CRANBERRY
20430 ROUTE 19
CRANBERRY TOWNSHIP PA 16066              LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0673
STREETS OF CHESTER
210 S.O.C. STATE RTE 206 SOUTH
CHESTER NJ 07930                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0675
CROSS CREEK MALL
236 CROSSCREEK MALL
FAYETTEVILLE NC 28303                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0677
OTAY RANCH
2015 BIRCH ROAD
CHULA VISTA CA 91915                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0679
ROCKINGHAM PARK
99 ROCKINGHAM PARK BLVD.
SALEM NH 03079                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0680
AVENUE WEBB GIN
1350 SCENIC HWY
SNELLVILLE GA 30075                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0683
WHEATON TOWN SQUARE
101 TOWN SQUARE
WHEATON IL 60187                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0686
ABQ UPTOWN
2241 Q STREET NE
ALBUQUERQUE NM 87110                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       28 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 87 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0691
SOUTHLANDS TOWN CENTER
6150 SOUTH MAIN STREET
AURORA CO 80016                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0695
BRINTON LAKE
947A BALTIMORE PIKE
GLEN MILLS PA 19342                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0699
BURR RIDGE
745 VILLAGE CIRCLE DRIVE
BURR RIDGE IL 60527                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0901
VILLAGE AT CORTE MADERA
1732 REDWOOD HIGHWAY
CORTE MADERA CA 94925                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0902
BREA MALL
2007A BREA MALL
BREA CA 92821                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0903
BELLEVUE SQUARE
151 BELLEVUE SQUARE
BELLEVUE WA 98004                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0906
FASHION SHOW MALL
3200 LAS VEGAS BLVD
LAS VEGAS NV 89109                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0907
WESTCHESTER
125 WESTCHESTER AVENUE
WHITE PLAINS NY 10601                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0908
GROVE AT FARMERS MARKET
189 THE GROVE DRIVE
LOS ANGELES CA 90036                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0909
BRIDGEWATER COMMONS
400 COMMONS WAY
BRIDGEWATER NJ 08807                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       29 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 88 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0910
MALL AT SHORT HILLS
1200 MORRIS TURNPIKE
SHORT HILLS NJ 07078                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0912
WILLOW BEND
6121 WEST PARK BLVD, SUITE D116
PLANO TX 75093                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0913
CHERRY CREEK SHOPPING CENTER
3000 E. FIRST AVENUE
DENVER CO 80206                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0914
TWELVE OAKS MALL
27354 NOVI ROAD
NOVI MI 48377                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0916
SHOPS AT MERRICK PARK
330 SAN LORENZO AVENUE #2315
CORAL GABLES FL 33146                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 0917
BARTON CREEK SQUARE
2901 CAPITAL OF TEXAS HIGHWAY #L01B
AUSTIN TX 78746                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0918
FASHION VALLEY MALL
7007 FRIARS ROAD
SAN DIEGO CA 92108                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0919
NATICK MALL
1245 WORCESTER ST.
NATICK MA 01760                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0920
HOUSTON GALLERIA
5135 W ALABAMA STREET
HOUSTON TX 77056                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       30 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 89 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0921
INTERNATIONAL PLAZA
2223 NO. WEST SHORE BLVD.
TAMPA FL 33607                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0924
WOODFIELD MALL
L-119 WOODFIELD SHOPPING CENTER
SCHAUMBERG IL 60173                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0925
ST. LOUIS GALLERIA
2128 ST. LOUIS GALLERIA
ST. LOUIS MO 63117                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0929
NEWPORT FASHION ISLAND
401 NEWPORT CENTER DRIVE
NEWPORT BEACH CA 92660                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0930
NORTHBROOK COURT
2228 NORTHBROOK CT.
NORTHBROOK IL 60062                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0931
SOUTHPARK MALL
4400 SHARON ROAD #L-9
CHARLOTTE NC 28211                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0933
OLD ORCHARD SHOPPING CENTER
253 OLD ORCHARD
SKOKIE IL 60077                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0934
TYSONS CORNER
1961 CHAIN BRIDGE ROAD, #E1AU
MCLEAN VA 22102                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0935
SOMERSET NORTH
2800 W. BIG BEAVER ROAD
TROY MI 48084                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0936
LA PLAZA MALL
2200 SOUTH 10TH STREET, ROOM P-5
MCALLEN TX 78503                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       31 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 90 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0938
1202 BURLINGAME AVENUE
1202 BURLINGAME AVENUE
BURLINGAME CA 94010                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0939
UNIVERSITY TOWNE CENTRE
4505 LA JOLLA VILLAGE DRIVE
SAN DIEGO CA 92122                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0944
BROADWAY PLAZA
1275 BROADWAY PLAZA
WALNUT CREEK CA 94596                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0946
FASHION SQUARE
14006 RIVERSIDE DRIVE
SHERMAN OAKS CA 91423                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0947
FAIR OAKS MALL
11808U LEE JACKSON HWY.
FAIRFAX VA 22033                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0948
OXMOOR CENTER
7900 SHELBYVILLE ROAD
LOUISVILLE KY 40222                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0949
KEYSTONE FASHION MALL
8702 KEYSTONE CROSSING
INDIANAPOLIS IN 46240                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0950
THE WOODLANDS MALL
1201 LAKE WOODLANDS DRIVE
WOODLANDS TX 77380                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0951
GALLERIA OF MT. LEBANON
1500 WASHINGTON ROAD
MT. LEBANON PA 15228                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0953
LEGACY VILLAGE
24681 CEDAR ROAD
LYNDHURST OH 44124                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       32 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 91 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0954
POLARIS FASHION PLACE
1500 POLARIS PARKWAY
COLUMBUS OH 43240                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0955
OAKBROOK CENTER
18 OAKBROOK CENTER
OAK BROOK IL 60523                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0957
ROOSEVELT FIELD MALL
630 OLD COUNTRY RD.
GARDEN CITY NY 11530                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0958
GARDEN STATE PLAZA
ONE GARDEN STATE PLAZA
PARAMUS NJ 07652                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0959
SCOTTSDALE FASHION SQUARE
7014-2298 EAST CAMELBACK RD.
SCOTTSDALE AZ 85251                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0960
KING OF PRUSSIA PLAZA
160 NORTH GULPH ROAD, SUITE 1348
KING OF PRUSSIA PA 19406                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0961
AVENTURA MALL
19575 BISCAYNE BOULEVARD
MIAMI FL 33180                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0962
TOWN CENTER PLAZA
5033 W. 117TH ST.
LEAWOOD KS 66211                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0964
TOWSON TOWN CENTER
825 DULANEY ROAD
TOWSON MD 21204                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0965
ST. JOHN'S TOWNE CENTER
4791 RIVER CITY DRIVE
JACKSONVILLE FL 32246                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       33 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 92 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0968
NORTHPARK CENTER
8687 NORTH CENTRAL EXPRESSWAY
DALLAS TX 75225                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0969
ALDERWOOD MALL
3000 184TH STREET SW
LYNNWOOD WA 98037                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0970
MONTANA AVENUE
1311 B MONTANA AVENUE
SANTA MONICA CA 90403                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0972
SOUTHLAKE TOWN SQUARE
116 STATE STREET
SOUTHLAKE TX 76092                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0973
THE GARDENS
3101 PGA BLVD.
PALM BEACH FL 33410                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0974
MIZNER PARK
439 PLAZA REAL
BOCA RATON FL 33432                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0975
EASTVIEW MALL
7979 VICTOR-PITTSFORD ROAD
VICTOR (ROCHESTER) NY 14564              LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0977
DEL AMO FASHION CENTER
21712 HAWTHORNE BLVD
TORRENCE CA 90503                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0978
ORLAND SQUARE
544 ORLAND SQUARE
ORLAND PARK IL 60462                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0979
BIRKDALE VILLAGE
16846 BIRKDALE COMMONS PKWY
HUNTERSVILLE NC 28078                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       34 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 93 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0980
ARDEN FAIR
1689 ARDEN WAY
SACRAMENTO CA 95815                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0985
TOPANGA PLAZA
6600 TOPANGA CANYON BLVD.
CANOGA PARK CA 91303                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0986
MALL AT MILLENIA
4200 CONROY ROAD
ORLANDO FL 32839                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0989
PARTRIDGE CREEK
17410 HALL ROAD
CLINTON TOWNSHIP MI 48038                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0990
CRABTREE VALLEY MALL
4325 GLENWOOD AVE.
RALEIGH NC 27612                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0992
LA CUMBRE PLAZA
110 SOUTH HOPE AVENUE
SANTA BARBARA CA 93105                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0993
SANTA ANITA FASHION PARK
400 S. BALDWIN AVENUE
ARCADIA CA 91007                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0994
PHIPPS PLAZA
3500 PEACHTREE RD. NE
ATLANTA GA 30326                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0997
SHOPPES AT UNION HILL
3056 STATE ROUTE 10 WEST
DENVILLE NJ 07834                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 0998
SHOPS AT RIVERSIDE
ONE RIVERSIDE SQUARE
HACKENSACK NJ 07601                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       35 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 94 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 0999
ANNAPOLIS MALL
2440 ANNAPOLIS MALL RD
ANNAPOLIS MD 21401                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1701
SHOPS AT MONTEBELLO
2120 MONTEBELLO TOWN CENTER DR.
MONTEBELLO CA 90640                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1702
FORUM @ PEACHTREE PARKWAY
5155 PEACHTREE PARKWAY
NORCROSS GA 30092                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1704
VALLEY SQUARE
1576 MAIN STREET
WARRINGTON PA 18976                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1705
VILLAGE AT STONE OAK
22602 US 281 N.
SAN ANTONIO TX 78258                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1706
HIGHLAND VILLAGE (TX)
4081 WALLER CREEK
HIGHLAND VILLAGE TX 75077                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1707
LACENTERRA @ CINCO RANCH
23501 CINCO RANCH BLVD
KATY TX 77494                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1709
BRANDON TOWN CENTER
343 BRANDON TOWN CENTER
BRANDON FL 33511                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1711
CHINO HILLS, SHOPPES @
13850 CITY CENTER DRIVE
CHINO HILLS CA 91709                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1712
AVENUE MURFREESBORO
2615 MEDICAL CENTER PARKWAY
MURFREESBORO TN 37129                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       36 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 95 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 1714
LEGACY PLACE
630 LEGACY PLACE
DEDHAM MA 02026                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1716
SHOPPES AT RIVER CROSSING
5080 RIVERSIDE DRIVE, SUITE 420
MACON GA 31210                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1718
SUMMIT SIERRA
13921 S. VIRGINIA STREET
RENO NV 89511                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1719
DANA PARK VILLAGE SQUARE
1652 VAL VISTA DRIVE
MESA AZ 85204                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1720
STREETS OF BRENTWOOD
2505 SAND CREEK ROAD
BRENTWOOD CA 94513                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1724
HAMILTON TOWN CENTER
13901 TOWN CENTER BLVD
NOBLESVILLE IN 46060                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1726
BRIDGEPORT VILLAGE
7287 SW BRDIGEPORT ROAD
TUALATIN OR 97224                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1728
WATTERS CREEK
857 WATTERS CREEK BLVD
ALLEN TX 75013                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1732
PROVIDENCE TOWN CENTER
161 MARKET STREET
COLLEGEVILLE PA 19426                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1734
STONECREEK VILLAGE
5757 PACIFIC AVE
STOCKTON CA 95207                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       37 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 96 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 1736
AVENUE FORSYTH
410 PEACHTREE PARKWAY
CUMMING GA 30041                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1738
SHOPPES AT WYOMISSING
752 WOODLAND ROAD
WYOMISSING PA 19610                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1739
WESTVIEW PROMENADE
5235 BUCKEYSTOWN PIKE
FREDERICK MD 21703                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1740
BROOKSIDE SHOPS
145 GREAT ROAD ROUTE 2A
ACTON MA 01720                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1744
BRADLEY FAIR
2000 NORTH ROCK ROAD
WICHITA KS 67206                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1745
OCEAN COUNTY MALL
1201 HOOPER AVENUE
TOMS RIVER NJ 08753                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1747
PALLADIO AT BROADSTONE
330 PALLADIO PKWY
FOLSOM CA 95630                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1751
SANTA MONICA PLACE
395 SANTA MONICA PLACE
SANTA MONICA CA 90401                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1752
TACOMA MALL
4502 SOUTH STEELE ST.
TACOMA WA 98409                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1754
PADDOCK SHOPS
4304 SUMMIT PLAZA DRIVE
LOUISVILLE KY 40241                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       38 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 97 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 1756
HUNT VALLEY TOWNE CENTRE
118 SHAWAN ROAD #L
HUNT VALLEY MD 21030                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1757
ST. JOHN'S TOWNE CENTER
4791 RIVER CITY DRIVE
JACKSONVILLE FL 32246                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1758
STONEBRIDGE AT POTOMAC
14900 POTOMAC TOWN PLACE
WOODBRIDGE VA 22191                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1759
VINTAGE OAKS
132 VINTAGE WAY
NOVATO CA 94945                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1760
GRAND TETON MALL
2300 EAST 17TH STREET
IDAHO FALLS ID 83404                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1765
SOUTHBURY GREEN
775 MAIN STREET
SOUTHBURY CT 06488                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1768
PROMENADE AT COCONUT CREEK
4425 LYONS RD
COCONUT CREEK FL 33073                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1769
STATION PARK
134 N. STATION PKWY
FARMINGTON UT 84025                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1770
MALL AT UNIVERSITY TOWN CENTER
140 UNIVERSITY TOWN CENTER DRIVE
SARASOTA FL 34239                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1771
OLD MILL DISTRICT
450 SW POWERHOUSE DRIVE
BEND OR 97702                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       39 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 98 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 1773
SHORT PUMP TOWN CENTER
11800 W. BROAD STREET
RICHMOND VA 23233                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1775
AVALON
4110 AVALON BLVD
ALPHARETTA GA 30009                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1776
MARKET STREET AT LYNNFIELD
405 MARKET STREET
LYNNFIELD MA 01940                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1777
THE COMMONS AT NORTHPARK
2900 W LOOP 250 N
MIDLAND TX 79705                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1779
EASTWOOD TOWNE CENTER
2910 TOWNE CENTRE BLVD
LANSING MI 48912                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1781
JEFFERSON POINTE
4220 WEST JEFFERSON BLVD
FT. WAYNE IN 46804                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1782
VILLAGE AT MERIDIAN
3525 E. LONGWING LANE
MERIDIAN ID 83646                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 1784
DESTIN COMMONS
4300 LEGENDARY DRIVE
DESTIN FL 32541                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2100
COOLSPRINGS GALLERIA
1800 GALLERIA BLVD.
FRANKLIN TN 37067                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2100
COOLSPRINGS GALLERIA
1800 GALLERIA BLVD.
FRANKLIN TN 37067                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       40 of 106
                                         Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                           Document       PageStores,
                                                                           In re Gymboree Retail 99 of LLC
                                                                                                       345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2101
MALL OF AMERICA
660 EAST BROADWAY
BLOOMINGTON MN 55425                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2101
MALL OF AMERICA
660 EAST BROADWAY
BLOOMINGTON MN 55425                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2102
GALLERIA AT ROSEVILLE
1151 GALLERIA BLVD
ROSEVILLE CA 95678                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2102
GALLERIA AT ROSEVILLE
1151 GALLERIA BLVD
ROSEVILLE CA 95678                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2105
ALA MOANA CENTER
1450 ALA MOANA BLVD.
HONOLULU HI 96814                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2105
ALA MOANA CENTER
1450 ALA MOANA BLVD.
HONOLULU HI 96814                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2107
BLUE BACK SQUARE
99 MEMORIAL DRIVE
WEST HARTFORD CT 06107                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2107
BLUE BACK SQUARE
99 MEMORIAL DRIVE
WEST HARTFORD CT 06107                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2108
MARLTON SQUARE
300 ROUTE 73 SOUTH
MARLTON NJ 08053                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2108
MARLTON SQUARE
300 ROUTE 73 SOUTH
MARLTON NJ 08053                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       41 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   100 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2109
HIGHLAND VILLAGE
4089 WESTHEIMER ROAD
HOUSTON TX 77027                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2109
HIGHLAND VILLAGE
4089 WESTHEIMER ROAD
HOUSTON TX 77027                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2110
STANFORD SHOPPING CENTER
180 EL CAMINO REAL
PALO ALTO CA 94304                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2110
STANFORD SHOPPING CENTER
180 EL CAMINO REAL
PALO ALTO CA 94304                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2112
EL PASEO VILLAGE
73545 EL PASEO
PALM DESERT CA 92260                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2112
EL PASEO VILLAGE
73545 EL PASEO
PALM DESERT CA 92260                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2114
HILLSDALE SHOPPING CENTER
404 HILLSDALE SHOPPING CENTER
SAN MATEO CA 94403                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2114
HILLSDALE SHOPPING CENTER
404 HILLSDALE SHOPPING CENTER
SAN MATEO CA 94403                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2116
SHOPS AT MISSION VIEJO
252A THE SHOPS OF MISSION VIEJO
MISSION VIEJO CA 92691                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2116
SHOPS AT MISSION VIEJO
252A THE SHOPS OF MISSION VIEJO
MISSION VIEJO CA 92691                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       42 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   101 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2117
NORTH STAR MALL
7400 SAN PEDRO ROAD
SAN ANTONIO TX 78216                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2117
NORTH STAR MALL
7400 SAN PEDRO ROAD
SAN ANTONIO TX 78216                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2118
DANBURY FAIR MALL
7 BACKUS AVENUE
DANBURY CT 06810                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2118
DANBURY FAIR MALL
7 BACKUS AVENUE
DANBURY CT 06810                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2119
PHEASANT LANE MALL
310 DANIEL WEBSTER HWY
NASHUA NH 03060                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2119
PHEASANT LANE MALL
310 DANIEL WEBSTER HWY
NASHUA NH 03060                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2120
SOUTH SHORE PLAZA
250 GRANITE ST
BRAINTREE MA 02184                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2120
SOUTH SHORE PLAZA
250 GRANITE ST
BRAINTREE MA 02184                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2121
THE FALLS
8888 SW 136TH ST.
MIAMI FL 33176                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2121
THE FALLS
8888 SW 136TH ST.
MIAMI FL 33176                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       43 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   102 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2122
THE GROVE AT SHREWSBURY
549 ROUTE 35
SHREWSBURY NJ 07702                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2122
THE GROVE AT SHREWSBURY
549 ROUTE 35
SHREWSBURY NJ 07702                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2123
ROSS PARK MALL
1000 ROSS PARK MALL
PITTSBURG PA 15237                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2123
ROSS PARK MALL
1000 ROSS PARK MALL
PITTSBURG PA 15237                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2124
MANHATTAN VILLAGE
3200 N. SEPULVEDA BLVD
MANHATTAN BEACH CA 90266                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2124
MANHATTAN VILLAGE
3200 N. SEPULVEDA BLVD
MANHATTAN BEACH CA 90266                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2127
PRINCETON MARKETFAIR
3535 HIGHWAY 1 SOUTH
PRINCETON NJ 08540                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2127
PRINCETON MARKETFAIR
3535 HIGHWAY 1 SOUTH
PRINCETON NJ 08540                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2128
MONTGOMERY MALL (MD)
7101 DEMOCRACY BLVD
BETHESDA MD 20817                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2128
MONTGOMERY MALL (MD)
7101 DEMOCRACY BLVD
BETHESDA MD 20817                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       44 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   103 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2130
VILLAGE POINT
17255 DAVENPORT STREET
OMAHA NE 68118                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2130
VILLAGE POINT
17255 DAVENPORT STREET
OMAHA NE 68118                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2131
DISTRICT AT GREEN VALLEY RANCH
2260 VILLAGE WALK DRIVE
HENDERSON NV 89074                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2131
DISTRICT AT GREEN VALLEY RANCH
2260 VILLAGE WALK DRIVE
HENDERSON NV 89074                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2132
FASHION PLACE
6191 S. STATE STREET
MURRAY UT 84107                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2132
FASHION PLACE
6191 S. STATE STREET
MURRAY UT 84107                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2133
CARMEL PLAZA
OCEAN AVENUE & MISSION STREET
CARMEL CA 93921                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2133
CARMEL PLAZA
OCEAN AVENUE & MISSION STREET
CARMEL CA 93921                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2136
TOWN CENTER AT BOCA RATON
6000 WEST GLADES ROAD
BOCA RATON FL 33431                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2137
WALT WHITMAN SHOPS
160 WALT WHITMAN RD.
HUNTINGTON NY 11746-4130                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       45 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   104 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2138
VALENCIA TOWN CENTER
24201 VALENCIA BLVD #3422
VALENCIA CA 91355                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2138
VALENCIA TOWN CENTER
24201 VALENCIA BLVD #3422
VALENCIA CA 91355                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2140
MALL AT CHESTNUT HILL
199 BOYLESTON STREET
CHESTNUT HILL MA 02467                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2140
MALL AT CHESTNUT HILL
199 BOYLESTON STREET
CHESTNUT HILL MA 02467                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2141
MALL AT UNIVERSITY TOWN CENTER
140 UNIVERSITY TOWN CENTER DRIVE
SARASOTA FL 34239                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2141
MALL AT UNIVERSITY TOWN CENTER
140 UNIVERSITY TOWN CENTER DRIVE
SARASOTA FL 34239                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2143
AVALON
4110 AVALON BLVD
ALPHARETTA GA 30009                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2143
AVALON
4110 AVALON BLVD
ALPHARETTA GA 30009                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2144
SHOPS AT PRUDENTIAL CENTER
800 BOYLSTON STREET, SUITE 165
BOSTON MA 02199                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2144
SHOPS AT PRUDENTIAL CENTER
800 BOYLSTON STREET, SUITE 165
BOSTON MA 02199                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       46 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   105 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2145
BURLINGTON MALL
75 MIDDLESEX TURNPIKE
BURLINGTON MA 01803                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2145
BURLINGTON MALL
75 MIDDLESEX TURNPIKE
BURLINGTON MA 01803                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2146
VALLEY FAIR SHOPPING CENTER
2855 STEVENS CREEK BLVD, STE 1318
SANTA CLARA CA 95050                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2146
VALLEY FAIR SHOPPING CENTER
2855 STEVENS CREEK BLVD, STE 1318
SANTA CLARA CA 95050                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2147
LAKESIDE MALL (LA)
3301 VETERANS MEMORIAL BLVD
METAIRIE LA 70002                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2147
LAKESIDE MALL (LA)
3301 VETERANS MEMORIAL BLVD
METAIRIE LA 70002                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2148
1150 THIRD AVENUE
1150 THIRD AVENUE
NEW YORK NY 10065                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2148
1150 THIRD AVENUE
1150 THIRD AVENUE
NEW YORK NY 10065                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2149
FAYETTE MALL
3401 NICHOLASVILLE ROAD
LEXINGTON KY 40503                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2149
FAYETTE MALL
3401 NICHOLASVILLE ROAD
LEXINGTON KY 40503                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       47 of 106
                                          Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document
                                                                             In re GymboreePage   106 ofLLC
                                                                                           Retail Stores, 345
                                                                                   Case No. 19-30249
                                                                            Schedule A/B: Part 9, Question 55


                                           Nature and Extent of Debtor's                                          Valuation Method Used for Current
   Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2801
ORLANDO INTERNATIONAL PREMIUM
OUTLETS
4951 INTERNATIONAL DRIVE
ORLANDO FL 32819                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2801
ORLANDO INTERNATIONAL PREMIUM
OUTLETS
4951 INTERNATIONAL DRIVE
ORLANDO FL 32819                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2802
PRIME @ SAN MARCOS
3939 IH-39 SOUTH
SAN MARCOS TX 78666                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2802
SAN MARCOS PREMIUM OUTLETS
3939 IH-39 SOUTH
SAN MARCOS TX 78666                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2803
SAWGRASS MILLS
12801 WEST SUNRISE BOULEVARD
SUNRISE FL 33323                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2803
SAWGRASS MILLS
12801 WEST SUNRISE BOULEVARD
SUNRISE FL 33323                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2804
SILVER SANDS FACTORY STORES
10746 EMERALD COAST
DESTIN FL 32550                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2804
SILVER SANDS FACTORY STORES
10746 EMERALD COAST
DESTIN FL 32550                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2805
TANGER @ REHOBOTH
36508 SEASIDE OUTLET
REHOBOTH BEACH DE 19971                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                        48 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   107 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2805
TANGER @ REHOBOTH
36508 SEASIDE OUTLET
REHOBOTH BEACH DE 19971                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2806
PRIME @ WILLIAMSBURG
5715-62A RICHMOND RD.
WILLIAMSBURG VA 23188                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2806
PRIME @ WILLIAMSBURG
5715-62A RICHMOND RD.
WILLIAMSBURG VA 23188                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2807
TANGER @ SEVIERVILLE
1645 PARKWAY
SEVIERVILLE TN 37862                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2807
TANGER @ SEVIERVILLE
1645 PARKWAY
SEVIERVILLE TN 37862                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2808
GILROY PREMIUM OUTLETS
681 LEAVESLEY ROAD, SUITE 80
GILROY CA 95020                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2808
GILROY PREMIUM OUTLETS
681 LEAVESLEY ROAD, SUITE 80
GILROY CA 95020                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2809
KATY MILLS
5000 KATY MILLS CIRCLE
KATY TX 77494                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2809
KATY MILLS
5000 KATY MILLS CIRCLE
KATY TX 77494                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       49 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   108 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest

STORE # 2810
TANGER @ CHARLESTON
4840 TANGER OUTLET BLVD., SUITE 1074
NORTH CHARLESTON SC 29418            LEASE OF REAL PROPERTY               UNKNOWN                               N/A                                  UNKNOWN

STORE # 2810
TANGER @ CHARLESTON
4840 TANGER OUTLET BLVD., SUITE 1074
NORTH CHARLESTON SC 29418                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2811
ROCKVALE OUTLETS
35 SOUTH WILLOWDALE DRIVE
LANCASTER PA 17602                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2811
ROCKVALE OUTLETS
35 SOUTH WILLOWDALE DRIVE
LANCASTER PA 17602                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2812
TANGER OUTLET @ HERSHEY
146 OUTLET SQUARE
HERSHEY PA 17033                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2812
TANGER OUTLET @ HERSHEY
146 OUTLET SQUARE
HERSHEY PA 17033                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2813
TANGER @ HILTON HEAD
1414 FORDING ISLAND ROAD
BLUFFTON SC 29910                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2813
TANGER @ HILTON HEAD
1414 FORDING ISLAND ROAD
BLUFFTON SC 29910                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2814
FASHION OUTLETS OF CHICAGO
5220 FASHION OUTLET WAY
ROSEMONT IL 60018                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       50 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   109 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2814
FASHION OUTLETS OF CHICAGO
5220 FASHION OUTLET WAY
ROSEMONT IL 60018                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2816
NAPA PREMIUM OUTLETS
629 FACTORY STORES DRIVE
NAPA CA 94558                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2816
NAPA PREMIUM OUTLETS
629 FACTORY STORES DRIVE
NAPA CA 94558                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2817
SAN FRANCISCO PREMIUM OUTLETS
3350 PARAGON OUTLETS DRIVE
LIVERMORE CA 94551                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2817
SAN FRANCISCO PREMIUM OUTLETS
3350 PARAGON OUTLETS DRIVE
LIVERMORE CA 94551                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2818
GRAND PRAIRIE PREMIUM OUTLETS
2950 WEST INTERSTATE 20
GRAND PRAIRIE TX 75052                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2818
GRAND PRAIRIE PREMIUM OUTLETS
2950 WEST INTERSTATE 20
GRAND PRAIRIE TX 75052                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2819
ONTARIO MILLS
ONE MILLS CIRCLE
ONTARIO CA 91764                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2819
ONTARIO MILLS
ONE MILLS CIRCLE
ONTARIO CA 91764                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2820
WOODBURN COMPANY STORES
1001 ARNEY ROAD
WOODBURN OR 97071                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       51 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   110 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2820
WOODBURN COMPANY STORES
1001 ARNEY ROAD
WOODBURN OR 97071                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2821
POTOMAC MILLS
2700 POTOMAC MILLS CIRCLE
WOODBRIDGE VA 22912                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2821
POTOMAC MILLS
2700 POTOMAC MILLS CIRCLE
WOODBRIDGE VA 22912                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2822
PALM BEACH FASHION OUTLETS
1751 PALM BEACH LAKES BLVD
WEST PALM BEACH FL 33401                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2822
PALM BEACH FASHION OUTLETS
1751 PALM BEACH LAKES BLVD
WEST PALM BEACH FL 33401                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2823
OPRY MILLS
402 OPRY MILLS DRIVE
NASHVILLE TN 37214                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2823
OPRY MILLS
402 OPRY MILLS DRIVE
NASHVILLE TN 37214                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2824
TANGER @ THE ARCHES/DEER PARK
1526 THE ARCHES CIRCLE
DEER PARK NY 11729                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2824
TANGER @ THE ARCHES/DEER PARK
1526 THE ARCHES CIRCLE
DEER PARK NY 11729                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2825
EDINBURGH PREMIUM OUTLETS
3140 OUTLET DRIVE
EDINBURGH IN 46124                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       52 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   111 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2825
EDINBURGH PREMIUM OUTLETS
3140 OUTLET DRIVE
EDINBURGH IN 46124                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2826
HAGERSTOWN PREMIUM OUTLETS
495 PRIME OUTLETS BLVD
HAGERSTOWN MD 21740                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2826
HAGERSTOWN PREMIUM OUTLETS
495 PRIME OUTLETS BLVD
HAGERSTOWN MD 21740                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2827
GRAPEVINE MILLS
3000 GRAPEVINE MILLS PARKWAY
GRAPEVINE TX 76051                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2827
GRAPEVINE MILLS
3000 GRAPEVINE MILLS PARKWAY
GRAPEVINE TX 76051                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2828
TAMPA PREMIUM OUTLETS
2244 GRAND CYPRESS DRIVE
LUTZ FL 33559                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2828
TAMPA PREMIUM OUTLETS
2244 GRAND CYPRESS DRIVE
LUTZ FL 33559                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2829
ARUNDEL MILLS
7000 ARUNDEL MILLS
HANOVER MD 21076                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2829
ARUNDEL MILLS
7000 ARUNDEL MILLS
HANOVER MD 21076                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2830
FASHION OUTLETS AT NIAGARA FALLS
1900 MILITARY ROAD
NIAGARA FALLS NY 14304                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       53 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   112 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2830
FASHION OUTLETS AT NIAGARA FALLS
1900 MILITARY ROAD
NIAGARA FALLS NY 14304                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2831
TWIN CITIES PREMIUM OUTLETS
3905 EAGAN OUTLETS PKWY
EAGAN MN 55122                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2831
TWIN CITIES PREMIUM OUTLETS
3905 EAGAN OUTLETS PKWY
EAGAN MN 55122                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2832
CONCORD MILLS
8111 CONCORD MILLS BLVD
CONCORD NC 28027                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2832
CONCORD MILLS
8111 CONCORD MILLS BLVD
CONCORD NC 28027                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2833
TANGER @ SAVANNAH
200 TANGER OUTLET BLVD
POOLER GA 31322                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2833
TANGER @ SAVANNAH
200 TANGER OUTLET BLVD
POOLER GA 31322                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2834
LAS AMERICAS PREMIUM OUTLETS
4211 CAMINO DE LA PLAZA
SAN DIEGO CA 92173                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2834
LAS AMERICAS PREMIUM OUTLETS
4211 CAMINO DE LA PLAZA
SAN DIEGO CA 92173                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2835
CAMARILLO PREMIUM OUTLETS
740 E VENTURA BLVD
CAMARILLO CA 93010                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       54 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   113 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2835
CAMARILLO PREMIUM OUTLETS
740 E VENTURA BLVD
CAMARILLO CA 93010                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2836
ROUND ROCK PREMIUM OUTLETS
4401 NORTH IH-35
ROUND ROCK TX 78664                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2836
ROUND ROCK PREMIUM OUTLETS
4401 NORTH IH-35
ROUND ROCK TX 78664                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2837
MIROMAR OUTLETS
10801 CORKSCREW ROAD, SUITE 128
ESTERO FL 33928                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2837
MIROMAR OUTLETS
10801 CORKSCREW ROAD, SUITE 128
ESTERO FL 33928                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2838
WRENTHAM VILLAGE PREMIUM
OUTLETS
ONE PREMIUM OUTLETS BOULEVARD
WRENTHAM MA 02093                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2838
WRENTHAM VILLAGE PREMIUM
OUTLETS
ONE PREMIUM OUTLETS BOULEVARD
WRENTHAM MA 02093                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2839
HOUSTON PREMIUM OUTLETS
29300 HEMPSTEAD ROAD
CYPRESS TX 77433                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2839
HOUSTON PREMIUM OUTLETS
29300 HEMPSTEAD ROAD
CYPRESS TX 77433                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       55 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   114 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2840
ST. AUGUSTINE PREMIUM OUTLETS
2700 STATE ROAD 16
ST. AUGUSTINE FL 32092                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2840
ST. AUGUSTINE PREMIUM OUTLETS
2700 STATE ROAD 16
ST. AUGUSTINE FL 32092                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2841
TANGER @ PITTSBURGH
2200 TANGER BLVD
WASHINGTON PA 15301                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2841
TANGER @ PITTSBURGH
2200 TANGER BLVD
WASHINGTON PA 15301                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2842
CHARLOTTE PREMIUM OUTLETS
5506 NEW FASHION WAY
CHARLOTTE NC 28278                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2842
CHARLOTTE PREMIUM OUTLETS
5506 NEW FASHION WAY
CHARLOTTE NC 28278                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2844
CHICAGO PREMIUM OUTLETS
1650 PREMIUM OUTLETS BLVD
AURORA IL 60502                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2844
CHICAGO PREMIUM OUTLETS
1650 PREMIUM OUTLETS BLVD
AURORA IL 60502                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2845
PRESTIGE/CHESTERFIELD OUTLETS
17057 N. OUTER 40 RD.
CHESTERFIELD MO 63005                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2845
PRESTIGE/CHESTERFIELD OUTLETS
17057 N. OUTER 40 RD.
CHESTERFIELD MO 63005                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       56 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   115 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 2846
ALLEN PREMIUM OUTLETS
820 WEST STACY ROAD
ALLEN TX 75013                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2846
ALLEN PREMIUM OUTLETS
820 WEST STACY ROAD
ALLEN TX 75013                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2847
DENVER PREMIUM OUTLETS
13801 GRANT STREET
THORNTON CO 80023                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2847
DENVER PREMIUM OUTLETS
13801 GRANT STREET
THORNTON CO 80023                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 2990
MALL OF SAN JUAN
100 MALL OF SAN JUAN BLVD
SAN JUAN PR 00924                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 3705
BROOKSIDE MARKETPLACE
7380C WEST 191 ST
TINLEY PARK IL 60487                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5001
PRIME @ BIRCH RUN
12156 SOUTH BEYER RD.
BIRCH RUN MI 48415                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5002
DOLPHIN MALL
11401 N.W. 12TH STREET
MIAMI FL 33172                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5003
GREAT MALL OF THE BAY AREA
504 GREAT MALL DRIVE
MILPITAS CA 95035                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5005
PRIME @ PLEASANT PRAIRIE
11211 120TH AVENUE
PLEASANT PRAIRIE WI 53158                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       57 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   116 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5006
POTOMAC MILLS
2700 POTOMAC MILLS CIRCLE
WOODBRIDGE VA 22912                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5007
SAN MARCOS PREMIUM OUTLETS
3939 IH-39 SOUTH
SAN MARCOS TX 78666                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5008
HAGERSTOWN PREMIUM OUTLETS
495 PRIME OUTLETS BLVD
HAGERSTOWN MD 21740                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5009
ELLENTON PREMIUM OUTLETS
5461 FACTORY SHOPS BOULEVARD
ELLENTON FL 34222                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5010
TANGER @ FOLEY
2601 S MCKENZIE STREET
FOLEY AL 36535                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5011
TANGER @ SEVIERVILLE
1645 PARKWAY
SEVIERVILLE TN 37862                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5012
ONTARIO MILLS
ONE MILLS CIRCLE
ONTARIO CA 91764                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5013
SAWGRASS MILLS
12801 WEST SUNRISE BOULEVARD
SUNRISE FL 33323                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5014
PRIME @ WILLIAMSBURG
5715-62A RICHMOND RD.
WILLIAMSBURG VA 23188                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5016
GREAT LAKES CROSSING
4766 BALDWIN ROAD, SPACE 131
AUBURN HILLS MI 48326                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       58 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   117 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5017
LAS AMERICAS PREMIUM OUTLETS
4211 CAMINO DE LA PLAZA
SAN DIEGO CA 92173                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5018
MIROMAR OUTLETS
10801 CORKSCREW ROAD, SUITE 128
ESTERO FL 33928                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5019
ARUNDEL MILLS
7000 ARUNDEL MILLS
HANOVER MD 21076                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 5020
TANGER @ CHARLESTON
4840 TANGER OUTLET BLVD., SUITE 1074
NORTH CHARLESTON SC 29418                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5021
CONCORD MILLS
8111 CONCORD MILLS BLVD
CONCORD NC 28027                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5022
JERSEY GARDENS
651 KAPKOWSKI ROAD
ELIZABETH NJ 07201                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5023
GROVE CITY PREMIUM OUTLETS
1911 LEESBURG GROVE CITY
GROVE CITY PA 16127                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5024
LAS VEGAS OUTLET CENTER
7400 LAS VEGAS BOULEVARD SOUTH
LAS VEGAS NV 89123                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5025
NORTH GEORGIA PREMIUM OUTLETS
800 HIGHWAY 400 SOUTH
DAWSONVILLE GA 30534                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       59 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   118 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5026
ROUND ROCK PREMIUM OUTLETS
4401 NORTH IH-35
ROUND ROCK TX 78664                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5027
GILROY PREMIUM OUTLETS
681 LEAVESLEY ROAD, SUITE 80
GILROY CA 95020                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 5028
LEESBURG CORNER PREMIUM OUTLETS
241 FORT EVANS ROAD NE
LEESBURG VA 20176                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5029
GAFFNEY OUTLET MARKETPLACE
1 FACTORY SHOPS BLVD.
GAFFNEY SC 29341                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5030
TANGER @ RIVERHEAD
1212 TANGER MALL DRIVE
RIVERHEAD NY 11901                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5031
SETTLERS GREEN OUTLET VILLAGE
39 COMMON COURT
NORTH CONWAY NH 03860                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5032
GRAPEVINE MILLS
3000 GRAPEVINE MILLS PARKWAY
GRAPEVINE TX 76051                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5033
NAPA PREMIUM OUTLETS
629 FACTORY STORES DRIVE
NAPA CA 94558                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5034
FRENCH MOUNTAIN COMMONS
1439 STATE ROUTE 9, #6
LAKE GEORGE NY 12845                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       60 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   119 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5035
PRIME @ QUEENSTOWN
441 OUTLET CENTER DRIVE
QUEENSTOWN MD 21658                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5036
TANGER @ PARK CITY
6699 NORTH LANDMARK DRIVE
PARK CITY UT 84098                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5038
WOODBURN COMPANY STORES
1001 ARNEY ROAD
WOODBURN OR 97071                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5040
ARIZONA MILLS
5000 S. ARIZONA MILLS CIRCLE
TEMPE AZ 85282                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5041
OUTLETS AT CASTLE ROCK
5050 FACTORY SHOPS BLVD
CASTLE ROCK CO 80108                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5043
TANGER @ HILTON HEAD
1414 FORDING ISLAND ROAD
BLUFFTON SC 29910                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5044
OUTLET SHOPPES @ EL PASO
7051 SOUTH DESERT BLVD
CANUTILLO TX 79835                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5045
KATY MILLS
5000 KATY MILLS CIRCLE
KATY TX 77494                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5046
ALBERTVILLE PREMIUM OUTLETS
6415 LABEAUX AVENUE
ALBERTVILLE MN 55301                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5047
DESERT HILLS PREMIUM OUTLETS
48400 SEMINOLE DRIVE
CABAZON CA 92230                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       61 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   120 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5048
FOLSOM PREMIUM OUTLETS
13000 FOLSOM BLVD
FOLSOM CA 95630                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5049
CAROLINA PREMIUM OUTLETS
1025 INDUSTRIAL PARK DRIVE
SMITHFIELD NC 27577                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5050
EDINBURGH PREMIUM OUTLETS
3140 OUTLET DRIVE
EDINBURGH IN 46124                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5051
JACKSON PREMIUM OUTLETS
537 MONMOUTH ROAD
JACKSON NJ 08527                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5052
LAS VEGAS PREMIUM OUTLETS
785 GRAND CENTRAL PARKWAY
LAS VEGAS NV 89106                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 5053
LIGHTHOUSE PLACE PREMIUM OUTLETS
1640 LIGHTHOUSE PLACE
MICHIGAN CITY IN 46360           LEASE OF REAL PROPERTY                   UNKNOWN                               N/A                                  UNKNOWN

STORE # 5054
ORLANDO VINELAND PREMIUM OUTLETS
8174 VINELAND AVENUE
ORLANDO FL 32821                 LEASE OF REAL PROPERTY                   UNKNOWN                               N/A                                  UNKNOWN
STORE # 5055
THE CROSSINGS PREMIUM OUTLETS
1000 ROUTE 611
TANNERSVILLE PA 18372            LEASE OF REAL PROPERTY                   UNKNOWN                               N/A                                  UNKNOWN
STORE # 5056
WAIKELE PREMIUM OUTLETS
94-796 LUMIAINA STREET
WAIPAHU HI 96797                 LEASE OF REAL PROPERTY                   UNKNOWN                               N/A                                  UNKNOWN




                                                                                       62 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   121 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5057
WATERLOO PREMIUM OUTLETS
355 ROUTE 318
WATERLOO NY 13165                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5060
WRENTHAM VILLAGE PREMIUM
OUTLETS
ONE PREMIUM OUTLETS BOULEVARD
WRENTHAM MA 02093                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5061
WOODBURY COMMON PREMIUM
OUTLETS
615 SARATOGA DISTRICT
CENTRAL VALLEY NY 10917                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5062
TANGER OUTLET @ HERSHEY
146 OUTLET SQUARE
HERSHEY PA 17033                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5063
ORLANDO INTERNATIONAL PREMIUM
OUTLETS
4951 INTERNATIONAL DRIVE
ORLANDO FL 32819                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5064
ROCKVALE OUTLETS
35 SOUTH WILLOWDALE DRIVE
LANCASTER PA 17602                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5065
ALLEN PREMIUM OUTLETS
820 WEST STACY ROAD
ALLEN TX 75013                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 5066
RIO GRANDE VALLEY PREMIUM OUTLETS
5001 EAST EXPRESSWAY 83
MERCEDES TX 78570                 LEASE OF REAL PROPERTY                  UNKNOWN                               N/A                                  UNKNOWN
STORE # 5067
PHILADELPHIA PREMIUM OUTLETS
18 LIGHTCAP ROAD
LIMERICK PA 19464                 LEASE OF REAL PROPERTY                  UNKNOWN                               N/A                                  UNKNOWN


                                                                                       63 of 106
                                          Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document
                                                                             In re GymboreePage   122 ofLLC
                                                                                           Retail Stores, 345
                                                                                   Case No. 19-30249
                                                                            Schedule A/B: Part 9, Question 55


                                           Nature and Extent of Debtor's                                          Valuation Method Used for Current
   Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5070
COLORADO MILLS
14500 WEST COLFAX AVENUE
LAKEWOOD CO 80401                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5071
CAMARILLO PREMIUM OUTLETS
740 E VENTURA BLVD
CAMARILLO CA 93010                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5072
VACAVILLE PREMIUM OUTLETS
331A2 NUT TREE ROAD
VACAVILLE CA 95687                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5073
SEATTLE PREMIUM OUTLETS
10600 QUIL CEDA BLVD
TULALIP WA 98271                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5074
CHICAGO PREMIUM OUTLETS
1650 PREMIUM OUTLETS BLVD
AURORA IL 60502                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5075
ST. AUGUSTINE PREMIUM OUTLETS
2700 STATE ROAD 16
ST. AUGUSTINE FL 32092                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5076
KITTERY PREMIUM OUTLETS
294 US ROUTE 1
KITTERY ME 03904                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5077
LIBERTY VILLAGE PREMIUM OUTLETS
43 CHURCH STREET
FLEMINGTON NJ 08822                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5078
CARLSBAD PREMIUM OUTLETS
5600 PASEO DEL NORTE
CARLSBAD CA 92008                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5079
NORTH BEND PREMIUM OUTLETS
461 SOUTH FORK AVE. SW
NORTH BEND WA 98045                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        64 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   123 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5080
JOHNSON CREEK PREMIUM OUTLETS
595 W. LINMAR LANE
JOHNSON CREEK WI 53068                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5081
CALHOUN OUTLET MARKETPLACE
455 BELWOOD ROAD
CALHOUN GA 30701                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5082
GULFPORT PREMIUM OUTLETS
10340 FACTORYT SHOPS BLVD
GULFPORT MS 39503                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5083
LEE PREMIUM OUTLETS
230 PREMIUM OUTLETS BLVD
LEE MA 01238                             LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5084
TANGER @ BRANSON
300 TANGER BOULEVARD
BRANSON MO 65616                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5085
FASHION OUTLETS AT NIAGARA FALLS
1900 MILITARY ROAD
NIAGARA FALLS NY 14304                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5086
GURNEE MILLS
6170 WEST GRAND AVE.
GURNEE IL 60031                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5087
CITADEL OUTLETS
100 CITADEL DRIVE
CITY OF COMMERCE CA 90040                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5088
TANGER @ PITTSBURGH
2200 TANGER BLVD
WASHINGTON PA 15301                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       65 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   124 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest


STORE # 5089
CLINTON CROSSING PREMIUM OUTLETS
20-A KILLINGWORTH TURNPIKE - RTE 81
CLINTON CT 06413                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5090
COLUMBIA GORGE OUTLETS
450 NEW 257TH WAY
TROUTDALE OR 97060                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5091
HOUSTON PREMIUM OUTLETS
29300 HEMPSTEAD ROAD
CYPRESS TX 77433                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5092
JERSEY SHORES PREMIUM OUTLETS
1 PREMIUM OUTLETS BLVD
TINTON FALLS NJ 07753                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5093
OSAGE BEACH PREMIUM OUTLETS
4540 HIGHWAY 54
OSAGE BEACH MO 65065                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5094
OUTLET SHOPPES AT OKLAHOMA CITY
7638 W RENO AVENUE
OKLAHOMA CITY OK 73128                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5095
LAKE ELSINORE OUTLET
17600 COLLIER AVENUE
LAKE ELSINORE CA 92530                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5096
OUTLETS AT LOVELAND
5714 MCWHINNEY BLVD
LOVELAND CO 80538                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5097
ZION FACTORY STORES
250 NORTH RED CLIFFS DRIVE
ST. GEORGE UT 84790                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       66 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   125 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5100
TANGER @ COMMERCE
800 STEVEN B TANGER BLVD
COMMERCE GA 30529                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5101
TANGER @ MYRTLE BEACH
4641 FACTORY STORES BLVD.
MYRTLE BEACH SC 29579                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5102
OUTLETS AT TULARE
1491 RETHERFORD STREET
TULARE CA 93274                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5103
THE OUTLET COLLECTION/SEATTLE
1101 OUTLET COLLECTION WAY
AUBURN WA 98001                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5105
OPRY MILLS
402 OPRY MILLS DRIVE
NASHVILLE TN 37214                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5106
GETTYSBURG OUTLET SHOPPES
1863 GETTYSBURG VILLAGE DRIVE
GETTYSBURG PA 17325                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5107
TANGER @ REHOBOTH
36508 SEASIDE OUTLET
REHOBOTH BEACH DE 19971                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5108
TANGER @ THE ARCHES/DEER PARK
1526 THE ARCHES CIRCLE
DEER PARK NY 11729                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5109
TANGER @ TILTON
120 LACONIA ROAD
TILTON NH 03276                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5110
LEGENDS OUTLETS AT KANSAS CITY
1843 VILLAGE WEST PARKWAY
KANSAS CITY KS 66111                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       67 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   126 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5112
SUGARLOAF MILLS
5900 SUGARLOAF PKWY
LAWRENCEVILLE GA 30043                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5113
PHILADELPHIA MILLS
1805 FRANKLIN MILLS CIRCLE
PHILADELPHIA PA 19154                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5119
THE OUTLETS AT ORANGE
20 CITY BOULEVARD
ORANGE CA 92868                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5121
LEBANON OUTLET MARKETPLACE
150 OUTLET VILLAGE BLVD
LEBANON TN 37090                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5122
PISMO BEACH PREMIUM OUTLETS
333 FIVE CITIIES DRIVE
PISMO BEACH CA 93449                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5123
LINCOLN CITY OUTLETS
1500 SE EAST DEVILS LAKE ROAD
LINCOLN CITY OR 97367                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5124
TANGER @ PIEDMONT/MEBANE
4000 ARROWHEAD BLVD
MEBANE NC 27302                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5126
OUTLETS AT TRAVERSE MOUNTAIN
3700 NORTH CABELAS BLVD.
LEHI UT 84043                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5127
LEGENDS AT SPARKS MARINA
1350 SCHEELS DRIVE
SPARKS NV 89434                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5128
PETALUMA VILLAGE
2200 PETALUMA BLVD.
PETALUMA CA 94952                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       68 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   127 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5129
SHASTA OUTLETS
1741 HIGHWAY 273
ANDERSON CA 96007                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5130
CENTRALIA OUTLETS
1340 LUM ROAD
CENTRALIA WA 98531                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5131
CINCINNATI PREMIUM OUTLETS
120 PREMIUM OUTLET DRIVE
MONROE OH 45050                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5132
MERRIMACK PREMIUM OUTLETS
80 PREMIUM OUTLET BLVD
MERRIMACK NH 03054                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5133
GRAND PRAIRIE PREMIUM OUTLETS
2950 WEST INTERSTATE 20
GRAND PRAIRIE TX 75052                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5134
SAN FRANCISCO PREMIUM OUTLETS
3350 PARAGON OUTLETS DRIVE
LIVERMORE CA 94551                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5136
TANGER @ HOWELL/KENSINGTON
1475 N. BURKHART ROAD
HOWELL MI 48855                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5137
TANGER @ LOCUST GROVE
1000 TANGER DRIVE
LOCUST GROVE GA 30248                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5138
TANGER @ NAGS HEAD
7100 S. CROATAN HWY
NAGS HEAD NC 27959                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5139
SANIBEL OUTLETS
20350 SUMMERLIN ROAD
FT MYERS FL 33908                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       69 of 106
                                          Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document
                                                                             In re GymboreePage   128 ofLLC
                                                                                           Retail Stores, 345
                                                                                   Case No. 19-30249
                                                                            Schedule A/B: Part 9, Question 55


                                           Nature and Extent of Debtor's                                          Valuation Method Used for Current
   Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5142
VERO BEACH OUTLETS
1742 94TH DRIVE
VERO BEACH FL 32966                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5143
OUTLET SHOPPES AT FREMONT
6245 NORTH OLD 27
FREMONT IN 46737                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5146
BERGEN TOWN CENTER
530 BERGEN TOWN CENTER
PARAMUS NJ 07652                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5147
SILVER SANDS FACTORY STORES
10746 EMERALD COAST
DESTIN FL 32550                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5148
TANGER @ WILLIAMSBURG
126 TANGER BLVD
WILIAMSBURG IA 52361-9653                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5152
AURORA FARMS PREMIUM OUTLETS
549 SOUTH CHILLICOTHE ROAD
AURORA OH 44202                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5154
48 MAIN STREET
48 MAIN STREET
FREEPORT ME 04032                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5155
FLORIDA KEYS OUTLET CENTER
250 EAST PALM DRIVE
FLORIDA CITY FL 33034                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5156
TANGER @ BLOWING ROCK
278 SHOPPES AT THE PARKWAY ROAD
BLOWING ROCK NC 28605                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5157
TANGER @ TERRELL
301 TANGER DRIVE
TERRELL TX 75160                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        70 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   129 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5160
WISCONSIN DELLS OUTLET CENTER
210 GASSER ROAD
BARABOO WI 53913                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5161
LODI STATION OUTLET
9911 AVON LAKE ROAD
BURBANK OH 44214                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5162
MARINA SQUARE OUTLET
1273 MARINA BLVD
SAN LEANDRO CA 94577                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5163
ESSEX SHOPPES & CINEMA
21 ESSEX WAY
ESSEX VT 05452                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5164
OUTLET SHOPPES AT ATLANTA
915 RIDGEWALK PKWY
WOODSTOCK GA 30188                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5165
TANGER OUTLETS AT HOUSTON
5885 GULF FREEWAY
TEXAS CITY TX 77591                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5166
FOXWOODS DESIGNER OUTLETS
455 TROLLEY LINE BLVD
MASHANTUCKET CT 06338                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5167
TANGER @ WESTGATE
6800 N. 95 AVENUE
GLENDALE AZ 85305                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5169
BOISE OUTLETS
6964 SOUTH EISENMAN RD
BOISE ID 83717                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5170
FASHION OUTLETS OF CHICAGO
5220 FASHION OUTLET WAY
ROSEMONT IL 60018                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       71 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   130 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5171
PALM BEACH FASHION OUTLETS
1751 PALM BEACH LAKES BLVD
WEST PALM BEACH FL 33401                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5172
GRAN PLAZA OUTLETS
888 SECOND STREET
CALEXICO CA 92231                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5174
ST. LOUIS PREMIUM OUTLETS
18521 OUTLETS BLVD.
CHESTERFIELD MO 63005                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5175
TAMPA PREMIUM OUTLETS
2244 GRAND CYPRESS DRIVE
LUTZ FL 33559                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5176
TWIN CITIES PREMIUM OUTLETS
3905 EAGAN OUTLETS PKWY
EAGAN MN 55122                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5177
TANGER @ SAVANNAH
200 TANGER OUTLET BLVD
POOLER GA 31322                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5180
NEBRASKA CROSSING OUTLETS
21355 NEBRASKA CROSSING DRIVE
GRETNA NE 68028                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5181
OUTLET SHOPPES OF THE BLUEGRASS
1155 BUCK CREEK ROAD
SIMPSONVILLE KY 40067                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5182
OUTLET COLLECTION AT RIVERWALK
500 PORT OF NEW ORLEANS PLACE
NEW ORLEANS LA 70130                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5183
TANGER NATIONAL HARBOR
6800 OXON HILL ROAD
NATIONAL HARBOR MD 20745                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       72 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   131 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5184
TANGER OCEAN CITY
12741 OCEAN GATEWAY
OCEAN CITY MD 21842                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5187
ASSEMBLY ROW
451 ARTISAN WAY
SOMERVILLE MA 02145                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5189
GLOUCESTER PREMIUM OUTLETS
100 PREMIUM OUTLETS, DR.
BLACKWOOD NJ 08012                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5190
CHARLOTTE PREMIUM OUTLETS
5506 NEW FASHION WAY
CHARLOTTE NC 28278                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5192
TANGER AT GRAND RAPIDS
350 84TH ST. SW
BYRON CENTER MI 49315                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5193
TEJON RANCH
5701 OUTLETS AT TEJON PARKWAY
ARVIN CA 93203                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5602
VACAVILLE PREMIUM OUTLETS
331A2 NUT TREE ROAD
VACAVILLE CA 95687                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5603
GROVE CITY PREMIUM OUTLETS
1911 LEESBURG GROVE CITY
GROVE CITY PA 16127                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5604
HAGERSTOWN PREMIUM OUTLETS
495 PRIME OUTLETS BLVD
HAGERSTOWN MD 21740                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5607
TANGER @ FOLEY
2601 S MCKENZIE STREET
FOLEY AL 36535                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       73 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   132 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 5609
NORTH GEORGIA PREMIUM OUTLETS
800 HIGHWAY 400 SOUTH
DAWSONVILLE GA 30534                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5610
GRAND PRAIRIE PREMIUM OUTLETS
2950 WEST INTERSTATE 20
GRAND PRAIRIE TX 75052                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5612
TANGER @ MYRTLE BEACH
4641 FACTORY STORES BLVD.
MYRTLE BEACH SC 29579                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5613
ROCKVALE OUTLETS
35 SOUTH WILLOWDALE DRIVE
LANCASTER PA 17602                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5614
ROUND ROCK PREMIUM OUTLETS
4401 NORTH IH-35
ROUND ROCK TX 78664                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5615
OUTLETS AT MISSISSIPPI
200 BASS PRO DR.
PEARL MS 39208                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 5616
TWIN CITIES PREMIUM OUTLETS
3905 EAGAN OUTLETS PKWY
EAGAN MN 55122                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6000
SERRAMONTE CENTER
33 SERRAMONTE CENTER
DALY CITY CA 94015                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6002
SOUTHLAND MALL (CA)
401 SOUTHLAND MALL
HAYWARD CA 94545                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6004
MAINPLACE SANTA ANA
2800 NORTH MAIN STREET
SANTA ANA CA 92705-6611                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       74 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   133 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6005
STONEWOOD CENTER
315 STONEWOOD STREET
DOWNEY CA 90241                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6006
PLAZA BONITA
3030 PLAZA BONITA ROAD
NATIONAL CITY CA 91950                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6007
WOODBRIDGE CENTER
386 WOODBRIDGE CENTER DRIVE
WOODBRIDGE NJ 07095                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6011
LIVINGSTON MALL
112 EISENHOWER PARKWAY
LIVINGSTON NJ 07039                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6014
MEMORIAL CITY
303 MEMORIAL CITY
HOUSTON TX 77024                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6016
NEWPARK MALL
2033 NEWPARK MALL
NEWARK CA 94560                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6018
LAKEWOOD CENTER
87 LAKEWOOD CENTER
LAKEWOOD CA 90712                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6023
MORENO VALLEY MALL
22500 TOWN CIRCLE
MORENO VALLEY CA 92553                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6024
PARAMUS PARK
700 PARAMUS PARK
PARAMUS NJ 07652                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6028
ALAMO QUARRY MARKET
255 E. BASSE ROAD
SAN ANTONIO TX 78209                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       75 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   134 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6029
WILLOWBROOK MALL (TX)
1228 WILLOWBROOK MALL
HOUSTON TX 77070                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6030
TACOMA MALL
4502 SOUTH STEELE ST.
TACOMA WA 98409                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6031
SOUTH CENTER MALL
1036 SOUTHCENTER MALL
TUKWILA WA 98188                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6034
MAYFAIR MALL
2500 NORTH MAYFAIR RD. SUITE 820
WAUWATOSA WI 53226                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6035
OAKRIDGE MALL
925 BLOSSOM HILL ROAD
SAN JOSE CA 95123                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6036
SANTA ANITA FASHION PARK
400 S. BALDWIN AVENUE
ARCADIA CA 91007                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6037
MALL OF GEORGIA
3333 BUFORD DRIVE
BUFORD GA 30519                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6039
TOWN CENTER AT COBB
400 ERNEST W BARRETT PKWY NW
KENNESAW GA 30144                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6040
CASTLETON SQUARE
6020 EAST 82ND STREET
INDIANAPOLIS IN 46250                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6042
LAUREL PARK PLACE
37566 W. SIX MILE ROAD
LIVONIA MI 48152                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       76 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   135 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6043
VINTAGE FAIRE MALL
3401 DALE ROAD
MODESTO CA 95356                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6045
VALLEY PLAZA
2701 MING AVENUE
BAKERFIELD CA 93304                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6047
SUNVALLEY MALL
311 SUNVALLEY MALL
CONCORD CA 94520                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6049
VALENCIA TOWN CENTER
24201 VALENCIA BLVD #3422
VALENCIA CA 91355                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6050
COLONIE CENTER MALL
131 COLONIE CENTER
ALBANY NY 12205                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6051
CRABTREE VALLEY MALL
4325 GLENWOOD AVE.
RALEIGH NC 27612                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6052
STREETS AT SOUTHPOINT
6910 FAYETTEVILLE RD
DURHAM NC 27713                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6056
POLARIS FASHION PLACE
1500 POLARIS PARKWAY
COLUMBUS OH 43240                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6060
LAYTON HILLS MALL
2020 LAYTON HILLS MALL
LAYTON UT 84041                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6061
UNIVERSITY MALL (UT)
575 EAST UNIVERSITY PARKWAY
OREM UT 84097                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       77 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   136 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6063
LYNNHAVEN MALL
701 LYNNHAVEN MALL
VIRGINIA BEACH VA 23452                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6064
CULVER CITY
6000 SEPULVEDA BLVD
CULVER CITY CA 90230                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6065
FRIENDLY SHOPPING CENTER
600 GREEN VALLEY ROAD
GREENSBORO NC 27408                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6067
HUNTINGTON MALL
500 MALL ROAD
BARBOURSVILLE WV 25504                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6069
EASTLAND MALL
800 N. GREEN RIVER ROAD
EVANSVILLE IN 47715                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6070
PROMENADE IN TEMECULA
40820 WINCHESTER ROAD
TEMECULA CA 92591                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6071
ANNAPOLIS MALL
2440 ANNAPOLIS MALL RD
ANNAPOLIS MD 21401                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6073
SHORT PUMP TOWN CENTER
11800 W. BROAD STREET
RICHMOND VA 23233                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6074
ROBINSON TOWN CENTER
100 ROBINSON CENTRE DRIVE
PITTSBURGH PA 15205                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6075
SANTA ROSA PLAZA
1025 SANTA ROSA PLAZA
SANTA ROSA CA 95401                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       78 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   137 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6076
ANCHORAGE 5TH AVE
320 W. 5TH ANCHORAGE
ANCHORAGE AK 99501                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6078
PLAZA WEST COVINA
1200 WEST COVINA PARKWAY
WEST COVINA CA 91793                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6079
RIVERCHASE GALLERIA
3000 RIVERCHASE DRIVE
HOOVER AL 35244                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6081
OGLETHORPE MALL
7804 ABERCOM STREET
SAVANNAH GA 31406                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6082
VALLEY VIEW MALL (VA)
4802 VALLEY VIEW BOULEVARD NW
ROANOKE VA 24012                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6083
HANES MALL
3320 SILAS CREEK PKWY
WINSTON-SALEM NC 27103                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6084
COOLSPRINGS GALLERIA
1800 GALLERIA BLVD.
FRANKLIN TN 37067                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6085
OAK PARK MALL
11405 W. 95TH STREET
OVERLAND PARK KS 66214                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6089
NORTHWOODS MALL (IL)
2200 WEST WAR MEMORIAL DRIVE
PEORIA IL 61613                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6090
CORAL RIDGE MALL
1451 CORAL RIDGE AVE
CORALVILLE IA 55241                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       79 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   138 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6091
BOISE TOWNE SQUARE
350 NORTH MILWAUKEE
BOISE ID 83704                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6093
FASHION SQUARE
14006 RIVERSIDE DRIVE
SHERMAN OAKS CA 91423                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6094
SOUTH BAY GALLERIA
1815 HAWTHORNE BLVD
REDONDO BEACH CA 90278                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6096
APACHE MALL
672 APACHE MALL
ROCHESTER MN 55902                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6097
CAROLINA PLACE
11025 CAROLOINA PLACE PKWY.
PINEVILLE NC 28134                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6098
CHESTERFIELD TOWNE CENTER
11500 MIDLOTHIAN TURNPIKE
RICHMOND VA 23235                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6099
WESTLAND MALL
1645 W. 49TH STREET
HIALEAH FL 33012                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6100
SOUTH PLAINS MALL
6002 SLIDE RD.
LUBBOCK TX 79414                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6102
GREENWOOD MALL
2625 SCOTTSVILLE RD
BOWLING GREEN KY 42104                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6103
QUAIL SPRINGS MALL
2501 W. MEMORIAL RD.
OKLAHOMA CITY OK 73134                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       80 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   139 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6104
NORTHRIDGE MALL
562 NORTHRIDGE MALL
SALINAS CA 93906                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6105
JORDAN CREEK TOWN CENTER
101 JORDAN CREEK PARKWAY
WEST DES MOINES IA 50266                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6108
LACENTERRA @ CINCO RANCH
23501 CINCO RANCH BLVD
KATY TX 77494                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6109
EMPIRE MALL
4001 WEST 41ST STREET
SIOUX FALLS SD 57106                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6112
WASHINGTON SQUARE
9563 SW WASHINGTON SQUARE RD.
TIGARD OR 97223                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6113
MONTGOMERY MALL (PA)
232 MONTGOMERY MALL
NORTH WALES PA 19454                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6114
EMERALD SQUARE MALL
999 S WASHINGTON ST
NO. ATTLEBORO MA 02760                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6115
MALL OF NEW HAMPSHIRE
1500 SOUTH WILLOW ST.
MANCHESTER NH 03103                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6117
ROCKINGHAM PARK
99 ROCKINGHAM PARK BLVD.
SALEM NH 03079                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6118
SOUTH SHORE PLAZA
250 GRANITE ST
BRAINTREE MA 02184                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       81 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   140 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6120
UNIVERSITY PARK MALL
6501 N. GRAPE ROAD
MISHAWAKA IN 46545                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6121
THE AVENUES
10300 SOUTHSIDE BLVD
JACKSONVILLE FL 32256                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6122
WOODLAND HILLS MALL
7021 S. MEMORIAL DRIVE
TULSA OK 74133                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6123
WEST TOWN MALL
7600 KINGSTON PIKE DRIVE
KNOXVILLE TN 37919                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6124
FIREWHEEL TOWN CENTER
320 CEDAR SAGE DRIVE
GARLAND TX 75040                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6126
MIDLAND PARK MALL
4511 NORTH MIDKIFF
MIDLAND TX 79705                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6127
COLUMBIA CENTER
1321 N. COLUMBIA CENTER BLVD
KENNEWICK WA 99336                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6128
NORTH EAST MALL
1101 MELBOURNE ROAD
HURST TX 76053                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6129
CIELO VISTA MALL
8401 GATEWAY BLVD. WEST,
EL PASO TX 79925                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6130
SHOPS AT MISSION VIEJO
252A THE SHOPS OF MISSION VIEJO
MISSION VIEJO CA 92691                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       82 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   141 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6131
BREA MALL
2007A BREA MALL
BREA CA 92821                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6132
LA PLAZA MALL
2200 SOUTH 10TH STREET, ROOM P-5
MCALLEN TX 78503                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6133
LAKELINE MALL
11200 LAKELINE MALL DRIVE
CEDAR PARK TX 78613                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6134
HULEN MALL
4800 SOUTH HULEN ST.
FORT WORTH TX 76132                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6135
POTOMAC MILLS
2700 POTOMAC MILLS CIRCLE
WOODBRIDGE VA 22912                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6137
GLENDALE GALLERIA
2226 GLENDALE GALLERIA
GLENDALE CA 91210                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6138
IMPERIAL VALLEY MALL
3451 SOUTH DOGWOOD AVENUE
EL CENTRO CA 92243                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6141
MALL DEL NORTE
5300 SAN DARIO
LAREDO TX 78041                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6143
NEWPORT CENTRE
30-169B MALL DRIVE WEST
JERSEY CITY NJ 07310                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6144
ST. CLAIR SQUARE
149 ST. CLAIR SQUARE
FAIRVIEW HEIGHTS IL 62208                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       83 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   142 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6145
SUNRISE MALL (TX)
2370 N. EXPRESSWAY
BROWNSVILLE TX 78526                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6146
WYOMING VALLEY MALL
85 WYOMING VALLEY MALL
WILKES BARRE PA 18702                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6148
MALL AT JOHNSON CITY
2011 NORTH ROAN STREET
JOHNSON CITY TN 37601                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6149
SPRINGFIELD MALL
1250 BALTIMORE PIKE
SPRINGFIELD PA 19064                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6150
CONCORD MILLS
8111 CONCORD MILLS BLVD
CONCORD NC 28027                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6151
BROADWAY SQUARE MALL
4601 SOUTH BROADWAY, SPACE #C03
TYLER TX 75703                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6152
OAKVIEW MALL
3001 SOUTH 144TH STREET
OMAHA NE 68144                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6154
ST. CHARLES TOWNE CENTER
11110 MALL CIRCLE DR.
WALDORF MD 20603                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6155
FOX RIVER MALL
4301 W WISCONSIN AVE
APPLETON WI 54913                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6156
CHARLOTTESVILLE FASHION SQUARE
1571 EAST RIO ROAD
CHARLOTTESVILLE VA 22901                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       84 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   143 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6157
PARK CITY CENTER
422 PARK CITY CENTER
LANCASTER PA 17601                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6158
GLENBROOK SQUARE
4201 COLDWATER CREEK BLVD
FT. WAYNE IN 46805                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6161
DARTMOUTH MALL
200 DARTHMOUTH MALL
DARTHMOUTH MA 02747                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6163
FLORENCE MALL
2066 FLORENCE MALL
FLORENCE KY 41042                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6164
VILLAGE AT SANDHILL
470-7 TOWN CENTER PLACE
COLUMBIA SC 29229                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6166
EXTON SQUARE
260 EXTON SQUARE PARKWAY
EXTON PA 19341                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6167
SHOPPES AT RIVER CROSSING
5080 RIVERSIDE DRIVE, SUITE 420
MACON GA 31210                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6168
NESHAMINY MALL
321 NESHAMINY MALL
BENSALEM PA 19020                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6169
GRAPEVINE MILLS
3000 GRAPEVINE MILLS PARKWAY
GRAPEVINE TX 76051                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6170
ARUNDEL MILLS
7000 ARUNDEL MILLS
HANOVER MD 21076                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       85 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   144 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6171
GREAT MALL OF THE BAY AREA
504 GREAT MALL DRIVE
MILPITAS CA 95035                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6172
ARDEN FAIR
1689 ARDEN WAY
SACRAMENTO CA 95815                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6173
SQUARE ONE MALL
1201 BROADWAY
SAUGUS MA 01906                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6174
CENTRAL MALL (AR)
5111 ROGERS AVE
FORT SMITH AR 72903                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6175
CENTRAL MALL (TX)
2400 RICHMOND RD.
TEXARKANA TX 75503                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6177
THE SHOPS AT WIREGRASS
28152 PASEO DRIVE
TAMPA FL 33543                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6178
DAYTON MALL
2700 MIAMISBURG CENTERVILLE RD.
DAYTON OH 45459                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6180
SOUTHERN HILLS MALL
4400 SERGEANT ROAD
SIOUX CITY IA 51106                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6181
MAGNOLIA MALL
2701 DAVID MCLEOD BLVD.
FLORENCE SC 29501                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6182
GOVERNOR'S SQUARE (TN)
2801 WILMA RUDOLPH BLVD
CLARKSVILLE TN 37040                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       86 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   145 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6189
SUNRISE MALL (NY)
2255 SUNRISE MALL
MASSAPEQUE NY 11758                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6192
CUMBERLAND MALL (GA)
1358 CUMBERLAND MALL
ATLANTA GA 30339                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6193
KILLEEN MALL
2100 SOUTH W.S. YOUNG DR.
KILLEEN TX 76543                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6194
SOUTH SHORE MALL
1701 SUNRISE HIGHWAY
BAYSHORE NY 11706                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6199
SOLOMON POND
601 DONALD LYNCH BLVD
MARLBOROUGH MA 01752                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6201
PINNACLE HILLS PROMENADE
2203 PROMENADE BLVD
ROGERS AR 72758                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6203
MILLCREEK MALL
270 MILLCREEK MALL
ERIE PA 16565                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6205
PARKWAY PLACE
2801 SOUTH MEMORIAL PARKWAY
HUNTSVILLE AL 35801                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6207
BRUNSWICK SQUARE MALL
755 STATE HIGHWAY 18
EAST BRUNSWICK NJ 08816                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6208
WHITE OAKS MALL (IL)
2501 WABASH AVE
SPRINGFIELD IL 62704                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       87 of 106
                                          Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document
                                                                             In re GymboreePage   146 ofLLC
                                                                                           Retail Stores, 345
                                                                                   Case No. 19-30249
                                                                            Schedule A/B: Part 9, Question 55


                                           Nature and Extent of Debtor's                                          Valuation Method Used for Current
   Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6209
NORTHPARK MALL
101 NORTH RANGELINE ROAD
JOPLIN MO 64801                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6210
PARKDALE MALL
6155 EASTEX FREEWAY
BEAUMONT TX 77706                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6213
SOUTHLAND MALL (MI)
23000 EUREKA ROAD
TAYLOR MI 48180                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6216
COTTONWOOD MALL
10,000 COORS BLVD
ALBUQUERQUE NM 87114                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6218
LIBERTY TREE MALL
100 INDEPENDENCE WAY
DANVERS MA 01923                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6219
CROSS CREEK MALL
236 CROSSCREEK MALL
FAYETTEVILLE NC 28303                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6220
AVENUE MURFREESBORO
2615 MEDICAL CENTER PARKWAY
MURFREESBORO TN 37129                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6224
PEARLAND TOWN CENTER
11200 BROADWAY STREET
PEARLAND TX 77584                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6227
FOUNTAINS AT ROSEVILLE
1198 ROSEVILLE PARKWAY
ROSEVILLE CA 95678                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6228
KENTUCKY OAKS MALL
5101 HINCKLEVILLE ROAD
PADUCAH KY 42001                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        88 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   147 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6229
SUMMIT FAIR
910-P NW BLUE PARKWAY
LEES SUMMIT MO 64086                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6230
AUGUSTA MALL
3450 WRIGHTSBORO ROAD
AUGUSTA GA 30909                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6232
TRIANGLE TOWN CENTER
5959 TRIANGLE TOWN BLVD.
RALEIGH NC 27616                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6234
SUMMIT MALL
3265 WEST MARKET ST
AKRON OH 44333                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6237
ARBORETUM AT SOUTH BARRINGTON
100 WEST HIGGINS ROAD
SOUTH BARRINGTON IL 60010                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6238
ANTELOPE VALLEY MALL
1233 W. RANCHO VIST BLVD
PALMDALE CA 93556                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6239
COLORADO MILLS
14500 WEST COLFAX AVENUE
LAKEWOOD CO 80401                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6240
MALL AT TURTLE CREEK
3000 E. HIGHLAND DRIVE
JONESBORO AR 72401                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6243
PATRICK HENRY MALL
12300 JEFFERSON AVE
NEWPORT NEWS VA 23602                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6244
WOLFCHASE GALLERIA
2760 NORTH GERMANTOWN
MEMPHIS TN 38101                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       89 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   148 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6245
GREENWOOD PARK MALL
1251 US 31 SOUTH
GREENWOOD IN 46142                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6249
ORCHARD TOWN CENTER
14644 ORCHARD PKWY
WESTMINSTER CO 80023                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6251
ARLINGTON HEIGHTS
3901 ARLINGTON HEIGHTS
ARLINGTON TX 76018                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6252
FAIRWAY MARKETPLACE
5610 FAIRMONT PARKWAY
PASADENA TX 77505                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6253
OPRY MILLS
402 OPRY MILLS DRIVE
NASHVILLE TN 37214                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6254
HILLSIDE VILLAGE
305 WEST FM 1382
CEDAR HILL TX 75104                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6255
WHITE MARSH MALL
8153 D HONEYGO BLVD
BALTIMORE MD 21236                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6256
ASHLAND TOWN CENTER
500 WINCHESTER AVE
ASHLAND KY 41101                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6258
STONECREEK VILLAGE
5757 PACIFIC AVE
STOCKTON CA 95207                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6262
VILLAGE AT STONE OAK
22602 US 281 N.
SAN ANTONIO TX 78258                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       90 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   149 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6263
WIREGRASS COMMONS
900 COMMONS DRIVE
DOTHAN AL 36303                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6264
TOWN CENTER AT LEVIS COMMONS
2130 LEVIS COMMONS BLVD.
PERRYSBURG OH 43551                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6265
BAY PARK SQUARE
239 BAY PARK SQUARE
GREEN BAY WI 54304                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6266
MAPLEWOOD
3001 WHITE BEAR AVENUE NORTH
ST. PAUL MN 55109                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6268
CORAL SQUARE MALL
9327 W ATLANTIC BLVD
CORAL SPRINGS FL 33027                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6269
SHOPPES AT BUCKLAND HILLS
194 BUCKLAND HILLS DR
MANCHESTER CT 06042                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6270
ARBOR PLACE
6700 DOUGLAS BOULEVARD
DOUGLASVILLE GA 30135                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 6273
DOWNTOWN AT THE GARDENS
117012 LAKE VICTORIA GARDENS DRIVE
PALM BEACH FL 33410                LEASE OF REAL PROPERTY                 UNKNOWN                               N/A                                  UNKNOWN
STORE # 6274
RIVERDALE SHOPPING CENTER
4087 SOUTH RIVERDALE ROAD
RIVERDALE UT 84405                 LEASE OF REAL PROPERTY                 UNKNOWN                               N/A                                  UNKNOWN




                                                                                       91 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   150 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6275
SOUTH COUNTY MALL
42 SOUTH COUNTY CENTERWAY
ST. LOUIS MO 63129                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6277
BRANDON TOWN CENTER
343 BRANDON TOWN CENTER
BRANDON FL 33511                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6280
OLD HICKORY MALL
2021 NORTH HIGHLAND , STE #B-8
JACKSON TN 38305                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6281
OAK COURT MALL
4465 POPLAR AVE
MEMPHIS TN 38117                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6283
PACIFIC VIEW MALL
3301-1 E MAIN ST.
VENTURA CA 93003                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6284
CHICAGO RIDGE MALL
711 CHICAGO RIDGE MALL
CHICAGO RIDGE IL 60415                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6285
PARKWAY PLAZA
415 PARKWAY PLAZA
EL CAJON CA 92020                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6290
SANDUSKY MALL
4314 MILAN RD
SANDUSKY OH 44870                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6291
BEL AIR MALL
3252 BEL AIR MALL
MOBILE AL 36606                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6292
AUBURN MALL
385 SOUTHBRIDGE ST.,
AUBURN MA 01501                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       92 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   151 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6293
TYRONE SQUARE
6901 22ND AVE. N.
ST. PETERSBURG FL 33710                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6294
BANDERA POINTE
11647 BANDERA ROAD
SAN ANTONIO TX 78250                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6296
JACKSONVILLE MALL
401 JACKSONVILLE MALL
JACKSONVILLE NC 28546                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6297
TIPPECANOE MALL
2415 SAGAMORE PKWY
LAFAYETTE IN 47905                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6298
LEGENDS OUTLETS AT KANSAS CITY
1843 VILLAGE WEST PARKWAY
KANSAS CITY KS 66111                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6299
MOORESTOWN MALL
400 ROUTE 38
MOORESTOWN NJ 08057                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6300
SOUTHLAND MALL (FL)
20505 S. DIXIE HWY
CUTLER BAY FL 33189                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6302
CROSSROADS MALL (MI)
6650 S. WESTNEDGE AVE.
PORTAGE MI 49024                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6309
CUMBERLAND MALL (NJ)
38949 S. DELSEA DR
VINELAND NJ 08360                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6310
SOUTHRIDGE MALL
5300 S. 76TH ST
GREENDALE WI 53129                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       93 of 106
                                          Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document
                                                                             In re GymboreePage   152 ofLLC
                                                                                           Retail Stores, 345
                                                                                   Case No. 19-30249
                                                                            Schedule A/B: Part 9, Question 55


                                           Nature and Extent of Debtor's                                          Valuation Method Used for Current
   Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6311
SUGARLOAF MILLS
5900 SUGARLOAF PKWY
LAWRENCEVILLE GA 30043                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6312
ARIZONA MILLS
5000 S. ARIZONA MILLS CIRCLE
TEMPE AZ 85282                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6313
INDEPENDENCE MALL
3500 OLEANDER DR
WILMINGTON NC 28403                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6314
TRUMBULL MALL
5065 MAIN STREET
TRUMBULL CT 06611                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6315
PRIEN LAKE MALL
610 WEST PRIEN LAKE ROAD
ST. LAKE CHARLES LA 70601                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6322
WILLOW LAWN
1601 WILLOW LAWN DR
RICHMOND VA 23230                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6323
KITSAP MALL
10315 SILVERDALE WAY NW
SILVERDALE WA 98383                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6327
NORTHRIDGE FASHION CENTER
9301 TAMPA AVE
NORTHRIDGE CA 91324                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6328
WHEATON MALL
11160 VIERS MILL RD. , SUITE C3
WHEATON MD 20902                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6329
CORONADO CENTER
6600 MENAUL BLVD N.E.
ALBUQUERQUE NM 87110                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                        94 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   153 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6330
MALL DE LAS AGUILAS
455 SOUTH BIBB ST
EAGLE PASS TX 78852                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6331
OTAY RANCH
2015 BIRCH ROAD
CHULA VISTA CA 91915                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6333
CAROLINA MALL
1480 CONCORD PKWY
CONCORD NC 28025                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6334
VALDOSTA MALL
1700 NORMAN DRIVE
VALDOSTA GA 31601                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6337
TOWN CENTER AT AURORA
14200 E. ALAMEDA AVE.
AURORA CO 80012                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6341
MARKET AT TOWN CENTER
2591 TOWN CENTER BLVD
SUGAR LAND TX 77479                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6343
MESA MALL
2424 US HWY 6 & 50, UNIT 330
GRAND JUNCTION CO 81505                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6344
LONGVIEW MALL
3500 MCCANN RD.
LONGVIEW TX 75605                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6345
VICTORIA MALL
7800 N. NAVARRO
VICTORIA TX 77904                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6346
AVENUE WEBB GIN
1350 SCENIC HWY
SNELLVILLE GA 30075                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       95 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   154 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6348
PALMS AT TOWN AND COUNTRY
8514 MILLS DRIVE
MIAMI FL 33183                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6350
GURNEE MILLS
6170 WEST GRAND AVE.
GURNEE IL 60031                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6353
INLAND CENTER MALL
332 INLAND CENTER DRIVE
SAN BERNARDINO CA 92408                  LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6356
FAIRFIELD COMMONS
2727 FAIRFIELD COMMONS
BEAVER CREEK OH 45431                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6360
LAKELAND SQUARE MALL
3800 US HIGHWAY 98 NORTH
LAKELAND FL 33809                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6361
MALL OF VICTOR VALLEY
14400 BEAR VALLEY ROAD
VICTORVILLE CA 92392                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6366
MCCAIN MALL
3929 MCCAIN BLVD.
NORTH LITTLE ROCK AR 72116               LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6367
WESTGATE MALL
7701 W. INTERSTATE 40, SUITE 545
AMARILLO TX 79121                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6368
SANTAN VILLAGE
2200 E. WILLIAMS FIELD RD.
GILBERT AZ 85295                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6369
ESCONDIDO PROMENADE
1272 B AUTO PARKWAY
ESCONDIDO CA 92029                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       96 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   155 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6372
CHINO HILLS, SHOPPES @
13850 CITY CENTER DRIVE
CHINO HILLS CA 91709                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6376
MIDTOWN VILLAGE
1800 MCFARLAND BLVD, EAST
TUSCALOOSA AL 35404                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6378
SHOPS AT ATLAS PARK
80-28 COOPER AVENUE
GLENDALE NY 11385                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6380
BROOKFIELD SQUARE MALL
95 NORTH MOORLAND RD.
BROOKFIELD WI 53005                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6384
SOUTHERN PARK MALL
7401 MARKET ST. SUITE #727A
YOUNGSTOWN OH 44512                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6386
WESTFIELD PALM DESERT
72-840 HIGHWAY 111, SUITE D147
PALM DESERT CA 92260                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6392
VILLAGE MALL
1627 OPEKA ROAD
AUBURN AL 36830                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6394
CORDOVA MALL
5100 NORTH 9TH AVE
PENSACOLA FL 32504                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6395
VISALIA MALL
2153 S. MOONEY BLVD.
VISALIA CA 93277                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6396
ASHLEY PARK MALL
358 NEWNAN CROSSING BYPASS
NEWNAN GA 30265                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       97 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   156 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6398
SHOPS AT MONTEBELLO
2120 MONTEBELLO TOWN CENTER DR.
MONTEBELLO CA 90640                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6401
CHERRYVALE MALL
7200 HARRISON AVE
ROCKFORD IL 61112                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6402
MALL AT TUTTLE CROSSING
5043 TUTTLE CROSSING BLVD
DUBLIN OH 43016                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6404
HAMILTON TOWN CENTER
13901 TOWN CENTER BLVD
NOBLESVILLE IN 46060                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6405
JEFFERSON MALL
4801 OUTER LOOP SPACE
LOUISVILLE KY 40219                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6406
VOLUSIA MALL
1700 WEST INTERNATIONAL SPEEDWAY
BLVD
DAYTONA BEACH FL 32114                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6407
INGRAM PARK MALL
6301 NW LOOP 410
SAN ANTONIO TX 78238                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6410
RED CLIFFS MALL
1770 EAST RED CLIFFS DR.
ST. GEORGE UT 84790                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6412
ALAMEDA SOUTH SHORE
2239 SOUTH SHORE CENTER
ALAMEDA CA 94501                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                       98 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   157 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 6415
SOUTH PARK MALL (TX)
2310 SW MILITARY DRIVE
SAN ANTONIO TX 78224                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6416
MELBOURNE SQUARE
1700 WEST NEW HAVEN AVE.
MELBOURNE FL 32904                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6419
CRYSTAL MALL
850 HARTFORD TURNPIKE
WATERFORD CT 06385                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6420
TOWN EAST MALL
2054 TOWN EAST MALL
MESQUITE TX 75150                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6422
MEADOWS MALL
4300 MEADOWS LANE
LAS VEGAS NV 89107                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6423
HAYWOOD MALL
700 HAYWOOD ROAD
GREENVILLE SC 29607                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6424
APPLE BLOSSOM MALL
1850 APPLE BLOSSOM DRIVE
WINCHESTER VA 22601                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6425
SPRINGFIELD TOWN CENTER
6515 SPRINGFIELD MALL
SPRINGFIELD VA 22150                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6426
TUCSON MALL
4500 N. ORACLE ROAD
TUCSON AZ 85706                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 6428
FRANKLIN PARK MALL
5001 MONROE STREET
TOLEDO OH 43623                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                       99 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   158 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 901
VILLAGE AT CORTE MADERA
1732 REDWOOD HIGHWAY
CORTE MADERA CA 94925                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 902
BREA MALL
2007A BREA MALL
BREA CA 92821                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 903
BELLEVUE SQUARE
151 BELLEVUE SQUARE
BELLEVUE WA 98004                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 906
FASHION SHOW MALL
3200 LAS VEGAS BLVD
LAS VEGAS NV 89109                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 907
WESTCHESTER
125 WESTCHESTER AVENUE
WHITE PLAINS NY 10601                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 908
GROVE AT FARMERS MARKET
189 THE GROVE DRIVE
LOS ANGELES CA 90036                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 909
BRIDGEWATER COMMONS
400 COMMONS WAY
BRIDGEWATER NJ 08807                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 910
MALL AT SHORT HILLS
1200 MORRIS TURNPIKE
SHORT HILLS NJ 07078                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 912
WILLOW BEND
6121 WEST PARK BLVD, SUITE D116
PLANO TX 75093                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 913
CHERRY CREEK SHOPPING CENTER
3000 E. FIRST AVENUE
DENVER CO 80206                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                      100 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   159 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 914
TWELVE OAKS MALL
27354 NOVI ROAD
NOVI MI 48377                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 916
SHOPS AT MERRICK PARK
330 SAN LORENZO AVENUE #2315
CORAL GABLES FL 33146                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN

STORE # 917
BARTON CREEK SQUARE
2901 CAPITAL OF TEXAS HIGHWAY #L01B
AUSTIN TX 78746                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 918
FASHION VALLEY MALL
7007 FRIARS ROAD
SAN DIEGO CA 92108                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 919
NATICK MALL
1245 WORCESTER ST.
NATICK MA 01760                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 920
HOUSTON GALLERIA
5135 W ALABAMA STREET
HOUSTON TX 77056                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 921
INTERNATIONAL PLAZA
2223 NO. WEST SHORE BLVD.
TAMPA FL 33607                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 924
WOODFIELD MALL
L-119 WOODFIELD SHOPPING CENTER
SCHAUMBERG IL 60173                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 925
ST. LOUIS GALLERIA
2128 ST. LOUIS GALLERIA
ST. LOUIS MO 63117                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                      101 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   160 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 929
NEWPORT FASHION ISLAND
401 NEWPORT CENTER DRIVE
NEWPORT BEACH CA 92660                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 930
NORTHBROOK COURT
2228 NORTHBROOK CT.
NORTHBROOK IL 60062                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 931
SOUTHPARK MALL
4400 SHARON ROAD #L-9
CHARLOTTE NC 28211                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 933
OLD ORCHARD SHOPPING CENTER
253 OLD ORCHARD
SKOKIE IL 60077                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 934
TYSONS CORNER
1961 CHAIN BRIDGE ROAD, #E1AU
MCLEAN VA 22102                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 935
SOMERSET NORTH
2800 W. BIG BEAVER ROAD
TROY MI 48084                            LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 936
LA PLAZA MALL
2200 SOUTH 10TH STREET, ROOM P-5
MCALLEN TX 78503                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 938
1202 BURLINGAME AVENUE
1202 BURLINGAME AVENUE
BURLINGAME CA 94010                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 939
UNIVERSITY TOWNE CENTRE
4505 LA JOLLA VILLAGE DRIVE
SAN DIEGO CA 92122                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 944
BROADWAY PLAZA
1275 BROADWAY PLAZA
WALNUT CREEK CA 94596                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                      102 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   161 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 946
FASHION SQUARE
14006 RIVERSIDE DRIVE
SHERMAN OAKS CA 91423                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 947
FAIR OAKS MALL
11808U LEE JACKSON HWY.
FAIRFAX VA 22033                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 948
OXMOOR CENTER
7900 SHELBYVILLE ROAD
LOUISVILLE KY 40222                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 949
KEYSTONE FASHION MALL
8702 KEYSTONE CROSSING
INDIANAPOLIS IN 46240                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 950
THE WOODLANDS MALL
1201 LAKE WOODLANDS DRIVE
WOODLANDS TX 77380                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 951
GALLERIA OF MT. LEBANON
1500 WASHINGTON ROAD
MT. LEBANON PA 15228                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 953
LEGACY VILLAGE
24681 CEDAR ROAD
LYNDHURST OH 44124                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 954
POLARIS FASHION PLACE
1500 POLARIS PARKWAY
COLUMBUS OH 43240                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 957
ROOSEVELT FIELD MALL
630 OLD COUNTRY RD.
GARDEN CITY NY 11530                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 958
GARDEN STATE PLAZA
ONE GARDEN STATE PLAZA
PARAMUS NJ 07652                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                      103 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   162 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 959
SCOTTSDALE FASHION SQUARE
7014-2298 EAST CAMELBACK RD.
SCOTTSDALE AZ 85251                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 960
KING OF PRUSSIA PLAZA
160 NORTH GULPH ROAD, SUITE 1348
KING OF PRUSSIA PA 19406                 LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 961
AVENTURA MALL
19575 BISCAYNE BOULEVARD
MIAMI FL 33180                           LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 962
TOWN CENTER PLAZA
5033 W. 117TH ST.
LEAWOOD KS 66211                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 964
TOWSON TOWN CENTER
825 DULANEY ROAD
TOWSON MD 21204                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 965
ST. JOHN'S TOWNE CENTER
4791 RIVER CITY DRIVE
JACKSONVILLE FL 32246                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 968
NORTHPARK CENTER
8687 NORTH CENTRAL EXPRESSWAY
DALLAS TX 75225                          LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 970
MONTANA AVENUE
1311 B MONTANA AVENUE
SANTA MONICA CA 90403                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 972
SOUTHLAKE TOWN SQUARE
116 STATE STREET
SOUTHLAKE TX 76092                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 973
THE GARDENS
3101 PGA BLVD.
PALM BEACH FL 33410                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                      104 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   163 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 974
MIZNER PARK
439 PLAZA REAL
BOCA RATON FL 33432                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 975
EASTVIEW MALL
7979 VICTOR-PITTSFORD ROAD
VICTOR (ROCHESTER) NY 14564              LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 977
DEL AMO FASHION CENTER
21712 HAWTHORNE BLVD
TORRENCE CA 90503                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 978
ORLAND SQUARE
544 ORLAND SQUARE
ORLAND PARK IL 60462                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 979
BIRKDALE VILLAGE
16846 BIRKDALE COMMONS PKWY
HUNTERSVILLE NC 28078                    LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 980
ARDEN FAIR
1689 ARDEN WAY
SACRAMENTO CA 95815                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 984
SAN FRANCISCO CENTRE
865 MARKET STREET
SAN FRANCISCO CA 94103                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 985
TOPANGA PLAZA
6600 TOPANGA CANYON BLVD.
CANOGA PARK CA 91303                     LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 986
MALL AT MILLENIA
4200 CONROY ROAD
ORLANDO FL 32839                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 989
PARTRIDGE CREEK
17410 HALL ROAD
CLINTON TOWNSHIP MI 48038                LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN


                                                                                      105 of 106
                                         Case 19-30249-KLP         Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document
                                                                            In re GymboreePage   164 ofLLC
                                                                                          Retail Stores, 345
                                                                                  Case No. 19-30249
                                                                           Schedule A/B: Part 9, Question 55


                                          Nature and Extent of Debtor's                                          Valuation Method Used for Current
  Description and Location of Property        Interest In Property        Net Book Value of Debtor's Interest                  Value                 Current Value of Debtor's Interest
STORE # 990
CRABTREE VALLEY MALL
4325 GLENWOOD AVE.
RALEIGH NC 27612                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 992
LA CUMBRE PLAZA
110 SOUTH HOPE AVENUE
SANTA BARBARA CA 93105                   LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 993
SANTA ANITA FASHION PARK
400 S. BALDWIN AVENUE
ARCADIA CA 91007                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 994
PHIPPS PLAZA
3500 PEACHTREE RD. NE
ATLANTA GA 30326                         LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 997
SHOPPES AT UNION HILL
3056 STATE ROUTE 10 WEST
DENVILLE NJ 07834                        LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 998
SHOPS AT RIVERSIDE
ONE RIVERSIDE SQUARE
HACKENSACK NJ 07601                      LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN
STORE # 999
ANNAPOLIS MALL
2440 ANNAPOLIS MALL RD
ANNAPOLIS MD 21401                       LEASE OF REAL PROPERTY           UNKNOWN                               N/A                                  UNKNOWN




                                                                                      106 of 106
             Case 19-30249-KLP                        Doc 8            Filed 03/01/19 Entered 03/01/19 21:32:38                               Desc Main
                                                                     Document      Page 165 of 345
 Fill in this information to identify the case:

 Debtor name          Gymboree Retail Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)              19-30249
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        See Attached Schedule D
 2.1                                                                                                                  $170,123,599.00                   Unknown
        Part 1                                        Describe debtor's property that is subject to a lien
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                          $170,123,599
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   .00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                       Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                                       Desc Main
                                                                                                      Document      Page 166 of 345
                                                                                                      In re Gymboree Retail Stores, LLC
                                                                                                              Case No. 19-30249
                                                                                     Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                        Insider or Related Party?




                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                    CoDebtor




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                                                                              Amount of Claim (Do not    Value of Collateral
                                                                                                    Last 4 Digits of                                             Date Debt was Incurred, Description of Debtor's                                               deduct the value of the   that Supports this
                 Creditor Name                                      Address                        Account Number                                               Property Subject to the Lien and the Nature of Lien                                                  collateral)               Claim
                                               100 FEDERAL ST.
BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT   BOSTON, MA 02110                                                                                                9/29/17, PROPERTY DESCRIPTION: ABL REVOLVER
TO THE ABL REVOLVER                            ATTN: C.J. CASSIDY                                              0026 N/A Yes                                    SECURED BY UCC LIEN                                                                                     $81,079,085.00 UNDETERMINED
                                               GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.    2001 ROSS AVE, SUITE 2800                                                                                       9/29/17, PROPERTY DESCRPITION: TERM LOAN
(DALLAS, TEXAS), AS COLLATERAL AGENT           DALLAS, TX 75201                                                        N/A Yes                                 SECURED BY UCC LIEN                                                                                     $89,044,514.00 UNDETERMINED

                                                                                                                                                                                                                                                  TOTAL:             $170,123,599.00




                                                                                                                   1 of 1
             Case 19-30249-KLP                        Doc 8            Filed 03/01/19 Entered 03/01/19 21:32:38                                              Desc Main
                                                                     Document      Page 167 of 345
 Fill in this information to identify the case:

 Debtor name         Gymboree Retail Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)           19-30249
                                                                                                                                                             Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                               Total claim           Priority amount

 2.1       Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $841,876.59          $841,876.59
           Attached Schedule E/F Part 1                               Check all that apply.
                                                                         Contingent
                                                                         Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                            Basis for the claim:


           Last 4 digits of account number                            Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is: Check all that apply.             $14,512,053.36
           Attached Schedule E/F Part 2                                                 Contingent
                                                                                        Unliquidated
           Date(s) debt was incurred                                                    Disputed
           Last 4 digits of account number                                          Basis for the claim:

                                                                                    Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                           On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                              related creditor (if any) listed?                  account number, if
                                                                                                                                                                 any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    48213                                           Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 8            Filed 03/01/19 Entered 03/01/19 21:32:38                            Desc Main
                                                                     Document      Page 168 of 345
 Debtor       Gymboree Retail Stores, LLC                                                        Case number (if known)        19-30249
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                   841,876.59
 5b. Total claims from Part 2                                                                       5b.   +   $                14,512,053.36

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                   15,353,929.95




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                           Document      Page 169 of 345


                                                                                           In re Gymboree Retail Stores, LLC
                                                                                                   Case No. 19-30249
                                                                                                  Schedule E/F: Part 1




                                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Specify Code Subsection of
                     Creditor Name                        Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                          2627 MOMENTUM PLACE
2111 SDG FASHION MALL, LP                 CHICAGO IL 60689-5326                                                   TAXES                                    20 U.S.C. § 507(a)(8)                                                                               $763.01          $763.01
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ABBOTT, PRECIOUSANN                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $60.99           $60.99
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ACQUART, KARLY                            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $114.56          $114.56
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ADAMS, AMANDA                             SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $289.91          $289.91
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
AGNEW, LUCILLE ANN                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.39           $42.39
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
AILMAN, BRITTANY                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $344.58          $344.58
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
AKLILU, ABIGAIL                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $17.12           $17.12
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ALBRIGHT, JENNIFER                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $748.64          $748.64
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ALEBER, ROBIN                             SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $18.19           $18.19
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ALNAQEEB, SANA                            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $131.08          $131.08
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ALVAREZ, ITZEL                            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $84.03           $84.03
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
AMEGEE JACKSON, EYEE                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $27.14           $27.14
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
AMERSON, JASMINE                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $112.42          $112.42
                                          PO BOX 269110
ANCHORAGE FIRE DEPARTMENT AREA WIDE EMS   SACRAMENTO                                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $25.00           $25.00
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ANDRADE-FOSTER, ARTURO                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $17.12           $17.12
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ANDREWS, AMBER                            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $132.70          $132.70




                                                                                                        1 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 170 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                    Creditor Name                     Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
ANGALET, BRITTANY                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.93           $20.93
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
ANGELES DISLA, CRISBEL                SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $2.00            $2.00
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
AQUINO CALDERON, EDALINE              SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.71           $24.71
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
ARENDT, STACEY                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $64.20           $64.20
                                      1300 WEST WASHINGTON
                                      C/O ANN.REPORT-CORP.DIVISION,
ARIZONA CORPORATION COMMISSION        PHOENIX AZ 85007-2929                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $349.00          $349.00
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
ARMSTRONG, TERRI                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $87.83           $87.83
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
ARRIAZA, JENNIFER                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $3.21            $3.21
                                      P.O. BOX 9270
AUGUSTA LICENSE & INSPECTION DEPT     AUGUSTA GA 30916-9270                                                  BUSINESS LICENSE                                                                                                                             $465.00          $465.00
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
AUSTIN, OLIVIA                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $72.76           $72.76
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
AVILA, JEANETTE                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $4.28            $4.28
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
BAHAMONDE, BELIA                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $230.70          $230.70
                                      PO BOX 189
BALDWIN COUNTY SALES & USE TAX DEPT   ROBERTSDALE AL 36567                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,195.89        $3,195.89
                                      PO BOX 64139
BALTIMORE COUNTY, MARYLAND            BALTIMORE MD 21264-4139                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $14.74           $14.74
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
BANJARJIAN, CHRISTINA                 SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $36.38           $36.38
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
BARNES, APRIL                         SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $22.47           $22.47
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
BARNES, NICHOLE                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.42           $12.42
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
BARRERA, LISA                         SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $11.34           $11.34

                                                                                                   2 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 171 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BARTH, JORDAN                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $22.47           $22.47
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BEACH, EMILY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $6.42            $6.42
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BEAMAN, KAYLEIGH                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $49.25           $49.25
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BEAMAN, OLIVIA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $101.66          $101.66
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BECK, KAYLA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $169.08          $169.08
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BEGOSH, LACEY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $308.16          $308.16
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BELL, GLORIA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BELTRAN, YARITZA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $80.25           $80.25
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BENJAMIN, RAVEN                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $47.61           $47.61
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BERGSTEDT, VELMA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $131.91          $131.91
                                    1125 BERKSHIRE BLVD
                                    SUITE 115
BERKS EARNED INCOME TAX BUREAU      WYOMISSING PA 19610                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $50.00           $50.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BILEK, SALLY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $104.86          $104.86
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BOLIN, MEGAN                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $64.20           $64.20
                                    ONE JOCKISH SQUARE
                                    BUSINESS LICENSE DIVISION
BOROUGH OF PARAMUS                  PARAMUS NJ 07652                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $675.00          $675.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BOWERS, TRACEY                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.26           $37.26
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BRANOWICKI, KAYLA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $40.68           $40.68

                                                                                                  3 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 172 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                    Creditor Name                    Address              Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    300 E WILLIAM JOEL BRYAN PKWY
                                    MR GERALD L "BUDDY" WINN
BRAZOS COUNTY CHIEF APPRAISER       BRYAN TX 77803                                                         TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $2,300.27        $2,300.27
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BREEDEN, AMANDA                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $43.38           $43.38
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BREITENKAMP, REBECCA                SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $51.30           $51.30
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BRIDGER, KIRBY                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $84.78           $84.78
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BRISENO, ASHLEY                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $38.52           $38.52
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BRITTON, HANNAH                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $174.19          $174.19
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BRODERSEN-ROWSWELL, LORI            SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $36.14           $36.14
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BROWN, LENZY                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $166.96          $166.96
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BROWN, RACHEL                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $44.94           $44.94
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BROWNING, TAYLOR                    SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $243.39          $243.39
                                    556 TINTON AVE
BUREAU OF FIRE PREVENTION           TINTON FALLS NJ 07724                                                  FIRE LIFE SAFETY PREVENTIVE MAINT                                                                                                             $49.00           $49.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BURKHARDT, EMILY                    SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $107.00          $107.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
BURKS, CHALANDA                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $2.14            $2.14
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CAMERON, KAYLA                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $374.40          $374.40
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CAMP, DIANNA                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $49.22           $49.22
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CAMPAINHA, ALYSSA                   SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $28.98           $28.98



                                                                                                 4 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 173 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CAMPBELL, MORGAN                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.45           $16.45
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CAMPOZANO, ABIGAIL                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $263.22          $263.22
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CANTU, AMANDA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $25.96           $25.96
                                    569 N. FOURTH STREET
CAPITAL CITY AWNING                 COLUMBUS OH 43215                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $665.00          $665.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CARPENTER, BRENDA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $142.83          $142.83
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CARR, KAYLYNN                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $1.00            $1.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CARTAGENA, VANESSA                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $80.25           $80.25
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CASTILLO, SHEENA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.84           $12.84
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CASWELL, JENNIFER                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.80           $42.80
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CERDA, ESTRELLA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $67.42           $67.42
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CHAGUAY, ASHLEY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $55.66           $55.66
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CHANEY, AUTUMN                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $29.96           $29.96
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CHAPARRO, YAZMIN                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $31.04           $31.04
                                    PO BOX 100242
                                    TREASURER
CHARLESTON COUNTY                   COLUMBIA SC 29202                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $2,072.08        $2,072.08
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CHAVEZ, EMILY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $181.90          $181.90
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
CHAVIS, CRYSTAL                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $107.47          $107.47



                                                                                                  5 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 174 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                     Address              Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CHESTER, LAURA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $400.00          $400.00
                                     PO BOX 26585
CHESTERFIELD COUNTY                  RICHMOND VA 23285-0088                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $58.05           $58.05
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CHOI, MIERIENA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $39.59           $39.59
                                     555 LIBERTY ST. SE
                                     ROOM #230
                                     PMT #14783,506419,0714783
CITY OF SALEM                        SALEM                                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $248.00          $248.00
                                     PO BOX 117022
                                     FINANCE DEPARTMENT - TAX
CITY OF ALPHARETTA                   ATLANTA GA 30368-7022                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $600.00          $600.00
                                     PO BOX 77000
                                     CITY OF ANN ARBOR TREASURER
CITY OF ANN ARBOR WATER UTILITIES    DETROIT MI 48277-0610                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $38.07           $38.07
                                     171 N. ROSS ST
                                     ATTN: PLANNING DEPT,
CITY OF AUBURN                       AUBURN AL 36830                                                         TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $4,162.12        $4,162.12
                                     P.O. BOX 6410
CITY OF AURORA                       CAROL STREAM IL 60197-6410                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $26.00           $26.00
                                     PO BOX 286
CITY OF BARBOURSVILLE                BARBOURSVILLE WV 25504-0266                                             TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,469.38        $1,469.38
                                     1 CIVIC CENTER CIRCLE
                                     CITY OF BREA - LAUREN LINGREN
CITY OF BREA                         BREA CA 92821-5732                                                      TAXES                                    11 U.S.C. § 507(a)(8)         X            X              X                                        Unknown
                                     2000 N. CALHOUN RD
CITY OF BROOKFIELD                   BROOKFIELD WI 53005-5095                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $190.60          $190.60
                                     608 HEBER AVE
CITY OF CALEXICO                     CALEXICO CA 92231                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $838.00          $838.00
                                     PO BOX 1259
CITY OF CENTRALIA                    CENTRALIA WA 98531-1259                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $277.28          $277.28
                                     PO BOX 4216
                                     C/O SARA C. HUTCHINS
CITY OF COLUMBIA                     COLUMBIA SC 29240                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $35.40           $35.40
                                     2535 COMMERCE WAY
CITY OF COMMERCE                     COMMERCE CA 90040                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $158.00          $158.00
                                     2083 FAIRBURN RD
CITY OF DOUGLASVILLE                 DOUGLASVILLE GA 30135                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $877.34          $877.34
                                     11111 BROOKSHIRE AVE
CITY OF DOWNEY                       DOWNEY CA 90241                                                         TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $262.46          $262.46
                                     50 WINFIELD SCOTT PLAZA
CITY OF ELIZABETH                    ELIZABETH NJ 07201                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $30.77           $30.77
                                     180 N. IRBY STREET
                                     BUSINESS LICENSE DEPT
CITY OF FLORENCE                     FLORENCE SC 29501                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $42.05           $42.05

                                                                                                   6 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 175 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                      Creditor Name                    Address             Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                      200 EAST SECTION AVE
                                      FOLEY JUSTICE CENTER
CITY OF FOLEY, AL                     FOLEY AL 36535                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,983.05        $1,983.05
                                      PO BOX 38809
                                      ATTN: COLLECTOR'S OFFICE,
CITY OF GERMANTOWN                    GERMANTOWN TN 38138-0809                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $19.52           $19.52
                                      7351 ROSANNA ST.
CITY OF GILROY                        GILROY CA 95020                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $638.00          $638.00
                                      250 NORTH FIFTH STREET
CITY OF GRAND JUNCTION                GRAND JUNCTION CO 81501-2668                                          TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $2,292.24        $2,292.24
                                      PO BOX 2207
                                      BUSINESS LICENSE,
CITY OF GREENVILLE                    GREENVILLE SC 29602                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $2,355.77        $2,355.77
                                      PO BOX 69
CITY OF GRETNA                        GRETNA NE 68028                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,504.68        $1,504.68
                                      2020 VALLEYDALE ROAD
                                      STE. 207
CITY OF HOOVER                        HOOVER AL 35244-2095                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $2,086.86        $2,086.86
                                      4200 LEELAND, 1ST FLOOR
                                      ATTN: MARA LUCIO,
CITY OF HOUSTON, TX                   HOUSTON TX 77023-3016                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $102.02          $102.02
                                      PO BOX 040003
CITY OF HUNTSVILLE                    HUNTSVILLE AL 35804                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,489.77        $1,489.77
                                      308 CONSTITUTION
CITY OF IDAHO FALLS                   IDAHO FALLS ID 83405                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $483.91          $483.91
                                      400 LA CROSSE ST
                                      TREASURER,
CITY OF LA CROSSE                     LA CROSSE WI 54601                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $898.35          $898.35
                                      P.O. BOX 17987
CITY OF LONETREE                      DENVER CO 80217-0987                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                                 $6.87            $6.87
                                      PO BOX 24164
CITY OF LYNNWOOD                      SEATTLE WA 98124-0164                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $287.00          $287.00
                                      PO BOX 735
CITY OF MARLBOROUGH                   READING MA 01867-0405                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $196.79          $196.79
                                      P.O. BOX 3442
CITY OF MODESTO                       MODESTO CA 95353-3442                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $424.31          $424.31
                                      301 N. BROADWAY
CITY OF MOORE                         MOORE OK 73160                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $130.71          $130.71
                                      145 N. MAIN ST.
CITY OF N. CANTON PUBLIC UTIL.        NORTH CANTON OH 44720                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $34.55           $34.55
                                      PO BOX 980905
CITY OF NAPA                          WEST SACRAMENTO CA 95798-0905                                         TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $201.62          $201.62
                                      PO BOX 61840
                                      BUREAU OF REVENUE
CITY OF NEW ORLEANS                   NEW ORLEANS LA 70191-1840                                             TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,168.15        $3,168.15
                                      37101 NEWARK BLVD
CITY OF NEWARK                        NEWARK CA 94650                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $432.00          $432.00



                                                                                                  7 of 40
                                                         Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                        Document      Page 176 of 345


                                                                                        In re Gymboree Retail Stores, LLC
                                                                                                Case No. 19-30249
                                                                                               Schedule E/F: Part 1




                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
                                                                                                                                                         Specify Code Subsection of
                      Creditor Name                     Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                      P.O. BOX 975
CITY OF NEWPORT NEWS                  NEWPORT NEWS VA 23607-0975                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,452.39        $3,452.39
                                      PO BOX 9137
CITY OF NEWTON                        NEWTON MA 02460-9137                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,164.97        $1,164.97
                                      34 W. STATE STREET
CITY OF NILES, OHIO                   NILES OH 44446                                                           TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $447.12          $447.12
                                      PO BOX 3047
                                      ATTN: TREASURER'S OFFICE
CITY OF PEABODY                       PEABODY MA 01961-3047                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $86.62           $86.62
                                      CITY HALL, 147 TECHNOLOGY PKWY, SUITE
                                      200
CITY OF PEACHTREE CORNERS             PEACHTREE CORNERS GA 30092                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $553.11          $553.11
                                      10100 PINES BLVD
CITY OF PEMBROKE PINES                PEMBROKE PINES FL 33026                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $69.09           $69.09
                                      8401 W. MONROE ST.
CITY OF PEORIA                        PEORIA AZ 85345                                                          TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $33.25           $33.25
                                      PO BOX 50
                                      DEPT OF REVENUE
CITY OF PHILADELPHIA                  PHILADELPHIA PA 19105                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $200.00          $200.00
                                      760 MATTIE ROAD
CITY OF PISMO BEACH                   PISMO BEACH CA 93449                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $320.44          $320.44
                                      100 SW HIGHWAY 80
CITY OF POOLER                        POOLER GA 31322                                                          TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $290.00          $290.00
                                      311 VERNON STREET
CITY OF ROSEVILLE                     ROSEVILLE CA 95678                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $358.00          $358.00
                                      P.O. BOX 539
                                      POLICE DEPT-FALSE ALARMS
CITY OF SANTA BARBARA                 SANTA BARBARA CA 93102                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $554.00          $554.00
                                      P.O. BOX 1228
                                      REVENUE DEPARTMENT
CITY OF SAVANNAH                      SAVANNAH GA 31402-1228                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $353.00          $353.00
                                      700 5TH AVE
                                      STE 4250
CITY OF SEATTLE                       SEATTLE WA 98104-5020                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $158.00          $158.00
                                      81 BROADWAY
CITY OF SOMERVILLE                    SOMERVILLE MA 02145                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $70.22           $70.22
                                      P.O. BOX 8368
                                      LICENSE DIVISION,
CITY OF SPRINGFIELD                   SPRINGFIELD MO 65801-8368                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $164.91          $164.91
                                      PO BOX 11010
                                      CITY TREASURER
CITY OF TACOMA                        TACOMA WA 98411-1010                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $498.05          $498.05
                                      PO BOX 910222
CITY OF THORNTON                      DENVER CO                                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $58.43           $58.43
                                      2100 THOND OAKS BLVD
CITY OF THOUSAND OAKS                 THOND OAKS CA 91362                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $210.00          $210.00
                                      3031 TORRANCE BLVD.
CITY OF TORRANCE                      TORRANCE CA 90503                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,214.00        $1,214.00

                                                                                                     8 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 177 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                     Creditor Name                    Address              Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     411 E. KERN AVE.
CITY OF TULARE                       TULARE CA 93274-4157                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $436.50          $436.50
                                     PO BOX 2089
                                     DEPARTMENT OF REVENUE
CITY OF TUSCALOOSA                   TUSCALOOSA AL 35403-2089                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,071.42        $3,071.42
                                     PO BOX 1125
                                     BUSINESS LICENSE OFFICE,
CITY OF VALDOSTA                     VALDOSTA GA 31603                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $259.00          $259.00
                                     P.O BOX 5001
CITY OF VICTORVILLE, CA              VICTORVILLE CA 92393-5001                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $243.80          $243.80
                                     500 S. GRAND CENTRAL PKWY 3RD FLOOR
                                     PO BOX 551810
CLARK COUNTY BUSINESS LICENSE        LAS VEGAS NV 89155-1810                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $860.00          $860.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CLEMENT, RYAN                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $243.46          $243.46
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CLEMENTE, EDLYNN                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $142.08          $142.08
                                     WATER RESOURCES DEPARTMENT
                                     LOCATION 00515
CLERMONT COUNTY TREASURER            CINCINNATI OH 45264-0001                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $64.32           $64.32
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CODY, ERIN                           SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $115.56          $115.56
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
COLLINS, KELI                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $76.44           $76.44
                                     P.O. BOX 94125
COMMERCIAL DIVISION                  BATON ROUGE LA 70804-9125                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $155.00          $155.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CONNORS, VIRGINIA                    SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $143.40          $143.40
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
COOK, DELANIE                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $139.10          $139.10
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
COOPER, SUSAN                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $422.12          $422.12
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CORLEY, GINA                         SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.97           $32.97
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
CORSO, ASHLEY                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $606.92          $606.92
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
COTTLE, CINDY                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $163.94          $163.94

                                                                                                  9 of 40
                                                                Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                              Document      Page 178 of 345


                                                                                              In re Gymboree Retail Stores, LLC
                                                                                                      Case No. 19-30249
                                                                                                     Schedule E/F: Part 1




                                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                            Contingent


                                                                                                                                                                                                                        Disputed
                                                                                                                                                               Specify Code Subsection of
                    Creditor Name                               Address             Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                               P.O. BOX 10206
                                               DEPARTMENT OF TAX ADMINISTRATION
COUNTY OF FAIRFAX                              FAIRFAX VA 22035-0206                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,851.30        $1,851.30
                                               P.O. BOX 90775
                                               ANDREW R. NEWBY, ASSISTANT COUNTY
                                               ATTORNEY
COUNTY OF HENRICO, VIRGINIA                    HENRICO VA 23273                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $44.95           $44.95
                                               4137 BRANCH CENTER RD
                                               WEIGHTS & MEASURES
COUNTY OF SACRAMENTO                           SACRAMENTO CA 95827-3823                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $500.00          $500.00
                                               728 HELLER ST
                                               WEIGHTS & MEASURES
COUNTY OF SAN MATEO                            REDWOOD CITY CA 94063                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $880.00          $880.00
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
COURTEMANCHE, AIMEE                            SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $115.56          $115.56
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
COUSINS, JAMIE                                 SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $160.52          $160.52
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CRAFT, CONNIE                                  SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $85.60           $85.60
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CRAIG, ERIN                                    SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $134.85          $134.85
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CRICKENBERGER, MEGAN                           SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $200.21          $200.21
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CRIHFIELD, AMANDA                              SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $35.32           $35.32
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CROSSMAN, ELIZABETH                            SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $203.62          $203.62
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CRUZ, GISSELLE                                 SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $61.68           $61.68
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CUNNINGHAM-MITCHELL, DENYTRA                   SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $4.86            $4.86
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
CURTIS, KAYLA                                  SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.05           $16.05
                                               10494 JONES RD, SUITE 106
CYPRESS-FAIRBANKS ISD TAX ASSESSOR-COLLECTOR   HOUSTON TX 77065                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,503.88        $1,503.88
                                               71 STEVENSON STREET STE. 2200
                                               415-278-7000
DAIGNEAU, KRISTIN                              SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $609.90          $609.90

                                                                                                          10 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 179 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DAKE, MERCEDES                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $250.40          $250.40
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DALCOUR, TRACI                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $27.00           $27.00
                                    P.O. BOX 139066
                                    JOHN R AMES, CTA,
DALLAS COUNTY                       DALLAS TX 75313-9066                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,334.04        $3,334.04
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DAVILA, ANGELA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $433.05          $433.05
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DAVIS, TRACI                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.05           $16.05
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DEGUZMAN, MADISON                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $27.37           $27.37
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DEJESUS, MARIA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.10           $32.10
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DELGADILLO, HILDA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $36.38           $36.38
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DENNIS, KATHERINE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $282.70          $282.70
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DESCHAMPS, KIMBERLEE                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $74.06           $74.06
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DEVLIN, SEAN                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $43.60           $43.60
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DEWITT, DANAE                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $49.22           $49.22
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DIAZ, BRENDA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.71           $24.71
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DIAZ, JULISA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $18.19           $18.19
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DICATALDO, LAURA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $81.32           $81.32
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
DILLARD, CHARLES                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $153.29          $153.29

                                                                                                 11 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 180 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DOHERTY, KELLY-YONG                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $89.25           $89.25
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DOMINGUEZ, AMPARO                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $132.30          $132.30
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DOUGHERTY, KATE                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $15.66           $15.66
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DUBE, MICHELLE                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.65           $20.65
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DUBUISSON, VANESSA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $76.36           $76.36
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DUINKERKEN, MICHELE                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.03           $37.03
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DUNMORE, MALCOLM                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $262.53          $262.53
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
DURAN, WINDY                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $227.22          $227.22
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ECTOR, MARY                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $56.48           $56.48
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
EDMUNDS, SAMANTHA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $65.27           $65.27
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
EDWARDS, LATOYA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
EL AMMA, CHRISTINA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $160.50          $160.50
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ELLINGTON, TRICIA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $332.57          $332.57
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ELSHAFAY, ZANA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $3.00            $3.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ESPARZA, JENNIFER                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $605.11          $605.11
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ESPINOZA, DESIRAE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $303.88          $303.88

                                                                                                  12 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 181 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                    Creditor Name                   Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ETTER, NICOLE                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $29.48           $29.48
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FAGIN, JESSICA                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $26.85           $26.85
                                    5757 WESTHEIMER, STE 3
                                    BOX 173
FARIAS, INC                         HOUSTON TX 77057                                                       TAXES                                    19 U.S.C. § 507(a)(8)                                                                                $52.49           $52.49
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FEE, BRANDI                         SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $30.58           $30.58
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FELICIANO-VARGAS, MARIEL            SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.33           $20.33
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FIERRO, LETICIA                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $221.41          $221.41
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FINNEY, DIANE                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $46.02           $46.02
                                    PO BOX 1300
                                    FICTITIOUS NAME REGISTRATION,
FLORIDA DEPARTMENT OF STATE         TALLAHASSEE FL 32302                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $50.00           $50.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FOCHLER, NICOLE                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $6.50            $6.50
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FOGGLE, JEVON                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $48.16           $48.16
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FORD, TRACIE                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $91.89           $91.89
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FOSTER L, ASHLEY                    SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $28.89           $28.89
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FOSTER, LAKEN                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $50.96           $50.96
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FOSTER, PRISCILLA                   SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $64.20           $64.20
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FOY, CASSANDRA                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $13.40           $13.40
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
FRANCIS, SAMANTHA                   SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $3.86            $3.86

                                                                                                13 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 182 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                   Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
FRANSEN, JILL                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $155.17          $155.17
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
FRITTS, CASIE                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $63.13           $63.13
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
FRUSCIANTE, VANESSA                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.03           $37.03
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GALABIZ, LORI                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $17.45           $17.45
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GALINDO, AMBER                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $11.77           $11.77
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GALLWAS, KATHERINE                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $29.48           $29.48
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GARCIA, ADELA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $33.17           $33.17
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GARCIA, KIANA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $7.02            $7.02
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GARCIA, MALLORY                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $33.82           $33.82
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GARCIA, RAQUEL                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.34           $20.34
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GARDNER, ANGELA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $250.38          $250.38
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GARFIELD , SARAH                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $421.59          $421.59
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GARIBALDI, ROSEMARY                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $35.42           $35.42
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GATLIN, TAMMY                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $196.88          $196.88
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GAYLE, LATOYA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $112.35          $112.35
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GIDDENS, KELLY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $60.90           $60.90

                                                                                                14 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 183 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                   Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GILBERT, SARAH                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $237.54          $237.54
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GONZALEZ, KAYLIN                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GONZALEZ, LUISA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $41.94           $41.94
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GONZALEZ, MARISEL G.               SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $111.52          $111.52
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GOODMASTER, LAUREN                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $300.00          $300.00
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GORMLEY, KERI                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $15.81           $15.81
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GORSKI, REBECCA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $344.54          $344.54
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GRAHAM, LYNDA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $0.54            $0.54
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GRAJEDA, VALERIA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $33.18           $33.18
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GRANILLO, LORENA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $64.24           $64.24
                                   3072 MUSTANG DRIVE
GRAPEVINE/COLLEYVILLE TAX OFFICE   GRAPEVILLE TX 76051                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,102.04        $3,102.04
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GRAY, AMANDA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.05           $16.05
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GRAY, JESSICA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $28.90           $28.90
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GRAY, MARSHA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.52           $37.52
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
GREEN, MADISON                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $179.37          $179.37
                                   PO 100221
                                   DEPARTMENT 390,
GREENVILLE COUNTY TAX COLLECTOR    COLUMBIA SC 29202-3221                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $4,032.28        $4,032.28



                                                                                                15 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 184 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
GREGORY, CHANDLER                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $59.83           $59.83
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
GRIGG, KIMBERLY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $15.62           $15.62
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
GROSS, LORRAIN                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $115.56          $115.56
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
GUTIERREZ, ROSA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $34.84           $34.84
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
GUTIERREZ, VERONICA                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $160.19          $160.19
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HALL, AMANDA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.33           $20.33
                                    138 EAST COURT STREET #409
                                    COUNTY ADMINISTRATION BLDG
HAMILTON COUNTY TREASURER           CINCINNATI OH 45202                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $59.09           $59.09
                                    625 GEORGIA AVE., ROOM 210
HAMILTON COUNTY TRUSTEE             CHATTANOOGA TN 37402-1494                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $179.79          $179.79
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HAMILTON, CATHY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $377.26          $377.26
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HAMPE, KIMBERLY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $216.96          $216.96
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HANSEN , DANICA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $237.55          $237.55
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HANSON, SHANNA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $91.49           $91.49
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HARDIN, JENNY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $35.42           $35.42
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HARDY, KATHY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.39           $42.39
                                    11111 KATY FWY
                                    STE #725
HARRIS COUNTY                       HOUSTON TX 77079-2197                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $6,865.24        $6,865.24
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
HARRIS, SHAMECA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $57.96           $57.96



                                                                                                 16 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 185 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                   Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HARRIS, SHAWNA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $49.79           $49.79
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HARRITY, MELISSA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $15.00           $15.00
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HAYES, TIFFANY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $226.12          $226.12
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HENDERSON, STEFANIE                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.96           $16.96
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HENRY, CAROL                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $768.05          $768.05
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HERNANDEZ, JASMINE                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $28.98           $28.98
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HERNANDEZ, KIMBERLY                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $22.47           $22.47
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HERNANDEZ, LILIBETH                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $26.80           $26.80
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HERNANDEZ, LORNA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $30.85           $30.85
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HEROLD, RACHAEL                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $47.62           $47.62
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HIGGS, SANDY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.52           $23.52
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HILLIARD, YEISHA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.84           $12.84
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HINOJOSA, TAYLOR                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.08           $24.08
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HOLBROOK, MARY CATHERINE           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $83.46           $83.46
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
HOOD, AYSA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $41.73           $41.73
                                   PO BOX 1275
                                   BUSINESS LICENSE DEPT
HORRY COUNTY TREASURER             CONWAY SC 29528                                                         TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $86.53           $86.53

                                                                                                17 of 40
                                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                         Document      Page 186 of 345


                                                                                         In re Gymboree Retail Stores, LLC
                                                                                                 Case No. 19-30249
                                                                                                Schedule E/F: Part 1




                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
                                                                                                                                                          Specify Code Subsection of
                    Creditor Name                          Address             Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
HOWARD, COURTNEY                          SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $50.00           $50.00
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
HUMES, GENNIE                             SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $140.18          $140.18
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
HURTADO, MARIA                            SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.80           $42.80
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
IKENN, MARISA                             SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $26.76           $26.76
                                          PO BOX 64300
                                          SPECIAL PROGRAMS
ILLINOIS DEPARTMENT OF REVENUE            CHICAGO IL 60664                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                           $109,732.00      $109,732.00
                                          501 S. 2ND ST
                                          DEPT. OF BUSINESS SERVICES
ILLINOIS SECRETARY OF STATE               SPRINGFIELD IL 62756-5510                                             TAXES                                    11 U.S.C. § 507(a)(8)                                                                            $27,164.00       $27,164.00
                                          302 W WASHINGTON ST., RM E018
                                          CORORATION DIVISION
IN SECRETARY OF STATE                     INDIANAPOLIS IN 46204                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $30.00           $30.00
                                          PO BOX 708
INCORPORATED VILLAGE OF LAKE GROVE        LAKE GROVE NY 11755-0708                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $50.00           $50.00
                                          PO BOX 99529
INTERNATIONAL SYSTEMS OF AMERICA, LLC     LOUISVILLE KY 40269-0529                                              FIRE LIFE SAFETY PREVENTIVE MAINT                                                                                                          $1,185.00        $1,185.00
                                          PO BOX 10468
IOWA DEPT OF REVENUE                      DES MOINES IA 50306-0468                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $5,037.00        $5,037.00
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
ISLEY, AMANDA                             SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $385.82          $385.82
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
JACKSON, CORREY                           SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $681.64          $681.64
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
JACOBS, LISA                              SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $380.17          $380.17
                                          71 STEVENSON STREET STE. 2200
                                          415-278-7000
JASSOBROOKS, MARYELA                      SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                          P.O. BOX 12207
JEFFERSON COUNTY DEPARTMENT OF REVENUE    BIRMINGHAM AL 35202-2207                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $113.50          $113.50
                                          PO BOX 2112
JEFFERSON COUNTY TAX ASSESSOR-COLLECTOR   BEAUMONT TX 77704-2112                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $4,444.38        $4,444.38
                                          PO BOX 248
                                          BUREAU OF REVENUE AND TAXATION
                                          SALES TAX DIVISION
JEFFERSON PARISH SHERIFF'S OFFICE         GRETNA LA 70054                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,100.00        $1,100.00



                                                                                                     18 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 187 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JIMENEZ, DENISE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $203.40          $203.40
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JOHN, SAVANNAH                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $142.95          $142.95
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JOHNSON ,JENNIFER                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $127.78          $127.78
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JOHNSON, ANISSA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $198.85          $198.85
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JOHNSON, LAUREN                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JONES, CASEY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $30.03           $30.03
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JONES, GABRIELLE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.09           $12.09
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JONES, RENE                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $75.97           $75.97
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
JONES, VICTORIA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $18.84           $18.84
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
KEGEL, REHANNA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $35.32           $35.32
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
KELLER, JANELLE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $77.70           $77.70
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
KELLEY, AMANDA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $79.52           $79.52
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
KENNY, KAELYN                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $178.70          $178.70
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
KERBER, JESSICA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $76.44           $76.44
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
KERR, ALEXANDRA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.55           $23.55
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
KESSLER, LISA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $479.54          $479.54

                                                                                                 19 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 188 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                   Creditor Name                      Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
KOEHI, JENNA                          SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $13.91           $13.91
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
KOHL, RACHELLE                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $133.75          $133.75
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
KOSHPAROVA, FRANCES                   SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $134.16          $134.16
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
KRAUSS, KARA                          SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $19.99           $19.99
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
KUPSTAS, HEATHER                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $464.38          $464.38
                                      PO BOX 512399
                                      LOS ANGELES COUNTY TREASURER
L.A. COUNTY AGRIC. COMM./WTS.+MEAS.   LOS ANGELES CA 90051-0399                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $4,880.00        $4,880.00
                                      PO BOX 91011
LA SECRETARY OF STATE                 BATON ROUGE LA 70821-9011                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $150.00          $150.00
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LACHER, CARLA                         SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.80           $42.80
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LAFFLER, MARIA                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $108.60          $108.60
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LAGUNA MARTINEZ, CLAUDIA              SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.63           $12.63
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LAM, MERRY                            SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $44.84           $44.84
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LAMBERTH, CAROL                       SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $181.95          $181.95
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LAMNECK, BRIDGET                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $35.31           $35.31
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LAMOS-VARGAS, CLAUDIA                 SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $36.38           $36.38
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LANE, LISA                            SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $51.36           $51.36
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
LAVIN, BARBARA                        SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $139.31          $139.31



                                                                                                  20 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 189 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LECHUGA, KATHERINE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $306.02          $306.02
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LEDFORD, MICHAEL                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $93.10           $93.10
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LEE, LESLEY                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $853.86          $853.86
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LEEZER, TRACY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $22.36           $22.36
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LEGERE, KAYLIE                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $98.98           $98.98
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LEMUS, LESLIE                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $223.74          $223.74
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LESKINEN, ASHLEY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $252.66          $252.66
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LIBURD HARRIGAN, ALADAISE            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $104.30          $104.30
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LINARES, INGRID                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $27.07           $27.07
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LINDNER, KALINDA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.87           $37.87
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LINDSAY, BRITTANY                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $11.77           $11.77
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LOGAN, KIMBERLY                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $55.86           $55.86
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LOPEZ, IDA                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $105.28          $105.28
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LOW, STEPHANIE                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $142.31          $142.31
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LOYA, VALERIE                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $94.19           $94.19
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
LUNDI, KAREN                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $41.32           $41.32

                                                                                                  21 of 40
                                                         Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                       Document      Page 190 of 345


                                                                                       In re Gymboree Retail Stores, LLC
                                                                                               Case No. 19-30249
                                                                                              Schedule E/F: Part 1




                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
                                                                                                                                                        Specify Code Subsection of
                    Creditor Name                      Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MADDEN, JESSICA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $28.90           $28.90
                                      100 NORTHSIDE SQUARE
MADISON COUNTY SALES TAX DEPARTMENT   HUNTSVILLE AL 35801-4820                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,150.47        $1,150.47
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MADRID, MARIAH                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $47.10           $47.10
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MAES, MORGAN                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $90.95           $90.95
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MAHER, KATHRYN                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $7.56            $7.56
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MALIK, RASHIDA M.                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $74.49           $74.49
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MALOBABICH, NICK                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $365.84          $365.84
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MALONE, BEMMA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MANGOLD, KEIRSTAN                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $21.12           $21.12
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MANN, JANET                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $876.74          $876.74
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MANNING, EMILY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $19.11           $19.11
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MANNINO, JOANNA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $277.14          $277.14
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MANZI, MELANIE                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MARCO, ALLYSON                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MARIUCCI, HEATHER                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.15           $24.15
                                      605 NORTH CAPITAL AVE
MARK HANSEN, TAX COLLECTOR            IDAHO FALLS ID 83402                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $11.62           $11.62




                                                                                                   22 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 191 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MARSHALL, KRYSTEN                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.80           $42.80
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MARTIN, DONNA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $81.86           $81.86
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MARTINEZ, CLAUDIA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $60.90           $60.90
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MARTINEZ, LESLIE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $277.20          $277.20
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MATASKA, ASHLIE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $72.76           $72.76
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MAUGER, KELLY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $547.91          $547.91
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MAY, LESLEY                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $29.96           $29.96
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MAYHEW, ROXANNE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $890.50          $890.50
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCCOLLISTER-DUHAIME, DANI           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $111.85          $111.85
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCDANIEL, ALEXIS                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $7.02            $7.02
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCFADDEN, EMILY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $13.40           $13.40
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCGINNIS, AMANDA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.45           $37.45
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCGREW, STACIE                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $232.45          $232.45
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCKENZIE, CHERISH                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $318.35          $318.35
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCMINN, KATARINA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.60           $37.60
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MCMORROW, ROSA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $214.00          $214.00

                                                                                                 23 of 40
                                                         Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                       Document      Page 192 of 345


                                                                                       In re Gymboree Retail Stores, LLC
                                                                                               Case No. 19-30249
                                                                                              Schedule E/F: Part 1




                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
                                                                                                                                                        Specify Code Subsection of
                      Creditor Name                    Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MEDEIROS, KIMBERLY                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $192.60          $192.60
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MEDINA, LAURA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.10           $32.10
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MELGAR, KAYLA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $22.24           $22.24
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MELILLO, JESSICA K.                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $51.36           $51.36
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MELO, MELANIE                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $93.19           $93.19
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MENDELSOHN, RYAN                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $59.92           $59.92
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MENDEZ, TIFFANY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.10           $16.10
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MERULLO, CARLY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $8.04            $8.04
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
METRIONE, HOLLIE                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $116.20          $116.20
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MEYER, LILIA                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $25.68           $25.68
                                      9300 NW 41ST STREET
MIAMI-DADE FIRE RESCUE DEPT           MIAMI FL 33178-2424                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $44.50           $44.50
                                      200 W. WALL, STE 105
MIDLAND COUNTY, TX                    MIDLAND TX 79701                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $2,651.71        $2,651.71
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MILLER, ASHLEY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $8.64            $8.64
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MILLS, JASMINE                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $2.16            $2.16
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MINNITI, SANDY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.16           $20.16
                                      71 STEVENSON STREET STE. 2200
                                      415-278-7000
MIRANDA, ARLENIS                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $107.00          $107.00




                                                                                                   24 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 193 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                     Creditor Name                   Address              Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MIRANI, HODA                         SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $25.68           $25.68
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MITCHELL, CORINNE                    SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $75.35           $75.35
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MITOSINKA, MOLLY                     SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $354.16          $354.16
                                     2510 S BRENTWOOD
MO DEPARTMENT OF REVENUE             BRENTWOOD MO 63144                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                            $79,183.06       $79,183.06
                                     PO BOX 778
                                     CORPORATION DIVISON
MO SECRETARY OF STATE                JEFFERSON CITY MO 65102                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $90.00           $90.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MOALES, MARY                         SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                     P O BOX 2207
MOBILE COUNTY                        MOBILE AL 36652-2207                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $668.02          $668.02
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MOIRAO, DIANE                        SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $33.00           $33.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MONK, ASHLEY                         SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $157.29          $157.29
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MONROE, AMANDA                       SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $4.83            $4.83
                                     1001 STUMP ROAD
MONTGOMERY TOWNSHIP                  MONTGOMERYVILLE PA 18936-9605                                         TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $105.00          $105.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MOORE, ANGIE                         SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MOORE, EUGENIA                       SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $31.04           $31.04
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MORALES, LISA                        SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $73.72           $73.72
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MORALES, MELISSA                     SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $49.22           $49.22
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MORALES, STEPHANIE                   SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.25           $20.25
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
MOUA, AUDREYANA                      SAN FRANCISCO, CA 94105                                               VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $19.26           $19.26

                                                                                                25 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 194 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MUHAMMAD, SHARDAYE                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $15.29           $15.29
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MULKEY, CATHERINE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $87.32           $87.32
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MULVEY, SAMANTHA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $39.59           $39.59
                                    4646 SOUTH 500 WEST
                                    MURRAY CITY BUSINESS LICENSING,
MURRAY CITY BUSINESS LICENSING      MURRAY UT 84107                                                         TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $180.00          $180.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MUSE, ELICIA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $156.23          $156.23
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MUSSELMAN , DEBORAH                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $142.04          $142.04
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MUTLEQ, MAYS                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $69.55           $69.55
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
MYERS, ELIZABETH                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $17.71           $17.71
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
NANCE, SABRINA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.10           $32.10
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
NAZELROD, DEADRA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $5.35            $5.35
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
NEUENDORF JOHNSON, EMILY            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $195.82          $195.82
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
NEWTON, DEJA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $89.88           $89.88
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
NEWTON, HALEY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $65.10           $65.10
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
NOONEN, DENISE                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $193.51          $193.51
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
O'CONNOR, DAVID                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $94.20           $94.20
                                    PO BOX 26930
OKLAHOMA TAX COMMISSION             OKLAHOMA CITY OK 73126-0930                                             TAXES                                    11 U.S.C. § 507(a)(8)                                                                            $13,000.00       $13,000.00



                                                                                                 26 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 195 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
O'LOUGHLIN, BROOKE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $14.98           $14.98
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
OLSEN BADURIA, MICHELLE              SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $281.42          $281.42
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
OLSEN, SUZANNE                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $157.29          $157.29
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
OLSON, LAUREN                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.33           $20.33
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ONTIVEROS, VALERIA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $14.39           $14.39
                                     PO BOX 14725
OREGON DEPARTMENT OF REVENUE         SALEM OR 97309-5018                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $4,286.58        $4,286.58
                                     DEPT# 281061
PA DEPARTMENT OF REVENUE                                                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $5,000.00        $5,000.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
PAIVA, OLIVIA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $138.03          $138.03
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
PALAU, NEFTALI                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $126.60          $126.60
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
PARA, BRITTANY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.33           $20.33
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
PARENTY, KIM                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $467.59          $467.59
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
PARHAM, SHERRY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $125.28          $125.28
                                     PO BOX 91285
                                     SID J. GAUTREAUX, III,
PARISH OF EAST BATON ROUGE           BATON ROUGE LA 70821-9285                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,994.39        $1,994.39
                                     PO BOX 86
                                     SDS-12-1641,
PARK CITY CENTER BUSINESS TRUST      MINNEAPOLIS MN 55486-1641                                               MINIMUM RENT                                                                                                                               $6,420.00        $6,420.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
PARKER, LILLIAN                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $41.75           $41.75
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
PARTLOW, MARY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $173.79          $173.79




                                                                                                  27 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 196 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PASCUAL, ROSEANNE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $53.50           $53.50
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PASQUALE, CRYSTAL                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $161.92          $161.92
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PAYTON, JASMINE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PEREZ, ARIELIS                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.05           $16.05
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PEREZ, LEE ENID                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $47.08           $47.08
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PERKINS, MACKAYLA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $44.94           $44.94
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PETERS, MELISSA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $13.92           $13.92
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PIERSON, LAUREN                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $179.78          $179.78
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PINA, JACQUELINE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $34.24           $34.24
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PITTMAN, HEATHER                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $63.14           $63.14
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
POHIDA, BRITTANY                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $25.76           $25.76
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PONSKI, BRANDON                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $68.52           $68.52
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PORTARO, SHERRI                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $10.24           $10.24
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PRICE, AMANDA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.16           $32.16
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
PRINCE, MELANIE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $86.76           $86.76
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
QUINTANA, LISA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $126.84          $126.84

                                                                                                 28 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 197 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                    Creditor Name                   Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RACKLEY, DENISE                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.33           $20.33
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RAMIREZ, BRAULIO                    SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $238.61          $238.61
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RAMIREZ-ESTRELLA, ZAMARA            SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $40.24           $40.24
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RAMON, ANGELIQUE                    SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $31.03           $31.03
                                    PO BOX 830710
                                    JEFFERSON COUNTY DEPARTMENT OF
                                    REVENUE
RANDY GODEKE, DIRECTOR              BIRMINGHAM AL 35283-710                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                             $1,784.66        $1,784.66
                                    211 EAST GOVERNMENT STREET, STE B
RANKIN COUNTY COLLECTOR             BRANDON MS 39042                                                       TAXES                                    21 U.S.C. § 507(a)(8)                                                                             $1,407.71        $1,407.71
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RASMUSSEN, JOAN                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $171.20          $171.20
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RATHGEB, AMANDA                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.84           $12.84
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RELIFORD, NAKIA                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $169.69          $169.69
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
REPKA, JENNIFER                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.10           $32.10
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
REYES, TASHEENAH                    SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $64.20           $64.20
                                    530 GREENE STREET, ROOM 117
RICHMOND COUNTY TAX COMMISSIONER    AUGUSTA GA 30911                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $100.81          $100.81
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RIKER, COLLEEN                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $67.41           $67.41
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
RIVERA, SOLINED                     SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $51.36           $51.36
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ROBBINS, CHLOE                      SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $14.98           $14.98
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ROBERTS, BRITTANY                   SAN FRANCISCO, CA 94105                                                VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $396.76          $396.76



                                                                                                29 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 198 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                    Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ROBERTS, CATHERINE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $545.96          $545.96
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ROBINSON, ANDRAYA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $99.96           $99.96
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RODRIGUEZ, BRIANA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $68.48           $68.48
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RODRIGUEZ, CRISTAL                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $356.34          $356.34
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RODRIGUEZ, JANNETTE                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $594.29          $594.29
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ROQUE BLIN, KARINE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $33.66           $33.66
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ROSE, KILA                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $59.57           $59.57
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
ROWE, RUBY                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $92.81           $92.81
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RUBINO, HAYLEY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $184.04          $184.04
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RUCINSKI, AMY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.42           $12.42
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RUEL, MELISSA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $118.77          $118.77
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RUGGLES. NANCY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $248.78          $248.78
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RUNDELL, BAILEY                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
RYAN, LAURA                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $629.16          $629.16
                                     41 S. CENTRAL AVE
SAINT LOUIS COUNTY TAX COLLECTOR     ST. LOUIS                                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,103.45        $3,103.45
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SALAMEH, RANEA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.05           $16.05



                                                                                                  30 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 199 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                    Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SALAZAR, MARY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $141.44          $141.44
                                     1 DR. CARLTON B. GOODLETT CITY HALL
                                     CITY HALL ROOM 140
SAN FRANCISCO TAX COLLECTOR          SAN FRANCISCO CA 94102-4638                                             TAXES                                    11 U.S.C. § 507(a)(8)         X            X              X                                        Unknown
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SANCHEZ, CHRISTINA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SANCHEZ, VICTORIA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $33.75           $33.75
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SANDERS, ARELIA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.53           $32.53
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SANFORD, KAMMY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $94.16           $94.16
                                     70 WEST HEDDING ST.
SANTA CLARA COUNTY CLERK ROCORDER    SAN JOSE CA 95110                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                            $15,083.12       $15,083.12
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SAPUTO, RENEE                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SAWICKI, MELLISSA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.42           $12.42
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SAYLOR, ALYSSA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SCARBRO, CELIA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $98.44           $98.44
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SCHAFFER, HEATHER                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $321.00          $321.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SCHILD, THERESA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $295.37          $295.37
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SCHLUCKEBIER, THERESA                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $117.92          $117.92
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SCHMUTZ, GRACE                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $13.40           $13.40
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SCOTT, AMY                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $28.89           $28.89



                                                                                                  31 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 200 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     P.O. BOX 942877
                                     NOTARY PUBLIC SECTION
SECRETARY OF STATE                   SACRAMENTO CA 94277                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $20.00           $20.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SERRANO, INEABELLE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $393.71          $393.71
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SHEARER, BRITTANI                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $145.54          $145.54
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SHIELDS, LASHANDRA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.15           $24.15
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SHUPE, LINDSAY                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $214.00          $214.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SIGNOR, DILEENA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $11.75           $11.75
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SILVA, LEONOR                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $49.22           $49.22
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SIMMONS, LAKIESHA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $161.38          $161.38
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SIMS, TYRA                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $2.36            $2.36
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SKEVINGTON, SANDRA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $163.91          $163.91
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SLIFKA, SAMANTHA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $136.98          $136.98
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SMALL, BRE'ANNA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $63.97           $63.97
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SMITH, LISA                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $37.03           $37.03
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SMITH, CHRISTOPHER                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $71.92           $71.92
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SMITH, EVITA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.88           $12.88
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
SMITH, ROBIN                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $29.25           $29.25

                                                                                                  32 of 40
                                                                   Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                                 Document      Page 201 of 345


                                                                                                 In re Gymboree Retail Stores, LLC
                                                                                                         Case No. 19-30249
                                                                                                        Schedule E/F: Part 1




                                                                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                               Contingent


                                                                                                                                                                                                                           Disputed
                                                                                                                                                                  Specify Code Subsection of
                    Creditor Name                                Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
SMITH, TRACY                                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $60.99           $60.99
                                                PO BOX 1100
SNOHOMISH COUNTY PUD                            EVERETT WA 98206-1100                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $276.60          $276.60
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
SOBLBAN, TARA                                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $154.08          $154.08
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
SORIANO, JENIFER                                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $125.72          $125.72
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
SOTO DE MAYOR, SARA                             SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $81.32           $81.32
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
SOTO, GLORINE E                                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $761.26          $761.26
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
SPEARS, REGINA                                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $553.13          $553.13
                                                PO BOX 822693
SPG HOUSTON HOLDINGS, LP                        PHILADELPHIA PA 19182-2693                                              TAXES                                    11 U.S.C. § 507(a)(8)                                                                                 $4.10            $4.10
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
SPINNEY, TIFFANY                                SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $86.46           $86.46
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
STARKS, SHAY                                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.80           $42.80
                                                PO BOX 3566
                                                FINANCE AND ADMIN.
STATE OF ARKANSAS-DEPT. OF                      LITTLE ROCK AR 72203                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                            $12,800.00       $12,800.00
                                                148 W. RIVER ST
                                                CORPORATIONS DIVISION
STATE OF RHODE ISLAND & PROVIDENCE PLANTATION   PROVIDENCE RI 02904                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $850.00          $850.00
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
STEPHENSON, LISEL                               SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $46.26           $46.26
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
STEVENS, LESLIE                                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $29.00           $29.00
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
STEVENSON MULLIN, KAYLA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $105.00          $105.00
                                                71 STEVENSON STREET STE. 2200
                                                415-278-7000
STEWART, TAMARA                                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $27.06           $27.06




                                                                                                             33 of 40
                                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                         Document      Page 202 of 345


                                                                                         In re Gymboree Retail Stores, LLC
                                                                                                 Case No. 19-30249
                                                                                                Schedule E/F: Part 1




                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
                                                                                                                                                          Specify Code Subsection of
                     Creditor Name                      Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
STONE, HEATHER                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $19.26           $19.26
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
STOTLER, CLAIRE                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $264.83          $264.83
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
STOVALL, LAURA                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $9.72            $9.72
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
STOVALL, PEGGY                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.00           $23.00
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
STRACK, FELISHA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $26.25           $26.25
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
STROPE, CORA                            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $38.52           $38.52
                                        PO BOX 128
SUMMIT COUNTY CLERK                     COALVILLE UT 84017                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $200.00          $200.00
                                        PO BOX 277861
SUNRISE MILLS (MLP) LP.                 ATLANTA GA 30384-7861                                                   TAXES                                    15 U.S.C. § 507(a)(8)                                                                               $401.26          $401.26
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
SWAN, DESTINY                           SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $152.16          $152.16
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
SWEET, SABRINA                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $35.49           $35.49
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
TALATAINA, FALEALA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $17.12           $17.12
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
TAPIA, CRYSTAL                          SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $174.41          $174.41
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
TAPPE, ALI                              SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $23.54           $23.54
                                        P.O. BOX 961018
                                        RON WRIGHT
TARRANT COUNTY TAX ASSESSOR-COLLECTOR   FORT WORTH TX 76161-0018                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                            $23,775.98       $23,775.98
                                        14665 MIDWAY RD.
                                        SUITE 150
TAXFREE SHOPPING, LTD                   ADDISON TX 75001                                                        TAXES                                    23 U.S.C. § 507(a)(8)                                                                             $2,686.10        $2,686.10
                                        71 STEVENSON STREET STE. 2200
                                        415-278-7000
TAYLOR, BRITTANY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $9.63            $9.63




                                                                                                     34 of 40
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                    Document      Page 203 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 1




                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
                                                                                                                                                     Specify Code Subsection of
                   Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
TERGESEN, KATIE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $27.82           $27.82
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
TERRELL, BROOKE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $92.02           $92.02
                                   P.O. BOX 2451
                                   PERMIT & LICENSING DIVISION,
THE CITY OF DAYTONA BEACH          DAYTONA FL 32115-2451                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $15.00           $15.00
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
THERIAULT, SARA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $152.49          $152.49
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
THOMAS, CHELSEA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $63.13           $63.13
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
THOMAS, JANICE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $8.56            $8.56
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
THOMAS, TANAY                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.80           $42.80
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
TILLMAN-BEAN, CHRISTINA            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
TIPPING, CASEY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $100.58          $100.58
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
TONKS, ALYSSA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $12.42           $12.42
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
TORRES-PEREZ, NATALIA              SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $18.19           $18.19
                                   71 STEVENSON STREET STE. 2200
                                   415-278-7000
TOVAR, MARIA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $36.38           $36.38
                                   120 ASH ST
TOWN OF DANVERS                    DANVERS MA 01923                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $40.13           $40.13
                                   PO BOX 397
                                   DEPUTY COLLECTOR
TOWN OF DARTMOUTH                  READING MA 01867                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $35.05           $35.05
                                   1900 GRAND CHUTE
TOWN OF GRAND CHUTE                GRAND CHUTE WI 54913                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $447.06          $447.06
                                   PO BOX 4191
                                   COLLECTOR OF TAXES
TOWN OF HINGHAM                    WOBURN MA 01888-4191                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $32.28           $32.28




                                                                                                35 of 40
                                                       Case 19-30249-KLP       Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                       Document      Page 204 of 345


                                                                                       In re Gymboree Retail Stores, LLC
                                                                                               Case No. 19-30249
                                                                                              Schedule E/F: Part 1




                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
                                                                                                                                                        Specify Code Subsection of
                    Creditor Name                    Address                 Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    110 E. MAIN STREET
                                    LOS GATOS/MONTE SERENO POLICE DEPT,
                                    ATTN: ALARM ADMINISTRATOR,
TOWN OF LOS GATOS                   LOS GATOS CA 95030                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $379.00          $379.00
                                    PO BOX 9102
                                    COLLECTORS OFFICE,
TOWN OF NATICK                      DEDHAM MA 02027-9102                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $50.34           $50.34
                                    PO BOX 315
                                    TAX COLLECTOR
TOWN OF NORTH ATTLEBOROUGH          MEDFORD MA 02155-0004                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $55.33           $55.33
                                    298 CENTRAL STREET
TOWN OF SAUGUS, MA                  SAUGUS MA 01906                                                           TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $130.22          $130.22
                                    2207 LAWRENCE ROAD
TOWNSHIP OF LAWRENCE                LAWRENCEVILLE NJ 08648                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $145.00          $145.00
                                    204 FLANDER - DRAKESTOWN RD
TOWNSHIP OF MOUNT OLIVE             BUDD LAKE NJ 07828                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $100.00          $100.00
                                    50 POWELL ROAD
                                    OFFICE OF THE FIRE MARSHALL, MUNICIPAL
                                    BLDG
TOWNSHIP OF SPRINGFIELD             SPRINGFIELD PA 19064                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $150.00          $150.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
TRASER, BRIANNA                     SAN FRANCISCO, CA 94105                                                   VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $135.89          $135.89
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
TRAVERSI, JACQUELINE                SAN FRANCISCO, CA 94105                                                   VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $135.89          $135.89
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
TRAVIS A. HULSEY, DIRECTOR          SAN FRANCISCO, CA 94105                                                   VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $113.50          $113.50
                                    10455 ARMSTRONG ST
TREASURER, CITY OF FAIRFAX          FAIRFAX                                                                   TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,851.30        $1,851.30
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
TREMBLE, SYMIRA                     SAN FRANCISCO, CA 94105                                                   VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $136.06          $136.06
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
TRIPPI, SAMANTHA                    SAN FRANCISCO, CA 94105                                                   VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $10.72           $10.72
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
TRNKA, JEANETTE                     SAN FRANCISCO, CA 94105                                                   VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $436.59          $436.59
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
TURK, TIARA                         SAN FRANCISCO, CA 94105                                                   VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $136.43          $136.43
                                    PO BOX 20738
TUSCALOOSA COUNTY                   TUSCALOOSA AL 35402-0738                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $3,323.95        $3,323.95
                                    111 E 17TH STREET
TX-COMPTROLLER OF PUBLIC ACCTS      AUSTIN TX 78774-0100                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                           $364,000.00      $364,000.00



                                                                                                   36 of 40
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                      Document      Page 205 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
                                                                                                                                                       Specify Code Subsection of
                     Creditor Name                    Address               Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
UMBEHAGEN, MALLORY                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $21.40           $21.40
                                     4601 STATE AVE. STE 17
UNIFIED GOVERNMENT                   KANSAS CITY KS 66102                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $308.00          $308.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
URANGA, ISABELLA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $49.30           $49.30
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VALDEZ, CAROLINA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $10.70           $10.70
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VAN BLAIR, GEORGIA                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $21.94           $21.94
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VAN DOMMELEN, JENNIFER               SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $209.22          $209.22
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VARGA, MARINA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $94.16           $94.16
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VECCHIONE, MUSA                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $54.05           $54.05
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VELASQUEZ, AREIDY                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $169.32          $169.32
                                     109 STATE ST 4TH FLOOR
                                     PAVILION BLDG
VERMONT STATE TREASURER'S OFFICE     MONTPELIER VT 05609-6200                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $10.00           $10.00
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VIERA, CASSANDRA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $42.80           $42.80
                                     71 STEVENSON STREET STE. 2200
                                     415-278-7000
VILLAFANE ARRIAGA, LLIENI            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $114.06          $114.06
                                     8390 E. CRESCENT PKWY
                                     SUITE 300
VILLAGE AT DRY CREEK                 GREENWOOD VILLAGE                                                       TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,073.96        $1,073.96
                                     2155 HOLMGREN WAY
VILLAGE OF ASHWAUBENON               ASHWAUBENON WI 54304-4605                                               TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $100.00          $100.00
                                     P.O. BOX 152,
                                     8425 MAIN ST.
VILLAGE OF BIRCH RUN, MI             BIRCH RUN MI 48415                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $259.13          $259.13
                                     10455 S. RIDGELAND
VILLAGE OF CHICAGO RIDGE             CHICAGO RIDGE IL 60415                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                                $42.36           $42.36
                                     23680 W CUBA ROAD
VILLAGE OF DEER PARK, IL             DEER PARK IL 60010-2490                                                 TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $360.00          $360.00



                                                                                                  37 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 206 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    PO BOX 2186
                                    DEPT 9070,
VILLAGE OF GREENDALE                MILWAUKEE WI 53129                                                      TAXES                                    11 U.S.C. § 507(a)(8)                                                                             $1,710.10        $1,710.10
                                    PO BOX 87
VILLAGE OF LAKE DELTON              LAKE DELTON WI 53940                                                    TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $365.44          $365.44
                                    101 SCHAUMBURG CT
VILLAGE OF SCHAUMBURG               SCHAUMBURG IL 60193                                                     TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $185.85          $185.85
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
VILLARREAL, JOHANNA                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
VILLASENOR, ANA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $114.49          $114.49
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
VIVES, NATALIE                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $20.34           $20.34
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
VUE, MAI                            SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $81.86           $81.86
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WALKER, AIMEE                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $65.45           $65.45
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WALKER, ROBBIN                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $47.70           $47.70
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WALLIN, ANGELIQUE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $48.57           $48.57
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WALLS, MORGAN                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $122.22          $122.22
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WATERS, JANEESE                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $346.68          $346.68
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WATSON, KAMISHA                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $88.81           $88.81
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WEBER, MEACY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $67.41           $67.41
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WEHE, COLLEEN                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $16.05           $16.05
                                    133 AVIATION BLVD, SUITE 110
WEIGHTS AND MEASURES DIVISION       SANTA ROSA CA 95403-1077                                                TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $663.00          $663.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WERNER, LINDA                       SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $94.16           $94.16

                                                                                                 38 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 207 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                      Total Claim   Priority Amount
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WEST, ALEXA                         SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $24.61           $24.61
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WESTBERRY, SHANNON                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $174.15          $174.15
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WHEAT, CINDY                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $32.16           $32.16
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WHEATLEY, SAMANTHA                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $39.06           $39.06
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WILLHITE, CARRIE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $609.90          $609.90
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WILLIAMS, DEIDRA                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $11.22           $11.22
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WILLNITE, CARRIE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $853.86          $853.86
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WILSON, CRYSTAL                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $153.20          $153.20
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WILSON, DEBORAH                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $40.64           $40.64
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WILSON, HEATHER                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $321.88          $321.88
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WINNINGHAM, BAYLEA                  SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $21.41           $21.41
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WIRTJES, MICHELLE                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $74.13           $74.13
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WISCHMEIER, LYNETTE                 SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $421.72          $421.72
                                    2135 RIMROCK RD
WISCONSIN DEPARTMENT OF REVENUE     MADISON WI 53713                                                        TAXES                                    11 U.S.C. § 507(a)(8)                                                                               $501.09          $501.09
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
WOLF, CARRIE                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                               $427.43          $427.43
                                    PO BOX 7829
WOODLANDS METRO CENTER MUD          THE WOODLANDS TX 77387-7829                                             TAXES                                    12 U.S.C. § 507(a)(8)                                                                               $354.74          $354.74




                                                                                                 39 of 40
                                                       Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38             Desc Main
                                                                                     Document      Page 208 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 1




                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
                                                                                                                                                      Specify Code Subsection of
                    Creditor Name                   Address                Last 4 Digits of Account Number Date Debt was Incurred, Basis for Claim     Priority Unsecured Claim                                                                       Total Claim   Priority Amount
                                    2020 CAREY AVENUE
                                    SUITE 700
WYOMING SECRETARY OF STATE          CHEYENNE WY 82002-0020                                                  TAXES                                    11 U.S.C. § 507(a)(8)                                                                              $1,152.00        $1,152.00
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
YORK, JOHANNAH                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $225.70          $225.70
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
YOUNG, KARIANN                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $67.41           $67.41
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
YOUNG, KIMBERLY                     SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $21.44           $21.44
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ZAFAR, NADIA                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                  $9.63            $9.63
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ZAVALA, ADRIAN                      SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $97.64           $97.64
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ZEHNER, JILL                        SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $25.04           $25.04
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ZEREFOS, KIMBERLY                   SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                $243.96          $243.96
                                    71 STEVENSON STREET STE. 2200
                                    415-278-7000
ZSCHERNIG, JULIE                    SAN FRANCISCO, CA 94105                                                 VARIOUS DATES, WAGES                     11 U.S.C. § 507(a)(4)                                                                                 $24.61           $24.61
                                                                                                                                                                                                                          TOTAL:                      $841,876.59      $841,876.59




                                                                                                 40 of 40
                                                Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                               Document      Page 209 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                                Creditor Name                           Address                          Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  867500 RELIABLE PARKWAY
0115 ANCHORAGE 5TH AVE MALL                       CHICAGO IL 60686-0075                                1027                  Prepetition Rent & Related Liabilities                                                                           $8,992.28
                                                  867620 RELIABLE PARKWAY
0145 BARTON CREEK SPG (TX) LP                     CHICAGO IL 60686-0076                                1339                  Prepetition Rent & Related Liabilities                                                                           $7,843.73
                                                  862502 RELIABLE PARKWAY
0302 BATTLEFIELD MALL LLC                         CHICAGO IL 60686-0025                                6393                  Prepetition Rent & Related Liabilities                                                                           $5,450.82
                                                  867640 RELIABLE PARKWAY
0344 BROADWAY SQ SPG (TX), LP                     CHICAGO IL 60686-0076                                6412                  Prepetition Rent & Related Liabilities                                                                           $5,441.30
                                                  867670 RELIABLE PARKWAY
0552 CORDOVA MALL SPG, LP                         CHICAGO IL 60686-0076                                1228                  Prepetition Rent & Related Liabilities                                                                           $4,662.69
                                                  PO BOX 644076
0735 SDG DADELAND ASSOC, INC                      PITTSBURGH PA 15264-4076                             1348                  Prepetition Rent & Related Liabilities                                                                          $63,548.77
                                                  1708 MOMENTUM PLACE
1308 SIMON PROPERTY GROUP (TX) LP                 CHICAGO IL 60689-5317                                2783                  Prepetition Rent & Related Liabilities                                                                          $12,029.06
                                                  100 FRONT STREET
                                                  PAUL W. CAREY, ESQ./KATE P. FOLEY, ESQ.
145 GREAT ROAD, LLC                               WORCESTER MA 01608                                   8130                  Prepetition Rent & Related Liabilities                                                                           $1,550.00
                                                  225 W, WASHINGTON ST.
                                                  VICE PRESIDENT/ BANKRUPTCY COUNSEL
1540 SIMON PROP GROUP (TEXAS) LP                  INDIANPOLIS IN 46204                                 6401                  Prepetition Rent & Related Liabilities                                                                           $8,024.39
                                                  2264 MCGILCHRIST ST, SE, STE 210
1ST PREMIER PROPERTIES LLC                        SALEM OR 97302                                                             Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                  2264 MCGILCHRIST STREET, SE
                                                  SUITE 210
1ST PREMIUM PROPERTIES LLC                        SALEM OR 97302                                       6551                  Prepetition Rent & Related Liabilities                                                                           $2,552.83
                                                  1 QUEEN STREET EAST STE. 300 BOX 88
                                                  STORE #659
20 VIC MANAGEMENT                                 TORONTO ON M5C 2W5                                                         Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                  867731 RELIABLE PARKWAY
2307 SIMON PROPERTY GROUP LP                      CHICAGO IL 60686-0077                                6415                  Prepetition Rent & Related Liabilities                                                                           $4,843.53
                                                  867895 RELIABLE PKWY
2324 LAKELINE DEVELOPERS                          CHICAGO IL 60686-0078                                1171                  Prepetition Rent & Related Liabilities                                                                           $4,493.94
                                                  867925 RELIABLE PARKWAY
2546 SIMON PROP GROUP (TX) LP                     CHICAGO IL 60686-0079                                6408                  Prepetition Rent & Related Liabilities                                                                          $23,688.91
                                                  867925 RELIABLE PARKWAY
2546 SIMON PROPERTY GROUP (TX) LP                 CHICAGO IL 60686-0079                                9746                  Prepetition Rent & Related Liabilities                                                                           $4,080.93
                                                  1326 PAYSPHERE CIRCLE
3107 PENN ROSS JOINT VENTURE                      CHICAGO IL 60674                                     1107                  Prepetition Rent & Related Liabilities                                                                          $19,890.00
                                                  7007 FRIARS RD
4645 FASHION VALLEY MALL, LLC                     SAN DIEGO CA 92108                                   1420                  Prepetition Rent & Related Liabilities                                                                          $24,241.14
                                                  9136 PAYSPHERE CIRCLE
4666 SHOPPING CENTER ASSOC                        CHICAGO IL 60674                                     1011                  Prepetition Rent & Related Liabilities                                                                           $8,588.69
                                                  3330 PAYSPHERE CIRCLE
4670 ORLAND SQUARE, LP                            CHICAGO IL 60674                                     1323                  Prepetition Rent & Related Liabilities                                                                          $18,890.88
                                                  P.O. BOX 643095
4676 WESTCHESTER MALL, LLC                        PITTSBURGH PA 15264-3095                             1270                  Prepetition Rent & Related Liabilities                                                                           $7,209.05




                                                                                            1 of 50
                                                 Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                              Document      Page 210 of 345


                                                                                In re Gymboree Retail Stores, LLC
                                                                                        Case No. 19-30249
                                                                                       Schedule E/F: Part 2




                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                     Disputed
                                                                                                           Last 4 Digits of
                                 Creditor Name                        Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   180 EL CAMINO REAL
                                                   STANFORD SHOPPING MALL
4692 SPG CENTER LLC                                PALO ALTO CA 94304                                   1463                  Prepetition Rent & Related Liabilities                                                                          $12,500.00
                                                   14200 COLLECTIONS CENTER DRIVE
4823 CRYSTAL MALL, LLC                             CHICAGO IL 60693                                     1243                  Prepetition Rent & Related Liabilities                                                                           $2,585.38
                                                   P.O. BOX 281484
4825 SPG LP FOR HAYWOOD MALL                       ATLANTA GA 30384-1484                                1294                  Prepetition Rent & Related Liabilities                                                                          $14,673.61
                                                   14183 COLLECTIONS CENTER DRIVE
4915-APPLE BLOSSOM MALL                            CHICAGO IL 60693                                     1071                  Prepetition Rent & Related Liabilities                                                                           $3,633.52
                                                   14199 COLLECTIONS CENTER DRIVE
4924 MALL AT SOLOMON POND LLC                      CHICAGO IL 60693                                     1154                  Prepetition Rent & Related Liabilities                                                                           $6,956.11
                                                   14169 COLLECTIONS CENTER DRIVE
4925 MAYFLOWER SQUARE ONE, LLC                     CHICAGO IL 60693                                     9822                  Prepetition Rent & Related Liabilities                                                                           $4,396.94
                                                   PO BOX 669
                                                   A WASTE PRO COMPANY
601 - GAUTIER DELTA SANITATION                     OCEAN SPRINGS MS 39566                               8308                  Prepetition Rent & Related Liabilities                                                                             $231.55
                                                   13205 COLLECTIONS CENTER DRIVE
7604 PHEASANT LANE REALTY TRUST                    CHICAGO IL 60693                                     1303                  Prepetition Rent & Related Liabilities                                                                          $10,523.90
                                                   7693 COLLECTIONS CENTER DRIVE
7607 WOODLAND HILLS MALL, LLC                      CHICAGO IL 60693                                     1384                  Prepetition Rent & Related Liabilities                                                                          $12,469.87
                                                   P.O. BOX 829413
7704 - KING OF PRUSSIA ASSOCIATES                  PHILADELPHIA PA 19182-9413                           1428                  Prepetition Rent & Related Liabilities                                                                          $12,281.37
                                                   P.O. BOX 829424
7707 - LINCOLN PLAZA ASSOCIATES                    PHILADELPHIA PA 19182-9424                           1267                  Prepetition Rent & Related Liabilities                                                                           $2,601.32
                                                   6130 PAYSPHERE CIRCLE
8262 COLUMBIA MALL PARTNERSHIP                     CHICAGO IL 60674                                     1059                  Prepetition Rent & Related Liabilities                                                                          $10,770.19
                                                   P.O. BOX 406360
8544 - FLORIDA MALL ASSOC LTD                      ATLANTA GA 30384-6360                                1179                  Prepetition Rent & Related Liabilities                                                                          $22,349.30
                                                   1368 MOMENTUM PLACE
9250 NORTHGATE MALL PARTNERSHIP                    CHICAGO IL 60689-5311                                1148                  Prepetition Rent & Related Liabilities                                                                           $5,307.91
                                                   969 MARKET STREET
969 LLC                                            SAN FRANCISCO CA 94103                               6268                  Other-Outside Services                                                                                              $90.00
                                                   P.O. BOX 643171
9780 MALL AT MIAMI INTL                            PITTSBURGH PA 15264-3171                             1205                  Prepetition Rent & Related Liabilities                                                                          $28,775.09
                                                   225 W WASHINGTON ST.
                                                   VP/BANKRUPTCY COUNSEL
9862 CORAL CS LTD ASSOC                            INDIANPOLIS IN 46204                                 1206                  Prepetition Rent & Related Liabilities                                                                           $9,376.27
                                                   225 W. WASHINGTON ST.
                                                   VICE PRESIDENT/ BANKRUPTCY COUNSEL
9896 TREASURE COAST JCP ASSOC LTD                  INDIANPOLIS IN 46204                                 1023                  Prepetition Rent & Related Liabilities                                                                           $7,741.80
                                                   11455 EL CAMINO REAL, STE 200
                                                   ATTN: PROPERTY MANAGEMENT
AAT DEL MONTE, LLC                                 SAN DIEGO CA 92130                                   4811                  Prepetition Rent & Related Liabilities                                                                           $7,004.34
                                                   8123 CHRISTENSEN LANE
ABE'S TRASH SERVICE, INC.                          OMAHA NE 68122-5069                                  1719                  Prepetition Rent & Related Liabilities                                                                              $76.24
                                                   324 HORTON PLAZA
                                                   GYM STORE #12
ABM INDUSTRY GROUP, LLC                            SAN DIEGO CA 92101                                   9858                  Other-Misc.                                                                                                        $440.00

                                                                                            2 of 50
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                            Document      Page 211 of 345


                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                                   Schedule E/F: Part 2




                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                 Disputed
                                                                                                       Last 4 Digits of
                              Creditor Name                            Address                        Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                7065 SOLUTION CENTER
ABQ UPTOWN, LLC                                 CHICAGO IL 60677-7000                               4729                  Prepetition Rent & Related Liabilities                                                                           $6,968.91
                                                PO BOX 489
AC PROFESSIONAL HANDYMEN, LLC                   SADDLE BROOK NJ 07663-0489                          9754                  Other-R&M                                                                                                        $4,358.58
                                                450 PARK AVENUE, 3RD FLOOR
ADCO WEST BRANCH LLC                            NEW YORK NY 10022                                   5577                  Prepetition Rent & Related Liabilities                                                                           $1,020.58
                                                TWO SEAPORT LANE, 16TH FLOOR
AEW CAPITAL MANAGEMENT L.P.                     BOSTON MA 02210                                                           Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                1717 COLBURN STREET
AIR CENTRAL INC.                                HONOLULU HI 96819                                   5231                  Other-R&M                                                                                                        $1,410.73
                                                1585 KAPIOLANI BLVD, STE 800
                                                ATTN: GENERAL MANAGER
ALA MOANA CENTER                                HONOLULU HI 96814                                   1484                  Prepetition Rent & Related Liabilities                                                                          $41,550.21
                                                P.O. BOX 822928
                                                ALB-GYMBOR
ALBERTVILLE PREMIUM OUTLETS                     PHILADELPHIA PA 19182-2928                          5342                  Prepetition Rent & Related Liabilities                                                                           $9,981.67
                                                PO BOX 86
                                                SDS-12-3019
                                                ALDERWOOD MALL
ALDERWOOD MALL LLC                              MINNEAPOLIS MN 55486                                1170                  Prepetition Rent & Related Liabilities                                                                           $5,880.38
                                                PO BOX 93717
ALL STATES MALL SERVICES                        LAS VEGAS NV 89193                                  7537                  Prepetition Rent & Related Liabilities                                                                             $316.42
                                                PO BOX 94258
ALL STATES SERVICES                             LAS VEGAS NV 89193                                  7870                  Prepetition Rent & Related Liabilities                                                                             $637.52
                                                225 WEST WASHINGTON STREET
ALLEN PREMIUM OUTLETS, LP                       INDIANAPOLIS IN 46204-3438                          6310                  Prepetition Rent & Related Liabilities                                                                          $23,287.04
                                                P.O. BOX 77002
ALLIANT ENERGY                                  MADISON WI 53707-1002                               1830                  Prepetition Rent & Related Liabilities                                                                             $386.71
                                                4737 CONCORD PIKE
ALLIED PROPERTIES INC.                          WILMINGTON DE 19803                                                       Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                631 MONTROSE AVENUE
ALLIED TILE MFG CORP                            SOUTH PLAINFIELD NJ 07080                           6014                  Other-R&M                                                                                                          $143.02
                                                900 CHESTNUT AVENUE
ALTOONA WATER AUTHORITY                         ALTOONA PA 16601-4617                               1842                  Prepetition Rent & Related Liabilities                                                                              $52.83
                                                CPBP-VII ASSOCIATES, L.P.
                                                333 LUDLOW STREET, 8TH FLOOR
AMCAP INC.                                      STAMFORD UT 06902                                                         Prepetition Rent & Related Liabilities                                                                          $22,166.84
                                                PO BOX 88068
AMEREN MISSOURI                                 CHICAGO IL 60680-1068                               1853                  Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                11455 EL CAMINO RAOD, SUITE 200
                                                STORE #6395
AMERICAN ASSESTS                                SAN DIEGO CA 92130                                                        Prepetition Rent & Related Liabilities                                                                          $14,963.26
                                                PO BOX 2021
                                                ATTN: BANKRUPTCY
AMERICAN ELECTRIC POWER                         ROANOKE VA 24022                                    1861                  Prepetition Rent & Related Liabilities                                                                             $129.65
                                                4431 NORTH DIXIE HWY.
AMERICAN WATER & ENERGY SAVERS                  BOCA RATON FL 33431                                 2660                  Prepetition Rent & Related Liabilities                                                                              $29.42


                                                                                        3 of 50
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                            Document      Page 212 of 345


                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                                   Schedule E/F: Part 2




                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                 Disputed
                                                                                                       Last 4 Digits of
                              Creditor Name                          Address                          Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                50 PUBLIC SQUARE, TERMINAL TOWER, SUITE 1360
ANTELOPE VALLEY MALL, LLC                       CLEVELAND OH 44113                                  4594                  Prepetition Rent & Related Liabilities                                                                           $5,804.17
                                                P.O. BOX 86
                                                SDS 12-1660
APACHE MALL, LLC                                MINNEAPOLIS MN 55486-1660                           1958                  Prepetition Rent & Related Liabilities                                                                           $4,334.09
                                                PO BOX 84077
APEX BILLING SOLUTIONS, LLC                     COLUMBUS GA 31908-4077                              4950                  Prepetition Rent & Related Liabilities                                                                              $17.78
                                                PO BOX 24414
APPALACHIAN POWER                               CANTON OH 44701-4414                                5061                  Prepetition Rent & Related Liabilities                                                                           $1,121.83
                                                PO BOX 1229
AQUA PENNSYLVANIA, INC.                         NEWARK NJ 07101-1229                                0038                  Prepetition Rent & Related Liabilities                                                                              $75.95
                                                2029 CENTURY PARK EAST, SUITE 800
                                                BALLARD SPAHR LLP
ARC SWWMGPA001, LLC                             LOS ANGELES CA 90067-2909                           3388                  Prepetition Rent & Related Liabilities                                                                           $6,935.50
                                                1950 CRAIG ROAD
                                                SUITE 300
ARCVISION INC                                   ST. LOUIS MO 63146-4106                             3150                  Prepetition Rent & Related Liabilities                                                                           $4,294.10
                                                PO BOX 849473
                                                MACERICH MANAGEMENT CO.
ARDEN FAIR ASSOCIATES                           LOS ANGELES CA 90084-9473                           4275                  Prepetition Rent & Related Liabilities                                                                             $182.91
                                                225 W. WASHINGTON ST.
                                                VICE PRESIDENT/ BANKRUPTCY COUNSEL
ARIZONA MILLS MALL, LLC                         INDIANPOLIS IN 46204                                7277                  Prepetition Rent & Related Liabilities                                                                           $8,634.45
                                                P.O. BOX 402298
ARIZONA MILLS, LLC                              ATLANTA GA 30384-2298                               5703                  Prepetition Rent & Related Liabilities                                                                           $8,764.27
                                                PO BOX 406130
ARUNDEL MILLS LIMITED PARTNERSHIP               ATLANTA GA 30384-6130                               3461                  Prepetition Rent & Related Liabilities                                                                          $12,100.88
                                                PO BOX 406130
ARUNDEL MILLS LIMITED PARTNERSHIP               ATLANTA GA 30384-6130                               3820                  Prepetition Rent & Related Liabilities                                                                          $12,497.86
                                                9 WEST 57TH STRERET
ASHLEY PARK PROPERTY OWNER LLC                  NEW YORK NY 10019                                   4813                  Prepetition Rent & Related Liabilities                                                                          $11,475.62
                                                P.O. BOX 79112
                                                UNIVERSAL BILLER
AT & T                                          PHOENIX AZ 85062-9112                               1962                  Prepetition Rent & Related Liabilities      X             X             X                                     $572,203.99
                                                180 EAST BROAD STREET
ATC GLIMCHER, LLC                               COLUMBUS OH 43215                                   5173                  Prepetition Rent & Related Liabilities                                                                           $4,768.05
                                                2030 HAMILTON PLACE BLVD
ATLANTA OUTLET SHOPPES LLC                      CHATTANOOGA TN 37421                                9643                  Prepetition Rent & Related Liabilities                                                                           $7,939.47
                                                PO BOX 660064
ATMOS ENERGY                                    DALLAS TX 75266-0064                                7869                  Prepetition Rent & Related Liabilities                                                                              $49.50
                                                1190 INTERSTATE PARKWAY
                                                ATTN: ASHLEY DOLCE
AUBURN MALL, LLC                                AUGUSTA GA 30909                                    9173                  Prepetition Rent & Related Liabilities                                                                           $3,187.32
                                                3450 WRIGHTSBORO ROAD
                                                ATTN: GENERAL MANAGER
AUGUSTA MALL                                    AUGUSTA GA 30909                                    4933                  Prepetition Rent & Related Liabilities                                                                           $9,532.24




                                                                                        4 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                    Desc Main
                                                                             Document      Page 213 of 345


                                                                                In re Gymboree Retail Stores, LLC
                                                                                        Case No. 19-30249
                                                                                       Schedule E/F: Part 2




                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                     Disputed
                                                                                                           Last 4 Digits of
                               Creditor Name                          Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 P.O. BOX 86
                                                 SDS-12-2765
AUGUSTA MALL, INC.                               MINNEAPOLIS MN 55486-2765                              1290                  Prepetition Rent & Related Liabilities                                                                          $11,337.71
                                                 P.O. BOX 822892
                                                 AURORA FARMS PREMIUM OUTLETS
                                                 GYMBOREE OUTLET #5152
AURORA FARMS PERMIUM OUTLETS                     PHILADELPHIA PA 19182-2892                             1175                  Prepetition Rent & Related Liabilities                                                                          $13,610.61
                                                 2429 W. 12TH ST.
                                                 SUITE 4
AUTHORITY HVAC                                   TEMPE AZ 85281                                         1456                  Other-R&M                                                                                                        $7,415.60
                                                 101 PARK AVENUE
                                                 ATTN: ROBERT L. LEHANE, ESQ.
AVENTURA MALL VENTURE                            NEW YORK, NY 10178                                     1112                  Prepetition Rent & Related Liabilities                                                                           $2,496.10
                                                 867550 RELIABLE PKWY
AVENUES MALL, LLC                                CHICAGO IL 60686-0075                                  8781                  Prepetition Rent & Related Liabilities                                                                           $8,930.21
                                                 225 W. WASHINGTON STREET
AVENUES MALL, LLC                                INDIANAPOLIS IN 46204                                  8780                  Prepetition Rent & Related Liabilities                                                                           $6,132.79
                                                 980 N. MICHIGAN AVE., SUITE 1660
                                                 C/O SINGERMAN REAL ESTATE, LLC, ATTN: CHARLIE
                                                 KELLOGG
AVISON YOUNG                                     CHICAGO IL 60611                                                             Prepetition Rent & Related Liabilities                                                                          $24,917.46
                                                 19600 STATE HWY 59
BALDWIN EMC                                      SUMMERDALE AL 36580                                    3641                  Prepetition Rent & Related Liabilities                                                                             $465.00
                                                 P.O. BOX 86
                                                 SDS-12-1851
BAYBROOK MALL                                    MINNEAPOLIS MN 55486-1851                              1402                  Prepetition Rent & Related Liabilities                                                                          $13,397.96
                                                 ATTN: GENERAL COUNSEL
BAYER PROPERTIES INC.                            BIRMINGHAM AL 35205                                                          Prepetition Rent & Related Liabilities                                                                          $12,933.46
                                                 9TH FLOOR, LIFUNG TOWER
                                                 888 CHEUNG SHA WAN ROAD
BCBG/GLOBALBRANDS GROUP                          KOWLOON HONG KONG                                                            Litigation                                  X             X             X                                        Unknown
                                                 16916 COLLECTIONS CENTER DRIVE
BELLEVUE SQUARE MANAGERS INC.                    CHICAGO IL 60693                                       1450                  Prepetition Rent & Related Liabilities                                                                             $560.76
                                                 16914 COLLECTIONS CENTER DRIVE
BELLEVUE SQUARE MANAGERS INC                     CHICAGO IL 60693                                       1449                  Prepetition Rent & Related Liabilities                                                                           $8,522.92
                                                 PO BOX 772821
                                                 BURLINGTON MALL
BELLWETHER PROPERTIES OF MASSACHUSETTS, LP       CHICAGO IL 60677-2821                                  6931                  Prepetition Rent & Related Liabilities                                                                          $19,817.46
                                                 2721 W 10TH AVE
BENTON PUD PUBLIC POWER                          KENNEWICK WA 99336-0270                                2066                  Prepetition Rent & Related Liabilities                                                                             $407.83
                                                 PO BOX 9241
BERKSHIRE GAS                                    CHELSEA MA 02150-9241                                  8146                  Prepetition Rent & Related Liabilities                                                                             $130.75
                                                 1665 STATE HILL RD.
BERKSHIRE MALL, LLC                              WYOMISSING PA 19610                                    1006                  Prepetition Rent & Related Liabilities                                                                           $5,211.31
                                                 35 INGOLD ROAD
BEVERLY COAT HANGER CO., INC                     BURLINGAME CA 94010                                    7093                  Other-FFE                                                                                                        $2,001.16
                                                 150 N MARKET ST.
BF OWNER LLC                                     WICHITA KS 67202                                                             Prepetition Rent & Related Liabilities                                                                          $17,440.66

                                                                                            5 of 50
                                                    Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                                   Document      Page 214 of 345


                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                                             Schedule E/F: Part 2




                                                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                                                            Unliquidated
                                                                                                                                                                               Contingent




                                                                                                                                                                                                           Disputed
                                                                                                                 Last 4 Digits of
                                 Creditor Name                             Address                              Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                      150 N. MARKET
BF WICHITA, L.L.C.                                    WICHITA KS 67202                                        3335                  Prepetition Rent & Related Liabilities                                                                           $4,345.31
                                                      75 REMITTANCE DR
                                                      DEPT 3147
BFO FACTORY SHOPPES, LLC                              CHICAGO IL 60675-3147                                   4050                  Prepetition Rent & Related Liabilities                                                                           $8,152.98
                                                      PO BOX 776330
BIRCH RUN OUTLETS II,LLC                              CHICAGO IL 60677-6330                                   6292                  Prepetition Rent & Related Liabilities                                                                          $10,846.13
                                                      P.O. BOX 2513
BLISS PROPERTIES INC.                                 PROVIDENCE RI 2906                                                            Prepetition Rent & Related Liabilities                                                                          $23,518.19
                                                      308 MALTBIE STREET, SUITE 200
                                                      ATTN: KEVIN M. NEWMAN
BLOOMFIELD HOLDINGS, LLC                              SYRACUSE NY 13204-1439                                  0739                  Prepetition Rent & Related Liabilities                                                                           $4,893.28
                                                      PO BOX 809264
BLUEGRASS OUTLET SHOPPES CMBS, LC                     CHICAGO IL 60680-9264                                   3563                  Prepetition Rent & Related Liabilities                                                                           $7,712.62
                                                      210 E. FREDERICK ST
BOARD OF PUBLIC WORKS                                 GAFFNEY SC 29340                                        4845                  Prepetition Rent & Related Liabilities                                                                             $482.54
                                                      LEGAL DEPARTMENT
BOHANNAON DEVELOPMENT                                 SAN MATEO CA 94403                                                            Prepetition Rent & Related Liabilities                                                                          $37,044.69
                                                      PO BOX 86
                                                      BOISE TOWNE SQURE
                                                      SDS-12-3074
BOISE MALL, LLC                                       MINNEAPOLIS MN 55486-3074                               3332                  Prepetition Rent & Related Liabilities                                                                           $7,261.03
                                                      PO BOX 772833
                                                      SOUTH SHORE PLAZA
BRAINTREE PROPERTY ASSOCIATES LIMITED PARTNERSHIP     CHICAGO IL 60677-2823                                   6927                  Prepetition Rent & Related Liabilities                                                                          $13,197.11
                                                      PO BOX 772833
                                                      SOUTH SHORE PLAZA
BRAINTREE PROPERTY ASSOCIATES LIMITED PARTNERSHIP     CHICAGO IL 60677-2833                                   6926                  Prepetition Rent & Related Liabilities                                                                          $16,528.68
                                                      PO BOX 859180
BRAINTREE ELECTRIC LIGHT DEPT.                        BRAINTREE MA 02185-9180                                 2162                  Prepetition Rent & Related Liabilities                                                                           $1,168.66
                                                      1301 LANCASTER AVENUE
                                                      STORE #6363
BRANDOLINI CO                                         BERWYN PA 19312                                                               Prepetition Rent & Related Liabilities                                                                           $4,707.83
                                                      PO BOX 93717
BRASK                                                 LAS VEGAS NV 89193                                      2167                  Prepetition Rent & Related Liabilities                                                                             $820.93
                                                      3300 GREAT AMERICAN TOWER
                                                      RONALD E. GOLD, ESQ.
BRE/PEARLRIDGE LLC                                    CINCINNATI OH 45202                                     3311                  Prepetition Rent & Related Liabilities                                                                           $7,782.76
                                                      PO BOX 772827
BREA MALL                                             CHICAGO IL 60677-2827                                   1470                  Prepetition Rent & Related Liabilities                                                                          $27,602.80
                                                      PO BOX 772827
BREA MALL                                             CHICAGO IL 60677-2827                                   2504                  Prepetition Rent & Related Liabilities                                                                          $13,044.18
                                                      P.O. BOX 86
                                                      BRIDGEWATER COMMONS
                                                      SDS-12-2893
BRIDGEWATER COMMOMS MALL II, LLC                      MINNEAPOLIS MN 55486-2893                               1476                  Prepetition Rent & Related Liabilities                                                                          $17,993.17
                                                      PO BOX 2058
BRIGHTRIDGE                                           JOHNSON CITY TN 37604                                   3881                  Prepetition Rent & Related Liabilities                                                                             $630.69

                                                                                                  6 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                             Document      Page 215 of 345


                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                               Creditor Name                           Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 2209 PLAZA DRIVE, SUITE 100
BROADSTONE LAND LLC                              ROCKLIN CA 95765                                                          Prepetition Rent & Related Liabilities                                                                           $5,866.24
                                                 2209 PLAZA DR STE 100
BROADSTONE LAND, LLC                             ROCKLIN CA 95765                                    7099                  Prepetition Rent & Related Liabilities                                                                           $3,789.07
                                                 BROOKFIELD PLACE
                                                 250 VESEY STREET, 15TH FLOOR
BROOKFIELD PROPERTY PARTNERS                     NEW YORK NY 10281                                   1102                  Prepetition Rent & Related Liabilities                                                                           $8,754.83
                                                 350 N. ORLEANS ST., SUITE 300
                                                 ATTN: LAW/LEASE ADMIN
BROOKFIELD PROPERTY PARTNERS                     CHICAGO IL 60654-1607                                                     Prepetition Rent & Related Liabilities                                                                        $977,842.50
                                                 8000 WEST BROWARD BLVD
BROWARD MALL                                     PLANTATIONS FL 33388                                7909                  Prepetition Rent & Related Liabilities                                                                           $8,208.54
                                                 301 EAST FOURTH STREET
                                                 RONALD E. GOLD, ESQ.
BRUNSWICK SQUARE MALL, LLC                       CINCINNATI OH 45202                                 5641                  Prepetition Rent & Related Liabilities                                                                          $12,154.53
                                                 30 IVAN ALLEN JR. BLVD SUITE 900
                                                 REFERENCE: FORT MYERS
BTCI LIMITED PARTNERSHIP                         ATLANTA GA 30308                                    5925                  Prepetition Rent & Related Liabilities                                                                           $4,782.27
                                                 PO BOX 732808
BURR DEED, LLC                                   DALLAS TX 75373-2808                                5737                  Prepetition Rent & Related Liabilities                                                                           $6,366.83
                                                 1600 EAST FRANKLIN AVENUE
BV CENTERCAL, LLC                                EL SEGUNDO CA 90245                                 4487                  Prepetition Rent & Related Liabilities                                                                          $10,336.60
                                                 5TH FL, 20 QUEEN ST WEST ATTN EXEC VP OP
CADILLAC FAIRVIEW                                TORONTO ON M5H 3R4                                                        Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                 5577 YOUNGSTOWN-WARREN ROAD
                                                 LEGAL DEPARTMENT
CAFARO                                           NILES OH 44446                                                            Prepetition Rent & Related Liabilities                                                                          $87,752.02
                                                 PO BOX 932400
CAFARO MANAGEMENT COMPANY                        CLEVELAND OH 44193                                  3819                  Prepetition Rent & Related Liabilities                                                                             $179.23
                                                 PO BOX 932400
CAFARO MANAGEMENT COMPANY                        CLEVELAND OH 44193                                  1241                  Prepetition Rent & Related Liabilities                                                                           $3,955.22
                                                 PO BOX 772850
CALHOUN OUTLETS LLC                              CHICAGO IL 60677-2850                               7092                  Prepetition Rent & Related Liabilities                                                                           $3,487.78
                                                 P.O. BOX 822896
                                                 TENANT ID: CAM-GYMBOREE
CAMARILLO PERMIUM OUTLETS                        PHILADELPHIA PA 19182-2896                          6213                  Prepetition Rent & Related Liabilities                                                                          $22,830.61
                                                 225 WEST WASHINGTON STREET
CARLSBAD PREMIUM OUTLETS, LLC                    INDIANAPOLIS IN 46204-3438                          6308                  Prepetition Rent & Related Liabilities                                                                          $17,275.78
                                                 PO BOX 824768
CARLYLE/CYPRESS TUSCALOOSA I, LLC                PHILADELPHIA PA 19182-4768                          8752                  Prepetition Rent & Related Liabilities                                                                           $6,189.38
                                                 11025 CAROLINA PLACE PARKWAY
                                                 ATTN: GENERAL MANAGER
CAROLINA PLACE                                   PINEVILLE NC 28134                                  2017                  Prepetition Rent & Related Liabilities                                                                          $11,963.24
                                                 PO BOX 86
                                                 CAROLINA PLACE
                                                 SDS-12-3058
CAROLINA PLACE LLC                               MINNEAPOLIS MN 55486-3058                           1260                  Prepetition Rent & Related Liabilities                                                                           $4,128.14


                                                                                         7 of 50
                                                Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                   Desc Main
                                                                             Document      Page 216 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                                Creditor Name                        Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  PO BOX 822880
CAROLINA PREMIUM OUTLETS, LLC                     PHILADELPHIA PA 19182-2880                           8295                  Prepetition Rent & Related Liabilities                                                                          $11,196.71
                                                  GALLAGHER BASSETT
                                                  1255 BATTERY ST
CARRANZA, MARIA                                   SAN FRANCISCO CA 94111                                                     Litigation                                  X             X             X                                        Unknown
                                                  P.O. BOX 1900
CASEYVILLE TOWNSHIP SEWER                         FAIRVIEW IL 62208                                    2317                  Prepetition Rent & Related Liabilities                                                                              $42.00
                                                  225 W. WASHINGTON ST.
                                                  VICE PRESIDENT/ BANKRUPTCY COUNSEL
CASTLETON SQUARE, LLC                             INDIANPOLIS IN 46204                                 3386                  Prepetition Rent & Related Liabilities                                                                          $16,526.82
                                                  PO BOX 7001
CAUSEWAY LLC                                      METAIRIE LA 70010                                    0177                  Prepetition Rent & Related Liabilities                                                                             $123.89
                                                  875 THIRD AVENUE
                                                  ATTN: FRED B. RINGEL, ESQUIRE
                                                  9TH FLOOR
CAUSEWAY LLC                                      NEW YORK NY 10022-0123                               1304                  Prepetition Rent & Related Liabilities                                                                          $10,035.88
                                                  6700 DOUGLAS BOULEVARD
CBL & ASSOC.                                      DOUGLASVILLE GA 30135                                                      Prepetition Rent & Related Liabilities                                                                        $208,954.28
                                                  711 HIGH STREET
                                                  CRE EQUITIES TEAM MRI 623510
CBRE                                              DES MOINES IA 50392-2010                                                   Prepetition Rent & Related Liabilities                                                                           $4,166.66
                                                  PO BOX 31449
CDE LIGHT BAND                                    CLARKSVILLE TN 37040-0025                            3242                  Prepetition Rent & Related Liabilities                                                                             $381.22
                                                  CHIEF OPERATING OFFICER
Centennial Real Estate Management LLC             DALLAS TX 75231                                                            Prepetition Rent & Related Liabilities                                                                          $29,378.02
                                                  1600 EAST FRANKLIN AVENUE
CENTERCAL PROPERTIES                              EL SEGUNDO CA 90245                                                        Prepetition Rent & Related Liabilities                                                                          $49,637.90
                                                  4400 A NORTH FREEWAY, SUITE 900
                                                  STORE #83
CENTERCORP                                        HOUSTON TX 77022                                                           Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                  PO BOX 4981
CENTERPOINT ENERGY                                HOUSTON TX 77210-4981                                3166                  Prepetition Rent & Related Liabilities                                                                             $158.41
                                                  P.O. BOX 530812
                                                  SEDC
CENTRAL GEORGIA EMC                               JACKSON GA 30353-0812                                7818                  Prepetition Rent & Related Liabilities                                                                             $771.00
                                                  PO BOX 11752
CENTRAL MAINE POWER CO                            NEWARK NJ 07101-4752                                 2343                  Prepetition Rent & Related Liabilities                                                                           $1,812.13
                                                  1145 BROADWAY SUITE 1300
                                                  STORE #6402
CENTRALIA OUTLETS LLC                             TACOMA WA 98402                                                            Prepetition Rent & Related Liabilities                                                                           $9,387.71
                                                  PO BOX 714147
CENTRALIA OUTLETS, LLC                            CINCINNATI OH 45271-4147                             9646                  Prepetition Rent & Related Liabilities                                                                           $4,677.48
                                                  867645 RELIABLE PARKWAY
CHARLES MALL COMPANY LIMITED PARTNERSHIP          CHICAGO IL 60686-0076                                3959                  Prepetition Rent & Related Liabilities                                                                           $8,279.85
                                                  PO BOX 826509
CHARLOTTE OUTLETS, LLC                            PHILADELPHIA PA 19182                                2584                  Prepetition Rent & Related Liabilities                                                                          $11,135.46
                                                  3339 PAYSPHERE CIR
CHARLOTTESVILLE FASHION SQUARE , LLC              CHICAGO IL 60674                                     2068                  Prepetition Rent & Related Liabilities                                                                           $6,805.04

                                                                                           8 of 50
                                                 Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                    Desc Main
                                                                             Document      Page 217 of 345


                                                                                In re Gymboree Retail Stores, LLC
                                                                                        Case No. 19-30249
                                                                                       Schedule E/F: Part 2




                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                     Disputed
                                                                                                           Last 4 Digits of
                                 Creditor Name                        Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   PO BOX 827653
CHELSEA POCONO FINANCE, L.L.C.                     PHILADELPHIA PA 19182-7653                           5705                  Prepetition Rent & Related Liabilities                                                                          $10,213.20
                                                   PO BOX 955607
                                                   CBL #0467
CHERRYVALE MALL, LLC                               ST. LOUIS MO 63195-5607                              5010                  Prepetition Rent & Related Liabilities                                                                           $2,697.00
                                                   PO BOX 827894
                                                   TENANT ID = CHI-GYMBOREE
CHICAGO PREMIUM OUTLETS                            PHILADELPHIA PA 19182                                6322                  Prepetition Rent & Related Liabilities                                                                          $14,470.82
                                                   PO BOX 845443
CHINO DUNHILL INVESTORS LLC                        LOS ANGELES CA 90084-5443                            5793                  Prepetition Rent & Related Liabilities                                                                           $7,040.66
                                                   PO BOX 845443
CHINO DUNHILL INVESTORS LLC                        LOS ANGELES CA 90084-5443                            5334                  Prepetition Rent & Related Liabilities                                                                          $13,052.04
                                                   PO BOX 86
                                                   SDS-12-3026
CHRISTIANA MALL, LLC                               MINNEAPOLIS MN 55486-3026                            1427                  Prepetition Rent & Related Liabilities                                                                          $20,051.60
                                                   221 E 4TH ST
                                                   DEPT. 1811
CINCINNATI BELL                                    CINCINNATI OH 45274-8003                             2411                  Prepetition Rent & Related Liabilities                                                                              $33.52
                                                   PO BOX 824014
CINCINNATI PREMIUM OUTLETS, LLC                    PHILADELPHIA PA 19182-4014                           6661                  Prepetition Rent & Related Liabilities                                                                           $9,692.89
                                                   150 GREAT NECK ROAD
                                                   SUITE 304
CITADEL MALL REALTY LLC                            GREAT NECK NY 11021                                  6236                  Prepetition Rent & Related Liabilities                                                                           $5,048.12
                                                   PO BOX 87618
                                                   DEPARTMENT #8050
CITY OF GENEVA                                     CHICAGO IL 60680-0618                                1524                  Prepetition Rent & Related Liabilities                                                                             $295.22
                                                   1200 FORT VANCOUVER WAY
CLARK PUBLIC UTILITIES                             VANCOUVER WA 98663                                   2689                  Prepetition Rent & Related Liabilities                                                                             $152.68
                                                   PO BOX 31329
CLARKSVILLE GAS AND WATER                          CLARKSVILLE TN 37040-0023                            3448                  Prepetition Rent & Related Liabilities                                                                              $27.92
                                                   PO BOX 643726
CLAY TERRACE PARTNERS, LLC                         PITTSBURGH PA 15264-3726                             5722                  Prepetition Rent & Related Liabilities                                                                           $9,194.12
                                                   225 WEST WASHINGTON STREET
CLINTON CROSSING PREMIUM OUTLETS                   INDIANAPOLIS IN 46204-3438                           8605                  Prepetition Rent & Related Liabilities                                                                          $14,041.84
                                                   PO BOX 74232
COASTAL GRAND CMBS, LLC                            CLEVELAND OH 44194-4232                              2681                  Prepetition Rent & Related Liabilities                                                                             $200.00
                                                   PO BOX 369
COBB EMC                                           MARIETTA GA 30061-0369                               2718                  Prepetition Rent & Related Liabilities                                                                             $302.72
                                                   225 W. WASHINGTON STREET
COCONUT POINT TOWN CENTER, LLC                     INDIANAPOLIS IN 46204                                5730                  Prepetition Rent & Related Liabilities                                                                           $7,802.77
                                                   GALLAGHER BASSETT
                                                   1255 BATTERY ST
COLASANTO, DARLENE                                 SAN FRANCISCO CA 94111                                                     Litigation                                  X             X             X                                        Unknown
                                                   PO BOX 403087
COLORADO MILLS MALL LIMITED PARTNERSHIP            ATLANTA GA 30384-3087                                4870                  Prepetition Rent & Related Liabilities                                                                           $6,573.26
                                                   P.O. BOX 403087
COLORADO MILLS MALL, L.P.                          ATLANTA GA 30384-3087                                6002                  Prepetition Rent & Related Liabilities                                                                          $10,818.62


                                                                                            9 of 50
                                                Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                              Document      Page 218 of 345


                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                                        Schedule E/F: Part 2




                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                      Disputed
                                                                                                            Last 4 Digits of
                                Creditor Name                          Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  111 S CASCADE AVE
COLORADO SPRINGS UTILITIES                        COLORADO SPRINGS CO 80903                              2739                  Prepetition Rent & Related Liabilities                                                                             $310.09
                                                  PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS                     SPRINGFIELD MA 01104                                   6009                  Prepetition Rent & Related Liabilities                                                                             $197.07
                                                  PO BOX 117
COLUMBIA GAS OF OHIO                              COLUMBUS OH 43216                                      6460                  Prepetition Rent & Related Liabilities                                                                             $147.06
                                                  PO BOX 117
COLUMBIA GAS OF PENNSYLVANIA                      COLUMBUS OH 43216                                      2741                  Prepetition Rent & Related Liabilities                                                                              $58.80
                                                  6130 PAYSPHERE CIR
COLUMBIA MALL PARTNERSHIP                         CHICAGO IL 60674                                       2330                  Prepetition Rent & Related Liabilities                                                                          $11,122.69
                                                  PO BOX 86
                                                  SDS-12-2738
COLUMBIA MALL, INC.                               MINNEAPOLIS MN 55486-2738                              1375                  Prepetition Rent & Related Liabilities                                                                          $15,598.00
                                                  COMED CUSTOMER CARE CENTER
                                                  P.O. BOX 805379
COM ED                                            CHIAGO IL 60680                                        2753                  Prepetition Rent & Related Liabilities                                                                           $5,195.06
                                                  2784 NEWPORT HIGHWAY
COMMERCIAL DOOR AND HARDWARE, INC                 SEVIERVILLE TN 37876                                   3826                  Other-FFE                                                                                                        $4,788.19
                                                  2465 SAINT JOHNS BLUFF RD S
COMMERCIAL FIRE, LLC                              JACKSONVILLE FL 32246                                  8409                  Other-R&M                                                                                                           $42.22
                                                  PO BOX 100451
CONCORD MILL MALL LIMITED PARTNERSHIP             ATLANTA GA 30384-0451                                  4356                  Prepetition Rent & Related Liabilities                                                                          $14,007.74
                                                  PO BOX 30697
CONSOLIDATED COMMUNICATIONS                       LOS ANGELES CA 90030-0697                              6108                  Prepetition Rent & Related Liabilities                                                                             $108.48
                                                  4 IRVING PLACE
                                                  CON EDISON
CONSOLIDATED EDISON COMPANY OF N.Y. INC           NEW YORK NY 10003                                      6299                  Prepetition Rent & Related Liabilities                                                                             $735.19
                                                  709 NEW SALEM HWY
CONSOLIDATED UTILITY DISTRICT                     MURFREESBORO TN 37129                                  7029                  Prepetition Rent & Related Liabilities                                                                              $65.77
                                                  PO BOX 740309
CONSUMERS ENERGY                                  CINCINNATI OH 45274-0309                               2780                  Prepetition Rent & Related Liabilities                                                                              $13.89
                                                  1500 WASHINGTON RD
CONTINENTAL GALLERIA LP                           MOUNT LEBANON PA 15228                                 1412                  Prepetition Rent & Related Liabilities                                                                          $14,738.35
                                                  200 CRESENT CT, SUITE 560 ATTN ASSET MGR
CONTINENTAL RETAIL PROPERTY SERVICES              DALLAS TX 75201                                                              Prepetition Rent & Related Liabilities                                                                          $26,476.70
                                                  PO BOX 86
                                                  SDS-12-1657
CORAL RIDGE MALL , LLC                            MINNEAPOLIS MN 55486-1657                              6131                  Prepetition Rent & Related Liabilities                                                                           $4,370.74
                                                  PO BOX 86
                                                  SDS-12-1657
CORAL RIDGE MALL, LLC                             MINNEAPOLIS MN 55486-1657                              6132                  Prepetition Rent & Related Liabilities                                                                           $7,311.56
                                                  867520 RELIABLE PARKWAY
CORAL-CS LTD ASSOCIATES                           CHICAGO IL 60686-0075                                  5868                  Prepetition Rent & Related Liabilities                                                                           $9,580.00
                                                  13920 CITY CENTER DRIVE, SUITE 200
                                                  STORE #6361
CORDES & COMPANY                                  CHINO HILLS CA 91709                                                         Prepetition Rent & Related Liabilities                                                                          $14,081.32
                                                  ATTN: LEASE ADMIN
CORE PROPERTY MANAGEMENT LLC                      CUMMING GA 30041                                                             Prepetition Rent & Related Liabilities                                                                          $23,541.97

                                                                                             10 of 50
                                             Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                          Document      Page 219 of 345


                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                                   Schedule E/F: Part 2




                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                 Disputed
                                                                                                       Last 4 Digits of
                             Creditor Name                        Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                               PO BOX 86
                                               SDS-12-2354
CORONADO CENTER LLC                            MINNEAPOLIS MN 55486-2354                            2826                  Prepetition Rent & Related Liabilities                                                                           $9,215.85
                                               P.O. BOX 1048
CORPORATE SERVICES CONSULTANTS LLC             DANDRIDGE TN 37725                                   2546                  Prepetition Rent & Related Liabilities                                                                             $530.00
                                               1149 SAWGRASS CORPORATE PARKWAY
COUNTWISE LLC                                  SUNRISE FL 33323                                     7844                  Other-Outside Services                                                                                          $39,964.00
                                               PO BOX 281618
COURIER PLUS MAIL DELIVERY                     SAN FRANCISCO CA 94128                               2832                  Other-Outside Services                                                                                             $600.00
                                               P.O. BOX 208
COX SANITATION & RECYCLING                     NORTH ENGLISH IA 52316                               0713                  Prepetition Rent & Related Liabilities                                                                              $58.43
                                               PO BOX 978563
                                               PRLHC AVENUE EAST COBB 184711
CP VENTURE FIVE - AEC LLC                      DALLAS TX 75397                                      0615                  Prepetition Rent & Related Liabilities                                                                           $7,155.00
                                               ATTN: ROBERT STARK
                                               1350 W. 3RD ST
CP COMMERCIAL DELAWARE LLC                     CLEVELAND OH 44113                                                         Prepetition Rent & Related Liabilities                                                                           $9,401.87
                                               PO BOX 72585
CP COMMERIAL DELAWARE, LLC                     CLEVELAND OH 44192-0002                              7290                  Prepetition Rent & Related Liabilities                                                                             $107.12
                                               PO BOX 978642
                                               PRLHC AVENUE WEST COBB 184713
CP VENTURE FIVE AWC LLC                        DALLAS TX 75397-8642                                 0614                  Prepetition Rent & Related Liabilities                                                                           $7,075.27
                                               1801 YORK STREET
                                               SILVER & DEBOSKEY, P.C.
CPBP-VII ASSOCIATES, L.P.                      DENVER CO 80206                                      5865                  Prepetition Rent & Related Liabilities                                                                          $11,166.28
                                               777 SUMMER STREET, SUITE 503
CPP STREETS OF CHESTER LLC                     STAMFORD CT 06901                                    3180                  Prepetition Rent & Related Liabilities                                                                           $6,154.47
                                               145 NAVARRO, MAIL DROP 110909
CPS ENERGY                                     SAN ANTONIO TX 78205                                 2675                  Prepetition Rent & Related Liabilities                                                                             $808.01
                                               PO BOX 743901
CPT LOUISVILLE I LLC                           ATLANTA GA 30384-3901                                7922                  Prepetition Rent & Related Liabilities                                                                           $3,989.34
                                               4100 MACARTHUR BLVD
CRAIG REALTY GROUP CITADEL, LLC                NEWPORT BEACH CA 92660                               9855                  Other-Outside Services                                                                                           $1,740.00
                                               4100 MACARTHUR #200
                                               ATTN: LEASE ADMIN/GENERAL COUNSEL
CRAIG REALTY GROUP                             NEWPORT BEACH CA 92660                                                     Prepetition Rent & Related Liabilities                                                                          $59,547.24
                                               PO BOX 5550
CROSS CREEK MALL SPE LP                        CAROL STREAM IL 60197-5550                           6569                  Prepetition Rent & Related Liabilities                                                                             $200.00
                                               308 MALTBIE STREET, SUITE 200
                                               ATTN: KEVIN M. NEWMAN
CROSSGATES MALL GENERAL COMPANY NEWCO, LLC     SYRACUSE NY 13204-1439                               6306                  Prepetition Rent & Related Liabilities                                                                             $121.76
                                               225 W. WASHINGTON STREET
CRYSTAL MALL, LLC                              INDIANAPOLIS IN 46204                                0742                  Prepetition Rent & Related Liabilities                                                                           $5,272.71
                                               200 S. BROAD STREET, 3RD FLOOR
                                               EDWARD THRASHER
CUMBERLAND MALL ASSOCIATES                     PHILADELPHIA PA 19102                                6698                  Prepetition Rent & Related Liabilities                                                                           $1,208.95




                                                                                        11 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                             Document      Page 220 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                               Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 PO BOX 86
                                                 SDS-12-1662
CUMBERLAND MALL, LLC                             MINNEAPOLIS MN 55486-1662                             4278                  Prepetition Rent & Related Liabilities                                                                           $8,933.92
                                                 425 MARKET ST, STE 2300
CUSHMAN & WAKEFIELD                              SAN FRANCISC CA 94105                                                       Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                 PO BOX 63340
CVM HOLDINGS LLC.                                CHARLOTTE NC 28263-3340                               0751                  Prepetition Rent & Related Liabilities                                                                             $479.46
                                                 8343 DOUGLAS AVE, STE 300
                                                 ATTN: DIRECTOR OF ASSET
CYPRESS EQUITIES                                 DALLAS TX 75225                                                             Prepetition Rent & Related Liabilities                                                                          $12,378.76
                                                 33 SERRAMONTE CENTER
DALY CITY SERRAMONTE CENTER, LLC                 DALY CITY CA 94105                                    8611                  Prepetition Rent & Related Liabilities                                                                          $20,821.10
                                                 PO BOX 849548
                                                 DBA: DANBURY FAIR MALL
DANBURY FAIR MALL, LLC                           LOS ANGELES CA 90084-9548                             1425                  Prepetition Rent & Related Liabilities                                                                          $12,180.00
                                                 2700 MIAMISBURG CENTERVILLE RD.
                                                 CRAZY 8 #6178
DAYTON MALL II LLC                               DAYTON OH 45459                                       7308                  Prepetition Rent & Related Liabilities                                                                           $3,801.18
                                                 PO BOX 92365
                                                 CRAZY 8 # 6262
DDR DB STONE OAK LP                              CLEVELAND OH 44193                                    5563                  Prepetition Rent & Related Liabilities                                                                             $263.21
                                                 3300 ENTERPRISE PARKWAY
                                                 RENEE B. WEISS, ESQ.
DDR DB STONE OAK LP                              BEACHWOOD OH 44122                                    7521                  Prepetition Rent & Related Liabilities                                                                             $530.76
                                                 1316 MASTERSON
DEBORAH PODBERESKY                               LAFAYETTE CA 94549                                    9863                  Other-Outside Services                                                                                           $8,400.00
                                                 PO BOX 102657
                                                 AEC CAPITAL YIELD LLC
DEEP GREEN WASTE & RECYCLING, LLC                ATLANTA GA 30368-2657                                 9077                  Prepetition Rent & Related Liabilities                                                                             $244.60
                                                 PO BOX 86
                                                 SDS-12-3048
DEERBROOK MALL, LLC                              MINNEAPOLIS MN 55486-3048                             3327                  Prepetition Rent & Related Liabilities                                                                          $14,317.87
                                                 P.O. BOX 409657
                                                 ACCT #375658000
                                                 FOR BENEFIT OF ARCHON FINANCIAL, LP
DEL AMO FASHION CENTER OPERATING CO. LLC         ATLANTA GA 30384-9657                                 1495                  Prepetition Rent & Related Liabilities                                                                          $24,728.83
                                                 11455 EL CAMINO REAL, SUITE 200
DEL MONTE CTR MERCH ASSOC                        SAN DIEGO CA 92130                                    1213                  Prepetition Rent & Related Liabilities                                                                             $427.73
                                                 P.O. BOX 17000
DELMARVA POWER                                   WILMINGTON DE 19886                                   2711                  Prepetition Rent & Related Liabilities                                                                             $278.09
                                                 225 WEST WASHINGTON STREET
DESERT HILLS PREMIUM OUTLETS                     INDIANAPOLIS IN 46204-3438                            6214                  Prepetition Rent & Related Liabilities                                                                          $21,269.78

                                                 PO BOX 865292
                                                 C/O BERKADIA COMMERCIAL MORTGAGE LLC, AGENT
DESTIN COMMONS, LTD                              ORLANDO FL 32886-5292                                 1923                  Prepetition Rent & Related Liabilities                                                                           $6,176.44




                                                                                           12 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                             Document      Page 221 of 345


                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                               Creditor Name                           Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 3300 ENTERPRISE PKWY
                                                 ATTN: EXECUTIVE VICE PRESIDENT.
DEVELOPERS DIVERSIFIED REALTY CORP               BEACHWOOD OH 44122                                                        Prepetition Rent & Related Liabilities                                                                           $5,767.34
                                                 PO BOX 4300
                                                 MS 78
DEVILS LAKE ROAD LLC                             PORTLAND OR 97208-4300                              3952                  Prepetition Rent & Related Liabilities                                                                           $2,528.02
                                                 980 N. MICHIGAN AVE. SUITE 1660
DEVILS LAKE ROAD LLC                             CHICAGO IL 60611                                                          Prepetition Rent & Related Liabilities                                                                           $5,056.04
                                                 PO BOX 60000
                                                 FILE 30672
DHL ECOMMERCE                                    SAN FRANCISCO CA 94160                              0005                  Trade Payable                                                                                                   $14,540.26
                                                 3464 MOMENTUM PL
DM LUXURY LLC                                    CHICAGO IL 60689-5334                               6046                  Prepetition Rent & Related Liabilities                                                                           $7,921.46
                                                 PO BOX 67000
                                                 DEPARTMENT 189501
DOLPHIN MALL ASSOCIATES LIMITED PARTNERSHIP      DETROIT MI 48267-1895                               3054                  Prepetition Rent & Related Liabilities                                                                          $34,078.02
                                                 120 TREDEGAR STREET
DOMINION ENERGY OHIO                             RICHMOND VA 23219                                   3047                  Prepetition Rent & Related Liabilities                                                                             $345.98
                                                 P.O. BOX 26543
DOMINION ENERGY VIRGINIA                         RICHMOND VA 23290                                   6011                  Prepetition Rent & Related Liabilities                                                                           $1,035.17
                                                 7803 GLENROY ROAD, STE 200
DORAN MANAGEMENT LLC.                            BLOOMINGTON MN 55439                                                      Prepetition Rent & Related Liabilities                                                                           $5,479.61
                                                 3415 S. SEPULVEDA BLVD, STE 400
DOS LAGOS CRN, LLC                               LOS ANGELES CA 90034                                9922                  Prepetition Rent & Related Liabilities                                                                          $10,665.88
                                                 PO BOX 1003
DUKE ENERGY                                      CHARLOTTE NC 28201-1003                             3078                  Prepetition Rent & Related Liabilities                                                                           $5,107.33
                                                 2000 TOWER OAKS BLVD
DULLES TOWN CENTER MALL, LLC                     ROCKVILLE MD 20852-4208                             978                   Prepetition Rent & Related Liabilities                                                                          $11,325.87
                                                 411 SEVENTH AVENUE, MAIL DROP 16-1
DUQUESNE LIGHT COMPANY                           PITTSBURGH PA 15219                                 3084                  Prepetition Rent & Related Liabilities                                                                             $120.46
                                                 PO BOX 847165
EARTHLINK BUSINESS                               DALLAS TX 75284-7165                                4692                  Prepetition Rent & Related Liabilities                                                                           $5,651.37
                                                 770 LEXINGTON AVE
EAST 67TH STREET OWNERS INC                      NEW YORK NY 10065                                   0833                  Prepetition Rent & Related Liabilities                                                                             $552.25
                                                 225 WEST WASHINGTON STREET
EDINBURGH PREMIUM OUTLETS                        INDIANAPOLIS IN 46204-3438                          5817                  Prepetition Rent & Related Liabilities                                                                          $12,433.31
                                                 1120 EAST 80TH STREET
                                                 SUITE #211
ELDER JONES BUILDING PERMIT SERVICE INC          BLOOMINGTON MN 55420                                3129                  Other-Outside Services                                                                                             $257.39
                                                 PO BOX 623
ELM SERVICES                                     HAZEL PARK MI 48030                                 2569                  Prepetition Rent & Related Liabilities                                                                              $89.70
                                                 PO BOX 18870
EMERALD COAST UTILITIES AUTHORITY                PENSACOLA FL 32523-8870                             1788                  Prepetition Rent & Related Liabilities                                                                              $48.04
                                                 PO BOX 772814
EMI SANTA ROSA LIMITED PARTNERSHIP               CHICAGO IL 60677-2814                               6930                  Prepetition Rent & Related Liabilities                                                                           $8,429.48
                                                 PO BOX 772814
EMI SANTA ROSA LIMITED PARTNERSHIP               CHICAGO IL 60677-2814                               6935                  Prepetition Rent & Related Liabilities                                                                           $8,575.19


                                                                                         13 of 50
                                                 Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                              Document      Page 222 of 345


                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                                        Schedule E/F: Part 2




                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                      Disputed
                                                                                                            Last 4 Digits of
                                 Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   PO BOX 83388
EMPIRE MALL / EMPIRE MALL, LLC                     CHICAGO IL 60691-3388                                 6546                  Prepetition Rent & Related Liabilities                                                                           $5,020.76
                                                   PO BOX 83388
                                                   EMPIRE MALL
EMPIRE MALL LLC                                    CHICAGO IL 60691-3388                                 6662                  Prepetition Rent & Related Liabilities                                                                           $4,642.51
                                                   PO BOX 1831
ENERGY UNITED                                      STATESVILLE NC 28687-1831                             9550                  Prepetition Rent & Related Liabilities                                                                             $455.03
                                                   P.O. BOX 37290
ENERGY WORKS LANCASTER, LLC                        BALTIMORE MD 21297-3290                               9802                  Prepetition Rent & Related Liabilities                                                                           $2,544.35
                                                   PO BOX 8105
ENTERGY                                            BATON ROUGE LA 70891-8105                             3162                  Prepetition Rent & Related Liabilities                                                                             $640.67
                                                   2780 CABOT DRIVE, SUITE 140
EQUIMAX MANAGEMENT                                 CORONA CA 92883                                                             Prepetition Rent & Related Liabilities                                                                           $2,500.00
                                                   1600 N.E. MIAMI GARDENS DRIVE
EQUITY ONE (NORTHEAST PORTFOLIO) INC               NORTH MIAMI BEACH FL 33179                                                  Prepetition Rent & Related Liabilities                                                                          $12,768.00
                                                   PO BOX 953657
EQUITY ONE (NORTHEAST PORTFOLIO) INC.              ST LOUIS MO 63195-3657                                3564                  Prepetition Rent & Related Liabilities                                                                          $16,331.09
                                                   4029 THE STRAND EAST
ETC FENLON, LLC                                    COLUMBUS OH 43219                                     9921                  Prepetition Rent & Related Liabilities                                                                          $11,348.36
                                                   PO BOX 8567, 21 ESSEX WAY #107
EUROWEST PROPERTIES INC.                           ESSEX JUNCTION VT 05452                                                     Prepetition Rent & Related Liabilities                                                                           $5,000.00
                                                   107 SELDAN STREET
EVERSOURCE                                         BERLIN CT 06037                                       3946                  Prepetition Rent & Related Liabilities                                                                           $5,515.92
                                                   PO BOX 27324
                                                   SHOPCORE PROPERTIES, LP
EXCEL GARDENS LLC                                  SAN DIEGO CA 92198                                    0042                  Prepetition Rent & Related Liabilities                                                                           $9,310.60
                                                   50 SOUTH 16TH STREET
                                                   SHOPCORE PROPERTIES - LEGAL DEPT.
EXCEL GARDENS LLC                                  PHILADELPHIA PA 19102                                                       Prepetition Rent & Related Liabilities                                                                          $18,621.20
                                                   PO BOX 827762
                                                   TENANT ID: GIL-GYMBOR
F/C GILROY DEVELOPMENT, LLC                        PHILADELPHIA PA 19182-7762                            5358                  Prepetition Rent & Related Liabilities                                                                          $18,826.42
                                                   1 EAST WACKER DRIVE, SUITE 2900
FAIRBOURNE PROPERTIES                              CHICAGO IL 60601                                                            Prepetition Rent & Related Liabilities                                                                          $23,479.22
                                                   P.O. BOX 67000
                                                   LEASE ID #211-H233-CU
                                                   DEPT 56501
FAIRFAX ASSOCIATES                                 DETROIT MI 48267-0565                                 1491                  Prepetition Rent & Related Liabilities                                                                          $18,031.81
                                                   P.O. BOX 67000
                                                   DEPT. 132901
FALLS SHOPPING CENTER ASSOC II                     DETROIT MI 48267-1329                                 1140                  Prepetition Rent & Related Liabilities                                                                           $8,537.98
                                                   PO BOX 402792
FASHION CENTRE MALL, LLC                           ATLANTA GA 30384                                      4657                  Prepetition Rent & Related Liabilities                                                                           $9,725.24
                                                   PO BOX 775748
                                                   C/O SDG FASHION MALL LIMITED PARTNERSHIP
FASHION MALL AT KEYSTONE                           CHICAGO IL 60677                                      0618                  Prepetition Rent & Related Liabilities                                                                           $4,182.31




                                                                                             14 of 50
                                                      Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                                    Document      Page 223 of 345


                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                                           Schedule E/F: Part 2




                                                                                                                                                                                                                    Claim subject to offset?
                                                                                                                                                                                          Unliquidated
                                                                                                                                                                             Contingent




                                                                                                                                                                                                         Disputed
                                                                                                               Last 4 Digits of
                                 Creditor Name                                 Address                        Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                        2029 CENTURY PARK EAST, SUITE 800
                                                        BALLARD SPAHR LLP
FASHION OUTLETS II LLC                                  LOS ANGELES CA 90067-2909                           3159                  Prepetition Rent & Related Liabilities                                                                              $86.45
                                                        PO BOX 848927
FASHION OUTLETS OF CHICAGO LLC                          LOS ANGELES CA 90084-8927                           9459                  Prepetition Rent & Related Liabilities                                                                             $424.73
                                                        P.O. BOX 86
                                                        SDS-12-2773
FASHION SHOW MALL LLC.                                  MINNEAPOLIS MN 55486-2773                           1129                  Prepetition Rent & Related Liabilities                                                                          $18,786.40
                                                        7007 FRIARS RD
FASHION VALLEY MALL, LLC                                SAN DIEGO CA 92108                                  0838                  Prepetition Rent & Related Liabilities                                                                           $6,741.79
                                                        1626 E. JEFFERSON ST - LEGAL DEPT
                                                        STORE #5132
FEDERAL REALTY                                          ROCKVILLE MD 20852-4041                                                   Prepetition Rent & Related Liabilities                                                                          $35,658.15
                                                        PO BOX 8500-9320
                                                        WILLOW LAWN
FEDERAL REALTY INVESTMENT TRUST-PROPERTY 500-1883       PHILADELPHIA PA 19178-9320                          6928                  Prepetition Rent & Related Liabilities                                                                              $53.64
                                                        781 LARSON STREET
FFO REALTY                                              JACKSON MS 39202                                                          Prepetition Rent & Related Liabilities                                                                           $8,609.60
                                                        1 EAST WAKER DRIVE STE 2900
FHB RETAIL PROPERTY LLC                                 CHICAGO IL 60601                                    0593                  Prepetition Rent & Related Liabilities                                                                           $7,693.84
                                                        2145 FORD PARKWAY, SUITE 301
FINN DANIELS ARCHITECTS                                 SAINT PAUL MN 55116                                 4260                  Other-Outside Services                                                                                          $35,773.40
                                                        PO BOX 860080
                                                        FLORENCE MALL
FLORENCE MALL L.L.C.                                    MINNEAPOLIS MN 55486-0080                           2899                  Prepetition Rent & Related Liabilities                                                                           $8,155.04
                                                        225 W. WASHINGTON ST.
                                                        VP/BANKRUPTCY COUNSEL
FLORIDA KEYS FACTORY SHOPS, LP                          INDIANPOLIS IN 46204                                3211                  Prepetition Rent & Related Liabilities                                                                           $9,532.13
                                                        PO BOX 822997
FOLSOM PREMIUM OUTLETS/ SIMON FINANCE PARNERSHIP LP     PHILADELPHIA PA 19182-2997                          6313                  Prepetition Rent & Related Liabilities                                                                           $9,265.95
                                                        16156 COLLECTIONS CENTER DR
FORBES/COHEN FLORIDA PROPERTIES LIMITED PARTNERSHIP     CHICAGO IL 60693                                    3856                  Prepetition Rent & Related Liabilities                                                                             $598.08
                                                        P.O. BOX 72006
                                                        BPC HENDERSON, LLC
FOREST CITY MANAGEMENT, INC                             CLEVELAND OH 44192-0006                             6394                  Prepetition Rent & Related Liabilities                                                                           $5,067.83
                                                        2029 CENTURY PARK EAST, SUITE 800
                                                        DUSTIN P. BRANCH, ESQ.
FORSYTH OWNER 1, L.P.                                   LOS ANGELES CA 90067-2909                           8314                  Prepetition Rent & Related Liabilities                                                                           $7,929.12
                                                        PO BOX 934714
                                                        CENTRAL MALL
FORT SMITH MALL LLC                                     ATLANTA GA 31193-4714                               3942                  Prepetition Rent & Related Liabilities                                                                           $1,196.67
                                                        1001 SUNSET BLVD
                                                        ATTN: LEASE ADMIN
FOUNDRY COMMERICAL                                      REDWOOD SHORES CA 95765                                                   Prepetition Rent & Related Liabilities                                                                           $7,901.04
                                                        PO BOX 86
                                                        SDS-12-1360
FOX RIVER SHOPPING CENTER, LLC                          MINNEAPOLIS MN 55486-1360                           3053                  Prepetition Rent & Related Liabilities                                                                           $7,931.01


                                                                                                15 of 50
                                                 Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                               Document      Page 224 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                                Creditor Name                            Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   700 UNIVERSE BOULEVARD
FPL-FLORIDA POWER & LIGHT                          JUNO BEACH FL 33408                                 3300                  Prepetition Rent & Related Liabilities                                                                           $3,473.23
                                                   PO BOX 277867
FRANKLIN MILLS ASSOCIATES, LIMITED PARTNERSHIP     ATLANTA GA 30384-7867                               8606                  Prepetition Rent & Related Liabilities                                                                           $2,524.10
                                                   6170 WEST GRAND AVE.
                                                   CRAZY 8# 6369
FRIT ESCONDIDO PROMENADE, LLC                      GURNEE IL 60031                                     8939                  Prepetition Rent & Related Liabilities                                                                           $7,470.37
                                                   P.O. BOX 73759
FRUITLAND MUTUAL WATER CO.                         PUYALLUP WA 98373                                   3324                  Prepetition Rent & Related Liabilities                                                                              $42.73
                                                   2029 CENTURY PARK EAST, SUITE 800
                                                   DUSTIN P. BRANCH, ESQ.
G&I VII CARRIAGE CROSSING LLC                      LOS ANGELES CA 90067-2909                           6701                  Prepetition Rent & Related Liabilities                                                                           $2,916.67
                                                   PO BOX 742668
G&I VII REDMOND RETAIL HOLDINGS LP                 ATLANTA GA 30374-2668                               0321                  Prepetition Rent & Related Liabilities                                                                          $10,838.39
                                                   PO BOX 743434
G&I VII RENO OPERATING RETAIL LLC                  LOS ANGELES CA 90074-3434                           1110                  Prepetition Rent & Related Liabilities                                                                           $6,423.50
                                                   PO BOX 772839
GAFFNEY OUTLET LLC                                 CHICAGO IL 60677-2839                               7093                  Prepetition Rent & Related Liabilities                                                                           $3,908.52
                                                   98938 COLLECTIONS CENTER DRIVE
GALLERIA AT WOLFCHASE LLC                          CHICAGO IL 60693                                    4947                  Prepetition Rent & Related Liabilities                                                                           $9,994.87
                                                   98938 COLLECTIONS CENTER DRIVE
GALLERIA AT WOLFCHASE LLC                          CHICAGO IL 60693                                    6649                  Prepetition Rent & Related Liabilities                                                                           $3,074.55
                                                   5250 CLAREMONT AVE, SUITE 107
GATEWAY BUENA PARK, INC                            STOCKTON CA 95207                                   2390                  Prepetition Rent & Related Liabilities                                                                          $22,742.00
                                                   PO BOX 5540
                                                   C/O ZAMIAS SERVICES, INC
GCCFC 2007-GG9 NIAGARA FALLS BOULEVARD, LLC        JOHNSTOWN PA 15904                                  9937                  Prepetition Rent & Related Liabilities                                                                           $4,130.14
                                                   12585 CHARDON-WINDSOR RD
GEAUGA MECHANICAL                                  CHARDON OH 44024                                    8983                  Other-R&M                                                                                                          $153.00
                                                   PO BOX 105445
GEORGIA NATURAL GAS                                ATLANTA GA 30348-5445                               6719                  Prepetition Rent & Related Liabilities                                                                             $267.43
                                                   96 ANNEX
GEORGIA POWER                                      ATLANTA GA 30396-0001                               3390                  Prepetition Rent & Related Liabilities                                                                           $1,472.26
                                                   GALLAGHER BASSETT
                                                   1255 BATTERY ST
GEPPETTO'S INC                                     SAN FRANCISCO CA 94111                                                    Litigation                                  X             X             X                                        Unknown
                                                   5383 PAYSPHERE CIRCLE
GETTYSBURG OUTLET CENTER CMBS , LLC                CHICAGO IL 60674                                    5489                  Prepetition Rent & Related Liabilities                                                                           $4,323.42
                                                   PO BOX 660100
GEXA ENERGY                                        DALLAS TX 75266-0100                                5803                  Prepetition Rent & Related Liabilities                                                                             $475.84
                                                   PO BOX 86
                                                   FIRST COLONY MALL
                                                   SDS-12-3112
GGP - HOMART II L.L.C.                             MINNEAPOLIS MN 55486-3112                           2855                  Prepetition Rent & Related Liabilities                                                                          $17,504.14
                                                   PO BOX 6352
GGP - OTAY RANCH, L.P.                             CAROL STREAM IL 60197-6352                          3155                  Prepetition Rent & Related Liabilities                                                                           $6,695.67




                                                                                           16 of 50
                                                 Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                              Document      Page 225 of 345


                                                                                In re Gymboree Retail Stores, LLC
                                                                                        Case No. 19-30249
                                                                                       Schedule E/F: Part 2




                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                     Disputed
                                                                                                           Last 4 Digits of
                               Creditor Name                          Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   P.O. BOX 86
                                                   SDS-12-1660
GGP LTD PRTNRSHP-APACHE MALL                       MINNEAPOLIS MN 55486-1660                            1214                  Prepetition Rent & Related Liabilities                                                                           $4,524.91
                                                   7846 SOLUTION CENTER
GGP MAINE MALL LLC                                 CHICAGO IL 60677-7008                                1296                  Prepetition Rent & Related Liabilities                                                                          $11,315.33
                                                   PO BOX 86
                                                   SDS-12-1638
GGP MEADOWS MALL LLC                               MINNEAPOLIS MN 55486-1638                            2130                  Prepetition Rent & Related Liabilities                                                                           $8,265.54
                                                   PO BOX 86
                                                   SDS-12-1664
GGP NORTHRIDGE FASHION CENTER LP                   MINNEAPOLIS MN 55486-1664                            7307                  Prepetition Rent & Related Liabilities                                                                           $8,389.98
                                                   P.O.BOX 86
                                                   NORTHRIDGE FASHION CENTER
                                                   SDS-12-1664
GGP NORTHRIDGE FASHION CENTER, LP                  MINNEAPOLIS MN 55486-1664                            2779                  Prepetition Rent & Related Liabilities                                                                           $8,490.96
                                                   PO BOX 86
                                                   SDS-12-3019
GGP/HOMART II L.L.C                                MINNEAPOLIS MN 55486-3019                            1431                  Prepetition Rent & Related Liabilities                                                                          $17,736.72
                                                   PO BOX 86
                                                   SDS-12-3092
GGP/HOMART II LLC - WILLOWBROOK MALL (TX), LLC     MINNEAPOLIS MN 55486-3092                            2864                  Prepetition Rent & Related Liabilities                                                                           $5,889.95
                                                   P.O. BOX 86
                                                   JORDAN CREEK TOWN CENTER
                                                   SDS-12-2423
GGP/JORDAN CREEK LLC                               MINNEAPOLIS MN 55486-2423                            1013                  Prepetition Rent & Related Liabilities                                                                           $7,214.48
                                                   P.O. BOX 86
                                                   SDS-12-1358
GGP-COLUMBIA MALL                                  MINNEAPOLIS MN 55486-1358                            1042                  Prepetition Rent & Related Liabilities                                                                           $9,990.35
                                                   PO BOX 775318
GGP-FOUR SEASONS, LP                               CHICAGO IL 60677                                     8792                  Prepetition Rent & Related Liabilities                                                                           $8,400.92
                                                   PO BOX 776250
GGP-GLENBROOK, LLC                                 CHICAGO IL 60677                                     8375                  Prepetition Rent & Related Liabilities                                                                           $7,635.71
                                                   P.O. BOX 86
                                                   CRAZY 8 #6105
                                                   SDS-12-2423
GGP-JORDAN CREEK LLC                               MINNEAPOLIS MN 55486-2423                            1900                  Prepetition Rent & Related Liabilities                                                                           $7,886.28
                                                   PO BOX 6341
GGPLP REAL ESTATE, INC                             CAROL STREAM IL 60197                                9176                  Prepetition Rent & Related Liabilities                                                                           $6,859.92
                                                   PO BOX 772840
                                                   COLUMBIANA CENTRE, LLC
GGPLP REAL ESTATE, INC                             CHICAGO IL 60677-2840                                6753                  Prepetition Rent & Related Liabilities                                                                          $16,821.58
                                                   PO BOX 86
                                                   SDS-12-1495
GGPLP REIT SERVICES LLC                            MINNEAPOLIS MN 55486-1495                            3496                  Other-Outside Services                                                                                          $50,000.00
                                                   PO BOX 6352
GGP-OTAY RANCH, L.P.                               CAROL STREAM IL 60197-6352                           3153                  Prepetition Rent & Related Liabilities                                                                          $11,746.88




                                                                                            17 of 50
                                                 Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                               Document      Page 226 of 345


                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                                        Schedule E/F: Part 2




                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                      Disputed
                                                                                                            Last 4 Digits of
                                 Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   PO BOX 86
                                                   SDS-12-2082
GGP-TUCSON MALL L.L.C.                             MINNEAPOLIS MN 55486-2082                             3154                  Prepetition Rent & Related Liabilities                                                                           $7,412.97
                                                   PO BOX 860116
                                                   CRAZY 8# 6137
GLENDALE I MALL ASSOCIATES, LP                     MINNEAPOLIS MN 55486-0116                             7607                  Prepetition Rent & Related Liabilities                                                                          $12,458.46
                                                   PO BOX 860116
                                                   GYMBOREE #14
GLENDALE I MALL ASSOCIATES, LP                     MINNEAPOLIS MN 55486-0116                             7606                  Prepetition Rent & Related Liabilities                                                                          $24,760.93
                                                   2011 NORTH ROAN STREET
GLIMCHER MJC, LLC                                  JOHNSON CITY TN 37601                                 3636                  Prepetition Rent & Related Liabilities                                                                           $8,044.49
                                                   3300 GREAT AMERICAN TOWER
                                                   RONALD E. GOLD, ESQ.
GLIMCHER MJC, LLC                                  CINCINNATI OH 45202                                   2254                  Prepetition Rent & Related Liabilities                                                                           $3,956.15
                                                   PO BOX 932844
GLIMCHER SUPERMALL VENTURE LLC                     CLEVELAND OH 44193                                    8190                  Prepetition Rent & Related Liabilities                                                                          $10,096.22
                                                   PO BOX 86
                                                   GOVERNOR'S SQUARE MALL
                                                   SDS-12-2725
GOVERNORS SQUARE PARTNERSHIP                       MINNEAPOLIS MN 55486-2725                             1286                  Prepetition Rent & Related Liabilities                                                                           $8,013.39
                                                   5307 W. LOOP 289, SUITE 302
GRACO REAL ESTATE DEVELOPMENT INC                  LUBBOCK TX 79414                                                            Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                   9034 W. SUNSET BLVD
GRAN PLAZA, LP                                     WEST HOLLYWOOD CA 90069                               0176                  Prepetition Rent & Related Liabilities                                                                           $6,588.47
                                                   1272 B AUTO PARKWAY
                                                   CRAZY 8 OUTLET #5610
GRAND PRAIRIE OUTLETS, LLC                         ESCONDIDO CA 92029                                    8975                  Prepetition Rent & Related Liabilities                                                                          $11,188.71
                                                   PO BOX 748315
                                                   GYMBOREE OUTLET #5133
GRAND PRAIRIE OUTLETS, LLC                         LOS ANGELES CA 90074-8315                             8976                  Prepetition Rent & Related Liabilities                                                                          $13,020.09
                                                   PO BOX 772819
GRAND TETON MALL, LLC                              CHICAGO IL 60677-2819                                 1511                  Prepetition Rent & Related Liabilities                                                                           $6,500.70
                                                   PO BOX 198189
GRAPEVINE MILLS LIMITED PARTNERSHIP                ATLANTA GA 30384-8189                                 7831                  Prepetition Rent & Related Liabilities                                                                               $1.96
                                                   PO BOX 198189
GRAPEVINE MILLS L.P.                               ATLANTA GA 30384-8189                                 4693                  Prepetition Rent & Related Liabilities                                                                          $12,723.84
                                                   PO BOX 198189
GRAPEVINE MILLS LIMITED PARTNERSHIP                ATLANTA GA 30384-8189                                 3949                  Prepetition Rent & Related Liabilities                                                                          $11,077.93
                                                   PO BOX 409714
                                                   MILPITAS MILLS LP
GREAT MALL OF THE BAY AREA                         ATLANTA GA 30384-9714                                 2932                  Prepetition Rent & Related Liabilities                                                                          $16,488.56
                                                   163 ACORN LANE
GREEN MOUNTAIN POWER CORPORATION                   COLCHESTER VT 05446                                   3481                  Prepetition Rent & Related Liabilities                                                                             $505.10
                                                   PO BOX 304
                                                   DEPT 5000
GREENE TOWN CENTER, LLC                            EMERSON NJ 07630                                      4879                  Prepetition Rent & Related Liabilities                                                                           $1,536.06
                                                   867695 RELIABLE PARKWAY
GREENWOOD PARK MALL, LLC                           CHICAGO IL 60686-0076                                 6669                  Prepetition Rent & Related Liabilities                                                                           $8,355.47

                                                                                             18 of 50
                                                Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                   Desc Main
                                                                              Document      Page 227 of 345


                                                                                In re Gymboree Retail Stores, LLC
                                                                                        Case No. 19-30249
                                                                                       Schedule E/F: Part 2




                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                     Disputed
                                                                                                           Last 4 Digits of
                                Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  P.O. BOX 86
                                                  SDS-12-1361
GREENWOOD MALL LLC                                MINNEAPOLIS MN 55486-1361                             2016                  Prepetition Rent & Related Liabilities                                                                           $8,673.33
                                                  225 WEST WASHINGTON STREET
GROVE CITY FACTORY SHOPS L.P.                     INDIANAPOLIS IN 46204-3438                            4430                  Prepetition Rent & Related Liabilities                                                                          $10,488.48
                                                  PO BOX 776260
GROVE CITY FACTORY SHOPS, L.P                     CHICAGO IL 60677-6260                                 4953                  Prepetition Rent & Related Liabilities                                                                           $8,146.13
                                                  P.O. BOX 147051
GRU                                               GAINESVILLE FL 32614-7051                             3346                  Prepetition Rent & Related Liabilities                                                                             $425.29
                                                  1160 GOODALE BLVD
GUARDIAN WATER & POWER                            COLUMBUS OH 43212                                     2953                  Prepetition Rent & Related Liabilities                                                                              $30.19
                                                  PO BOX 776257
GULF COAST FACTORY SHOPS LIMITED PARTNERSHIP      CHICAGO IL 60677-6257                                 6806                  Prepetition Rent & Related Liabilities                                                                           $7,520.50
                                                  P.O. BOX 776266
GULF COAST FACTORY SHOPS LIMITED PARTNERSHIP      CHICAGO IL 60677-6266                                 2768                  Prepetition Rent & Related Liabilities                                                                           $9,812.06
                                                  PO BOX 830660
GULF POWER COMPANY                                PENSACOLA FL 35283-0660                               3522                  Prepetition Rent & Related Liabilities                                                                           $1,442.80
                                                  3200 N. FEDERAL HIGHWAY /ATTN: LEGAL DEP
GUMBERG ASSET MANAGEMENT CORP                     FT. LAUDERDALE FL 33306                                                     Prepetition Rent & Related Liabilities                                                                           $6,159.62
                                                  GALLAGHER BASSETT
                                                  1255 BATTERY ST
GUTIERREZ, YVONNE                                 SAN FRANCISCO CA 94111                                                      Litigation                                  X             X             X                                        Unknown
                                                  71 STEVENSON STREET, 22ND FLOOR
Gymboree Wholesale, Inc.                          SAN FRANCISCO CA 94105                                                      Intercompany Liability                                                                                        $696,166.53
                                                  71 STEVENSON STREET, 22ND FLOOR
Gym-Mark, Inc.                                    SAN FRANCISCO CA 94105                                                      Intercompany Liability                                                                                           $3,000.00
                                                  PO BOX 10248-05
HAMILTON MALL LLC                                 UNIONDALE NY 11555-0248                               6871                  Prepetition Rent & Related Liabilities                                                                          $23,573.13
                                                  867974 RELIABLE PKWY
HAMILTON TC, LLC                                  CHICAGO IL 60686-0079                                 9955                  Prepetition Rent & Related Liabilities                                                                           $6,656.10
                                                  867974 RELIABLE PKWY
HAMILTON TC, LLC                                  CHICAGO IL 60686-0079                                 6307                  Prepetition Rent & Related Liabilities                                                                           $4,795.20
                                                  5959 S HARLEM AVENUE
HAYES MECHANICAL LLC                              CHICAGO IL 60638                                      9976                  Other-R&M                                                                                                        $3,210.00
                                                  PO BOX 6004
HAYWARD WATER SYSTEM                              HAYWARD CA 94540                                      4143                  Prepetition Rent & Related Liabilities                                                                             $243.88
                                                  PO BOX 281484
HAYWOOD MALL                                      ATLANTA GA 30384-1484                                 1889                  Prepetition Rent & Related Liabilities                                                                           $9,387.32
                                                  PO BOX 732719
HIGHLAND VILLAGE LIMITED PARTNERSHIP              DALLAS TX 75373-2719                                  7604                  Prepetition Rent & Related Liabilities                                                                          $21,333.28
                                                  9640 DEERECO ROAD
HILL MANAGEMENT SERVICES                          TIMONIUM MD 21093                                                           Prepetition Rent & Related Liabilities                                                                          $13,710.29
                                                  9640 DEERECO RD
HILL MANAGEMENT SERVICES, INC                     TIMONIUM MD 21093                                     9231                  Prepetition Rent & Related Liabilities                                                                           $7,052.70
                                                  2201 SOUTH BOULEVARD
                                                  SUITE 400
HILL PARTNERS INC.                                CHARLOTTE NC 28203                                                          Prepetition Rent & Related Liabilities                                                                          $30,493.52


                                                                                            19 of 50
                                                     Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                                   Document      Page 228 of 345


                                                                                   In re Gymboree Retail Stores, LLC
                                                                                           Case No. 19-30249
                                                                                          Schedule E/F: Part 2




                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                         Unliquidated
                                                                                                                                                                            Contingent




                                                                                                                                                                                                        Disputed
                                                                                                              Last 4 Digits of
                                Creditor Name                                Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                       1901 FREDERICA STREET
HINES GLOBAL / DHA                                     OWENSBORO KY 42301-4818                                                   Prepetition Rent & Related Liabilities                                                                          $22,236.12
                                                       PO BOX 742644
HINES GLOBAL REIT 2615 MED CENTER PARKWAY LLC          ATLANTA GA 30374-2644                               0094                  Prepetition Rent & Related Liabilities                                                                           $4,696.82
                                                       PO BOX 742644
HINES GLOBAL REIT 2615 MED CENTER PARKWAY LLC          ATLANTA GA 30374-2644                               0093                  Prepetition Rent & Related Liabilities                                                                           $6,340.00
                                                       PO BOX 4132
HINGHAM MUNICIPAL LIGHTING PLANT                       WOBURN MA 01888-4132                                1448                  Prepetition Rent & Related Liabilities                                                                             $396.21
                                                       GALLAGHER BASSETT
                                                       1255 BATTERY ST
HOLOCEK, MICHELLE                                      SAN FRANCISCO CA 94111                                                    Litigation                                  X             X             X                                        Unknown
                                                       P.O. BOX 86
                                                       SDS-12-2446
HOOVER MALL LTD, LLC                                   MINNEAPOLIS MN 55486-2446                           1667                  Prepetition Rent & Related Liabilities                                                                          $10,168.07
                                                       5000 HAKES DRIVE, SUITE 500
HORIZON GROUP PROPERTIES INC.                          MUSKEGON MI 49441                                                         Prepetition Rent & Related Liabilities                                                                          $39,637.52
                                                       PO BOX 822693
HOUSTON PREMIUM OUTLETS / SPG HOUSTON HOLDINGS, LP     PHILADELPHIA PA 19182-2693                          6548                  Prepetition Rent & Related Liabilities                                                                          $15,156.71
                                                       1 GALLERIA TOWER, 22 FLR/13355 NOEL RD
                                                       STORE #661
HOWARD HUGES CORPORATION                               DALLAS TX 75240                                                           Prepetition Rent & Related Liabilities                                                                          $15,913.13
                                                       18321 VENTURA BOULEVARD SUITE 980
HPC STONECREEK INVESTORS, LP                           LOS ANGELES CA 94116                                1112                  Prepetition Rent & Related Liabilities                                                                           $5,173.42
                                                       18321 VENTURA BOULEVARD SUITE 980
HPC STONECREEK INVESTORS, LP                           LOS ANGELES CA 94116                                1111                  Prepetition Rent & Related Liabilities                                                                           $4,492.12
                                                       60 31ST AVENUE
HSC HOLDINGS, LLC                                      SAN MATEO CA 94403                                  0619                  Prepetition Rent & Related Liabilities                                                                           $8,273.01
                                                       225 W. SANTA CLARA STREET
                                                       SUITE 1500
HSC HOLDINGS, LLC                                      SAN JOSE CA 95113                                   8133                  Prepetition Rent & Related Liabilities                                                                           $5,649.28
                                                       1138 W. 9TH STREET, SUITE 200
                                                       STORE #71
HUDSON VILLAGE DEVELOPMENT CO LTD                      CLEVELAND OH 44113                                                        Prepetition Rent & Related Liabilities                                                                          $10,590.12
                                                       2618 N. MORELAND BLVD.
HUDSON VILLAGE FINANCE COMPANY, LLC                    CLEVELAND OH 44120                                  1673                  Prepetition Rent & Related Liabilities                                                                           $6,284.05
                                                       P.O. BOX 86
                                                       SDS-12-2776
HULEN MALL, LLC                                        MINNEAPOLIS MN 55486-2776                           2839                  Prepetition Rent & Related Liabilities                                                                           $8,464.84
                                                       P.O. BOX 86
                                                       RE: HULEN MALL
                                                       SDS-12-2776
HULEN OWNER LP                                         MINNEAPOLIS MN 55486-2776                           1318                  Prepetition Rent & Related Liabilities                                                                           $4,842.52
                                                       1190 INTERSTATE PKWY /ATTN: JAMES M HULL
                                                       STORE #6384
HULL STOREY GIBSON                                     AUGUSTA GA 30909                                                          Prepetition Rent & Related Liabilities                                                                           $9,707.96
                                                       10096 RED RUN BLVD, SUITE 100
HUNT VALLEY HOLDINGS, LLC                              OWINGS MILLS MD 21117                               3191                  Prepetition Rent & Related Liabilities                                                                             $105.86


                                                                                               20 of 50
                                                Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                              Document      Page 229 of 345


                                                                              In re Gymboree Retail Stores, LLC
                                                                                      Case No. 19-30249
                                                                                     Schedule E/F: Part 2




                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                   Disputed
                                                                                                         Last 4 Digits of
                                Creditor Name                           Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  10096 RED RUN BLVD #100, ATTN B GIBBONS
                                                  STORE #643
HUNT VALLEY TOWNE CENTRE LLC                      OWINGS MILLS MD 21117                                                     Prepetition Rent & Related Liabilities                                                                          $11,480.36
                                                  10096 RED RUN BLVD
                                                  SUITE 100
HUNT VALLEY TOWNE CENTRE, LLC                     OWINGS MILLS MD 21117                               6074                  Prepetition Rent & Related Liabilities                                                                           $5,634.32
                                                  5577 YOUNGSTOWN-WARREN ROAD
HUNTINGTON MALL COMPANY                           NILES OH 44446                                      0882                  Prepetition Rent & Related Liabilities                                                                           $7,909.96
                                                  33012 COLLECTION CENTER DRIVE
IA CRANBERRY SPECIALTY, L.P.                      CHICAGO IL 60693-0330                               5137                  Prepetition Rent & Related Liabilities                                                                           $8,202.84
                                                  1010 KREBS STATION RD
ICI MECHANICAL, LLC                               PADUCAH KY 42003                                    0708                  Other-R&M                                                                                                          $196.00
                                                  P.O. BOX 7866
IDAHO POWER                                       BOISE ID 83707                                      3747                  Prepetition Rent & Related Liabilities                                                                             $715.92
                                                  24516 NETWORK PLACE
IEM                                               CHICAGO IL 60673-1245                               3751                  Prepetition Rent & Related Liabilities                                                                          $14,123.32
                                                  PO BOX 841930
IMI COLORADO SPRINGS                              DALLAS TX 75284-1930                                0097                  Prepetition Rent & Related Liabilities                                                                           $9,666.85
                                                  P.O. BOX 110
INDIANAPOLIS POWER & LIGHT CO.                    INDIANAPOLIS IN 46206-0110                          3777                  Prepetition Rent & Related Liabilities                                                                             $546.97
                                                  540 FULTON AVE
INTER-CAL REAL ESTATE CORP.                       SACRAMENTO CA 95825                                                       Prepetition Rent & Related Liabilities                                                                          $13,728.34
                                                  PO BOX 554744
INTERSTATE WASTE SERVICES                         DETROIT MI 48255                                    2694                  Prepetition Rent & Related Liabilities                                                                             $183.70
                                                  2809 BUTTERFIELD ROAD /STE 200 -MGR
INVENTRUST PROPERTY MANAGEMENT                    OAK BROOK IL 60523                                                        Prepetition Rent & Related Liabilities                                                                          $16,347.52
                                                  95 WELLINGTON ST SUITE 400
IVANHOE CAMBRIDGE                                 TORONTO ON M5J 2R2                                                        Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                  351 DR MARTIN LUTHER KING JR DR.
JACKSON ENERGY AUTHORITY                          JACKSON TN 38301                                    3820                  Prepetition Rent & Related Liabilities                                                                             $558.88
                                                  P.O. BOX 822943
                                                  JAK-GYMBOR
JACKSON PREMIUM OUTLETS                           PHILADELPHIA PA 19182-2943                          7935                  Prepetition Rent & Related Liabilities                                                                          $12,463.00
                                                  GEN COUNSEL & ASSET MGR
                                                  PONCE CITY MARKET
                                                  675 PONCE DE LEON AVE, NE, 7TH FLOOR
JAMESTOWN SOUTH SHORE CENTER L.P.                 ATANTA GA 30308                                                           Prepetition Rent & Related Liabilities                                                                           $8,102.22
                                                  PO BOX 39000
                                                  DEPT. 134951
JAMESTOWN SOUTH SHORE CENTER, LP                  SAN FRANCISCO CA 94139                              0276                  Prepetition Rent & Related Liabilities                                                                           $4,051.11
                                                  4445 WILLARD AVE, SUITE 400
JBG ROSENFELD RETAIL                              CHEVY CHASE MD 20815                                                      Prepetition Rent & Related Liabilities                                                                          $13,189.82
                                                  4504 WALSH STREET
                                                  ATTN: BRADSHAW ROST, ESQ.
                                                  SUITE 200
JBG/WOODBRIDGE RETAIL, LLC                        CHEVY CHASE MD 20815                                5972                  Prepetition Rent & Related Liabilities                                                                           $6,623.77
                                                  425 CALIFORNIA ST, SUITE 1000
JCC CALIFORNIA PROPERTIES LLC                     SAN FRANCISCO CA 94104                                                    Prepetition Rent & Related Liabilities      X             X             X                                        Unknown

                                                                                          21 of 50
                                                 Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                   Desc Main
                                                                               Document      Page 230 of 345


                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                                        Schedule E/F: Part 2




                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                      Disputed
                                                                                                            Last 4 Digits of
                                 Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   P.O. BOX 742682
                                                   JAMES CAMPBELL COMPANY LLC
JCC CALIFORNNIA PROPERTIES LLC                     LOS ANGELES CA 90074-2682                             1348                  Prepetition Rent & Related Liabilities                                                                           $5,689.33
                                                   PO BOX 3687
JCP&L                                              AKRON OH 44309-3687                                   3459                  Prepetition Rent & Related Liabilities                                                                             $519.06
                                                   PO BOX 74890
JEFFERSON MALL CMBS, LLC                           CLEVELAND OH 44194-4890                               2341                  Prepetition Rent & Related Liabilities                                                                              $22.73
                                                   PO BOX 17102
JEFFERSON POINTE SPE, LLC                          DENVER CO 80217                                       0288                  Prepetition Rent & Related Liabilities                                                                           $5,679.06
                                                   PO BOX 776307
JERSEY SHORE PREMIUM OUTLETS, LLC                  CHICAGO IL 60677-6307                                 4604                  Prepetition Rent & Related Liabilities                                                                          $16,769.64
                                                   PO BOX 775273
JG ELIZABETH II, LLC                               CHICAGO IL 60677                                      8820                  Prepetition Rent & Related Liabilities                                                                          $19,154.05
                                                   460 RUNAROUND POND ROAD
JOHN J. SAUNDERS & SUSAN S. SAUNDERS               DURHAM ME 4222                                                              Prepetition Rent & Related Liabilities                                                                          $13,015.66
                                                   PO BOX 822931
                                                   JC-GYMBOR
JOHNSON CREEK PREMIUM OUTLETS                      PHILADELPHIA PA 19182-2931                            6215                  Prepetition Rent & Related Liabilities                                                                           $5,052.33
                                                   PO. BOX 2386
                                                   ATTN: CUSTOMER SERVICE
JOHNSON CITY UTILITY SYSTEM                        JOHNSON CITY TN 37605                                 3883                  Prepetition Rent & Related Liabilities                                                                              $36.90
                                                   124 JOHNSON FERRY ROAD
                                                   STORE #6378
                                                   ASSET MANAGER/ CENTRAL MALL
JONES LANG LASALLE                                 ATLANTA GA 30328                                                            Prepetition Rent & Related Liabilities                                                                          $44,524.37
                                                   GALLAGHER BASSETT
                                                   1255 BATTERY ST
JONES, NAZIR K                                     SAN FRANCISCO CA 94111                                                      Litigation                                  X             X             X                                        Unknown
                                                   220 EAST 42ND ST, 7TH FLOOR
JSH PROPERTIES INC / DRA ADVISORS                  NEW YORK NY 10017                                                           Prepetition Rent & Related Liabilities                                                                          $21,733.26
                                                   200 SOUTH LOS ROBLES AVENUE, STE 510
KAHALA CENTER COMPANY                              PASADENA CA 91101                                                           Prepetition Rent & Related Liabilities                                                                           $9,074.69
                                                   PO BOX 86
                                                   SDS-12-0674
KALAMAZOO MALL L.L.C.                              MINNEAPOLIS MN 55486-0674                             6799                  Prepetition Rent & Related Liabilities                                                                           $3,882.90
                                                   PO BOX 100554
KATY MILLS MALL LIMITED PARTNERSHIP                ATLANTA GA 30384-0554                                 6075                  Prepetition Rent & Related Liabilities                                                                          $15,946.94
                                                   1200 MAIN STREET
KCP&L                                              KANSAS CITY MO 64105                                  9045                  Prepetition Rent & Related Liabilities                                                                             $267.11
                                                   575 BELLEVUE SQUARE
KEMPER DEVELOPMENT CO.                             BELLEVUE WA 98009                                                           Prepetition Rent & Related Liabilities                                                                          $25,689.72
                                                   PO BOX 932423
KENTUCKY OAKS MALL CO.                             CLEVELAND OH 44193                                    1054                  Prepetition Rent & Related Liabilities                                                                           $2,596.96
                                                   PO BOX 24410
KENTUCKY POWER COMPANY                             CANTON OH 44701-4410                                  5316                  Prepetition Rent & Related Liabilities                                                                             $286.98
                                                   P.O. BOX 484
KENTUCKY-AMERICAN WATER CO.                        CHARLESTON WV 25322-0484                              3983                  Prepetition Rent & Related Liabilities                                                                              $19.16


                                                                                             22 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                             Document      Page 231 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                               Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 PO BOX 86
                                                 SDS-12-3080
KENWOOD MALL LLC                                 MINNEAPOLIS MN 55486-3080                             1370                  Prepetition Rent & Related Liabilities                                                                          $13,616.05
                                                 PO BOX 417468
KETER ENVIRONMENTAL SERVICES, INC.               BOSTON MA 02241-7468                                  5681                  Prepetition Rent & Related Liabilities                                                                          $19,081.92
                                                 ONE BURLINGTON WOOD DRIVE
KEYPOINT PARTNERS LLC                            BURLINGTON MA 01803                                                         Prepetition Rent & Related Liabilities                                                                           $6,187.67
                                                 3333 NEW HYDE PARK ROAD, STE 100
KIMCO                                            NEW HYDE PARK NY 11042-0020                                                 Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                 PO BOX 827730
                                                 KIT - GYMBOREE
KITTERY PREMIUM OUTLETS, LLC                     PHILADELPHIA PA 19182-7730                            6522                  Prepetition Rent & Related Liabilities                                                                          $17,937.94
                                                 3701 MT DIABLO BLVD FL 2
KLP PROPERTIES INC                               LAFAYETTE CA 94599-3580                                                     Prepetition Rent & Related Liabilities                                                                           $5,497.50
                                                 PO BOX 28477
KRE COLONIE OWNER LLC                            NEW YORK NY 10087-8477                                9749                  Prepetition Rent & Related Liabilities                                                                           $9,756.45
                                                 1439 STATE ROUTE 9, #16
L&M ASSOCIATES                                   LAKE GEORGE NY 12845                                  4831                  Prepetition Rent & Related Liabilities                                                                           $5,256.27
                                                 ED NAT REALTY
                                                 ROUTE 9
L&M INVESTMENT ASSOCIATES                        LAKE GEORGE NY 12845                                                        Prepetition Rent & Related Liabilities                                                                          $13,845.82
                                                 P.O. BOX 30808
L.A. DEPT OF WATER & POWER                       LOS ANGELES CA 90030-0808                             4061                  Prepetition Rent & Related Liabilities                                                                           $2,880.54
                                                 34 W. SANTA CLARA STREET
LA CANADA INVESTMENTS LLC                        SAN JOSE CA 95113                                                           Prepetition Rent & Related Liabilities                                                                           $9,995.67
                                                 PO BOX 32006
LAKELAND ELECTRIC                                LAKELAND FL 33802-2006                                9334                  Prepetition Rent & Related Liabilities                                                                             $315.03
                                                 PO BOX 86
                                                 SDS-12-3093
LAKELAND SQUARE MALL LLC                         MINNEAPOLIS MN 55486-3093                             9419                  Prepetition Rent & Related Liabilities                                                                           $5,049.36
                                                 867895 RELIABLE PKWY
LAKELINE DEVELOPERS                              CHICAGO IL 60686-0078                                 2337                  Prepetition Rent & Related Liabilities                                                                           $6,094.49
                                                 PO BOX 822596
LAS AMERICAS PREMIUM OUTLETS, LLC                PHILADELPHIA PA 19182-2596                            6945                  Prepetition Rent & Related Liabilities                                                                           $8,253.65
                                                 PO BOX 827724
                                                 TENANT ID-LAS GYMBOREE
LAS VEGAS NORTH PREMIUM OUTLETS                  PHILADELPHIA PA 19182-7724                            7979                  Prepetition Rent & Related Liabilities                                                                          $19,129.30
                                                 225 WEST WASHINGTON STREET
LAS VEGAS SOUTH OUTLETS, LLC                     INDIANAPOLIS IN 46204-3438                            6290                  Prepetition Rent & Related Liabilities                                                                          $24,312.84
                                                 PO BOX 955607
                                                 CBL #0701
LAUREL PARK RETAIL PROPERTIES , LLC              ST. LOUIS MO 63195-5607                               3038                  Prepetition Rent & Related Liabilities                                                                           $1,484.36

                                                 180 EAST BROAD STREET
                                                 VICE PRESIDENT, CORPORATE & LITIGATION COUNSEL
LEAWOOD TCP, LLC                                 COLUMBUS OH 43215                                     5631                  Prepetition Rent & Related Liabilities                                                                          $10,921.57
                                                 PO BOX 772841
LEE OUTLETS LLC                                  CHICAGO IL 60677-2841                                 7094                  Prepetition Rent & Related Liabilities                                                                           $9,677.06

                                                                                           23 of 50
                                                 Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                   Desc Main
                                                                               Document      Page 232 of 345


                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                                        Schedule E/F: Part 2




                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                      Disputed
                                                                                                            Last 4 Digits of
                                 Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   GALLAGHER BASSETT
                                                   1255 BATTERY ST
LEE, MICHELLE                                      SAN FRANCISCO CA 94111                                                      Litigation                                  X             X             X                                        Unknown
                                                   P.O. BOX 822914
                                                   LEE-GYMBOR
LEESBURG CORNER PREMIUM OUTLETS                    PHILADELPHIA PA 19182                                 7732                  Prepetition Rent & Related Liabilities                                                                          $23,295.60
                                                   4717 CENTRAL
LEGACY ASSET MANAGEMENT                            KANSAS CITY OH 64112                                                        Prepetition Rent & Related Liabilities                                                                          $32,883.39
                                                   909 EAST MAIN STREET, SUITE 1200
                                                   C/O CHRISTIAN & BARTON, LLP
LEGACY PLACE PROPERTIES LLC                        RICHMOND VA 23219-3095                                9169                  Prepetition Rent & Related Liabilities                                                                           $9,771.38
                                                   PO BOX 635159
LEGACY VILLAGE INVESTORS LLC                       CINCINNATI OH 45263-5159                              1034                  Prepetition Rent & Related Liabilities                                                                             $277.63
                                                   PO BOX 829446
LEHIGH VALLEY MALL, LLC                            PHILADELPHIA PA 19182                                 9600                  Prepetition Rent & Related Liabilities                                                                           $6,706.97
                                                   225 W. WASHINGTON ST.
                                                   RONALD M. TUCKER
LENOX SQUARE                                       INDIANPOLIS IN 46204                                  1218                  Prepetition Rent & Related Liabilities                                                                          $17,399.23
                                                   2000 TOWER OAKS BLVD, 8TH FLOOR
LERNER CORPORATION                                 ROCKVILLE MD 20852                                                          Prepetition Rent & Related Liabilities                                                                          $26,370.92
                                                   2201 S BOULEVARD, SUITE 400
                                                   CRAZY 8 # 6264
LEVIS COMMONS, LLC                                 CHARLOTTE NC 28203                                    5800                  Prepetition Rent & Related Liabilities                                                                          $23,132.69
                                                   1401 LEVIS COMMONS BLVD.
LEVIS COMMONS, LLC                                 PERRYSBURG OH 43551                                   1502                  Prepetition Rent & Related Liabilities                                                                           $5,935.49
                                                   GALLAGHER BASSETT
                                                   1255 BATTERY ST
LI, XINYUE                                         SAN FRANCISCO CA 94111                                                      Litigation                                  X             X             X                                        Unknown
                                                   75 REMITTANCE DR
                                                   STE 1032
LIBERTY UTILITIES                                  CHICAGO IL 60675-1032                                 7278                  Prepetition Rent & Related Liabilities                                                                             $743.89
                                                   PO BOX 650689
LIBERTY UTILITIES - EMPIRE DISTRICT                DALLAS TX 75265                                       1105                  Prepetition Rent & Related Liabilities                                                                             $902.72
                                                   P.O. BOX 822877
                                                   LV-GYMBOR
LIBERTY VILLAGE PREMIUM OUTLETS                    PHILADELPHIA PA 19182-2877                            6216                  Prepetition Rent & Related Liabilities                                                                           $3,779.95
                                                   P.O. BOX 827749
LIGHTHOUSE PLACE PERMIUM OUTLETS, LLC              PHILADELPHIA PA 19182-7749                            5834                  Prepetition Rent & Related Liabilities                                                                          $10,060.43
                                                   22 W WEST HILL RD
LIGHTSTAT INC                                      BARKHAMSTED CT 06063                                  1924                  Other-IT                                                                                                           $670.57
                                                   405 PARK AVENUE, 15TH FLOOR
LINCOLN PROPERTY COMPANY                           NEW YORK NY 10022                                                           Prepetition Rent & Related Liabilities                                                                          $10,871.88
                                                   2696 SOLUTION CENTER
LIVERMORE PREMIUM OUTLETS, LLC                     CHICAGO IL 60677-2006                                 8995                  Prepetition Rent & Related Liabilities                                                                          $13,302.29
                                                   PO BOX 772838
LIVINGSTON MALL VENTURE                            CHICAGO IL 60677-2838                                 6943                  Prepetition Rent & Related Liabilities                                                                           $8,684.51
                                                   150 GREAT NECK ROAD, SUITE 304
LOGAN VALLEY REALTY LLC                            GREAT NECK NY 11021                                   9479                  Prepetition Rent & Related Liabilities                                                                           $8,060.80

                                                                                             24 of 50
                                                Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                               Document      Page 233 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                                Creditor Name                          Address                           Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  220 WEST MAIN STREET
LOUISVILLE GAS & ELECTRIC CO.                     LOUISVILLE KY 40202                                  4218                  Prepetition Rent & Related Liabilities                                                                             $183.75
                                                  26953 NETWORK PL
LPF GENEVA COMMONS, LLC                           CHICAGO IL 60673-1269                                0301                  Prepetition Rent & Related Liabilities                                                                              $35.83
                                                  6140-K6 S. GUN CLUB ROAD #238
LRM-COM, INC.                                     AURORA CO 80016                                      6466                  Prepetition Rent & Related Liabilities                                                                             $150.40
                                                  7903 SOLUTIONS CENTER
LYNNHAVEN MALL LLC                                CHICAGO IL 60677-7009                                1360                  Prepetition Rent & Related Liabilities                                                                          $11,066.84
                                                  7903 SOLUTIONS CENTER
LYNNHAVEN MALL, LLC                               CHICAGO IL 60677-7009                                1022                  Prepetition Rent & Related Liabilities                                                                          $11,403.26
                                                  20 SOUTH CLARK STREET, SUITE 3000
                                                  STORE #694
M&J WILKOW                                        CHICAGO IL 60603                                                           Prepetition Rent & Related Liabilities                                                                          $14,583.34
                                                  PO BOX 849424
MACERICH LA CUMBRE LP                             LOS ANGELES CA 90084-9424                            3386                  Prepetition Rent & Related Liabilities                                                                           $5,201.91
                                                  10315 SILVERDALE WAY ATTN:GM
                                                  STORE #6410
MACERICH / STARWOOD                               SILVERDALE WA 98383                                                        Prepetition Rent & Related Liabilities                                                                           $5,023.52
                                                  1689 ARDEN WAY #1167
MACERICH CO.                                      SACRAMENTO CA 95815                                                        Prepetition Rent & Related Liabilities                                                                        $308,049.95
                                                  ATTN: LEGAL DEPARTMENT
MACERICH CO/TALISMAN                              SANTA MONICA CA 90407                                                      Prepetition Rent & Related Liabilities                                                                          $19,809.13
                                                  3111 W. CHANDLER BLVD
MACERICH/WESTCOR                                  CHANDLER AZ 85226                                                          Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                  PO BOX 849437
MACERICH-LUBBOCK, LP                              LOS ANGELES CA 90084-9437                            2019                  Prepetition Rent & Related Liabilities                                                                           $7,719.51
                                                  730 THIRD AVENUE
                                                  TODD ROLLINS, SR DIRECTOR
MADISON MARQUETTE                                 NEW YORK NY 10017                                                          Prepetition Rent & Related Liabilities                                                                          $12,687.52
                                                  PO BOX 955607
                                                  CBL #0601
MADISON- WEST TOWNE, LLC                          ST. LOUIS MO 63195-5607                              5202                  Prepetition Rent & Related Liabilities                                                                             $331.63
                                                  252A THE SHOPS OF MISSION VIEJO
                                                  STORE # 6130
MAGANA, VICKIE                                    MISSION VIEJO CA 92691                               7950                  Other-Supplies                                                                                                     $162.88
                                                  PO BOX 31001-2346
MAINPLACE SHOPPINGTOWN LLC                        PASADENA CA 91110-2346                               6168                  Prepetition Rent & Related Liabilities                                                                           $9,886.68
                                                  P.O. BOX 21288
MAINTENX                                          TAMPA FL 33622                                       0506                  Other-R&M                                   X             X             X                                        Unknown
                                                  PO BOX 829425
MALL AT MONTGOMERY, LP                            PHILADELPHIA PA 19182                                8587                  Prepetition Rent & Related Liabilities                                                                           $4,325.13
                                                  PO BOX 829425
MALL AT MONTGOMERY, LP                            PHILADELPHIA PA 19182                                8586                  Prepetition Rent & Related Liabilities                                                                           $7,352.88
                                                  14193 COLLECTIONS CENTER DRIVE
                                                  CRAZY# 6292
MALL AT AUBURN, LLC                               CHICAGO IL 60693                                     6193                  Prepetition Rent & Related Liabilities                                                                           $4,582.36




                                                                                           25 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                             Document      Page 234 of 345


                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                               Creditor Name                          Address                          Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 6170 WEST GRAND AVE.
                                                 CRAZY 8#6350
MALL AT GURNEE MILLS, LLC                        GURNEE IL 60031                                     8938                  Prepetition Rent & Related Liabilities                                                                          $10,650.01
                                                 PO BOX 772805
MALL OF GEORGIA, LLC                             CHICAGO IL 60677-2805                               7001                  Prepetition Rent & Related Liabilities                                                                          $16,136.84
                                                 PO BOX 772805
MALL OF GEORGIA, LLC                             CHICAGO IL 60677-2805                               7000                  Prepetition Rent & Related Liabilities                                                                          $20,153.63
                                                 14193 COLLECTIONS CENTER DRIVE
MALL AT AUBURN, LLC                              CHICAGO IL 60693                                    3139                  Prepetition Rent & Related Liabilities                                                                           $4,734.06
                                                 225 W. WASHINGTON STREET
MALL AT BRIARWOOD, LLC                           INDIANAPOLIS IN 46204                               7475                  Prepetition Rent & Related Liabilities                                                                          $12,236.16
                                                 PO BOX 643748
MALL AT CHESTNUT HILL LLC                        PITTSBURGH PA 15264-3748                            0749                  Prepetition Rent & Related Liabilities                                                                          $10,927.30
                                                 PO BOX 100451
MALL AT CONCORD MILLS, LP                        ATLANTA GA 30384                                    3367                  Prepetition Rent & Related Liabilities                                                                          $10,640.27
                                                 PO BOX 809174
MALL AT COTTONWOOD LLC                           CHICAGO IL 60680-9174                               2064                  Prepetition Rent & Related Liabilities                                                                           $5,651.82
                                                 PO BOX 100305
                                                 CRAZY 8#6350
MALL AT GURNEE MILLS, LLC                        ATLANTA GA 30384-0305                               8325                  Prepetition Rent & Related Liabilities                                                                          $10,214.80
                                                 PO BOX 402936
MALL AT INGRAM PARK, LLC                         ATLANTA GA 30384-2936                               0994                  Prepetition Rent & Related Liabilities                                                                          $10,160.97
                                                 14204 COLLECTIONS CENTER DRIVE
MALL AT LIBERTY TREE, LLC                        CHICAGO IL 60693                                    4384                  Prepetition Rent & Related Liabilities                                                                           $3,255.37
                                                 4511 NORTH MIDKIFF
                                                 CRAZY 8 #6126
MALL AT MIDLAND PARK, LLC                        MIDLAND TX 79705                                    7405                  Prepetition Rent & Related Liabilities                                                                           $9,514.58
                                                 225 W. WASHINGTON STREET
MALL AT NORTHSHORE, LLC                          INDIANAPOLIS IN 46204                               5228                  Prepetition Rent & Related Liabilities                                                                           $7,235.52
                                                 P.O. BOX 277866
MALL AT POTOMAC MILLS, LLC                       ATLANTA GA 30384-7866                               2680                  Prepetition Rent & Related Liabilities                                                                           $6,128.45
                                                 225 W. WASHINGTON STREET
MALL AT ROCKINGHAM, LLC                          INDIANAPOLIS IN 46204                               6054                  Prepetition Rent & Related Liabilities                                                                          $11,094.77
                                                 225 WEST WASHINGTON ST.
MALL AT SMITH HAVEN, LLC                         INDIANAPOLIS IN 46204                               1886                  Prepetition Rent & Related Liabilities                                                                           $5,851.17
                                                 14199 COLLECTIONS CENTER DRIVE
MALL AT SOLOMON POND, LLC                        CHICAGO IL 60693                                    6011                  Prepetition Rent & Related Liabilities                                                                           $3,042.27
                                                 P.O. BOX 644271
                                                 SUMMIT MALL
MALL AT SUMMIT, LLC                              PITTSBURGH PA 15264-4271                            5785                  Prepetition Rent & Related Liabilities                                                                           $7,782.18
                                                 P.O. BOX 644271
                                                 SUMMIT MALL
MALL AT SUMMIT, LLC                              PITTSBURGH PA 15264-4271                            7031                  Prepetition Rent & Related Liabilities                                                                           $6,132.65
                                                 PO BOX 404561
MALL AT TUTTLE CROSSING, LLC                     ATLANTA GA 30384-4561                               9956                  Prepetition Rent & Related Liabilities                                                                           $4,730.05
                                                 225 W. WASHINGTON STREET
MALL AT TUTTLE CROSSING, LLC                     INDIANAPOLIS IN 46204                               9639                  Prepetition Rent & Related Liabilities                                                                           $8,309.53


                                                                                         26 of 50
                                              Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                           Document      Page 235 of 345


                                                                           In re Gymboree Retail Stores, LLC
                                                                                   Case No. 19-30249
                                                                                  Schedule E/F: Part 2




                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                Disputed
                                                                                                      Last 4 Digits of
                              Creditor Name                           Address                        Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                3392 PAYSPHERE CIRCLE
MALL AT WHITE OAKS, LLC                         CHICAGO IL 60674                                   3957                  Prepetition Rent & Related Liabilities                                                                           $4,799.95
                                                14165 COLLECITONS CENTER DR
MALL ROCKINGHAM LLC                             CHICAGO IL 60693                                   2331                  Prepetition Rent & Related Liabilities                                                                          $10,397.33
                                                180 EAST BROAD STREET
MAPLEWOOD MALL, LLC                             COLUMBUS OH 43215                                  2345                  Prepetition Rent & Related Liabilities                                                                           $6,160.49
                                                PO BOX 842375
MARKET STREET RETAIL SOUTH, LLC                 BOSTON MA 02284-2375                               0907                  Prepetition Rent & Related Liabilities                                                                          $12,775.59
                                                2500 N MAYFAIR RD
MAYFAIR MALL                                    WAWATOSA WI 53226                                  4722                  Prepetition Rent & Related Liabilities                                                                             $747.00
                                                PO BOX 772816
MAYFAIR MALL, LLC                               CHICAGO IL 60677-2816                              6754                  Prepetition Rent & Related Liabilities                                                                          $22,960.08
                                                14183 COLLECTIONS CENTER DRIVE
MAYFLOWER APPLE BLOSSOM LP                      CHICAGO IL 60693                                   1487                  Prepetition Rent & Related Liabilities                                                                           $1,864.04
                                                14174 COLLECTIONS CENTER DRIVE
MAYFLOWER CAPE COD, LLC                         CHICAGO IL 60693                                   1272                  Prepetition Rent & Related Liabilities                                                                           $2,638.96
                                                14190 COLLECTIONS CENTER DRIVE
MAYFLOWER EMERALD SQUARE LLC                    CHICAGO IL 60693                                   1418                  Prepetition Rent & Related Liabilities                                                                           $3,553.59
                                                225 W. WASHINGTON STREET
MAYFLOWER EMERALD SQUARE, LLC                   INDIANAPOLIS IN 46204                              2505                  Prepetition Rent & Related Liabilities                                                                           $5,086.46
                                                14169 COLLECTIONS CENTER DRIVE
MAYFLOWER SQUARE ONE, LLC                       CHICAGO IL 60693                                   3820                  Prepetition Rent & Related Liabilities                                                                           $5,296.54
                                                2201 SOUTH BOULEVARD, SUITE 400
                                                ATTN: ROBERT H. SPRATT
MCA PROMENADE OWNER, LLC                        CHARLOTTE NC 28203                                 6920                  Prepetition Rent & Related Liabilities                                                                              $31.43
                                                867930 RELIABLE PKWY
MCCAIN MALL COMPANY LP                          CHICAGO IL 60686-0079                              9232                  Prepetition Rent & Related Liabilities                                                                          $10,802.77
                                                GALLAGHER BASSETT
                                                1255 BATTERY ST
MCHALE, CORRINE                                 SAN FRANCISCO CA 94111                                                   Litigation                                  X             X             X                                        Unknown
                                                301 EAST FOURTH STREET
                                                RONALD E. GOLD, ESQ.
MELBOURNE SQUARE, LLC                           CINCINNATI OH 45202                                2348                  Prepetition Rent & Related Liabilities                                                                           $4,600.93
                                                7500 RELIABLE PKWY
                                                CRAZY 8 #6076
MELVIN SIMON & ASSOCIATES                       CHICAGO IL 60686-0075                              1245                  Prepetition Rent & Related Liabilities                                                                           $7,552.17
                                                PO BOX 388
MEMPHIS LIGHT GAS AND WATER DIV                 MEMPHIS TN 38145                                   2969                  Prepetition Rent & Related Liabilities                                                                             $849.00
                                                1600 E FRANKLIN AVE
MERIDIAN CENTERCAL LLC                          EL SEGUNDO CA 90245                                2583                  Prepetition Rent & Related Liabilities                                                                           $7,220.93
                                                225 W. WASHINGTON ST.
                                                VICE PRESIDENT/ BANKRUPTCY COUNSEL
MERRIMACK PREMIUM OUTLETS CENTER, LLC           INDIANPOLIS IN 46204                               9923                  Prepetition Rent & Related Liabilities                                                                          $12,594.87
                                                PO BOX 601
MET-ED                                          ALLENHURST NJ 07709-0601                           6884                  Prepetition Rent & Related Liabilities                                                                             $189.71
                                                945 BUNKER HILL, STE 400
METRO NATIONAL CORPORATION                      HOUSTON TX 77024                                                         Prepetition Rent & Related Liabilities      X             X             X                                        Unknown


                                                                                       27 of 50
                                              Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                             Document      Page 236 of 345


                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                              Creditor Name                           Address                          Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                2929 EXPRESSWAY DRIVE NORTH
                                                SUITE 300B
METRO SERVICE SOLUTIONS                         ISLANDIA NY 11749                                     0907                 Other-R&M                                                                                                        $4,292.78
                                                PO BOX 46063
MFC BEAVERCREAK LLC                             HOUSTON TX 77210-6063                                 8160                 Prepetition Rent & Related Liabilities                                                                           $8,799.55
                                                P.O. BOX 026055
MIAMI-DADE WATER AND SEWER DEPT                 MIAMI FL 33102-6055                                   4467                 Prepetition Rent & Related Liabilities                                                                             $272.18
                                                ONE PARKVIEW PLAZA, 9TH FLOOR
MID AMERICA ASSET MANAGEMENT                    OAKBROOK TERRACE IL 60181                                                  Prepetition Rent & Related Liabilities                                                                           $2,248.38
                                                P.O. BOX 8020
MID AMERICAN ENERGY                             DAVENPORT IA 52808-8020                               4478                 Prepetition Rent & Related Liabilities                                                                              $32.69
                                                PO BOX 220
MIDDLE TENNESSEE ELECTRIC                       LEBANON TN 37088-0220                                 8910                 Prepetition Rent & Related Liabilities                                                                             $406.59
                                                PO BOX 409714
MILPITAS MILLS LIMITED PARTNERSHIP              ATLANTA GA 30384-9714                                 3684                 Prepetition Rent & Related Liabilities                                                                          $10,851.72
                                                GALLAGHER BASSETT
                                                1255 BATTERY ST
MINHO YUN, HAYDEN                               SAN FRANCISCO CA 94111                                                     Litigation                                  X             X             X                                        Unknown
                                                10801 CORKSCREW ROAD, SUITE 305
                                                STORE #6406
MIROMAR DEVELOPMENT CORP.                       ESTERO FL 33928                                                            Prepetition Rent & Related Liabilities                                                                          $27,633.20
                                                525 WILLIAM PENN PLACE, 28TH FLOOR
                                                LEECH TISHMAN FUSCALDO & LAMPL LLC
MIROMAR OUTLET WEST, LLC                        PITTSBURGH PA 15219                                   4381                 Prepetition Rent & Related Liabilities                                                                          $13,816.60
                                                420 WEST PINE STREET
MISSISSIPPI POWER                               HATTIESBURG MS 39401                                  7083                 Prepetition Rent & Related Liabilities                                                                             $409.05
                                                14184 COLLECTIONS CENTER DRIVE
MNH MALL, L.L.C.                                CHICAGO IL 60693                                      2332                 Prepetition Rent & Related Liabilities                                                                           $3,454.87
                                                PO BOX 8195
                                                MARBLE BRIDGE FUNDING GROUP INC
MODERN EXPRESS COURIER                          WALNUT CREEK CA 94596                                 1896                 Trade Payable                                                                                                      $741.44
                                                P.O. BOX 5355
MODESTO IRRIGATION                              MODESTO CA 95352-5355                                 4536                 Prepetition Rent & Related Liabilities                                                                             $455.56
                                                13457 BROOKS DRIVE
MOHR AFFINITY LLC                               BALDWIN PARK CA 91706                                                      Prepetition Rent & Related Liabilities                                                                          $11,238.86
                                                13457 BROOKS DRIVE
MOHR AFFINITY, LLC                              BALDWIN PARK CA 91706                                 5160                 Prepetition Rent & Related Liabilities                                                                             $567.28
                                                PO BOX 748283
                                                THE SHOPS AT MONTEBELLO
MONTEBELLO TOWN CENTER INVESTOR, LLC            LOS ANGELES CA 90074-8283                             9638                 Prepetition Rent & Related Liabilities                                                                          $16,770.22
                                                PO BOX 748283
MONTEBELLO TOWN CENTER INVESTORS LLC            LOS ANGELES CA 90074-8283                             0500                 Prepetition Rent & Related Liabilities                                                                          $18,142.06
                                                TOWN & COUNTRY PARTNERSHIP
                                                750 TOWN AND COUNTRY BLVD #220
MOODY & RAMBIN INTERESTS INC.                   HOUSTON TX 77024                                                           Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                55 CITY CENTRE DR, #800, ATTN: VP PROP M
MORGUARD INVESTMENTS LIMITED                    MISSISSAUGA ON L5B1M3                                                      Prepetition Rent & Related Liabilities      X             X             X                                        Unknown


                                                                                           28 of 50
                                                        Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                   Desc Main
                                                                                      Document      Page 237 of 345


                                                                                        In re Gymboree Retail Stores, LLC
                                                                                                Case No. 19-30249
                                                                                               Schedule E/F: Part 2




                                                                                                                                                                                                                        Claim subject to offset?
                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                 Contingent




                                                                                                                                                                                                             Disputed
                                                                                                                   Last 4 Digits of
                               Creditor Name                                  Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                          PO BOX 800
MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY                GREENSBURG PA 15601-0800                              6077                  Prepetition Rent & Related Liabilities                                                                             $126.29
                                                          150 GREAT NECK ROAD, SUITE 304
                                                          STORE #6361
NAMDAR REALTY GROUP                                       GREAT NECK NY 11021                                                         Prepetition Rent & Related Liabilities                                                                          $10,290.04
                                                          PO BOX 822903
NAPA PREMIUM OUTLETS/ SIMON FINANCING PARTNERSHIP, LP     PHILADELPHIA PA 19182-2903                            6296                  Prepetition Rent & Related Liabilities                                                                             $649.83
                                                          PO BOX 822903
NAPA PREMIUM OUTLETS/ SIMON FINANCING PARTNERSHIP, LP     PHILADELPHIA PA 19182-2903                            6289                  Prepetition Rent & Related Liabilities                                                                          $15,171.76
                                                          PO BOX 86
                                                          SDS-12-3111
NATICK MALL                                               MINNEAPOLIS MN 55486-3111                             1273                  Prepetition Rent & Related Liabilities                                                                           $5,182.12
                                                          PO BOX 371835
NATIONAL FUEL                                             PITTSBURGH PA 15250-7835                              4646                  Prepetition Rent & Related Liabilities                                                                              $42.71
                                                          PO BOX 1049
NATIONAL GRID                                             WOBURN MA 01807-1049                                  3151                  Prepetition Rent & Related Liabilities                                                                           $6,677.34
                                                          6306 SMITH AVE.
NBZ 3RD AVE LLC                                           NORTH BERGEN NJ 07047                                 6876                  Prepetition Rent & Related Liabilities                                                                           $9,925.14
                                                          75 PARK PLAZA
                                                          ATTN: DIANE MACMILLAN
NE DEVELOPMENT                                            BOSTON MA 02116                                                             Prepetition Rent & Related Liabilities                                                                          $22,861.67
                                                          579 TENNEY MOUNTAIN HIGHWAY
NEW HAMPSHIRE ELECTRIC CO-OP                              PLYMOUTH NH 03264                                     4704                  Prepetition Rent & Related Liabilities                                                                             $545.46
                                                          PO BOX 86
                                                          SDS-12-3050
NEWPARK MALL, LP                                          MINNEAPOLIS MN 55486-3050                             3329                  Prepetition Rent & Related Liabilities                                                                           $7,512.00
                                                          86745 RELIABLE PARKWAY
NEWPORT CENTRE, LLC                                       CHICAGO IL 60686                                      2718                  Prepetition Rent & Related Liabilities                                                                           $4,842.97
                                                          PO BOX 1630
                                                          BILL PAYMENT CENTER
NICOR GAS                                                 AURORA IL 60507-1630                                  3052                  Prepetition Rent & Related Liabilities                                                                             $236.04
                                                          P.O. BOX 13007
NIPSCO                                                    MERRILLVILLE IN 46411-3007                            5777                  Prepetition Rent & Related Liabilities                                                                             $749.24
                                                          PO BOX 1378
NJ NATURAL GAS                                            WALL NJ 07715-0001                                    7184                  Prepetition Rent & Related Liabilities                                                                             $227.66
                                                          GALLAGHER BASSETT
                                                          1255 BATTERY ST
NOCHEVINA, OLGA                                           SAN FRANCISCO CA 94111                                                      Litigation                                  X             X             X                                        Unknown
                                                          1175 PEACHTREE NE, SUITE 1650
                                                          STORE #6394
                                                          OPERATIONS DEPARTMENT
NORTH AMERICAN PROPERTIES                                 ATLANTA GA 30361                                                            Prepetition Rent & Related Liabilities                                                                          $19,295.48
                                                          PO BOX 822949
NORTH BEND PREMIUM OF OUTLETS/ SPG FINANCE II, LLC        PHILADELPHIA PA 19182-2949                            6306                  Prepetition Rent & Related Liabilities                                                                           $6,337.49
                                                          PO BOX 822900
                                                          DAW-GYMBOR
NORTH GEORGIA PREMIUM OUTLETS                             PHILADELPHIA PA 19182-2900                            4624                  Prepetition Rent & Related Liabilities                                                                          $11,614.14


                                                                                                    29 of 50
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                           Document      Page 238 of 345


                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                             Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                               PO BOX 822900
                                               CRAZY 8 OUTLET #5609
NORTH GEORGIA PREMIUM OUTLETS                  PHILADELPHIA PA 19182-2900                            6718                  Prepetition Rent & Related Liabilities                                                                           $5,972.17
                                               1000 N ROAN ST
NORTH SIDE ELEMENTARY PTA                      JOHNSON CITY TN 37601                                 1190                  Other                                                                                                            $1,232.99
                                               PO BOX 772800
NORTH TOWN MALL, LLC                           CHICAGO IL 60677-2800                                 8372                  Prepetition Rent & Related Liabilities                                                                           $3,772.34
                                               P.O. BOX 34795
NORTHERN VIRGINIA ELECTRIC COOPERATIVE         ALEXANDRIA VA 22334-0795                              3133                  Prepetition Rent & Related Liabilities                                                                             $629.55
                                               P.O. BOX 226864
NORTHPARK PARTNERS, LP                         DALLAS TX 75222-6864                                  4069                  Prepetition Rent & Related Liabilities                                                                          $18,984.58
                                               3701 MT DIABLO BLVD STE 200
NORTHWEST ASSET MANAGEMENT COMPANY             LAFAYETTE CA 94549                                    4063                  Prepetition Rent & Related Liabilities                                                                             $808.75
                                               180 EAST BROAD STREET
NORTHWOODS SHOPPING CENTER, LLC                COLUMBUS OH 43215                                     2339                  Prepetition Rent & Related Liabilities                                                                          $12,844.16
                                               P.O. BOX 86
                                               NORTH STAR MALL
                                               SDS-12-2770
NSMJV, LLC                                     MINNEAPOLIS MN 55486-2770                             1317                  Prepetition Rent & Related Liabilities                                                                          $12,674.56
                                               PO BOX 30086
NV ENERGY                                      RENO NV 89520-3086                                    4688                  Prepetition Rent & Related Liabilities                                                                           $1,999.96
                                               PO BOX 8500
                                               THE AVENUE AT WHITE MARSH
                                               LOCKBOX # 9320
NVI- AVENUE, LLC                               PHILADELPHIA PA 19178-9320                            5993                  Prepetition Rent & Related Liabilities                                                                               $2.08
                                               PO BOX 5240
                                               ATTN: BANKRUPTCY DEPARTMENT
NYSEG                                          BINGHAMTON NY 13902                                   5249                  Prepetition Rent & Related Liabilities                                                                             $885.41
                                               180 EAST BROAD STREET
OAK COURT MALL, LLC                            COLUMBUS OH 43215                                     2065                  Prepetition Rent & Related Liabilities                                                                           $5,519.26
                                               P.O. BOX 86
                                               SDS-12-1840
OAK VIEW MALL L.L.C.                           MINNEAPOLIS MN 55486-1840                             2837                  Prepetition Rent & Related Liabilities                                                                           $6,442.44
                                               925 BLOSSOM HILL RD
OAKRIDGE MALL LP                               SAN JOSE CA 95123                                     1093                  Prepetition Rent & Related Liabilities                                                                           $9,111.53
                                               925 BLOSSOM HILL RD
OAKRIDGE MALL LP.                              SAN JOSE CA 95123                                     8762                  Prepetition Rent & Related Liabilities                                                                           $8,337.10
                                               124 JOHNSON FERRY ROAD NE
                                               ATTN: AMY KUEHN
OGG SALEM CENTER LLC                           ATLANTA GA 30328                                      7830                  Prepetition Rent & Related Liabilities                                                                           $3,590.25
                                               P.O. BOX 86
                                               CRAZY 8 #6081
                                               SDS-12-1640
OGLETHORPE MALL, LLC                           MINNEAPOLIS MN 55486-1640                             1714                  Prepetition Rent & Related Liabilities                                                                           $9,508.23
                                               150 GREAT NECK ROAD, SUITE 304
OHIO STATION REALTY, LLC                       GREAT NECK NY 11021                                   0659                  Prepetition Rent & Related Liabilities                                                                           $6,011.59
                                               P.O. BOX 548
OKALOOSA GAS DISTRICT                          VALPARAISO FL 32580-0548                              2160                  Prepetition Rent & Related Liabilities                                                                              $19.36

                                                                                         30 of 50
                                                   Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                 Document      Page 239 of 345


                                                                                   In re Gymboree Retail Stores, LLC
                                                                                           Case No. 19-30249
                                                                                          Schedule E/F: Part 2




                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                         Unliquidated
                                                                                                                                                                            Contingent




                                                                                                                                                                                                        Disputed
                                                                                                              Last 4 Digits of
                               Creditor Name                             Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                     PO BOX 714676
OKC OUTLETS I LLC                                    CINCINNATI OH 45271-4676                              8791                  Prepetition Rent & Related Liabilities                                                                           $7,512.44
                                                     1681 SOLUTIONS CENTER
                                                     LOCKBOX #771681
OLD ORCHARD URBAN LP                                 CHICAGO IL 60677-1006                                 1274                  Prepetition Rent & Related Liabilities                                                                          $11,272.00
                                                     5500 NEW ALBANY RD, SUITE 200
                                                     LEASE ADMINISTRATION
OLSHAN PROPERTIES/MPI                                NEW ALBANY OH 43054                                                         Prepetition Rent & Related Liabilities                                                                          $17,496.33
                                                     PO BOX 55287
OLYMPIC MALL SERVICES                                HOUSTON TX 77255-5287                                 4818                  Prepetition Rent & Related Liabilities                                                                           $2,269.99
                                                     PO BOX 8432
OMAHA OUTLETS                                        DES MOINES IA 50301                                   9824                  Prepetition Rent & Related Liabilities                                                                           $7,350.78
                                                     PO BOX 198844
                                                     JANIE & JACK 2819
ONTARIO MILLS LIMITED PARTNERSHIP                    ATLANTA GA 30384-8844                                 6721                  Prepetition Rent & Related Liabilities                                                                           $6,432.71
                                                     P.O. BOX 198844
ONTARIO MILLS LP                                     ATLANTA GA 30384-844                                  4086                  Prepetition Rent & Related Liabilities                                                                          $18,451.79
                                                     PO BOX 3995
OPPD - OMAHA PUBLIC POWER DISTRICT                   OMAHA NE 68103-0995                                   9346                  Prepetition Rent & Related Liabilities                                                                             $270.09
                                                     PO BOX 402242
                                                     CRAZY 8 # 6253
OPRY MILLS MALL LIMITED PARTNERSHIP                  ATLANTA GA 30384-2242                                 5888                  Prepetition Rent & Related Liabilities                                                                           $9,339.25
                                                     PO BOX 402242
                                                     OPRY MILLS MALL SHOPPOING CENTER
OPRY MILLS MALL LIMITED PARTNERSHIP                  ATLANTA GA 30384-2242                                 8582                  Prepetition Rent & Related Liabilities                                                                          $13,375.48
                                                     P.O. BOX 1005
ORANGE & ROCKLAND UTILITIES                          SPRING VALLEY NY 10977-5300                           4837                  Prepetition Rent & Related Liabilities                                                                             $610.05
                                                     PO BOX 281294
ORANGE MILLS LIMITED PARTNERSHIP                     ATLANTA GA 30384-1294                                 9263                  Prepetition Rent & Related Liabilities                                                                          $15,529.66
                                                     PO BOX 772811
ORLAND OUTLET OWNER LLC                              CHICAGO IL 60677-2811                                 6939                  Prepetition Rent & Related Liabilities                                                                          $33,813.56
                                                     PO BOX 772811
ORLANDO OUTLET OWNER LLC                             CHICAGO IL 60677-2811                                 6940                  Prepetition Rent & Related Liabilities                                                                           $4,592.04
                                                     PO BOX 4901
ORLANDO UTILITIES COMMISSION                         ORLANDO FL 32802-4901                                 4847                  Prepetition Rent & Related Liabilities                                                                             $584.77
                                                     PO BOX 827733
ORLANDO VINELAND PO, LP                              PHILADELPHIA PA 19182-7733                            6312                  Prepetition Rent & Related Liabilities                                                                          $22,416.71
                                                     P.O. BOX 822941
                                                     OSG-GYMBOR
OSAGE BEACH PREMIUM OUTLETS                          PHILADELPHIA PA 19182-2941                            7322                  Prepetition Rent & Related Liabilities                                                                           $8,292.90
                                                     21209 NEBRASKA CROSSING DRIVE # C-100
                                                     STORE #686
OTB DESTINATION                                      GRETNA NE 68028                                                             Prepetition Rent & Related Liabilities                                                                          $14,751.80
                                                     PO BOX 776327
OUTLET VILLAGE OF HAGERSTOWN LIMITED PARTNERSHIP     CHICAGO IL 60677                                      6303                  Prepetition Rent & Related Liabilities                                                                           $3,165.04
                                                     225 W. WASHINGTON ST.
                                                     VICE PRESIDENT/ BANKRUPTCY COUNSEL
OUTLET VILLAGE OF HAGERSTOWN LIMITED PARTNERSHIP     INDIANPOLIS IN 46204                                  6291                  Prepetition Rent & Related Liabilities                                                                           $8,431.02

                                                                                               31 of 50
                                                   Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                   Desc Main
                                                                                Document      Page 240 of 345


                                                                                  In re Gymboree Retail Stores, LLC
                                                                                          Case No. 19-30249
                                                                                         Schedule E/F: Part 2




                                                                                                                                                                                                                  Claim subject to offset?
                                                                                                                                                                                        Unliquidated
                                                                                                                                                                           Contingent




                                                                                                                                                                                                       Disputed
                                                                                                             Last 4 Digits of
                                  Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                     GALLAGHER BASSETT
                                                     1255 BATTERY ST
OVERSTREET, LARISHA                                  SAN FRANCISCO CA 94111                                                     Litigation                                  X             X             X                                        Unknown
                                                     1700 OVIEDO MALL BLVD
OVIEDO MALL HOLDING LLC                              OVIEDO FL 32765                                      8795                  Prepetition Rent & Related Liabilities                                                                           $1,876.39
                                                     ATTN: VP, LEGAL, RETAIL
OXFORD PROPERTIES GROUP                              TORONTO ON M5H 3P5                                                         Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                     PO BOX 26000
PACIFIC POWER                                        PORTLAND OR 97256-0001                               4883                  Prepetition Rent & Related Liabilities                                                                             $353.87
                                                     100 N. SEPULVEDA BLVD, STE 1925
                                                     STORE #659
PACIFIC RETAIL CAPITAL PARTNERS                      EL SEGUNDO CA 90245                                                        Prepetition Rent & Related Liabilities                                                                           $6,483.15
                                                     P.O. BOX 2477
                                                     UTILITY PAYMENT CENTER
PADUCAH WATER                                        PADUCAH KY 42002-2477                                4889                  Prepetition Rent & Related Liabilities                                                                             $233.06
                                                     1713 SUITE A WOODCREEK FARMS ROAD
PALMETTO UTILITIES, INC                              ELGIN SC 29045-8755                                  8072                  Prepetition Rent & Related Liabilities                                                                              $52.10
                                                     PO BOX 776184
PARAMUS PARK SHOPPING CENTER LIMITED PARTNERSHIP     CHICAGO IL 60677-6184                                5204                  Prepetition Rent & Related Liabilities                                                                           $9,899.33
                                                     PO BOX 776184
PARAMUS PARK SHOPPING CENTER LIMITED PARTNERSHIP     CHICAGO IL 60677-6184                                5203                  Prepetition Rent & Related Liabilities                                                                           $8,007.97
                                                     PO BOX 86
                                                     PARK CITY CENTER
                                                     SDS-12-1641
PARK CITY CENTER BUSINESS TRUST                      MINNEAPOLIS MN 55486-1641                            3960                  Prepetition Rent & Related Liabilities                                                                           $5,416.67
                                                     PO BOX 86
                                                     SDS-12-3096
PARK MEADOWS MALL                                    MINNEAPOLIS MN 55486-3096                            4041                  Prepetition Rent & Related Liabilities                                                                          $15,649.20
                                                     100 PARK ROYAL SOUTH, 3RD FL
                                                     STORE #65
PARK ROYAL SHOPPING CENTRE HOLDINGS LTD              WEST VANCOUVER BC V7T 1A2 CANADA                                           Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                     PO BOX 74942
PARKDALE MALL CMBS, LLC                              CLEVELAND OH 44194-4942                              4254                  Prepetition Rent & Related Liabilities                                                                           $7,611.89
                                                     PO BOX 86
                                                     SDS-12-2881
PARKS AT ARLINGTON LP                                MINNEAPOLIS MN 55486-2881                            1186                  Prepetition Rent & Related Liabilities                                                                           $4,159.22
                                                     PO BOX 74664
PARKWAY PLACE SPE, LLC                               CLEVELAND OH 44194-4664                              5960                  Prepetition Rent & Related Liabilities                                                                          $17,352.75
                                                     PO BOX 86
                                                     SHOPPES AT BUCKLAND HILLS
                                                     SDS-12-3095
PAVILIONS AT BUCKLAND HILLS LLC                      MINNEAPOLIS MN 55486-3095                            5946                  Prepetition Rent & Related Liabilities                                                                           $7,389.40
                                                     PO BOX 772825
PDC-RED CLIFFS MALL LLC                              CHICAGO IL 60677-2825                                9892                  Prepetition Rent & Related Liabilities                                                                           $5,775.06
                                                     P.O. BOX 3648
PEABODY MUNICIPAL LIGHT PLANT                        PEABODY MA 01961-3648                                4938                  Prepetition Rent & Related Liabilities                                                                             $834.57




                                                                                              32 of 50
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                           Document      Page 241 of 345


                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                             Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                               PO BOX 37629
                                               PO BOX 13437
PECO ENERGY                                    PHILADELPHIA PA 19162                                 4400                  Prepetition Rent & Related Liabilities                                                                             $336.33
                                               7035 RAYWOOD RD
PELLITTERI                                     MONONA WI 53713                                       4942                  Prepetition Rent & Related Liabilities                                                                              $61.42
                                               PO BOX 86
                                               SDS-12-3094
PEMBROKE LAKES MALL LTD.                       MINNEAPOLIS MN 55486-3094                             1287                  Prepetition Rent & Related Liabilities                                                                          $17,083.42
                                               PO BOX 3687
PENN POWER                                     AKRON OH 44309-3687                                   4750                  Prepetition Rent & Related Liabilities                                                                             $630.24
                                               1326 PAYSHPHERE CIRCLE
PENN ROSS JOINT VENTURE                        CHICAGO IL 60674                                      9074                  Prepetition Rent & Related Liabilities                                                                             $857.43
                                               32122 COLLECTIONS CENTER DRIVE
PENN SQUARE MALL, LLC                          CHICAGO IL 60693                                      1377                  Prepetition Rent & Related Liabilities                                                                           $6,261.94
                                               PO BOX 4863
PEPCO                                          WASHINGTON PA 15301-1143                              5023                  Prepetition Rent & Related Liabilities                                                                             $729.73
                                               P.O. BOX 860381
PERIMETER MALL LLC                             MINNEAPOLIS MN 55486-0381                             1367                  Prepetition Rent & Related Liabilities                                                                          $13,546.07
                                               PO BOX 822888
                                               TENANT ID: GYMBOREE
PETALUMA VILLAGE PREMIUM OUTLETS               PHILADELPHIA PA 19182-2888                            9488                  Prepetition Rent & Related Liabilities                                                                           $8,381.52
                                               1500 POLARIS PRKWY
PFP COLUMBUS II, LLC                           COLUMBUS OH 43240                                     8694                  Prepetition Rent & Related Liabilities                                                                          $10,693.06
                                               3300 GREAT AMERICAN TOWER
                                               RONALD E. GOLD, ESQ.
PFP COLUMBUS II, LLC                           CINCINNATI OH 45202                                   8693                  Prepetition Rent & Related Liabilities                                                                          $10,605.49
                                               3136 BOEING WAY
PG&E                                           STOCKTON CA 95206                                     4973                  Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                               PO BOX 822464
PHILADELPHIA PREMIUM OUTLETS, LLC              PHILADELPHIA PA 19182-2464                            6357                  Prepetition Rent & Related Liabilities                                                                          $12,328.26
                                               P.O. BOX 660920
PIEDMONT NATURAL GAS COMPANY                   DALLAS TX 75266-0920                                  4986                  Prepetition Rent & Related Liabilities                                                                              $88.70
                                               PO BOX 860066
PINNACLE HILLS                                 MINNEAPOLIS MN 55486-0066                             3787                  Prepetition Rent & Related Liabilities                                                                           $6,727.74
                                               ATTENTION: LEGAL DEPARTMENT
PLAZA ASSOCIATES                               RALEIGH NC 27612                                                            Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                               PO BOX 844824
PLAZA WEST COVINA, LP                          LOS ANGELES CA 90074-4824                             1473                  Prepetition Rent & Related Liabilities                                                                          $11,485.50
                                               P.O. BOX 17970
PNM                                            DENVER CO 80217-0970                                  5371                  Prepetition Rent & Related Liabilities                                                                             $337.69
                                               2650 THOUSAND OAKS BLVD, SUITE 2200
                                               LEGAL DEPARTMENT
POAG & MCEWEN                                  MEMPHIS TN 38118                                                            Prepetition Rent & Related Liabilities                                                                          $24,727.96
                                               PO BOX 4438
PORTLAND GENERAL ELECTRIC                      PORTLAND OR 97208-4438                                5019                  Prepetition Rent & Related Liabilities                                                                           $1,120.98
                                               5001 NASA BLVD
POTOMAC EDISON                                 FAIRMONT WV 26554                                     4133                  Prepetition Rent & Related Liabilities                                                                           $1,632.81


                                                                                         33 of 50
                                                 Case 19-30249-KLP       Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                 Document      Page 242 of 345


                                                                                   In re Gymboree Retail Stores, LLC
                                                                                           Case No. 19-30249
                                                                                          Schedule E/F: Part 2




                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                         Unliquidated
                                                                                                                                                                            Contingent




                                                                                                                                                                                                        Disputed
                                                                                                              Last 4 Digits of
                                 Creditor Name                           Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   PO BOX 277866
                                                   C/O BANK OF AMERICA
POTOMAC MILLS OPERATING COMPANY                    ATLANTA GA 30384-7866                                   2994                  Prepetition Rent & Related Liabilities                                                                          $14,207.94
                                                   827 HAUSMAN ROAD
PPL ELECTRIC UTILITIES                             ALLENTOWN PA 18104                                      5030                  Prepetition Rent & Related Liabilities                                                                           $1,798.85
                                                   PO BOX 856475
PR II LACENTERRA, LP                               MINNEAPOLIS MN 55485                                    9827                  Prepetition Rent & Related Liabilities                                                                             $159.00
                                                   PO BOX 733391
                                                   PRLHC AVALON RETAIL PHASE I 461302
PR AVALON PHASE I OWNER, LLC                       DALLAS TX 75373-3391                                    7704                  Prepetition Rent & Related Liabilities                                                                           $9,623.45
                                                   PO BOX 373281
PR EXTON SQURE PROPERTY LP                         CLEVELAND OH 44193-3281                                 3048                  Prepetition Rent & Related Liabilities                                                                           $1,220.61
                                                   PO BOX 856475
PR II LACENTERRA, LP                               MINNEAPOLIS MN 55485                                    9826                  Prepetition Rent & Related Liabilities                                                                             $159.00
                                                   PO BOX 951316
                                                   DARTMOUTH MALL
PR NORTH DARTMOUTH LLC                             CLEVELAND OH 44193                                      3081                  Prepetition Rent & Related Liabilities                                                                              $37.87
                                                   200 S. BROAD STREET, 3RD FLOOR
PR SPRINGFIELD TOWN CENTER LLC                     PHILADELPHIA PA 19102                                   4474                  Prepetition Rent & Related Liabilities                                                                             $909.29
                                                   PO BOX 373988
PR SPRINGFIELD/ DELCO LP & KS SPRINGFIELD LP       CLEVELAND OH 44193                                      5491                  Prepetition Rent & Related Liabilities                                                                             $486.24
                                                   PO BOX 373988
PR SPRINGFIELD/DELCO LP & KS SPRINGFIELD LP        CLEVELAND OH 44193                                      5490                  Prepetition Rent & Related Liabilities                                                                             $321.73
                                                   P.O. BOX 951776
PR WYOMING VALLEY L                                CLEVELAND OH 44193                                      2666                  Prepetition Rent & Related Liabilities                                                                             $490.99
                                                   PO BOX 951776
                                                   NATIONAL CITY BANK
PR WYOMING VALLEY LP                               CLEVELAND OH 44193                                      9415                  Prepetition Rent & Related Liabilities                                                                             $921.47
                                                   P.O. BOX 18856
PRECISION WASTE SOLUTIONS, LLC                     SHREVEPORT LA 71138                                     3215                  Prepetition Rent & Related Liabilities                                                                           $1,050.83
                                                   ATTN: GENERAL COUNSEL
PREIT-RUBIN INC.                                   PHILADELPHIA PA 19102                                                         Prepetition Rent & Related Liabilities                                                                        $114,152.74
                                                   1 ADELAIDE ST. EAST STE 900 P.O. BOX 194
                                                   STORE #668
PRIMARIS MANAGEMENT INC.                           TORONTO ON M5C 2V9                                                            Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                   PO BOX 776288
PRIME OUTLETS AT PLEASANT PRAIRIE, LLC             CHICAGO IL 60677                                        8793                  Prepetition Rent & Related Liabilities                                                                          $11,611.46
                                                   PO BOX 772964
PRIME OUTLETS AT PISMO BEACH LLC                   CHICAGO IL 60677-0264                                   7476                  Prepetition Rent & Related Liabilities                                                                           $7,903.69
                                                   PO BOX 8500-5052
PROVIDENCE TOWN CENTER                             PHILADELPHIA PA 19178-5052                              7426                  Prepetition Rent & Related Liabilities                                                                             $133.55
                                                   P.O. BOX 14106
PSE&G                                              NEW BRUNSWICK NJ 08906-4106                             5068                  Prepetition Rent & Related Liabilities                                                                             $354.31
                                                   PO BOX 9039
PSEGLI                                             HICKSVILLE NY 11802-9686                                4200                  Prepetition Rent & Related Liabilities                                                                           $1,343.40
                                                   PO BOX 97034
                                                   VENDOR COLLECTIONS DEPT-BOT-02G
PUGET SOUND ENERGY                                 BELLEVUE WA 98009-7034                                  5074                  Prepetition Rent & Related Liabilities                                                                             $835.50

                                                                                               34 of 50
                                                Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                              Document      Page 243 of 345


                                                                              In re Gymboree Retail Stores, LLC
                                                                                      Case No. 19-30249
                                                                                     Schedule E/F: Part 2




                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                   Disputed
                                                                                                         Last 4 Digits of
                                Creditor Name                          Address                          Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  C/O CLINTON EXCHANGE, 4 CLINTON SQUARE
PYRAMID                                           SYRACUSE NY 13202-1078                                                    Prepetition Rent & Related Liabilities                                                                          $16,937.82
                                                  ASSOCIATE GENERAL COUNSEL, LEASING
QIC PROPERTIES US INC                             CLEVELAND OH 44114                                                        Prepetition Rent & Related Liabilities                                                                        $123,880.14
                                                  128 NORTH 1ST STREET
                                                  PO BOX 589
QSI FACILITIES                                    COLWICH KS 67030                                    1452                  Other-Outside Services                                                                                             $362.16
                                                  650 WEST 41ST AVENUE, SUITE 319
                                                  GENERAL MANAGER
QUADREAL PROPERTY GROUP                           VANOUVER BC V5Z 2M9 CANADA                                                Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                  P.O. BOX 86
                                                  SDS-12-0714
QUAIL SPRINGS MALL, LLC                           MINNEAPOLIS MN 55486-0714                           2026                  Prepetition Rent & Related Liabilities                                                                           $9,880.94
                                                  225 W. WASHINGTON STREET
QUAKER BRIDGE MALL, LLC                           INDIANAPOLIS IN 46204                               6361                  Prepetition Rent & Related Liabilities                                                                           $7,308.08
                                                  PO BOX 772953
QUEENSTOWN OUTLETS LIMITED PARTNERSHIP            CHICAGO IL 60677-0253                               7477                  Prepetition Rent & Related Liabilities                                                                           $8,267.78
                                                  3481 PLANO PKWY
QUEST RESOURCE MANAGEMENT                         THE COLONY TX 75056                                 0477                  Prepetition Rent & Related Liabilities                                                                             $169.94
                                                  704 228TH AVENUE N.E. #451
RAAB & RAAB, INC                                  SAMMAMISH WA 98074                                  5945                  Prepetition Rent & Related Liabilities                                                                          $12,100.00
                                                  31500 NORTHWESTERN HIGHWAY STE 300
                                                  STORE #685
RAMCO-GERSHENSON PROPERTIES INC                   FARMINGTON HILLS MI 48334                                                 Prepetition Rent & Related Liabilities                                                                          $16,743.60
                                                  GALLAGHER BASSETT
                                                  1255 BATTERY ST
RAMEY, KATELYN B                                  SAN FRANCISCO CA 94111                                                    Litigation                                  X             X             X                                        Unknown
                                                  50 PUBLIC SQUARE, TERMINAL TOWER, SUITE 1360
RANCHO MALL, LLC                                  CLEVELAND OH 44113                                  9597                  Prepetition Rent & Related Liabilities                                                                           $9,942.17
                                                  233 NORTH 1250 WEST, SUITE 101
                                                  RE: RED CLIFFS MALL
RCM ST.GEORGE PROPERTIES, LLC                     CENTERVILLE UT 84014                                9027                  Prepetition Rent & Related Liabilities                                                                           $5,775.06
                                                  375 PARAMOUNT
READY REFRESH                                     RAYNHAM MA 02767                                    3067                  Other-Outside Services                                                                                             $122.16
                                                  225 SHOREWAY ROAD
RECOLOGY SAN MATEO COUNTY                         SAN CARLOS CA 94070                                 3718                  Prepetition Rent & Related Liabilities                                                                              $70.80
                                                  P.O. BOX 60846
RECOLOGY SUNSET SCAVENGER                         LOS ANGELES CA 90060-0846                           2791                  Prepetition Rent & Related Liabilities                                                                             $728.19
                                                  ONE E. WASHINGTON ST. STE 300
                                                  STORE #669
RED DEVELOPMENT                                   PHOENIX AZ 85004                                                          Prepetition Rent & Related Liabilities                                                                          $34,968.87
                                                  PO BOX 97951
                                                  C/O RED PROPERTY MANAGEMENT LLC
RED SPARKS SPE, LLC                               LAS VEGAS NV 89193                                  0861                  Prepetition Rent & Related Liabilities                                                                          $10,161.25
                                                  PO BOX 98161
                                                  C/O RED PROPERTY MANAGEMENT, LLC
RED SUMMIT FAIR, LLC                              LAS VEGAS NV 89193-8161                             7467                  Prepetition Rent & Related Liabilities                                                                              $64.89


                                                                                          35 of 50
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                            Document      Page 244 of 345


                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                                   Schedule E/F: Part 2




                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                 Disputed
                                                                                                       Last 4 Digits of
                              Creditor Name                           Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                ONE INDEPENDENT DR, SUITE 114
REGENCY CENTERS CORP.                           JACKSONVILLE FL 32202-5019                                                Prepetition Rent & Related Liabilities                                                                          $21,616.14
                                                PO BOX 4932
RELIANT ENERGY                                  HOUSTON TX 77210-4932                               3715                  Prepetition Rent & Related Liabilities                                                                           $4,207.54
                                                1500 SOUTH 7TH STREET
REPUBLIC SERVICES                               PHOENIX AZ 85034                                    1180                  Prepetition Rent & Related Liabilities                                                                           $3,120.93
                                                423 VERMONT STREET
RETAIL ZIPLINE INC                              SAN FRANCISCO CA 94103                              9805                  Other-Outside Services                                                                                          $31,363.50
                                                200 EAST LONG LAKE ROAD, SUITE 300
                                                ATTN: ANDREW S CONWAY ESQ
RICH-TAUBMAN ASSOCIATES                         BLOOMFIELD HILLS MI 48304                           1411                  Prepetition Rent & Related Liabilities                                                                           $9,217.89
                                                P.O. BOX 86
                                                SDS-12-2774
RIDGEDALE CENTER, LLC.                          MINNEAPOLIS MN 55486-2774                           2863                  Prepetition Rent & Related Liabilities                                                                           $3,445.59
                                                225 WEST WASHINGTON STREET
RIO GRANDE VALLEY PREMIUM OUTLETS               INDIANAPOLIS IN 46204-3438                          5843                  Prepetition Rent & Related Liabilities                                                                          $12,881.78
                                                509 BAYFIELD STREET
RIOCAN MANAGEMENT INC                           BARRIE ON L4M 4Z8                                                         Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                P.O. BOX 86
                                                SDS - 12 - 2746
RIVER CROSSING SHOPPES, LLC                     MINNEAPOLIS MN 55486-2330                           8305                  Prepetition Rent & Related Liabilities                                                                           $3,302.58
                                                P.O. BOX 86
                                                SDS - 12 - 2746
RIVER CROSSING SHOPPES, LLC                     MINNEAPOLIS MN 55486-2330                           2897                  Prepetition Rent & Related Liabilities                                                                           $7,010.81
                                                15 SW COLORADO AVE
                                                STORE #75
RIVER SHOPS LLC                                 BEND OR 97702                                                             Prepetition Rent & Related Liabilities                                                                           $5,653.83
                                                101 SOUTH 200 EAST
                                                SUITE 200
RIVERDALE CENTER OWNER, LC                      SALT LAKE CITY UT 84111-3104                        8305                  Prepetition Rent & Related Liabilities                                                                           $2,700.17
                                                P.O. BOX 86
                                                SDS-12-1796
RIVERTOWN CROSSINGS-GGPLP                       MINNEAPOLIS MN 55486-1796                           940                   Prepetition Rent & Related Liabilities                                                                          $12,186.90
                                                12770 COIT ROAD, SUITE 1100
                                                SPECTOR & JOHNSON, PLLC
RIVERWALK MARKETPLACE (NEW ORLEANS) LLC         DALLAS TX 75251                                     2131                  Prepetition Rent & Related Liabilities                                                                           $8,998.54
                                                PO BOX 72053
ROBINSON MALL - JCP ASSOCIATES LTD              CLEVELAND OH 44192-0053                             3140                  Prepetition Rent & Related Liabilities                                                                           $4,196.67
                                                PO BOX 772829
                                                ROCKAWAY TOWNSQUARE
ROCKAWAY CENTER ASSOCIATES                      CHICAGO IL 60677-2829                               7095                  Prepetition Rent & Related Liabilities                                                                          $13,279.08
                                                8 INDUSTRIAL WAY EAST
                                                2ND FLOOR
ROCKVALE VEHICLES, LLC                          EATONTOWN NJ 07724                                  9924                  Prepetition Rent & Related Liabilities                                                                           $6,786.34
                                                8 INDUSTRIAL WAY EAST
                                                2ND FLOOR
ROCKVALE VEHICLES, LLC                          EATONTOWN NJ 07724                                  9925                  Prepetition Rent & Related Liabilities                                                                           $6,343.76


                                                                                        36 of 50
                                                 Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                               Document      Page 245 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                                 Creditor Name                           Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER                               SALT LAKE CITY UT 84116                             4753                  Prepetition Rent & Related Liabilities                                                                             $215.05
                                                   GALLAGHER BASSETT
                                                   1255 BATTERY ST
ROEPKE-ORTH, MINOR                                 SAN FRANCISCO CA 94111                                                    Litigation                                  X             X             X                                        Unknown
                                                   PO BOX 860066
                                                   PINNACLE HILLS
ROGER RETAIL, L.L.C.                               MINNEAPOLIS MN 55486-0066                           5134                  Prepetition Rent & Related Liabilities                                                                           $3,381.10
                                                   PO BOX 772854
ROOSEVELT FIELD                                    CHICAGO IL 60677-0154                               6934                  Prepetition Rent & Related Liabilities                                                                          $28,397.56
                                                   540 FULTON AVENUE
ROSEVILLE FOUNTAINS DELAWARE LLC                   SACRAMENTO CA 95825                                 4811                  Prepetition Rent & Related Liabilities                                                                           $6,090.57
                                                   PO BOX 822312
ROUND ROCK PREMIUM OUTLETS                         PHILADELPHIA PA 19182-2312                          9413                  Prepetition Rent & Related Liabilities                                                                           $6,209.57
                                                   PO BOX 822312
                                                   TENANT ID: RR-GYMBOR
ROUND ROCK PREMIUM OUTLETS                         PHILADELPHIA PA 19182-2312                          4849                  Prepetition Rent & Related Liabilities                                                                          $19,858.85
                                                   1114 AVENUE OF THE AMERICAS, SUITE 2800
ROUSE PROPERTIES INC.                              NEW YORK NY 10036                                                         Prepetition Rent & Related Liabilities                                                                          $70,728.54
                                                   PO BOX 86
                                                   SDS-12-2730
ROUSE SI SHOPPING CENTER, INC                      MINNEAPOLIS MN 55486-2730                           1422                  Prepetition Rent & Related Liabilities                                                                          $21,819.50
                                                   200 BAY STREET, SUITE 900
ROYAL BANK PLAZA NORTH TOWER                       TORONTO ON M5J 2J2                                                        Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                   2021 SPRING ROAD, STE 200 - ATN: PRES
RPAI                                               OAK BROOK IL 60523                                                        Prepetition Rent & Related Liabilities                                                                           $7,481.12
                                                   13068 COLLECTION CENTER DRIVER
RPAI US MANAGEMENT LLC                             CHICAGO IL 60693                                    6570                  Prepetition Rent & Related Liabilities                                                                             $120.78
                                                   15105 COLLECTIONS CENTER DR
RPAI SOUTHWEST MANAGEMENT LLC                      CHICAGO IL 60693-5105                               2059                  Prepetition Rent & Related Liabilities                                                                           $3,976.65
                                                   13068 COLLECTION CENTER DRIVER
RPAI US MANAGEMENT LLC                             CHICAGO IL 60693                                    1624                  Prepetition Rent & Related Liabilities                                                                              $70.18
                                                   1114 AVENUE OF THE AMERICAS, SUITE 2800
RPI BEL AIR MALL, LLC                              NEW YORK NY 10036                                   2235                  Prepetition Rent & Related Liabilities                                                                          $14,287.10
                                                   PO BOX 849413
RPI CHESTERFIELD, LLC                              LOS ANGELES CA 90084-9413                           1109                  Prepetition Rent & Related Liabilities                                                                           $9,208.93
                                                   1114 AVENUE OF THE AMERICAS, SUITE 2800
RPI TURTLE CREEK MALL LLC                          NEW YORK NY 10036                                   8886                  Prepetition Rent & Related Liabilities                                                                           $4,010.92
                                                   PO BOX 350018
RPT REALTY L.P                                     BOSTON MA 02241-0518                                1634                  Prepetition Rent & Related Liabilities                                                                           $8,371.80
                                                   222 SOUTH RIVERSIDE PLAZA
                                                   DEPT LA 22200
RREEF AMERICA REIT II CORP BBB                     CHICAGO IL 60606                                    0351                  Prepetition Rent & Related Liabilities                                                                          $12,208.04
                                                   3414 PEACHTREE ROAD NE - ATTN: ASSET MGR
RREEF FUNDS                                        ATLANTA GA 30326                                                          Prepetition Rent & Related Liabilities                                                                          $35,787.08
                                                   PO BOX 860575
RSE INDEPENDENCE LLC                               MINNEAPOLIS MN 55486                                9058                  Prepetition Rent & Related Liabilities                                                                           $6,752.49


                                                                                           37 of 50
                                                 Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                              Document      Page 246 of 345


                                                                                In re Gymboree Retail Stores, LLC
                                                                                        Case No. 19-30249
                                                                                       Schedule E/F: Part 2




                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                     Disputed
                                                                                                           Last 4 Digits of
                                 Creditor Name                        Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   1481 PAYSPHERE CR
SA GALLERIA , LLC                                  CHICAGO IL 60674                                     4174                  Prepetition Rent & Related Liabilities                                                                          $10,113.08
                                                   1481 PAYSPHERE CIRCLE
SA GALLERIA, LLC                                   CHICAGO IL 60674                                     4173                  Prepetition Rent & Related Liabilities                                                                          $12,433.50
                                                   8000 SAGEMORE DRIVE
                                                   STE 8201
SAGEMORE MANAGEMENT L.L.C.                         MARLTON NJ 08053                                     6750                  Prepetition Rent & Related Liabilities                                                                          $12,180.10
                                                   1155 SAINT LOUIS GALLERIA
                                                   ATTN: GENERAL MANAGER
SAINT LOUIS GALLERIA                               ST LOUIS MO 63117                                    1440                  Prepetition Rent & Related Liabilities                                                                           $7,035.85
                                                   2601 88TH ST NE
SALISH NETWORKS INC                                TULALIP WA 98271                                     6412                  Prepetition Rent & Related Liabilities                                                                             $429.58
                                                   PO BOX 776300
SAN MARCOS PREMIUM OUTLETS, L.P.                   CHICAGO IL 60677                                     8317                  Prepetition Rent & Related Liabilities                                                                           $1,506.43
                                                   P.O. BOX 25111
SAN DIEGO GAS & ELECTRIC                           SANTA ANA CA 92799-5111                              5308                  Prepetition Rent & Related Liabilities                                                                           $4,502.67
                                                   PO BOX 776300
SAN MARCOS PREMIUM OUTLETS, L.P.                   CHICAGO IL 60677-6300                                8132                  Prepetition Rent & Related Liabilities                                                                          $12,131.58
                                                   545 LONG WHARF DRIVE, 9TH FLOOR
                                                   ATTN: NICLAS A. FERLAND
SANTA ANITA SHOPPINGTOWN LP                        NEW HAVEN CT 06511                                   8673                  Prepetition Rent & Related Liabilities                                                                          $12,347.67
                                                   PO BOX 188
SANTEE COOPER                                      MONCKS CORNER SC 29461-0188                          8587                  Prepetition Rent & Related Liabilities                                                                             $247.26
                                                   SATTERFIELD HELM MANAGEMENT, INC
SATTERFIELD HELP MANAGEMENT INC                    CENTERVILLE UT 84014                                                       Prepetition Rent & Related Liabilities                                                                          $11,550.12
                                                   460 RUNAROUND POND ROAD
SAUNDERS BUILDING, LLC                             DURHAM ME 04222                                      0462                  Prepetition Rent & Related Liabilities                                                                           $6,507.83
                                                   220 OPERATION WAY
SCANA ENERGY                                       CAYCE SC 29033-3701                                  4068                  Prepetition Rent & Related Liabilities                                                                             $202.44
                                                   302 COLUMBIA AVE
SCE&G                                              CHAPIN SC 29036                                      5349                  Prepetition Rent & Related Liabilities                                                                             $304.40
                                                   401 WILSHIRE BLVD. STE 700
SCOTTSDALE FASHION SQUARE, LLC                     SANTA MONICA CA 90407                                1215                  Prepetition Rent & Related Liabilities                                                                           $4,450.07
                                                   PO BOX 847441
SCP HORTON OWNER 1, LLC                            LOS ANGELES CA 90084                                 1116                  Prepetition Rent & Related Liabilities                                                                           $5,548.42
                                                   P.O. BOX 822953
                                                   TENANT ID: SEA-GYMBOR
SEATTLE PREMIUM OUTLETS                            PHILADELPHIA PA 19182-2953                           6386                  Prepetition Rent & Related Liabilities                                                                          $17,310.14
                                                   ATTN; GENERAL MANAGER
SEGERSTROM & SONS C.J.                             COSTA MESA CA 92626                                                        Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                   C/O O.V.P. MANAGEMENT, INC
                                                   13 SETTLER'S GREEN
SETTLERS' R2 INC.                                  NORTH CONWAY NH 03860                                                      Prepetition Rent & Related Liabilities                                                                           $7,212.28
                                                   2 COMMON COURT UNIT C13
SETTLERS' R2, INC.                                 NORTH CONWAY NH 03860                                4491                  Prepetition Rent & Related Liabilities                                                                             $491.16

                                                   420 ROBERT HENDERSON ROAD, ATTN: AMY WILLIAMS
SEVIER COUNTY UTILITY DISTRICT                     SEVIERVILLE TN 37864-4398                     3490                         Prepetition Rent & Related Liabilities                                                                             $116.03

                                                                                            38 of 50
                                                 Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                Document      Page 247 of 345


                                                                                  In re Gymboree Retail Stores, LLC
                                                                                          Case No. 19-30249
                                                                                         Schedule E/F: Part 2




                                                                                                                                                                                                                  Claim subject to offset?
                                                                                                                                                                                        Unliquidated
                                                                                                                                                                           Contingent




                                                                                                                                                                                                       Disputed
                                                                                                             Last 4 Digits of
                                 Creditor Name                          Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                   6306 SMITH AVE.
SHARONA DEVELOPMENT CORP.                          NORTH BERGEN NJ 07047                                                        Prepetition Rent & Related Liabilities                                                                          $17,875.00
                                                   PO BOX 309
SHELBY ENERGY COOPERATIVE                          SHELBYVILLE KY 40066-0309                              2336                  Prepetition Rent & Related Liabilities                                                                             $236.49
                                                   P.O. BOX 79647
SHENANDOAH VALLEY ELECTRIC COOPERATIVE             BALTIMORE MD 21279-0647                                2677                  Prepetition Rent & Related Liabilities                                                                             $515.85
                                                   545 LONG WHARF DRIVE, 9TH FLOOR
                                                   ATTN: NICLAS FERLAND
SHERMAN OAKS FASHION ASSOCIATES, LP                NEW HAVEN CT 06511                                     1924                  Prepetition Rent & Related Liabilities                                                                           $9,133.57
                                                   7415 SOLUTION CENTER
SHOPS AT MISSION VIEJO, LLC                        CHICAGO IL 60677-7004                                  8649                  Prepetition Rent & Related Liabilities                                                                           $6,832.78
                                                   225 WEST WASHINGTON STREET
SHOPS AT MISSION VIEJO, LLC                        INDIANAPOLIS IN 46204                                  8648                  Prepetition Rent & Related Liabilities                                                                           $9,404.55
                                                   7509 POPLAR AVE, SUITE 1 ATTN: KEN TAYLR
SHOPS AT SADDLE CREEK, INC.                        GERMANTOWN TN 38138                                    1227                  Prepetition Rent & Related Liabilities                                                                           $7,782.88
                                                   250 VESEY STREET, 14TH FLOOR
SHOPS AT SOMERSET SQUARE, LLC                      NEW YORK NY 10281                                      8087                  Prepetition Rent & Related Liabilities                                                                           $9,006.25
                                                   PO BOX 72054
SHORT PUMP TOWN CENTER, LLC                        CLEVELAND OH 44192-0054                                0095                  Prepetition Rent & Related Liabilities                                                                           $9,849.83
                                                   7290 SOLUTIONS CENTER
SILVER SANDS GL II, LLC                            CHICAGO IL 60677-7002                                  8876                  Prepetition Rent & Related Liabilities                                                                          $13,693.55
                                                   225 WEST WASHINGTON STREET
Simon                                              INDIANAPOLIS IN 46204-3438                                                   Prepetition Rent & Related Liabilities                                                                       $2,632,171.34
                                                   PO BOX 776438
                                                   BAY PARK SQUARE
SIMON CAPITAL LIMITED PARTNERSHIP                  CHICAGO IL 60677                                       6925                  Prepetition Rent & Related Liabilities                                                                           $5,113.02
                                                   1361 MOMENTUM PL
SIMON CAPITAL GP                                   CHICAGO IL 60689-5311                                  9224                  Prepetition Rent & Related Liabilities                                                                           $7,093.89
                                                   225 W. WASHINGTON ST.
                                                   VICE PRESIDENT/ BANKRUPTCY COUNSEL
SIMON CAPITAL LIMITED PARTNERSHIP                  INDIANPOLIS IN 46204                                   6924                  Prepetition Rent & Related Liabilities                                                                           $3,876.94
                                                   867728 RELIABLE PARKWAY
SIMON PROP GROUP (TEXAS) LP                        CHICAGO IL 60686-0077                                  6386                  Prepetition Rent & Related Liabilities                                                                          $16,434.42
                                                   867731 RELIABLE PKWY
SIMON PROPERTY GROUP LP                            CHICAGO IL 60686-0077                                  7106                  Prepetition Rent & Related Liabilities                                                                           $5,753.22
                                                   1708 MOMENTUM PLACE
SIMON PROPERTY GROUP (TEXAS), L.P.                 CHICAGO IL 60689-5317                                  2389                  Prepetition Rent & Related Liabilities                                                                           $7,615.45
                                                   7925 RELIABLE PARKWAY
SIMON PROPERTY GROUP (TX) LP                       CHICAGO IL 60686-0079                                  3685                  Prepetition Rent & Related Liabilities                                                                          $23,165.05
                                                   867640 RELIABLE PKWY
SIMON PROPERTY GROUP (TX) L.P.                     CHICAGO IL 60686-0076                                  2836                  Prepetition Rent & Related Liabilities                                                                           $7,999.39
                                                   225 W. WASHINGTON ST.
                                                   VICE PRESIDENT/ BANKRUPTCY COUNSEL
SIMON PROPERTY GROUP (TX) LP                       INDIANPOLIS IN 46204                                   2336                  Prepetition Rent & Related Liabilities                                                                           $9,671.28
                                                   3788 PAYSPHERE CIRCLE
SIMON PROPERTY GROUP INC                           CHICAGO IL 60674                                       0129                  Prepetition Rent & Related Liabilities                                                                           $3,972.45
                                                   867729 RELIABLE PKWY
SIMON PROPERTY GROUP, (TX) L.P.                    CHICAGO IL 60686-0077                                  2334                  Prepetition Rent & Related Liabilities                                                                           $8,414.31

                                                                                              39 of 50
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                           Document      Page 248 of 345


                                                                           In re Gymboree Retail Stores, LLC
                                                                                   Case No. 19-30249
                                                                                  Schedule E/F: Part 2




                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                Disputed
                                                                                                      Last 4 Digits of
                             Creditor Name                           Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                               225 W, WASHINGTON STREET
SIMON PROPERTY GROUP, INC.                     INDIANAPOLIS IN 46204                               3620                  Prepetition Rent & Related Liabilities                                                                          $74,695.45
                                               225 W. WASHINGTON ST.
                                               VICE PRESIDENT/ BANKRUPTCY COUNSEL
SIMON PROPERTY LP                              INDIANPOLIS IN 46204                                1855                  Prepetition Rent & Related Liabilities                                                                           $7,613.08
                                               PO BOX 776118
SIMON/PREIT GLOUCESTER DEVELOPMENT, LLC        CHICAGO IL 60677-6118                               4964                  Prepetition Rent & Related Liabilities                                                                          $14,377.81
                                               PO BOX 83273
SIMON/WOODMONT DEVELOPEMENT, LLC               CHICAGO IL 60691-0273                               9924                  Prepetition Rent & Related Liabilities                                                                           $9,753.51
                                               1170 PEACHTREE STREE, NE, SUITE 2000
SIMPSON ORGANIZATION INC.                      ATLANTA GA 30309                                                          Prepetition Rent & Related Liabilities                                                                           $5,142.06
                                               PO BOX 849455
SM MESA MALL LLC                               LOS ANGELES CA 90084-9455                           7215                  Prepetition Rent & Related Liabilities                                                                           $4,508.82
                                               PO BOX 15555
SMUD                                           SACRAMENTO CA 95852                                 5505                  Prepetition Rent & Related Liabilities                                                                             $559.12
                                               PO BOX C
SOCALGAS                                       MONTEREY PARK CA 91756-5111                         8316                  Prepetition Rent & Related Liabilities                                                                              $29.75
                                               16129 COLLECTION CENTER DR
SOMERSET COLLECTION LTD                        CHICAGO IL 60693                                    8537                  Prepetition Rent & Related Liabilities                                                                          $16,673.10
                                               3315 FAIRVIEW ROAD
SOUTH COAST PLAZA                              COSTA MESA CA 92626                                 1477                  Other-Marketing                                                                                                 $61,571.76
                                               PO BOX 3838
SOUTHERN HILLS MALL, LLC                       COLUMBUS OH 43260                                   9601                  Prepetition Rent & Related Liabilities                                                                           $4,889.28
                                               P.O. BOX 300
SOUTHERN CALIFORNIA EDISON                     ROSEMEAD CA 91772-001                               5543                  Prepetition Rent & Related Liabilities                                                                          $15,947.59
                                               301 EAST FOURTH STREET
                                               RONALD E. GOLD, ESQ.
SOUTHERN PARK MALL, LLC                        CINCINNATI OH 45202                                 2346                  Prepetition Rent & Related Liabilities                                                                           $2,109.56
                                               2901 BROOK ST
SOUTHGATE MALL MONTANA II LLC                  MISSOULA MT 59801                                                         Prepetition Rent & Related Liabilities                                                                           $4,882.21
                                               2901 BROOKS STREET
SOUTHGATE MALL ASSOC.                          MISSOULA MT 59801                                                         Prepetition Rent & Related Liabilities                                                                           $1,113.70
                                               1114 AVENUE OF THE AMERICAS, SUITE 2800
SOUTHLAND CENTER, LLC                          NEW YORK NY 10036                                   4322                  Prepetition Rent & Related Liabilities                                                                           $6,705.65
                                               200 VESEY STREET, 25TH FLOOR
                                               ATTN: MATTHEW HICKEY, ESQ.
SOUTHLAND MALL, L.P.                           NEW YORK NY 10178                                   6952                  Prepetition Rent & Related Liabilities                                                                          $13,961.59
                                               PO BOX 775660
SOUTHLANDS TC LLC                              CHICAGO IL 60677                                    0239                  Prepetition Rent & Related Liabilities                                                                           $9,201.18
                                               PO BOX 86
                                               THE STREETS AT SHOUTHPOINT
                                               SDS-12-2886
SOUTHPOINT MALL, LLC                           MINNEAPOLIS MN 55486-2886                           4256                  Prepetition Rent & Related Liabilities                                                                          $12,444.78
                                               PO BOX 404831
SOUTHRIDGE LIMITED PARTNERSHIP                 ATLANTA GA 30384-4831                               7007                  Prepetition Rent & Related Liabilities                                                                           $9,239.93
                                               PO BOX 404831
SOUTHRIDGE LIMITED PARTNERSHIP                 ATLANTA GA 30384-4831                               1178                  Prepetition Rent & Related Liabilities                                                                           $3,398.95


                                                                                       40 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                             Document      Page 249 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                               Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 PO BOX 98890
SOUTHWEST GAS CORPORATION                        LAS VEGAS NV 89193-8890                               8342                  Prepetition Rent & Related Liabilities                                                                              $11.00
                                                 PO BOX 822983
                                                 VACAVILLE PREMIUM OUTLETS
SPG FINANCE II, LLC                              PHILADELPHIA PA 19182-2983                            6663                  Prepetition Rent & Related Liabilities                                                                          $13,630.77
                                                 225 WEST WASHINGTON STREET
SPG FINANCE II, LLC                              INDIANAPOLIS IN 46204-3438                            6658                  Prepetition Rent & Related Liabilities                                                                          $10,449.85
                                                 225 W. WASHINGTON STREET
SPG PRIEN, LLC                                   INDIANAPOLIS IN 46204                                 9423                  Prepetition Rent & Related Liabilities                                                                           $8,053.98
                                                 4700 WILSHIRE BLVD - ATTN: GEN COUNSEL
SPINOSO REAL ESTATE GROUP                        MONTCLAIR CA 91763                                                          Prepetition Rent & Related Liabilities                                                                          $13,306.73
                                                 PO BOX 2224
SPIRE                                            BIRMINGHAM AL 35246                                   4517                  Prepetition Rent & Related Liabilities                                                                             $102.39
                                                 6200 SPRINT PARKWAY
SPRINT                                           OVERLAND PARK KS 66251                                                      Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                 PO BOX 822946
ST. AUGUSTINE PREMIUM OUTLETS                    PHILADELPHIA PA 19182                                 1890                  Prepetition Rent & Related Liabilities                                                                           $1,203.37
                                                 225 WEST WASHINGTON STREET
ST. AUGUSTINE PREMIUM OUTLETS                    INDIANAPOLIS IN 46204-3438                            6521                  Prepetition Rent & Related Liabilities                                                                          $14,690.12
                                                 PO BOX 86
                                                 CROSSROADS CENTER
                                                 SDS-12-1819
ST. CLOUD MALL, LLC                              MINNEAPOLIS MN 55486-1819                             9425                  Prepetition Rent & Related Liabilities                                                                           $3,725.25
                                                 100 GREYROCK PLACE
                                                 ATT. GARAGE OFFICE
STAMFORD TOWN CENTER                             STAMFORD CT 06901                                     7951                  Prepetition Rent & Related Liabilities                                                                             $100.00
                                                 75 REMITTANCE DR
                                                 DEPT 1512
STAR-WEST CHICAGO RIDGE, LLC                     CHICAGO IL 60675-1512                                 7568                  Prepetition Rent & Related Liabilities                                                                           $7,770.31
                                                 1 E. WACKER DRIVE SUITE 3700
                                                 STORE #662
STARWOOD PROPERTY MANAGEMENT                     CHICAGO IL 60601                                                            Prepetition Rent & Related Liabilities                                                                        $112,515.39
                                                 PO BOX 410041
STATION PARK CENERCAL, LLC                       SALT LAKE CITY UT 84141-0041                          9226                  Prepetition Rent & Related Liabilities                                                                           $6,778.83
                                                 EASTON TOWN CENTER II, LLC
                                                 4016 TOWNSFAIR WAY, STE 201
STEINER + ASSOCIATES INC.                        COLUMBUS OH 43219                                                           Prepetition Rent & Related Liabilities                                                                          $20,170.26
                                                 348 DEER LANE
                                                 STORE #83
STELLA DeRONGHE                                  OXFORD MI 48371                                                             Prepetition Rent & Related Liabilities                                                                           $3,240.33
                                                 PO BOX 321
STEWART SANITATION                               OWATONNA MN 55060                                     1854                  Prepetition Rent & Related Liabilities                                                                              $89.03
                                                 PO BOX 100177
STJTC II LLC                                     ATLANTA GA 30384-0177                                 0840                  Prepetition Rent & Related Liabilities                                                                             $286.33
                                                 PO BOX 100177
STJTC II, LLC                                    ATLANTA GA 30384-0177                                 1171                  Prepetition Rent & Related Liabilities                                                                          $16,343.89
                                                 PO BOX 6374
STONE BRIAR MALL, LLC                            CAROL STREAM IL 60197-6374                            3281                  Prepetition Rent & Related Liabilities                                                                          $15,297.12

                                                                                           41 of 50
                                                Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                             Document      Page 250 of 345


                                                                                In re Gymboree Retail Stores, LLC
                                                                                        Case No. 19-30249
                                                                                       Schedule E/F: Part 2




                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                     Disputed
                                                                                                           Last 4 Digits of
                                Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  5757 PACIFIC AVE
STONE BROTHERS & ASSOCIATES                       STOCKTON CA 95207                                                           Prepetition Rent & Related Liabilities                                                                          $19,400.95
                                                  P.O. BOX 67000
                                                  DEPARTMENT 58101
                                                  ACCT. #305-D111-CU
STONERIDGE PROPERTIES, LLC                        DETROIT MI 48267-0581                                 1415                  Prepetition Rent & Related Liabilities                                                                          $19,768.51
                                                  P.O. BOX 86
                                                  RE: STONESTOWN GALLERIA
                                                  SDS-12-2465
STONESTOWN SHOPPING CENTER LP                     MINNEAPOLIS MN 55486-2465                             1468                  Prepetition Rent & Related Liabilities                                                                          $20,957.21
                                                  P.O. BOX 4009
SUBURBAN PROPANE                                  PRINCE FREDERIC MD 20678                              2707                  Prepetition Rent & Related Liabilities                                                                               $8.91
                                                  PO BOX 371804
SUEZ WATER TOMS RIVER INC.                        PITTSBURGH PA 15250-7804                              6156                  Prepetition Rent & Related Liabilities                                                                              $23.43
                                                  PO BOX 402854
                                                  SUGARLOAF MILLS LP
SUGARLOAD MILLS LIMITED PARTNERSHIP               ATLANTA GA 30384-2854                                 7004                  Prepetition Rent & Related Liabilities                                                                           $7,388.13
                                                  PO BOX 402854
SUGARLOAF MILLS LIMITED                           ATLANTA GA 30384-2854                                 8895                  Prepetition Rent & Related Liabilities                                                                           $9,628.51
                                                  225 W. WASHINGTON STREET
                                                  VICE PRESIDENT/BANKRUPTCY COUNSEL
SUNRISE MILLS (MLP) LP                            INDIANAPOLIS IN 46204                                 4602                  Prepetition Rent & Related Liabilities                                                                          $43,047.42
                                                  200 EAST LONG LAKE ROAD, SUITE 300
SUNVALLEY SHOPPING CENTER LLC                     BLOOMFIELD HILLS MI 48304                             1416                  Prepetition Rent & Related Liabilities                                                                          $17,432.14
                                                  PO BOX 67000
                                                  DEPARTMENT 57901
SUNVALLEY SHOPPING CENTER, LLC                    DETROIT MI 48267-0579                                 9232                  Prepetition Rent & Related Liabilities                                                                          $15,324.62
                                                  PO BOX 740209
                                                  DEPT #40299
SUSTAINABLE SOLUTIONS GROUP                       ATLANTA GA 30374-0209                                 8763                  Prepetition Rent & Related Liabilities                                                                           $3,285.21
                                                  P.O. BOX 534
T.I.P. RURAL ELECTRIC COOPERATIVE                 BROOKLYN IA 52211                                     0560                  Prepetition Rent & Related Liabilities                                                                             $279.01
                                                  1355 MOMENTUM PLACE
TACOMA MALL PARTNERSHIP                           CHICAGO IL 60689-5311                                 0501                  Prepetition Rent & Related Liabilities                                                                           $7,548.77
                                                  1355 MOMENTUM PLACE
TACOMA MALL PARTNERSHIP.                          CHICAGO IL 60689-5311                                 2307                  Prepetition Rent & Related Liabilities                                                                           $7,262.91
                                                  PO BOX 31318
TAMPA ELECTRIC                                    TAMPA FL 33631-3318                                   5705                  Prepetition Rent & Related Liabilities                                                                              $54.08
                                                  PO BOX 776226
TAMPA PREMIUM OUTLET, LLC                         CHICAGO IL 60677-6226                                 5286                  Prepetition Rent & Related Liabilities                                                                          $12,057.81
                                                  P.O. BOX 67000
                                                  DEPARTMENT 177001
TAMPA WESTSHORE ASSOC LP                          DETROIT MI 48267-1770                                 9450                  Prepetition Rent & Related Liabilities                                                                              $15.01
                                                  PO BOX 414225
TANGER PROPERTIES LIMITED PARTNERSHIP             BOSTON MA 02241-4225                                  1632                  Prepetition Rent & Related Liabilities                                                                             $515.54
                                                  PO BOX 414225
                                                  TANGER: PITTSBURGH
TANGER PROPERTIES LIMITED PARTNERSHIP             BOSTON MA 02241-4225                                  8937                  Prepetition Rent & Related Liabilities                                                                             $581.89

                                                                                            42 of 50
                                                Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                             Document      Page 251 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                                Creditor Name                        Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  PO BOX 414225
                                                  RE: CHARLESTON #006129
TANGER PROPERTIES LP                              BOSTON MA 02241-4225                                 4581                  Prepetition Rent & Related Liabilities                                                                             $189.55
                                                  3200 NORTHLINE AVENUE, SUITE 360
                                                  ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS                     GREENSBORO NC 27408                                                        Prepetition Rent & Related Liabilities                                                                        $179,709.71
                                                  PO BOX 414225
TANGER OUTLETS DEER PARK LLC                      BOSTON MA 02241-4225                                 0559                  Prepetition Rent & Related Liabilities                                                                           $1,217.45
                                                  PO BOX 414225
TANGER OUTLETS DEER PARK LLC                      BOSTON MA 02241-4225                                 0558                  Prepetition Rent & Related Liabilities                                                                             $598.54
                                                  PO BOX 414225
                                                  TWMB ASSOCIATES AND COROC ENTITIES
TANGER PROPERTIES LIMITED PARTNERSHIP             BOSTON MA 02241-4225                                 0748                  Prepetition Rent & Related Liabilities                                                                           $4,312.28
                                                  PO BOX 414225
                                                  TANGER ID: CHARLESTON
TANGER PROPERTIES LIMITED PARTNERSHIP             BOSTON MA 02241-4225                                 4694                  Prepetition Rent & Related Liabilities                                                                             $586.17
                                                  PO BOX 414225
                                                  TANGER: HOWELL/KENSINGTON
TANGER PROPERTIES, L P                            BOSTON MA 02241-4225                                 0288                  Prepetition Rent & Related Liabilities                                                                             $916.31
                                                  PO BOX 1426
TANNER ELECTRIC COOPERATIVE                       NORTH BEND WA 98045                                  6572                  Prepetition Rent & Related Liabilities                                                                             $333.73
                                                  P.O. BOX 67000
                                                  DEPT 124501
TAUBMAN AUBURN HILLS ASSOC LP                     DETROIT MI 48267-1245                                1178                  Prepetition Rent & Related Liabilities                                                                          $16,764.88
                                                  P.O. BOX 67000
                                                  DEPARTMENT 89801
TAUBMAN CHERRY CREEK LP                           DETROIT MI 48267-0898                                0444                  Prepetition Rent & Related Liabilities                                                                              $78.88
                                                  200 EAST LONG LAKE RD.
                                                  ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                                       BLOOMFIELD HILLS MI 48303-0200                                             Prepetition Rent & Related Liabilities                                                                              $96.05
                                                  PO BOX 674647
TB MALL AT UTC , LLC                              DETROIT MI 48267-4647                                3046                  Prepetition Rent & Related Liabilities                                                                          $12,014.25
                                                  P.O. BOX 1016
TDS TELECOM                                       MONROE WI 53566-8116                                 5726                  Other-IT                                                                                                           $123.78
                                                  PO BOX 72022
TEMECULA TOWNE CENTER ASSOCIATES LLC              CLEVELAND OH 44192-0022                              4662                  Prepetition Rent & Related Liabilities                                                                           $9,936.00
                                                  9034 W. SUNSET BLVD
TERRA BROKERAGE                                   WEST HOLLYWOOD CA 90069                                                    Prepetition Rent & Related Liabilities                                                                          $13,176.94
                                                  AZARIAN BLDG/6 PROSPECT ST, STE 1B
THE AZARIAN GROUP                                 MIDLAND PARK NJ 7432                                                       Prepetition Rent & Related Liabilities                                                                          $12,043.38
                                                  101 S. EAST, SUITE 200
                                                  STORE #6423
THE BOYER COMPANY                                 SALT LAKE CITY UT 84111-3104                                               Prepetition Rent & Related Liabilities                                                                           $5,400.34
                                                  8000 COOPER AVE
                                                  CRAZY 8 STORE 6378-ACCT 43960
THE CAR PARK OF NEW YORK, LLC                     GLENDALE NY 11385                                    9434                  Other-Misc.                                                                                                        $180.00




                                                                                           43 of 50
                                                    Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                 Desc Main
                                                                                  Document      Page 252 of 345


                                                                                     In re Gymboree Retail Stores, LLC
                                                                                             Case No. 19-30249
                                                                                            Schedule E/F: Part 2




                                                                                                                                                                                                                     Claim subject to offset?
                                                                                                                                                                                           Unliquidated
                                                                                                                                                                              Contingent




                                                                                                                                                                                                          Disputed
                                                                                                                Last 4 Digits of
                                Creditor Name                              Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                      8000 COOPER AVE
                                                      GYMBOREE STORE 664-ACCT 43959
THE CAR PARK OF NEW YORK, LLC                         GLENDALE NY 11385                                      9433                  Other-Misc.                                                                                                        $120.00
                                                      3301 VETERAN, ST. 209
                                                      STORE #673
THE FEIL ORGANIZATION                                 METAIRIE LA 70002                                                            Prepetition Rent & Related Liabilities                                                                          $19,603.42
                                                      P.O. BOX 86
                                                      SDS-12-1530
THE OAKS MALL -GGPLP                                  MINNEAPOLIS MN 55486-1530                              1244                  Prepetition Rent & Related Liabilities                                                                           $8,878.05
                                                      PO BOX 776263
THE PRIME OUTLETS AT LEBANON, LIMITED PARTNERSHIP     CHICAGO IL 60677-6263                                  9130                  Prepetition Rent & Related Liabilities                                                                           $2,186.69
                                                      6 PROSPECT STREET
                                                      SUITE 1B
THE SHOPS AT NORTH BRUNCSWICK, LLC                    MIDLAND PARK NJ 07432                                  4381                  Prepetition Rent & Related Liabilities                                                                           $4,975.19
                                                      PO BOX 772846
THE TOWN CENTER AT BOCA RATON TRUST                   CHICAGO IL 60677-2846                                  6929                  Prepetition Rent & Related Liabilities                                                                          $27,197.00
                                                      100 MARSH HILL RD.
THE UNITED ILLUMINATING CO.                           ORANGE CT 06477                                        5797                  Prepetition Rent & Related Liabilities                                                                             $758.24
                                                      PO BOX 86
                                                      SDS-12-3053
THE WOODLANDS MALL ASSOCIATES, LLC                    MINNEAPOLIS MN 55486-3053                              3330                  Prepetition Rent & Related Liabilities                                                                          $15,999.99
                                                      2100 W. 7TH STREET
                                                      STORE #672
THE WOODMONT CO.                                      FORT WORTH TX 76107                                                          Prepetition Rent & Related Liabilities                                                                          $23,117.59
                                                      PO BOX 416140
                                                      MARKETFAIR RETAIL CENTER
TIAA CREF                                             BOSTON MA 02241-6140                                   5746                  Prepetition Rent & Related Liabilities                                                                           $7,128.79
                                                      2029 CENTURY PARK EAST, SUITE 800
                                                      BALLARD SPAHR LLP
TM PARTRIDGE CREEK MALL, L.P.                         LOS ANGELES CA 90067-2909                              3276                  Prepetition Rent & Related Liabilities                                                                           $6,239.00
                                                      P.O. BOX 3687
TOLEDO EDISON                                         AKRON OH 44309-3687                                    1899                  Prepetition Rent & Related Liabilities                                                                             $352.74
                                                      PO BOX 281552
TOWN CENER AT COBB, LLC                               ATLANTA GA 30384-1552                                  8967                  Prepetition Rent & Related Liabilities                                                                           $5,122.71
                                                      301 EAST FOURTH STREET
                                                      RONALD E. GOLD, ESQ.
TOWN CENTER AT AURORA, LLC                            CINCINNATI OH 45202                                    2311                  Prepetition Rent & Related Liabilities                                                                           $6,962.95
                                                      400 BARRETT PKWY
                                                      STE 100
TOWN CENTER AT COBB                                   KENNESAW GA 30144                                      0224                  Prepetition Rent & Related Liabilities                                                                              $50.00
                                                      PO BOX 86
                                                      SDS-12-1514
TOWN EAST MALL LLC                                    MINNEAPOLIS MN 55486-1514                              1633                  Prepetition Rent & Related Liabilities                                                                           $9,228.64
                                                      107 SOUTH HOLLAND ST.
TOWN OF EDINBURGH                                     EDINBURGH IN 46124                                     5743                  Prepetition Rent & Related Liabilities                                                                             $200.74
                                                      1 WASHINGTON ST
TOWN OF HEMPSTEAD                                     HEMPSTEAD NY 11550-4923                                5855                  Prepetition Rent & Related Liabilities                                                                              $24.96


                                                                                                 44 of 50
                                                  Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                                 Document      Page 253 of 345


                                                                                   In re Gymboree Retail Stores, LLC
                                                                                           Case No. 19-30249
                                                                                          Schedule E/F: Part 2




                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                         Unliquidated
                                                                                                                                                                            Contingent




                                                                                                                                                                                                        Disputed
                                                                                                              Last 4 Digits of
                                  Creditor Name                          Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                    PO BOX 63027
TOWN OF SMITHFIELD                                  CHARLOTTE NC 28263-3027                                7174                  Prepetition Rent & Related Liabilities                                                                             $443.38
                                                    825 DULANY VALLEY ROAD
TOWSON TOWN CENTER                                  TOWSON MD 21204                                        1452                  Prepetition Rent & Related Liabilities                                                                           $8,276.62
                                                    1701 RIVER RUN, STE 500
                                                    CRAZY 8 OUTLET #5610
TRADEMARK PROPERTY CO.                              FORT WORTH TX 76107                                                          Prepetition Rent & Related Liabilities                                                                          $12,595.48
                                                    C/O TEJON INDUSTRIAL CORP
                                                    4436 LEBEC ROAD
TRCC/ROCK OUTLET CENTER LLC                         LEBEC CA 93243                                                               Prepetition Rent & Related Liabilities                                                                          $15,677.48
                                                    4436 LEBEC ROAD
TRCC/ROCK OUTLET CENTER, LLC                        LEBEC CA 93243                                         2585                  Prepetition Rent & Related Liabilities                                                                           $9,588.11
                                                    3000, 8882-170TH STREET
TRIPLE FIVE CORPORATION                             EDMONTON AB T5T 4M2 CANADA                                                   Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                                    PO BOX 530812
                                                    SEDC
TRUE NATURAL GAS                                    ATLANTA GA 30353-0812                                  4572                  Prepetition Rent & Related Liabilities                                                                              $65.21
                                                    545 LONG WHARF DRIVE, 9TH FLOOR
                                                    ATTN: NICLAS A. FERLAND
TRUMBULL SHOPPING CENTER #2 LLC                     NEW HAVEN CT 06511                                     7281                  Prepetition Rent & Related Liabilities                                                                           $8,226.43
                                                    1401 PEACHTREE STREET, SUITE 400
                                                    ATTN: ACCOUNTING OFFICE
TSO VERO BEACH, LP                                  ATLANTA GA 30309                                       8610                  Prepetition Rent & Related Liabilities                                                                           $2,125.00
                                                    271 TOWN SQUARE
TSW 2015, LLC                                       WHEATON IL 60189                                       4486                  Prepetition Rent & Related Liabilities                                                                           $5,514.31
                                                    799 CENTRAL AVE, SUITE 300
TUCKER DEVELOPMENT CORP.                            HIGHLAND PARK IL 60035                                                       Prepetition Rent & Related Liabilities                                                                          $18,528.62
                                                    19501 BISCAYNE BLVD, #400, ATTN LEGAL/LE
TURNBERRY ASSOCIATES                                AVENTURA FL 33180                                                            Prepetition Rent & Related Liabilities                                                                          $30,447.36
                                                    PO BOX 67000
                                                    DEPARTMENT 52701
TVO MALL OWNER LLC                                  DETROIT MI 48267                                       0160                  Prepetition Rent & Related Liabilities                                                                             $364.49
                                                    PO BOX 67000
                                                    DEPARTMENT 52701
TVO MALL OWNER LLC                                  DETROIT MI 48267                                       0159                  Prepetition Rent & Related Liabilities                                                                           $1,948.24
                                                    PO BOX 31001-2148
TWC TUCSON LLC                                      PASADENA CA 91110-2148                                 2063                  Prepetition Rent & Related Liabilities                                                                             $488.26
                                                    P.O.BOX 511457
                                                    DBA CHANDLER FASHION CENTER
TWC-CHANDLER, L.L.C                                 LOS ANGELES CA 90051-8012                              902                   Prepetition Rent & Related Liabilities                                                                             $510.00
                                                    PO BOX 826511
TWIN CITIES OUTLETS EAGAN , LLC                     PHILADELPHIA PA 19182-6511                             2667                  Prepetition Rent & Related Liabilities                                                                          $11,552.60
                                                    PO BOX 826511
TWIN CITIES OUTLETS EAGAN, LLC                      PHILADELPHIA, PA 19182-6511                            2666                  Prepetition Rent & Related Liabilities                                                                           $3,047.70
                                                    PO BOX 86
                                                    SDS-12-3113
TYLER MALL LP                                       MINNEAPOLIS MN 55486-3113                              1401                  Prepetition Rent & Related Liabilities                                                                          $13,576.33


                                                                                               45 of 50
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                             Document      Page 254 of 345


                                                                               In re Gymboree Retail Stores, LLC
                                                                                       Case No. 19-30249
                                                                                      Schedule E/F: Part 2




                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                    Disputed
                                                                                                          Last 4 Digits of
                               Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 PO BOX 849554
TYSONS CORNER HOLDINGS, LLC                      LOS ANGELES CA 90084-9554                             8538                  Prepetition Rent & Related Liabilities                                                                           $1,059.21
                                                 PO BOX 71203
                                                 PO BOX 4927
UGI UTILITES, INC.                               WILMINGTON PA 19886-5533                              5990                  Prepetition Rent & Related Liabilities                                                                             $195.93
                                                 12 SUNFLOWER AVE
ULTRAPRO PEST PROTECTION                         PARAMUS NJ 07652                                      8871                  Other-R&M                                                                                                          $106.62
                                                 PO BOX 894820
UNITED PARCEL SERVICE                            LOS ANGELES CA 90189-4820                             891                   Trade Payable                                                                                                      $287.71
                                                 P.O. BOX 346
UNIVERSAL ENVIRONMENTAL CONSULTING               CARLE PLACE NY 11514                                  1311                  Prepetition Rent & Related Liabilities                                                                          $10,178.95
                                                 867525 RELIABLE PARKWAY
UNIVERSITY PARK ASSOCIATES                       CHICAGO IL 60686-0075                                 4446                  Prepetition Rent & Related Liabilities                                                                           $6,250.04
                                                 867525 RELIABLE PARKWAY
UNIVERSITY PARK MALL, LLC                        CHICAGO IL 60686-0075                                 2435                  Prepetition Rent & Related Liabilities                                                                           $9,111.62
                                                 4505 LA JOLLA VILLAGE DR
UNIVERSITY TOWNE CENTRE, LLC                     SAN DIEGO CA 92122                                    1378                  Prepetition Rent & Related Liabilities                                                                          $13,614.73
                                                 ARNOT MALL GENERAL MANAGER
URBAN RETAIL PROPERTIES INC.                     HORSEHEADS NY 14845                                                         Prepetition Rent & Related Liabilities                                                                           $3,752.78
                                                 PO BOX 86
                                                 SOUTHPOINT MALL, LLC
                                                 SDS-12-2886
URBAN SHOPPING CENTERS, LP                       MINNEAPOLIS MN 55486-2886                             3752                  Prepetition Rent & Related Liabilities                                                                           $6,537.47
                                                 8750 N. CENTRAL EXPRESSWAY, SUITE 1740
US CENTENNIAL VANCOUVER MALL LLC                 DALLAS TX 75231                                       6127                  Prepetition Rent & Related Liabilities                                                                           $2,341.14
                                                 4505 LA JOLLA VILLAGE DR
UTC LLC                                          SAN DIEGO CA 92122                                    1061                  Prepetition Rent & Related Liabilities                                                                          $13,593.47
                                                 P.O. BOX 105
UTILITY BILLING SOLUTIONS                        SOCIAL CIRCLE GA 30025                                3587                  Prepetition Rent & Related Liabilities                                                                              $44.41
                                                 PO BOX 31001-1324
                                                 C/O PNC
VALENCIA TOWN CENTER CENTURE, L.P.               PASADENA CA 91110-1324                                3276                  Prepetition Rent & Related Liabilities                                                                          $15,043.14
                                                 PO BOX 31001-1324
                                                 C/O PNC
VALENCIA TOWN CENTER VENTURE, L.P.               PASADENA CA 91110-1324                                3279                  Prepetition Rent & Related Liabilities                                                                           $5,190.63
                                                 545 LONG WHARF DRIVE, 9TH FLOOR
                                                 ATTN: NICLAS A. FERLAND
VALENCIA TOWN CENTER VENTURE, L.P.               NEW HAVEN CT 06511                                    1334                  Prepetition Rent & Related Liabilities                                                                           $5,388.08
                                                 P.O. BOX 86
                                                 VALLEY PLAZA MALL
                                                 SDS-12-1667
VALLEY PLAZA MALL, L.P                           MINNEAPOLIS MN 55486-1667                             2561                  Prepetition Rent & Related Liabilities                                                                           $9,333.07
                                                 P.O. BOX 86
                                                 VALLEY PLAZA MALL
                                                 SDS-12-1667
VALLEY PLAZA MALL, LP                            MINNEAPOLIS MN 55486-1667                             2560                  Prepetition Rent & Related Liabilities                                                                           $9,137.33
                                                 2650 THOUSAND OAKS BLVD, SUITE 2200
VALLEY SQUARE OWNER, LLC                         MEMPHIS TN 38118                                      6936                  Prepetition Rent & Related Liabilities                                                                           $3,237.57

                                                                                           46 of 50
                                               Case 19-30249-KLP       Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                   Desc Main
                                                                               Document      Page 255 of 345


                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                                        Schedule E/F: Part 2




                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                      Disputed
                                                                                                            Last 4 Digits of
                               Creditor Name                           Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                 PO BOX 6262
VECTREN ENERGY DELIVERY                          INDIANAPOLIS IN 46206-6248                              5971                  Prepetition Rent & Related Liabilities                                                                              $25.90
                                                 2425 E CAMELBACK RD
                                                 STE 750
VESTAR ORCHARD TOWN CENTER, LLC                  PHOENIX AZ 85016                                        1107                  Prepetition Rent & Related Liabilities                                                                          $10,820.98
                                                 2425 E CAMELBACK RD
                                                 STE 750
VESTAR ORCHARD TOWN CENTER, LLC                  PHOENIX AZ 85016                                        1106                  Prepetition Rent & Related Liabilities                                                                          $12,861.51
                                                 2425 E. CAMELBACK RD, STE 750
VESTAR PROPERTIES INC.                           PHOENIX AZ 85016                                                              Prepetition Rent & Related Liabilities                                                                          $18,828.08
                                                 9 NORTH BROADWAY
VILLAGE OF NYACK WATER DEPARTMENT                NYACK NY 10960                                          4774                  Prepetition Rent & Related Liabilities                                                                              $28.00
                                                 P.O. BOX 86
                                                 SDS-12-3073
VISALIA MALL LP                                  MINNEAPOLIS MN 55486-3073                               1016                  Prepetition Rent & Related Liabilities                                                                          $10,361.52
                                                 PO BOX 86
                                                 SDS-12-3073
VISALIA MALL, LP                                 MINNEAPOLIS MN 55486-3073                               9644                  Prepetition Rent & Related Liabilities                                                                           $8,835.77
                                                 PO BOX 416391
VNO BERGEN MALL OWNER LLC                        BOSTON MA 02241-6391                                    9344                  Prepetition Rent & Related Liabilities                                                                          $12,971.63
                                                 210 ROUTE 4 E, ATTN: EXEC VP, RETAIL R/E
VORNADO REALTY TRUST                             PARAMUS NJ 7652                                                               Prepetition Rent & Related Liabilities                                                                          $26,937.86
                                                 PO BOX 749659
W/A SVT HOLDINGS VI, LLC                         LOS ANGELES CA 90074-9659                               4138                  Prepetition Rent & Related Liabilities                                                                           $4,335.30
                                                 P.O. BOX 3274
W/S/M HINGHAM PROPERTIES, LLC                    BOSTON MA 02241-3274                                    1809                  Prepetition Rent & Related Liabilities                                                                          $11,288.10
                                                 P.O. BOX 822909
                                                 WAI-GYMBOR
WAIKELE PREMIUM OUTLETS                          PHILADELPHIA PA 19182-2909                              5941                  Prepetition Rent & Related Liabilities                                                                          $26,741.00
                                                 ATTN: DAVID S. JOSPEH II
WALTON SIMI INVESTORS VI LLC                     CHICAGO IL 60611                                                              Prepetition Rent & Related Liabilities                                                                              $90.00
                                                 18501 EAST SAN JOSE AVENUE
WARNER, TORRID LLC C/O KENITRA                   CITY OF INDUSTRY CA 91748                                                     Litigation                                                                                                       Unknown
                                                 P.O. BOX 2513
WARWICK MALL LLC                                 PROVIDENCE RI 02906                                     1455                  Prepetition Rent & Related Liabilities                                                                           $9,869.35
                                                 P.O. BOX 2513
WARWICK MALL MERCHANTS ASSOC.                    PROVIDENCE RI 02906-0513                                1456                  Other-Marketing                                                                                                    $357.23
                                                 P.O. BOX 37747
WASHINGTON GAS                                   PHILADELPHIA PA 19101-5047                              7740                  Prepetition Rent & Related Liabilities                                                                             $121.46
                                                 PO BOX 660177
                                                 A WASTE CONNECTIONS COMPANY
WASTE CONNECTIONS OF NEBRASKA                    DALLAS TX 75266-0177                                    4485                  Prepetition Rent & Related Liabilities                                                                              $53.59
                                                 P.O. BOX 830003
                                                 OF CT., INC.
WASTE MANAGEMENT                                 BALTIMORE MD 21283-0003                                 6066                  Prepetition Rent & Related Liabilities                                                                           $1,095.16
                                                 1000 SE 2ND UNIT 1
WATER MOLD FIRE RESTORATION                      FORT LAUDERDALE FL 33308                                1216                  Other-R&M                                                                                                        $6,101.96


                                                                                             47 of 50
                                                Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                               Document      Page 256 of 345


                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                                        Schedule E/F: Part 2




                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                      Disputed
                                                                                                            Last 4 Digits of
                                Creditor Name                          Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                                  PO BOX 827756
WATERLOO PREMIUM OUTLETS, LLC                     PHILADELPHIA PA 19182-7756                             5119                  Prepetition Rent & Related Liabilities                                                                           $4,280.20
                                                  PO BOX 29256
                                                  NETWORK PLACE
WBCMT 2007-C33 INDEPENDENCE CENTER LLC            CHICAGO IL 60629                                       0172                  Prepetition Rent & Related Liabilities                                                                           $3,133.72
                                                  PO BOX 4524
WCA WASTE SYSTEMS INC                             HOUSTON TX 77210                                       1382                  Prepetition Rent & Related Liabilities                                                                             $346.14
                                                  PO BOX 90001
WE ENERGIES                                       MILWAUKEE WI 53290-0001                                6956                  Prepetition Rent & Related Liabilities                                                                             $398.36
                                                  P.O. BOX 56923
WEA SOUTHCENTER LLC                               LOS ANGELES CA 90074-6923                              1113                  Prepetition Rent & Related Liabilities                                                                          $10,057.78
                                                  P.O. BOX 56923
                                                  CRAZY 8 STORE #6031
WEA SOUTHCENTER, LLC                              LOS ANGELES CA 90074-6923                              8759                  Prepetition Rent & Related Liabilities                                                                          $12,480.86
                                                  PO BOX 304
                                                  DEPT 5000
WEBB GIN PROPERTY (SUB) LLC                       EMERSON NJ 07630                                       2680                  Prepetition Rent & Related Liabilities                                                                              $44.60
                                                  PO BOX 304
                                                  DEPT 5000
WEBB GIN PROPERTY (SUB) LLC                       EMERSON NJ 07630                                       2679                  Prepetition Rent & Related Liabilities                                                                              $44.60
                                                  PO BOX 301074
WEINGARTEN REALTY INVESTORS                       DALLAS TX 75303-1074                                   7269                  Prepetition Rent & Related Liabilities                                                                             $546.98
                                                  GENERAL COUNSEL
WEINGARTEN REALTY                                 HOUSTON TX 77292-4133                                                        Prepetition Rent & Related Liabilities                                                                           $8,278.83
                                                  200 E LONG LAKE ROAD, SUITE 300
                                                  ATTN ANDREW S CONWAY ESQ
WEST FARMS MALL, LLC                              BLOOMFIELD HILLS MI 48304                              1447                  Prepetition Rent & Related Liabilities                                                                          $20,971.16
                                                  PO BOX 3615
WEST PENN POWER                                   AKRON OH 44309-3615                                    1822                  Prepetition Rent & Related Liabilities                                                                             $425.98
                                                  867530 RELIABLE PKWY
WEST TOWN MALL LLC                                CHICAGO IL 60686-0075                                  2333                  Prepetition Rent & Related Liabilities                                                                          $12,474.40
                                                  867530 RELIABLE PARKWAY
WEST TOWN MALL, LLC                               CHICAGO IL 60686-0075                                  7791                  Prepetition Rent & Related Liabilities                                                                           $5,180.96
                                                  P.O. BOX 580488
WEST VIRGINIA AMERICAN WATER                      CHARLOTTE NC 28258-0488                                6109                  Prepetition Rent & Related Liabilities                                                                              $55.42
                                                  PO BOX 6337
WESTCOAST ESTATES                                 CAROL STREAM IL 60197-6337                             3286                  Prepetition Rent & Related Liabilities                                                                           $5,291.84
                                                  PO BOX 511249
WESTCOR SANTAN VILLAGE LLC                        LOS ANGELES CA 90051-3048                              0831                  Prepetition Rent & Related Liabilities                                                                           $1,651.04
                                                  ATTN: LEGAL DEPT
WESTFIELD INTL                                    LOS ANGELES CA 90067                                                         Prepetition Rent & Related Liabilities                                                                        $466,693.83
                                                  P.O. BOX 96184
WESTFIELD-HAWTHORN, LP                            CHICAGO IL 60693                                       1335                  Other-Outside Services                                                                                             $984.81
                                                  11160 VIERS MILL RD
WHEATON PLAZA REGIONAL SHOPPING CENTER LLP        WHEATON MD 20902                                       7216                  Prepetition Rent & Related Liabilities                                                                           $7,065.85
                                                  65 PORT STREET EAST UNIT 110
WHITE OAKS MALL HOLDINGS LTD.                     MISSISSAUGA ON L5G 4V3                                                       Prepetition Rent & Related Liabilities      X             X             X                                        Unknown


                                                                                             48 of 50
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                           Document      Page 257 of 345


                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                             Creditor Name                         Address                             Account Number       Date Debt was Incurred, Basis for Claim                                                                     Total Claim
                                               1901 SCHADT AVE
WHITEHALL TOWNSHIP AUTHORITY                   WHITEHALL PA 18052-3728                               6139                  Prepetition Rent & Related Liabilities                                                                              $25.00
                                               20789 NORTH PIMA ROAD
                                               PROPERTY MANAGER
WHITESTONE REIT                                SCOTTSDALE AZ 85255                                                         Prepetition Rent & Related Liabilities      X             X             X                                        Unknown
                                               PO BOX 776324
WILLIAMSBURG OUTLETS, LLC                      CHICAGO IL 60677-6324                                 6237                  Prepetition Rent & Related Liabilities                                                                          $12,462.32
                                               2000 WILLOWBROOK MALL
                                               ATTN: GENERAL MANAGER
WILLOWBROOK MALL (TX), LLC                     HOUSTON TX 77070                                      8765                  Prepetition Rent & Related Liabilities                                                                          $14,923.58
                                               P.O. BOX 86
                                               WILLOWBROOK MALL(NJ)
                                               SDS-12-2767
WILLOWBROOK MALL LIMITED                       MINNEAPOLIS MN 55486-2767                             1363                  Prepetition Rent & Related Liabilities                                                                          $20,116.33
                                               1265 SCOTTSVILLE ROAD
                                               STORE #6376
WILMORITE                                      ROCHESTER NY 14624                                                          Prepetition Rent & Related Liabilities                                                                           $7,779.57
                                               PO BOX 70526
WINDSTREAM                                     CHARLOTTE NC 28272-0526                               4763                  Prepetition Rent & Related Liabilities                                                                             $132.76
                                               150 GREAT NECK ROAD, SUITE 304
WIREGRASS REALTY LLC                           GREAT NECK NY 11021                                   0865                  Prepetition Rent & Related Liabilities                                                                           $3,376.06
                                               P.O. BOX 505333
W-LD LEGENDS OWNER VII LLC                     ST. LOUIS MO 63150-5333                               6171                  Prepetition Rent & Related Liabilities                                                                           $7,167.11
                                               P.O. BOX 505333
W-LD LEGENDS OWNER VII LLC                     ST. LOUIS MO 63150-5333                               6170                  Prepetition Rent & Related Liabilities                                                                           $6,678.10
                                               7855 SOLUTION CENTER
WOODBRIDGE CENTER PROPERTY , LLC               CHICAGO IL 60677-7008                                 1923                  Prepetition Rent & Related Liabilities                                                                           $8,168.41
                                               7855 SOLUTION CENTER
WOODBRIDGE CENTER PROPERTY LLC                 CHICAGO IL 60677-7008                                 1922                  Prepetition Rent & Related Liabilities                                                                           $9,255.67
                                               7584 SOLUTION CENTER
WOODBURN PREMIUM OUTLETS LLC                   CHICAGO IL 60677-7005                                 9547                  Prepetition Rent & Related Liabilities                                                                          $23,398.86
                                               P.O. BOX 822884
                                               TENANT ID: WC-GYMBOR
WOODBURY COMMON PREMIUM OUTLETS                PHILADELPHIA PA 19182-2884                            6887                  Prepetition Rent & Related Liabilities                                                                          $36,071.29
                                               2733 EAST PARLEYS WAY, SUITE 300
                                               ATTN: OFFICE OF GENERAL COUNSEL
WOODBURY CORPORATION                           SALT LAKE CITY UT 84109-1662                          0839                  Prepetition Rent & Related Liabilities                                                                           $4,839.13
                                               2733 EAST PARLES WAY, STE 300
WOODBURY CORPORATION                           SALT LAKE CITY UT 84109                                                     Prepetition Rent & Related Liabilities                                                                           $9,678.26
                                               7409 SOLUTION CENTER
WOODFIELD MALL LLC                             CHICAGO IL 60677-7004                                 1369                  Prepetition Rent & Related Liabilities                                                                          $18,185.68
                                               7693 COLLECTIONS CENTER DR
WOODLAND HILLS MALL, LLC                       CHICAGO IL 60693                                      2347                  Prepetition Rent & Related Liabilities                                                                          $12,975.11
                                               180 EAST BROAD STREET
WP GLIMCHER                                    COLUMBUS OH 43215                                                           Prepetition Rent & Related Liabilities                                                                        $295,309.48
                                               P.O. BOX 822920
                                               TENANT ID: WRE-GYMBOR
WRENTHAM VILLAGE PREMIUM OUTLETS               PHILADELPHIA PA 19182-2920                            5942                  Prepetition Rent & Related Liabilities                                                                          $29,647.34

                                                                                         49 of 50
                                             Case 19-30249-KLP    Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                                          Document      Page 258 of 345


                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                                 Schedule E/F: Part 2




                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                               Disputed
                                                                                                     Last 4 Digits of
                             Creditor Name                          Address                         Account Number       Date Debt was Incurred, Basis for Claim                                                                      Total Claim
                                               33 BOYLSTON STREET, SUITE 3000
WS ASSET MANAGEMENT INC                        CHESTNUT HILL MA 02467                                                   Prepetition Rent & Related Liabilities                                                                           $71,338.92
                                               PO BOX 20006
WYOMING DEPT OF WORKFORCE SVCS                 CHEYENNE WY 82003                                  6226                  Other-Benefits                                                                                                      $100.00
                                               PO BOX 9477
XCEL ENERGY                                    MPLS MN 55484-9477                                 5072                  Prepetition Rent & Related Liabilities                                                                            $2,245.27
                                               PO BOX 955607
                                               CBL #0400
YORK GALLERIA LIMITED PARTNERSHIP              ST. LOUIS MO 63195-5607                            3278                  Prepetition Rent & Related Liabilities                                                                              $200.00
                                               26074 NETWORK PLACE
YTC MALL OWNER, LLC                            CHICAGO IL 60673                                   8089                  Prepetition Rent & Related Liabilities                                                                            $6,250.00
                                               1601 WASHINGTON AVE, SUITE 800
ZAMIAS SERVICES INC.                           MIAMI BEACH FL 33139                                                     Prepetition Rent & Related Liabilities                                                                            $8,162.84
                                               5959 TOPANGA CANYON BLVD. #285
ZFS HOLDING 2005 LLC                           WOODLAND HILLS CA 91367                                                  Prepetition Rent & Related Liabilities                                                                           $12,353.36
                                               5959 TOPANGA CANYON BLVD. #285
ZFS HOLDING 2005, LLC                          WOODLAND HILLS CA 91367                            7328                  Prepetition Rent & Related Liabilities                                                                            $4,960.00
                                                                                                                                                                                                          Total:                     $19,750,471.52




                                                                                      50 of 50
            Case 19-30249-KLP                         Doc 8            Filed 03/01/19 Entered 03/01/19 21:32:38                    Desc Main
                                                                     Document      Page 259 of 345
 Fill in this information to identify the case:

 Debtor name         Gymboree Retail Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-30249
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                              Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38           Desc Main
                                                                             Document      Page 260 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                               Address                                     Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      STOCKDALE MANAGEMENT, LLC
                                      324 HORTON PLAZA
                                      SAN DIEGO CA 92101                                                 REAL PROPERTY LEASE                           7/29/1996          1/31/2019
                                      C/O ROUSE PROPERTIES, INC.
                                      1114 AVENUE OF THE AMERICAS, SUITE 2800
                                      GENERAL COUNSEL
                                      NEW YORK NY 10036                                                  REAL PROPERTY LEASE                           9/13/2007          1/31/2019
                                      C/O ROUSE PROPERTIES, INC.
                                      1114 AVENUE OF THE AMERICAS, SUITE 2800
                                      GENERAL COUNSEL
                                      NEW YORK NY 10036                                                  REAL PROPERTY LEASE                         10/28/2007           1/31/2019
                                      16367 COLEGIO DRIVE

1311 MONTANA, LLC                     HACIENDA HEIGHTS CA 91745                                          REAL PROPERTY LEASE                           7/25/2005          5/31/2020
                                      17305 DAVENPORT STREET
                                      STE 203
168TH & DODGE LP                      OMAHA NE 68118                                                     REAL PROPERTY LEASE                         10/30/2008           1/31/2019
                                      17305 DAVENPORT STREET
                                      STE 203
168TH & DODGE LP                      OMAHA NE 68118                                                     REAL PROPERTY LEASE                         10/30/2008           1/31/2020
                                      ATTN: LAW/LEASE ADMIN

350 N. ORLEANS ST., SUITE 300         CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           10/2/2006          1/31/2022
                                      C/O SIMON PROPERTY GROUP, L.P
                                      225 WEST WASHINGTON STREET
ALLEN PREMIUM OUTLETS, LP             INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           10/5/2018          1/31/2029
                                      BERKSHIRE MALL, LLC
                                      4737 CONCORD PIKE
ALLIED PROPERTIES, INC.               WILMINGTON DE 19803                                                REAL PROPERTY LEASE                           8/24/1998          1/31/2019
                                      CPBP-VII ASSOCIATES, L.P.
                                      333 LUDLOW STREET, 8TH FLOOR
AMCAP, INC.                           STAMFORD UT 06902                                                  REAL PROPERTY LEASE                           2/22/2007          1/31/2023
                                      DEL MONTE SHOPPING CENTER
                                      11455 EL CAMINO REAL, SUITE 200
AMERICAN ASSESTS                      SAN DIEGO CA 92130                                                 REAL PROPERTY LEASE                           9/25/2006          1/31/2021
                                      ALAMO VISTA HOLDINGS, LLC
                                      11455 EL CAMINO RAOD, SUITE 200
AMERICAN ASSESTS                      SAN DIEGO CA 92130                                                 REAL PROPERTY LEASE                           8/27/2008          1/31/2019
                                      333 APACHE MALL, SUITE 335
                                      ATTN: GENERAL MANAGER
APACHE MALL                           ROCHESTER MN 55902                                                 REAL PROPERTY LEASE                           10/3/1995          1/31/2019
                                      333 APACHE MALL, SUITE 335
                                      ATTN: GENERAL MANAGER
APACHE MALL                           ROCHESTER MN 55902                                                 REAL PROPERTY LEASE                           3/24/2010          1/31/2020




                                                                                        1 of 77
                                                   Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                                 Document      Page 261 of 345
                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                           List Contract Number
                                                                                                               Description of Contract or Lease and   Date of Contract                      of Any Government
                Contract Counterparty                                 Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                           OKC OUTLETS I LLC
                                           980 N. MICHIGAN AVE., SUITE 1660
                                           C/O SINGERMAN REAL ESTATE, LLC, ATTN: CHARLIE KELLOGG
AVISON YOUNG                               CHICAGO IL 60611                                                   REAL PROPERTY LEASE                            8/4/2011          1/31/2022
                                           30 IVAN ALLEN JR. BLVD, SUITE 900
                                           REF: FORT MYERS
                                           AVISON YOUNG ATLANTA, LLC
AVISON YOUNG                               ATLANTA GA 30308                                                   REAL PROPERTY LEASE                           3/18/2009          1/31/2021
                                           ATTN: GENERAL COUNSEL
BANK OF AMERICA, N.A., AS ADMINISTRATIVE   100 FEDERAL STREET
AGENT AND COLLATERAL AGENT                 BOSTON MA 02110                                                    FINANCIAL AGREEMENTS                        11/23/2010
                                           RENO RETAIL CO. LLC/BAYER PROPERTIES LLC
                                           2222 ARLINGTON AVENUE
                                           ATTN: GENERAL COUNSEL
BAYER PROPERTIES, INC.                     BIRMINGHAM AL 35205                                                REAL PROPERTY LEASE                           3/12/2008          1/31/2019
                                           ASHLEY PARK PROPERTY OWNER LLC
                                           2222 ARLINGTON AVENUE
                                           ATTN: GENERAL COUNSEL
BAYER PROPERTIES, L.L.C                    BIRMINGHAM AL 35205                                                REAL PROPERTY LEASE                            7/3/2013          1/31/2024
                                           ATTN: LEGAL DEPT
                                           P.O. BOX 908
BELLEVUE SQUARE MANAGERS, INC              BELLEVUE WA 98009                                                  REAL PROPERTY LEASE                           9/28/2002          1/31/2020
                                           150 N MARKET ST.
                                           C/O LAHAM DEVELOPMENT COMPANY, LLC
BF WICHITA , LLC                           WICHITA KS 67202                                                   REAL PROPERTY LEASE                         10/23/2008           1/31/2019
                                           C/O 1ST PREMIER PROPERTIES LLC
                                           2264 MCGILCHRIST ST, SE, STE 210
BOISE VPS LLC                              SALEM OR 97302                                                     REAL PROPERTY LEASE                            4/4/2012          1/31/2023
                                           ATTN: GENERAL COUNSEL
                                           292 MADISON AVENUE, 5TH FLOOR
BORDERFREE, INC.                           NEW YORK NY 10017                                                  SERVICE AGREEMENTS                             2/4/2016
                                           C/O BOSTON PROPERTIES LP, PRUDENTIAL CTR
                                           800 BOYLSTON ST, STE 1900
BP PRUCENTER ACQUISITION LLC               BOSTON MA 02199-8103                                               REAL PROPERTY LEASE                            4/4/2014          1/31/2025
                                           ASSOCIATE GENERAL COUNSEL, LEASING
                                           600 SUPERIOR AVENUE EAST, SUITE 1500
BPC HENDERSON, LLC                         CLEVELAND OH 44114                                                 REAL PROPERTY LEASE                           2/28/1996          1/31/2019
                                           PROVIDENCE TOWN CENTER LP
                                           1301 LANCASTER AVENUE
BRANDOLINI CO                              BERWYN PA 19312                                                    REAL PROPERTY LEASE                           12/5/2012          1/31/2023
                                           C/O TRI PROPERTY MANAGEMENT
                                           2209 PLAZA DRIVE, SUITE 100
BROADSTONE LAND LLC                        ROCKLIN CA 95765                                                   REAL PROPERTY LEASE                         12/12/2012           1/31/2023
                                           ATTN: LAW/LEASE ADMIN
                                           FASHION SHOW MALL, LLC
                                           350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES                     CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                            9/4/2015          1/31/2026




                                                                                             2 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 262 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASING & OPERATIONS
BROOKSFIELD PROPERTIES              CHICAGO IL 60654                                                  REAL PROPERTY LEASE                           11/3/2017          1/31/2028
                                    ATTN: LAW/LEASE ADMIN
                                    MERRICK PARK LLC
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/14/2003          1/31/2024
                                    ATTN: LAW/LEASE ADMIN
                                    SAINT LOUIS GALLERIA, LLC
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            7/2/2008          1/31/2019
                                    ATTN: LAW/LEASE ADMIN
                                    HOCKER OXMOOR, LLC
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/26/2004          1/31/2019
                                    ATTN: LAW/LEASE ADMIN
                                    ALA MOANA CENTER
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            3/7/2008          3/31/2020
                                    ATTN: LAW/LEASE ADMIN
                                    FASHION PLACE, LLC
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           10/8/2008          1/31/2019
                                    C/O STONESTOWN SHOPPING CENTER, LP
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           6/22/1998          1/31/2019
                                    GLENDALE 1 MALL ASSOCIATES, LP
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            3/6/2001          1/31/2022
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASING & OPERATIONS
BROOKSFIELD PROPERTIES              CHICAGO IL 60654                                                  REAL PROPERTY LEASE                           7/16/2007          1/31/2020
                                    PARAMUS PARK SHOPPING CETNER L.P.
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           6/27/2000          1/31/2020
                                    ROUSE SI SHOPPING CENTER, LLC
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           8/24/1998          1/31/2019
                                    CHRISTIANA MALL, LLC
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           9/25/1995          1/31/2020




                                                                                     3 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 263 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                           Address                                        Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    ALDERWOOD MALL C/O ALDERWOOD M LLC
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/31/1999          1/31/2020
                                    110 NORTH WACKER DRIVE
                                    ATTN: LAW/LEASING & OPERATIONS
BROOKSFIELD PROPERTIES              CHICAGO IL 60606                                                  REAL PROPERTY LEASE                           6/13/2005          1/31/2020
                                    TOWSON TC, LLC C/O TOWSON TOWN CENTER
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           8/12/2002          1/31/2021
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         11/19/2010           1/31/2019
                                    BAYBROOK MALL, L.P.
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/31/2006          1/31/2022
                                    WESTCOAST ESTATES C/O NORTHBROOK COURT
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            4/2/2012          1/31/2023
                                    WILLOWBROOK MALL (TX), LLC
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         10/13/2008           1/31/2021
                                    PERIMETER MALL, LLC
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           1/20/2014          1/31/2024
                                    C/O KENWOOD TOWNE CENTRE
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           8/25/2003          1/31/2019
                                    THE MALL IN COLUMBIA BUSINESS TRUST
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           4/29/2011          1/31/2019
                                    NORTH STAR MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/11/2012          1/31/2023
                                    HULEN MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/30/2001          1/31/2019




                                                                                     4 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 264 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    ALA MOANA CENTER
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           5/20/2013          1/31/2024
                                    LYNNHAVEN MALL L.L.C.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           3/18/2005          1/31/2020
                                    C/O FOUR SEASONS TOWN CENTRE
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           5/20/2013          1/31/2024
                                    GOVERNOR'S SQUARE PARTNERSHIP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           2/13/2012          1/31/2021
                                    C/O PEMBROKE LAKES MALL, LTD.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           3/24/2005          1/31/2019
                                    ATTN: LAW/LEASE ADMIN
                                    350 N. ORLEANS ST., SUITE 300
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                            8/3/2009          1/31/2020
                                    AUGUSTA MALL LLC C/O AUGUSTA MALL
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           3/27/2006          1/31/2022
                                    THE MAINE MALL
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           6/29/2009          1/31/2020
                                    PARK CITY CENTER BUSINESS TRUST C/O PARK
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           9/12/2005          1/31/2019
                                    OAKS MALL GAINSVILLE LIMITED PARTNERSHIP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           2/13/1995          1/31/2019
                                    THE WOODLANDS MALL ASSOCIATES, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           9/19/2005          1/31/2027
                                    110 NORTH WACKER DR
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                            7/3/1995          1/31/2021




                                                                                      5 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 265 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    CAROLINA PLACE JOINT VENTURE
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/28/2005          1/31/2020
                                    PARKS AT ARLINGTON, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/27/1995          1/31/2019
                                    GGP NORTHRIDGE FASHION CENTER, LP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           5/14/2013          1/31/2024
                                    ROUSE-PARK MEADOWS, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           8/30/1996          1/31/2022
                                    GREENWOOD MALL LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           2/17/1997          1/31/2020
                                    COLUMBIA MALL LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/24/1997          1/31/2020
                                    CORAL RIDGE MALL
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/29/1998          1/31/2019
                                    ST. CLOUDS MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/16/1998          1/31/2019
                                    DEERBROOK MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            4/6/2009          1/31/2020
                                    VISALIA MALL, LP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/13/1998          1/31/2019
                                    GGP-GRANDVILLE LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           11/3/1999          1/31/2020




                                                                                     6 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 266 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                          Address                                         Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    STONEBRIAR MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            8/4/2000          1/31/2021
                                    SOUTHPOINT MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            3/8/2002          1/31/2020
                                    PINNACLE HILLS, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           10/4/2006          1/31/2020
                                    GGP-OTAY RANCH, L.P.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         10/27/2006           1/31/2022
                                    FASHION SHOW MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            9/4/2015          1/31/2026
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASING & OPERATIONS
BROOKSFIELD PROPERTIES              CHICAGO IL 60654                                                  REAL PROPERTY LEASE                           11/3/2017          1/31/2028
                                    MERRICK PARK LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/14/2003          1/31/2024
                                    SAINT LOUIS GALLERIA, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            7/2/2008          1/31/2019
                                    HOCKER OXMOOR, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/26/2004          1/31/2019
                                    GREENWOOD MALL LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            8/2/2019          1/31/2030
                                    ALDERWOOD MALL C/O ALDERWOOD M LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            2/8/2019          1/31/2029
                                    RIVER CROSSING SHOPPES, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/19/2008          1/31/2019




                                                                                     7 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 267 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    PRICE - ASG, L.L.C.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         11/11/2009           1/31/2020
                                    ALA MOANA CENTER
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            3/7/2008          3/31/2020
                                    FASHION PLACE, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           10/8/2008          1/31/2021
                                    PARAMUS PARK SHOPPING CENTER LP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            4/3/2008          1/31/2019
                                    GGP IVANHOE II INC.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/17/2008          1/31/2019
                                    LYNNHAVEN MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/14/2009          1/31/2020
                                    RIVERCHASE GALLERIA C/O HOOVER MALL LTDL
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         11/25/2009           1/31/2020
                                    OGLETHORPE MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           2/24/2010          1/31/2020
                                    CORAL RIDGE MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/24/2010          1/31/2020
                                    C/O BOISE MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            6/9/2010          1/31/2020
                                    GREENWOOD MALL, L.L.C.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            4/7/2010          1/31/2020




                                                                                     8 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 268 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    QUAIL SPRINGS MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/24/2010          1/31/2020
                                    HULEN MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           8/25/2010          1/31/2021
                                    GLENDALE OHRBACH'S ASSOCIATES
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            7/1/2013          1/31/2024
                                    FOX RIVER SHOPPING CENTER LLP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           9/29/2010          1/31/2021
                                    GGP-GLENBROOK LLC (GLENBROOK SQUARE)
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         10/27/2010           1/31/2021
                                    RIVER CROSSING SHOPPES, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           11/3/2010          1/31/2021
                                    NESHAMINY MALL JOINT VENTURE LP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           10/6/2010          1/31/2021
                                    CUMBERLAND MALL, LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           5/10/2011          1/31/2022
                                    ROGERS RETAIL L.L.C. (PINNACLE HILLS)
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            5/9/2018          5/31/2021
                                    AUGUSTA MALL PARTNERSHIP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           9/28/2011          1/31/2022
                                    KALAMAZOO MALL LLC C/O THE CROSSROADS
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/11/2012          1/31/2023




                                                                                     9 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 269 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                          Address                                         Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    CORONADO CENTER LLC
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         10/22/2014           1/31/2025
                                    GGP-OTAY RANCH, L.P.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         11/14/2012           1/31/2023
                                    VISALIA MALL, LP
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/18/2013          1/31/2024
                                    TOWN EAST MALL, L.P.
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/12/2014          1/31/2025
                                    GGP MEADOWS MALL LLC C/O MEADOWS MALL
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           5/14/2014          1/31/2025
                                    GGP-TUCSON MALL L.L.C
                                    350 N. ORLEANS ST., SUITE 300
                                    ATTN: LAW/LEASE ADMIN
BROOKSFIELD PROPERTIES              CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         11/19/2014           1/31/2025
                                    NORTH STAR MALL
                                    7400 SAN PEDRO, STE 2000
BROOKSFIELD PROPERTY                SAN ANTONIO TX 78216                                              REAL PROPERTY LEASE                           7/16/2008          1/31/2019
                                    ATTN: LAW/LEASE ADMINISTRATION
                                    350 N. ORLEANS STREET, SUITE 300
BROOKSFIELD PROPERTY                CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           3/15/2004          1/31/2019
                                    FLORENCE MALL L.L.C.
                                    350 N. ORLEANS STREET, SUITE 300
                                    ATTN: LAW/LEASE ADMINISTRATION
BROOKSFIELD PROPERTY                CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         10/13/2010           1/31/2021
                                    CAFARO MANAGEMENT COMPANY
                                    5577 YOUNGSTOWN-WARREN ROAD
                                    LEGAL DEPARTMENT
CAFARO                              NILES OH 44446                                                    REAL PROPERTY LEASE                           2/13/1995          1/31/2020
                                    THE CAFARO NORTHWEST PARTNERSHIP
                                    5577 YOUNGSTOWN-WARREN ROAD
                                    LEGAL DEPARTMENT
CAFARO                              NILES OH 44446                                                    REAL PROPERTY LEASE                           4/22/1996          1/31/2020
                                    EASTWOOD MALL INC.
                                    5577 YOUNGSTOWN-WARREN ROAD
                                    LEGAL DEPARTMENT
CAFARO                              NILES OH 44446                                                    REAL PROPERTY LEASE                           9/24/1996          1/31/2020




                                                                                     10 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 270 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     KENTUCKY OAKS MALL CO.
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                           8/11/1997          1/31/2020
                                     HUNTINGTON MALL COMPANY
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                           9/14/1998          1/31/2020
                                     SPOTSYLVANIA MALL COMPANY
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                           4/30/1999          1/31/2020
                                     HUNTINGTON MALL COMPANY
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                           8/12/2009          1/31/2020
                                     GOVERNOR'S SQUARE COMPANY
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                         11/17/2010           1/31/2021
                                     CAFARO MANAGEMENT COMPANY
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                           4/20/2011          1/31/2022
                                     KENTUCKY OAKS MALL CO.
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                            7/6/2011          1/31/2022
                                     SANDUSKY MALL COMPANY
                                     5577 YOUNGSTOWN-WARREN ROAD
                                     LEGAL DEPARTMENT
CAFARO                               NILES OH 44446                                                    REAL PROPERTY LEASE                            5/2/2012          1/31/2023
                                     C/O SIMON PROPERTY GROUP, LP
                                     225 WEST WASHINGTON STREET
CAMARILLO PREMIUM OUTLETS            INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/16/2013           1/31/2024
                                     C/O SIMON PROPERTY GROUP, LP
                                     225 WEST WASHINGTON STREET
CAMARILLO PREMIUM OUTLETS            INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/10/2007          1/31/2023
                                     C/O SIMON PROPERTY GROUP, L.P
                                     225 WEST WASHINGTON STREET
CARLSBAD PREMIUM OUTLETS, LLC        INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            3/6/2008          1/31/2023
                                     11025 CAROLINA PLACE PARKWAY
                                     ATTN: GENERAL MANAGER
CAROLINA PLACE                       PINEVILLE NC 28134                                                REAL PROPERTY LEASE                           3/23/2010          1/31/2020
                                     GFM, LLC C/O CARUSO AFFILIATED
                                     101 THE GROVE DRIVE
CARUSO AFFILIATED                    LOS ANGELES CA 90036                                              REAL PROPERTY LEASE                           9/28/2002          9/30/2022




                                                                                      11 of 77
                                               Case 19-30249-KLP       Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38          Desc Main
                                                                               Document      Page 271 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       3301 VETERANS BLVD. SUITE 209

CAUSEWAY LLC                           METAIRIE LA 70002                                                  REAL PROPERTY LEASE                           11/7/2013          1/31/2024
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           11/7/2014          1/31/2025
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                            4/2/2013          1/31/2024
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                            7/1/1995          1/31/2021
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           3/18/1996          1/31/2020
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           3/31/2008          1/31/2019
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           7/14/1996          1/31/2022
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           7/15/1996          1/31/2020
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           2/10/1997          1/31/2020
                                       C/O CBL-FRIENDLY CENTER, LLC
                                       600 GREEN VALLEY ROAD, SUITE 300
CBL & ASSOC.                           GREENSBORO NC 27408                                                REAL PROPERTY LEASE                            8/7/1997          1/31/2020
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           7/14/1997          1/31/2019
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           7/20/1998          1/31/2019
                                       ARBOR PLACE II, LLC
                                       6700 DOUGLAS BOULEVARD
CBL & ASSOC.                           DOUGLASVILLE GA 30135                                              REAL PROPERTY LEASE                         10/13/1999           1/31/2019
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           8/30/1999          1/31/2020
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           5/29/2013          1/31/2024




                                                                                         12 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 272 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       COASTAL GRAND CMBS, LLC
                                       2000 COASTAL GRAND CIR/ATTN: GEN MANAGER
CBL & ASSOC.                           MYRTLE BEACH SC 29577                                             REAL PROPERTY LEASE                           3/17/2004          1/31/2019
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                           5/28/2004          1/31/2019
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                            4/6/2006          1/31/2019
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                           11/7/2014          1/31/2025
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                            9/4/2008          1/31/2020
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                            7/8/2009          1/31/2020
                                       CBL-FRIENDLY CENTER CMBS, LLC
                                       600 GREEN VALLEY RD, STE 300 - GEN MGR
CBL & ASSOC.                           GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            8/4/2009          1/31/2020
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                            4/7/2010          1/31/2021
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                           5/11/2010          1/31/2021
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                           2/24/2010          1/31/2021
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                           2/17/2010          1/31/2021
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                           8/25/2010          1/31/2021
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                           7/28/2010          1/31/2021
                                       ST. CLAIR SQUARE SPE, LLC
                                       134 ST. CLAIR SQ. ATTN: GM
CBL & ASSOC.                           FAIRVIEW HEIGHTS IL 62208                                         REAL PROPERTY LEASE                            8/4/2010          6/30/2021
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                         REAL PROPERTY LEASE                            8/3/2010          1/31/2021




                                                                                        13 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 273 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           4/27/2011          1/31/2022
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           5/27/2011          1/31/2022
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           5/26/2011          1/31/2022
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           7/30/2011          1/31/2022
                                       G&I VIII CBL TTC LLC
                                       220 EAST 42ND STREET, 27TH FLOOR
                                       C/O DRA ADVISORS LLC
CBL & ASSOC.                           NEW YORK NY 10017                                                  REAL PROPERTY LEASE                           8/31/2011          1/31/2022
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTONOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           4/25/2012          1/31/2023
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           8/22/2012          1/31/2023
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           6/27/2012          1/31/2023
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           9/26/2012          1/31/2023
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                            5/1/2013          1/31/2024
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           3/26/2014          1/31/2025
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           6/25/2014          1/31/2025
                                       CBL CENTER, SUITE 500
                                       2030 HAMILTON PLACE BLVD.
CBL & ASSOC.                           CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           8/28/2013          1/31/2024
                                       BV CENTERCAL, LLC: ATTN: JEAN PAUL WARDY
                                       1600 EAST FRANKLIN AVENUE
CENTERCAL PROPERTIES                   EL SEGUNDO CA 90245                                                REAL PROPERTY LEASE                            9/1/2008          1/31/2019
                                       STATION PARK CENTERCAL, LLC
                                       1600 EAST FRANKLIN AVE
                                       GENERAL COUNSEL
CENTERCAL PROPERTIES                   EL SEGUNDO CA 90245                                                REAL PROPERTY LEASE                           6/28/2013          1/31/2024




                                                                                         14 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 274 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                        List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                       of Any Government
              Contract Counterparty                              Address                                       Nature of Debtor's Interest           or Lease        Remaining Term            Contract
                                       RK GETTY CORP
                                       1145 BROADWAY SUITE 1300
CENTRALIA OUTLETS LLC                  TACOMA WA 98402                                                    REAL PROPERTY LEASE                           11/6/2008          1/31/2019
                                       C/O NAMDAR REALTY GROUP, LLC
                                       150 GREAT NECK ROAD, SUITE 304
CITADEL MALL REALTY LLC                GREAT NECK NY 11021                                                REAL PROPERTY LEASE                         10/19/1998           1/31/2020
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
CLINTON CROSSING PREMIUM OUTLETS       INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            6/5/2008          1/31/2020
                                       ATTN: GENERAL MANAGER
                                       ONE OXMOOR PLACE
                                       101 BULLITT LANE
                                       SUITE 305
COMDATA STORED VALUE SOLUTIONS, INC.   LOUISVILLE KY 40222-5465                                           IT AGREEMENTS                                                      6/1/2011
                                       GALLERIA/CONTINENTAL C/O RREEF MGMT CO
                                       200 CRESENT CT, SUITE 560 ATTN ASSET MGR
CONTINENTAL RETAIL PROPERTY SERVICES   DALLAS TX 75201                                                    REAL PROPERTY LEASE                           7/29/1995          1/31/2026
                                       GALLERIA/CONTINENTAL C/O RREEF MGMT CO
                                       200 CRESENT CT, SUITE 560 ATTN ASSET MGR
CONTINENTAL RETAIL PROPERTY SERVICES   DALLAS TX 75201                                                    REAL PROPERTY LEASE                            7/9/2004          1/31/2020
                                       C/O CBL & ASSOCIATES MANAGEMENT INC
                                       1800 GALLERIA BLVD, SUITE 2075
COOLSPRINGS MALL, LLC                  FRANKLIN TN 37067                                                  REAL PROPERTY LEASE                            6/5/2008          1/31/2019
                                       CHINO HILLS MALL LLC
                                       13920 CITY CENTER DRIVE, SUITE 200
CORDES & COMPANY                       CHINO HILLS CA 91709                                               REAL PROPERTY LEASE                           5/23/2008          1/31/2020
                                       CHINO HILLS MALL, LLC
                                       13920 CITY CENTER DRIVE, STE 200
CORDES & COMPANY                       CHINO HILLS CA 91709                                               REAL PROPERTY LEASE                           4/10/2013          1/31/2024
                                       CPT PEACHTREE FORUM I, LLC
                                       800 VANDERBILT BEACH ROAD
CORE PROPERTY MANAGEMENT, LLC          NAPLES FL 34108                                                    REAL PROPERTY LEASE                           5/20/2007          1/31/2023
                                       410 PEACHTREE PARKWAY, STE 4165
                                       ATTN: LEASE ADMIN
CORE PROPERTY MANAGEMENT, LLC          CUMMING GA 30041                                                   REAL PROPERTY LEASE                           8/28/2008          4/30/2019
                                       ATTN: LEGAL DEPARTMENT
                                       401 WILSHIRE BLVD. STE 700
CORTE MADERA VILLAGE LLC               SANTA MONICA CA 90407                                              REAL PROPERTY LEASE                           9/28/2002          1/31/2020
                                       CP COMMERCIAL DELAWARE, LLC
                                       1350 W. 3RD ST, ATTN: ROBERT STARK
CP COMMERCIAL DELAWARE, LLC            CLEVELAND OH 44113                                                 REAL PROPERTY LEASE                         11/20/2008           1/31/2022
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
CPG FINANCE I, LLC                     INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            9/6/2007          1/31/2023
                                       C/O SIMON PROPERTY GROUP, L.P
                                       225 WEST WASHINGTON STREET
CPG PARTNERS, LP                       INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           11/9/2006          1/31/2023




                                                                                         15 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 275 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       C/O AEW CAPITAL MANAGEMENT, LP
                                       TWO SEAPORT LANE, 16TH FLOOR
CPT - ARLINGTON HIGHLANDS I, LP        BOSTON MA 02210                                                   REAL PROPERTY LEASE                           8/30/2012          1/31/2023
                                       C/O AEW CAPITAL MANAGEMENT, LP
                                       TWO SEAPORT LANE, 16TH FLOOR
CPT - LOUISVILLE I LLC                 BOSTON MA 02210                                                   REAL PROPERTY LEASE                           6/10/2009          1/31/2020
                                       CRAIG REALTY GROUP - CASTLE ROCK, LLC
                                       4100 MACARTHUR #200
                                       ATTN: LEASE ADMIN/GENERAL COUNSEL
CRAIG REALTY GROUP                     NEWPORT BEACH CA 92660                                            REAL PROPERTY LEASE                           3/29/2007          1/31/2020
                                       CRAIG REALTY GROUP CITADEL, LLC
                                       4100 MACARTHUR #200
                                       ATTN: LEASE ADMIN/GENERAL COUNSEL
CRAIG REALTY GROUP                     NEWPORT BEACH CA 92660                                            REAL PROPERTY LEASE                         10/25/2007           1/31/2028
                                       CRAIG REALTY GROUP - LOVELAND, LLC
                                       4100 MACARTHUR #200
                                       ATTN: LEASE ADMIN/GENERAL COUNSEL
CRAIG REALTY GROUP                     NEWPORT BEACH CA 92660                                            REAL PROPERTY LEASE                         10/25/2007           1/31/2020
                                       FASHION OUTLETS @TRAVERSE MOUNTAIN LLC
                                       4100 MACARTHUR #200
                                       ATTN: LEASE ADMIN/GENERAL COUNSEL
CRAIG REALTY GROUP                     NEWPORT BEACH CA 92660                                            REAL PROPERTY LEASE                         11/15/2012           1/31/2023
                                       WISCONSIN DELLS OUTLET FEE, LLC
                                       4100 MACARTHUR #200
                                       ATTN: LEASE ADMIN/GENERAL COUNSEL
CRAIG REALTY GROUP                     NEWPORT BEACH CA 92660                                            REAL PROPERTY LEASE                            3/3/2010          1/31/2021
                                       C/O CBL & ASSOCIATES MANAGEMENT INC
                                       419 CROSS CREEK MALL /ATTN: GM
CROSS CREEK MALL SPE, L.P.             FAYETTEVILLE NC 28303                                             REAL PROPERTY LEASE                           7/15/2011          1/31/2022
                                       OWRF CARMEL, LLC - ATTN: CHETTA SINCLARI
                                       425 MARKET ST, STE 2300
CUSHMAN & WAKEFIELD                    SAN FRANCISC CA 94105                                             REAL PROPERTY LEASE                           6/10/2009          1/31/2020
                                       CARLYLE-CYPRESS TUSCALOOSA I, LLC
                                       8343 DOUGLAS AVE, STE 300
                                       ATTN: DIRECTOR OF ASSET
CYPRESS EQUITIES                       DALLAS TX 75225                                                   REAL PROPERTY LEASE                           3/27/2013          1/31/2024
                                       ATTN: GENERAL COUNSEL
                                       DDRTC BIRKDALE VILLAGE LLC
                                       3300 ENTERPRISE PARKWAY
DDR CORP.                              BEACHWOOD OH 44122                                                REAL PROPERTY LEASE                           3/14/2007          1/31/2023
                                       3300 ENTERPRISE PARKWAY
                                       ATTN: EXECUTIVE VP - LEASING
DDR DEER PARK TOWN CENTER, LLC         BEACHWOOD OH 44122                                                REAL PROPERTY LEASE                         10/27/2000           1/31/2021
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
DESERT HILLS PREMIUM OUTLETS           INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/10/2007          1/31/2020




                                                                                        16 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 276 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                       of Any Government
              Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term            Contract
                                      DDRTC BIRKDALE VILLAGE LLC
                                      3300 ENTERPRISE PARKWAY
                                      ATTN: EXECUTIVE VICE PRESIDENT.
DEVELOPERS DIVERSIFIED REALTY CORP    BEACHWOOD OH 44122                                                 REAL PROPERTY LEASE                           8/29/2003          1/31/2024
                                      DDRTC BIRKDALE VILLAGE LLC
                                      3300 ENTERPRISE PARKWAY
                                      ATTN: EXECUTIVE VICE PRESIDENT.
DEVELOPERS DIVERSIFIED REALTY CORP    BEACHWOOD OH 44122                                                 REAL PROPERTY LEASE                           3/14/2007          1/31/2023
                                      DDR DB STONE OAK LP
                                      3300 ENTERPRISE PARKWAY
                                      ATTN: EXECUTIVE VICE PRESIDENT.
DEVELOPERS DIVERSIFIED REALTY CORP    BEACHWOOD OH 44122                                                 REAL PROPERTY LEASE                         10/24/2007           1/31/2021
                                      DDR DB STONE OAK LP
                                      3300 ENTERPRISE PARKWAY
                                      ATTN: EXECUTIVE VICE PRESIDENT.
DEVELOPERS DIVERSIFIED REALTY CORP    BEACHWOOD OH 44122                                                 REAL PROPERTY LEASE                           12/7/2011          1/31/2022
                                      DDR DB SA VENTURES LP
                                      3300 ENTERPRISE PKWY
                                      ATTN: EXECUTIVE VICE PRESIDENT.
DEVELOPERS DIVERSIFIED REALTY CORP    BEACHWOOD OH 44122                                                 REAL PROPERTY LEASE                           4/11/2012          1/31/2023
                                      DDR BROOKSIDE LLC
                                      3300 ENTERPRISE PARKWAY
                                      ATTN: EXECUTIVE VICE PRESIDENT.
DEVELOPERS DIVERSIFIED REALTY CORP.   BEACHWOOD OH 44122                                                 REAL PROPERTY LEASE                           12/5/2012          1/31/2023
                                      C/O SINGERMAN REAL ESTATE LLC
                                      980 N. MICHIGAN AVE. SUITE 1660
DEVILS LAKE ROAD LLC                  CHICAGO IL 60611                                                   REAL PROPERTY LEASE                           9/25/2008          1/31/2021
                                      ATTN: CUSTOMER AGREEMENTS
                                      1210 SOUTH PINE ISLAND ROAD, 4TH FLOOR
DHL EXPRESS (USA), INC.               PLANTATION FL 33324                                                SERVICE AGREEMENTS                            8/12/2015            8/9/2017
                                      TAMARACK VILLAGE SHOPPING CENTER LP
                                      7803 GLENROY ROAD, STE 200
DORAN MANAGEMENT, LLC.                BLOOMINGTON MN 55439                                               REAL PROPERTY LEASE                           10/5/1998          1/31/2019
                                      C/O BROWN HARRIS STEVENS
                                      770 LEXINGTON AVENUE
EAST 67TH STREET OWNERS, INC.         NEW YORK NY 10065                                                  REAL PROPERTY LEASE                            4/4/2014          1/31/2025
                                      WILMORITE PROPERTY MGMT, LLC
                                      1265 SCOTTSVILLE ROAD
EASTVIEW MALL LLC                     ROCHESTER NY 14624                                                 REAL PROPERTY LEASE                           10/2/1995          1/31/2021
                                      WILMORITE PROPERTY MGMT, LLC
                                      1265 SCOTTSVILLE ROAD
EASTVIEW MALL LLC                     ROCHESTER NY 14624                                                 REAL PROPERTY LEASE                         11/17/2005           1/31/2026
                                      DOS LAGOS CRN, LLC
                                      2780 CABOT DRIVE, SUITE 140
EQUIMAX MANAGEMENT                    CORONA CA 92883                                                    REAL PROPERTY LEASE                           10/6/2006          1/31/2019




                                                                                        17 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 277 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                                Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       EQUITY ONE (NORTHEAST PORTFOLIO) INC
                                       1600 N.E. MIAMI GARDENS DRIVE
EQUITY ONE (NORTHEAST PORTFOLIO) INC   NORTH MIAMI BEACH FL 33179                                         REAL PROPERTY LEASE                           6/29/2011          1/31/2022
                                       EOF OUTLETS, LLC
                                       PO BOX 8567, 21 ESSEX WAY #107
EUROWEST PROPERTIES, INC.              ESSEX JUNCTION VT 5452                                             REAL PROPERTY LEASE                            4/6/2011          1/31/2022
                                       TWO LIBERTY PLACE, SUITE 3325
                                       50 SOUTH 16TH STREET
                                       SHOPCORE PROPERTIES - LEGAL DEPT.
EXCEL GARDENS LLC                      PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           3/28/2012          1/31/2023
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
F/C KITTERY DEVELOPMENT, LLC           INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           6/14/2007          1/31/2023
                                       3200 LAS VEGAS BLVD
                                       SUITE 600
                                       ATTN: GENERAL MANAGER
FASHION SHOW MALL                      LAS VEGAS NV 89109                                                 REAL PROPERTY LEASE                           10/9/2011          1/31/2022
                                       ASSOCIATE GENERAL COUNSEL, LEASING
                                       600 SUPERIOR AVENUE EAST, SUITE 1500
FC WIREGRASS SPE, LLC                  CLEVELAND OH 44114                                                 REAL PROPERTY LEASE                           12/3/2010          1/31/2021
                                       ATTN: GENERAL COUNSEL
                                       3610 HACKS CROSS ROAD
FEDERAL EXPRESS CORPORATION            MEMPHIS TN 38125                                                   SERVICE AGREEMENTS                            5/26/2016
                                       STREET RETAIL, INC.
                                       1626 E. JEFFERSON ST - LEGAL DEPT
FEDERAL REALTY                         ROCKVILLE MD 20852-4041                                            REAL PROPERTY LEASE                           8/20/2014          1/31/2025
                                       NVI-AVENUE, LLC, THE AVENUE AT WHITE
                                       1626 E. JEFFERSON ST /ATTN: LEGAL DEPT
FEDERAL REALTY                         ROCKVILLE MD 20852-4041                                            REAL PROPERTY LEASE                           1/25/2012          1/31/2020
                                       FEDERAL REALTY INVESTMENT TRUST
                                       1626 EAST JEFFERSON STREET /ATTN: LGL DP
FEDERAL REALTY                         ROCKVILLE MD 20852-4041                                            REAL PROPERTY LEASE                           10/3/2012          1/31/2023
                                       FRIT ESCONDIDO PROMENADE, LLC
                                       1626 E. JEFFERSON ST - LEGAL DEPT
FEDERAL REALTY                         ROCKVILLE MD 20852-4041                                            REAL PROPERTY LEASE                           4/24/2013          4/24/2019
                                       BLOOMFIELD HOLDINGS LLC
                                       781 LARSON STREET
FFO REALTY                             JACKSON MS 39202                                                   REAL PROPERTY LEASE                         11/14/2013           1/31/2024
                                       C/O FAIRBOURNE PROPERTIES, LLC
                                       1 EAST WACKER DRIVE SUITE 2900
                                       SENIOR VICE PRESIDENT
FHB RETAIL PROPERTY LLC                CHICAGO IL 60601                                                   REAL PROPERTY LEASE                         10/24/2008           1/31/2019
                                       LEGACY VILLAGE INVESTORS, LLC
                                       25333 CEDAR ROAD, SUITE 303
FIRST INTERSTATE PROPERTIES LTD        LYNDHURST OH 44124                                                 REAL PROPERTY LEASE                            8/6/2004          1/31/2020




                                                                                         18 of 77
                                                   Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38           Desc Main
                                                                                  Document      Page 278 of 345
                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                           List Contract Number
                                                                                                               Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                                      Address                                     Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                           C/O SIMON PROPERTY GROUP LP
FOLSOM PREMIUM OUTLETS / SIMON FINANCING   225 WEST WASHINGTON STREET
PARTNERSHIPI LP                            INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           2/14/2007          1/31/2023
                                           100 GALLERIA OFFICENTRE, STE 427
                                           P.O. BOX 667
FORBES TAUBMAN ORLANDO, LLC                SOUTH FIELD MI 48037                                               REAL PROPERTY LEASE                         10/19/2017           1/31/2028
                                           100 GALLERIA OFFICENTRE, SUITE 427

FORBES/COHEN                                SOUTHFIELD MI 48034                                               REAL PROPERTY LEASE                            3/2/2006          1/31/2021
                                            ANTELOPE VALLEY MALL, LLC
                                            50 PUBLIC SQUARE, SUITE 1100
FOREST CITY DEVELOPMENT                     CLEVELAND OH 44113-2267                                           REAL PROPERTY LEASE                           8/24/2011          1/31/2022
                                            C/O GREGORY GREENFIELD & ASSOCIATES
                                            124 JOHNSON FERRY ROAD
                                            ASSET MANAGER/ CENTRAL MALL
FORT SMITH MALL, LLC                        ATLANTA GA 30328                                                  REAL PROPERTY LEASE                           4/27/2011          1/31/2020
                                            ZAMIAS SERVICES, INC
                                            PO BOX 5540
GCCFC 2007-GG9 NIAGARA FALLS BOULEVARD, LLC JOHNSTOWN PA 15904                                                REAL PROPERTY LEASE                         10/13/1993           1/31/2021
                                            ATTN: LAW/LEASE ADMIN
                                            WESTCOAST ESTATES C/O NORTHBROOK COURT
                                            350 N. ORLEANS ST., SUITE 300
GENERAL GROWTH CO.                          CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         11/21/2003           1/31/2021
                                            ATTN: LAW/LEASE ADMIN
                                            THE WOODLANDS MALL ASSOCIATES
                                            350 N. ORLEANS ST., SUITE 300
GENERAL GROWTH CO.                          CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            5/6/2004          1/31/2025
                                            WESTCOAST ESTATES C/O NORTHBROOK COURT
                                            350 N. ORLEANS ST., SUITE 300
                                            ATTN: LAW/LEASE ADMIN
GENERAL GROWTH CO.                          CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                         11/21/2003           1/31/2021
                                            THE WOODLANDS MALL ASSOCIATES
                                            350 N. ORLEANS ST., SUITE 300
                                            ATTN: LAW/LEASE ADMIN
GENERAL GROWTH CO.                          CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            5/6/2004          1/31/2025
                                            WOODBRIDGE CENTER PROPERTY LLC
                                            350 N. ORLEANS ST., SUITE 300
                                            ATTN: LAW/LEASE ADMIN
GENERAL GROWTH CO.                          CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           7/17/2008          1/31/2019
                                            BAKERSFIELD MALL LLC
                                            350 N. ORLEANS ST., SUITE 300
                                            ATTN: LAW/LEASE ADMIN
GENERAL GROWTH CO.                          CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                           8/14/2009          1/31/2020
                                            SOUTHPOINT MALL, LLC
                                            350 N. ORLEANS ST., SUITE 300
                                            ATTN: LAW/LEASE ADMIN
GENERAL GROWTH CO.                          CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            5/4/2011          1/31/2022




                                                                                             19 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 279 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       JORDAN CREEK TOWN CENTER
                                       350 N. ORLEANS ST., SUITE 300
                                       ATTN: LAW/LEASE ADMIN
GENERAL GROWTH CO.                     CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           3/23/2010          1/31/2019
                                       GGP C/O GENERAL GROWTH SERVICES INC.
                                       350 NEW ORLEANS ST. SUITE 300
GGPLP REIT SERVICES, LLC               CHICAGO IL 60654-1607                                              MARKETING                                     6/19/2018          9/16/2018
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
GILROY PREMIUM OUTLETS, LLC            INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           7/20/2011          1/31/2022
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
GILROY PREMIUM OUTLETS, LLC            INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           7/20/2011          1/31/2022
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
GILROY PREMIUM OUTLETS, LLC            INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           11/9/2006          1/31/2020
                                       GLIMCHER SUPERMALL VENTURE, LLC
                                       180 EAST BROAD STREET, 21ST FLOOR
GLIMCHER CO.                           COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                            3/6/2008          1/31/2019
                                       NPC 2015, LLC
                                       5307 W. LOOP 289, SUITE 302
GRACO REAL ESTATE DEVELOPMENT, INC     LUBBOCK TX 79414                                                   REAL PROPERTY LEASE                           8/21/2013          1/31/2024
                                       3301 VETERAN, ST. 209

GREATER LAKESIDE CORP.                 METAIRIE LA 70002                                                  REAL PROPERTY LEASE                           4/13/1999          1/31/2020
                                       SOUTHLAND MALL PROPERTIES, LLC
                                       3200 N. FEDERAL HIGHWAY /ATTN: LEGAL DEP
GUMBERG ASSET MANAGEMENT CORP          FT. LAUDERDALE FL 33306                                            REAL PROPERTY LEASE                           7/25/2012          1/31/2023
                                       500 HOWARD STREET

GYM-CARD, LLC                          SAN FRANCISCO CA 94105                                             INTERCOMPANY AGREEMENTS                     12/12/2012          12/10/2022
                                       500 HOWARD STREET

GYM-CARD, LLC                          SAN FRANCISCO CA 94105                                             INTERCOMPANY AGREEMENTS                       9/27/2013          9/27/2023
                                       2100 HAMILTON PLACE BLVD. STE 100
                                       GENERAL MANAGER
HAMILTON PLACE CMBS, LLC               CHATTANOOGA TN 37421-6000                                          REAL PROPERTY LEASE                           8/16/1999          1/31/2020
                                       HIGHLAND VILLAGE LIMITED PARTNERSHIP
                                       4055 WESTHEIMER ROAD
HIGHLAND VILLAGE, LP                   HOUSTON TX 77027                                                   REAL PROPERTY LEASE                         11/15/2007           1/31/2028
                                       FREDRICK WESTVIEW PROPERTIES, LLC
                                       9640 DEERECO ROAD
HILL MANAGEMENT SERVICES               TIMONIUM MD 21093                                                  REAL PROPERTY LEASE                           9/11/2008          1/31/2019
                                       2201 SOUTH BOULEVARD
                                       SUITE 400
HILL PARTNERS, INC.                    CHARLOTTE NC 28203                                                 REAL PROPERTY LEASE                         10/26/2004           1/31/2020




                                                                                         20 of 77
                                                   Case 19-30249-KLP        Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                                    Document      Page 280 of 345
                                                                                    In re Gymboree Retail Stores, LLC
                                                                                            Case No. 19-30249
                                                                          Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                              List Contract Number
                                                                                                                  Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                                   Address                                         Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                           LEVIS COMMONS, LLC C/O HILLS PARTNERS IN
                                           2201 SOUTH BLVD, SUITE 400
HILL PARTNERS, INC.                        CHARLOTTE NC 28203                                                    REAL PROPERTY LEASE                           2/22/2012          1/31/2023
                                           HINES GLOBAL REIT 2615 MED CTR PRKWY LLC
                                           1901 FREDERICA STREET
HINES GLOBAL / DHA                         OWENSBORO KY 42301-4818                                               REAL PROPERTY LEASE                         10/17/2007           1/31/2020
                                           2800 POST OAK BLVD, SUITE 5000
                                           ATTN: SHERRI SCHUGART
HINES GLOBAL REIT 2615 MED CTR PRKWY LLC   HOUSTON TX 77056-6118                                                 REAL PROPERTY LEASE                           7/20/2011          1/31/2022
                                           EL PASO OUTLET CENTER LLC
                                           5000 HAKES DRIVE, SUITE 500
HORIZON GROUP PROPERTIES INC.              MUSKEGON MI 49441                                                     REAL PROPERTY LEASE                         10/11/2007           1/31/2019
                                           GETTYSBURG OUTLET CENTER CMBS, LP
                                           5000 HAKES DRIVE, SUITE 500
HORIZON GROUP PROPERTIES INC.              MUSKEGON MI 49441                                                     REAL PROPERTY LEASE                           4/17/2008          1/31/2021
                                           BFO FACTORY SHOPPES LLC
                                           5000 HAKES DRIVE, SUITE 500
HORIZON GROUP PROPERTIES INC.              MUSKEGON MI 49441                                                     REAL PROPERTY LEASE                           2/17/2009          1/31/2020
                                           HORIZON ATLANTA OUTLET SHOPPES, LLC
                                           5000 HAKES DRIVE, STE 500
HORIZON GROUP PROPERTIES INC.              MUSKEGON MI 49441                                                     REAL PROPERTY LEASE                           7/17/2013          1/31/2024
                                           BLUEGRASS OUTLET SHOPPES CMBS, LLC
                                           5000 HAKES DRIVE, SUITE 500
HORIZON GROUP PROPERTIES INC.              MUSKEGON MI 49441                                                     REAL PROPERTY LEASE                           7/30/2014          1/31/2025
                                           RIVERWALK MARKETPLACE (NEW ORLEANS)LLC
                                           1 GALLERIA TOWER, 22 FLR/13355 NOEL RD
HOWARD HUGES CORPORATION                   DALLAS TX 75240                                                       REAL PROPERTY LEASE                           5/22/2014          1/31/2025
                                           18321 VENTURA BLD, SUITE 980

HPC STONECREEK INVESTORS, LP               LOS ANGELES CA 91356                                                  REAL PROPERTY LEASE                            6/6/2008          1/31/2019
                                           18321 VENTURA BLD, SUITE 980

HPC STONECREEK INVESTORS, LP               LOS ANGELES CA 91356                                                  REAL PROPERTY LEASE                         11/23/2011           1/31/2022
                                           C/O BOHANNON DEVELOPMENT COMPANY
                                           LEGAL DEPARTMENT
                                           SIXTY 31ST AVENUE
HSC HOLDINGS, LLC                          SAN MATEO CA 94403                                                    REAL PROPERTY LEASE                           9/21/2018          1/31/2020
                                           C/O BOHANNON DEVELOPMENT COMPANY
                                           LEGAL DEPARTMENT
                                           SIXTY 31ST AVENUE
HSC HOLDINGS, LLC                          SAN MATEO CA 94403                                                    REAL PROPERTY LEASE                         11/25/1998          12/31/2019
                                           C/O BOHANNON DEVELOPMENT COMPANY
                                           SIXTY 31ST AVENUE
                                           LEGAL DEPARTMENT
HSC HOLDINGS, LLC                          SAN MATEO CA 94403                                                    REAL PROPERTY LEASE                           9/21/2018          1/31/2020




                                                                                                21 of 77
                                                    Case 19-30249-KLP         Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                                      Document      Page 281 of 345
                                                                                      In re Gymboree Retail Stores, LLC
                                                                                              Case No. 19-30249
                                                                            Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                                List Contract Number
                                                                                                                    Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                                      Address                                         Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                            1138 W. 9TH STREET, SUITE 200

HUDSON VILLAGE DEVELOPMENT CO LTD           CLEVELAND OH 44113                                                     REAL PROPERTY LEASE                           10/8/2004          1/31/2020
                                            CAROLINA MALL, LLC
                                            1190 INTERSTATE PKWY /ATTN: JAMES M HULL
HULL STOREY GIBSON                          AUGUSTA GA 30909                                                       REAL PROPERTY LEASE                         10/24/2012           1/31/2023
                                            VICTORIA MALL, LP
                                            1190 INTERSTATE PKWY
HULL STOREY GIBSON                          AUGUSTA GA 30909                                                       REAL PROPERTY LEASE                           2/26/2013          1/31/2024
                                            VILLAGE MALL, LLC - ATTN: JAMES HULL
                                            1190 INTERSTATE PARKWAY
HULL STOREY GIBSON                          AUGUSTA GA 30909                                                       REAL PROPERTY LEASE                            5/1/2013          1/31/2024
                                            GREENBERG GIBBONS COMMERCIAL
                                            10096 RED RUN BLVD #100, ATTN B GIBBONS
HUNT VALLEY TOWNE CENTRE LLC                OWINGS MILLS MD 21117                                                  REAL PROPERTY LEASE                         10/13/2010           1/31/2020
                                            C/O MILLER CAPITAL ADVISORY, INC.
                                            5750 OLD ORCHARD ROAD, SUITE 400
                                            MR. ANDREW MILLER
IMI COLORADO SPRINGS LLC                    SKOKIE IL 60077                                                        REAL PROPERTY LEASE                           8/15/2003          1/31/2024
                                            ATTN: BROOKS SMITH, CHIEF EXECUTIVE OFFICER
                                            250 WILLIAMS STREET, 5TH FLOOR
INERACTIVE COMMUNICATIONS INTERNATIONAL,    SUITE M-100
INC.                                        ATLANTA GA 30303                                                       OTHER AGREEMENTS                            12/29/2008
                                            ATTN: BROOKS SMITH, CHIEF EXECUTIVE OFFICER
                                            250 WILLIAMS STREET, 5TH FLOOR
INTERACTIVE COMMUNICATIONS INTERNATIONAL,   SUITE M-100
INC.                                        ATLANTA GA 30303                                                       OTHER AGREEMENTS                            12/30/2008
                                            ATTN: BROOKS SMITH, CHIEF EXECUTIVE OFFICER
                                            250 WILLIAMS STREET, 5TH FLOOR
INTERACTIVE COMMUNICATIONS INTERNATIONAL,   SUITE M-100
INC.                                        ATLANTA GA 30303                                                       OTHER AGREEMENTS                              8/12/2008
                                            ATTN: BROOKS SMITH, CHIEF EXECUTIVE OFFICER
                                            250 WILLIAMS STREET, 5TH FLOOR
INTERACTIVE COMMUNICATIONS INTERNATIONAL,   SUITE M-100
INC.                                        ATLANTA GA 30303                                                       OTHER AGREEMENTS                              1/17/2008
                                            ATTN: BROOKS SMITH, CHIEF EXECUTIVE OFFICER
                                            250 WILLIAMS STREET, 5TH FLOOR
INTERACTIVE COMMUNICATIONS INTERNATIONAL,   SUITE M-100
INC.                                        ATLANTA GA 30303                                                       OTHER AGREEMENTS                              4/26/2007
                                            ATTN: BROOKS SMITH, CHIEF EXECUTIVE OFFICER
                                            250 WILLIAMS STREET, 5TH FLOOR
INTERACTIVE COMMUNICATIONS INTERNATIONAL,   SUITE M-100
INC.                                        ATLANTA GA 30303                                                       OTHER AGREEMENTS                              9/19/2007
                                            ATTN: BROOKS SMITH, CHIEF EXECUTIVE OFFICER
                                            250 WILLIAMS STREET, 5TH FLOOR
INTERACTIVE COMMUNICATIONS INTERNATIONAL,   SUITE M-100
INC.                                        ATLANTA GA 30303                                                       OTHER AGREEMENTS                              4/26/2007




                                                                                                  22 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 282 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                               Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       ROSEVILLE FOUNTAINS DELAWARE, LLC
                                       540 FULTON AVE
INTER-CAL REAL ESTATE CORP.            SACRAMENTO CA 95825                                                REAL PROPERTY LEASE                           9/21/2011          1/31/2022
                                       IA CRANBERRY SPECIALTY, LP
                                       2809 BUTTERFIELD ROAD /STE 200 -MGR
INVENTRUST PROPERTY MANAGEMENT         OAK BROOK IL 60523                                                 REAL PROPERTY LEASE                           3/15/2007          1/31/2023
                                       PONCE CITY MARKET
                                       675 PONCE DE LEON AVE, NE, 7TH FLOOR
                                       GEN COUNSEL & ASSET MGR
JAMESTOWN SOUTH SHORE CENTER, L.P.     ATANTA GA 30308                                                    REAL PROPERTY LEASE                           10/2/2013          1/31/2024
                                       C/O JBG ROSENFELD RETAIL
                                       4445 WILLARD AVE, SUITE 400
JBG/WOODBRIDGE RETAIL, LLC             CHEVY CHASE MD 20815                                               REAL PROPERTY LEASE                           12/7/2009          1/31/2020
                                       THE JAMES CAMPBELL COMPANY
                                       425 CALIFORNIA ST, SUITE 1000
JCC CALIFORNIA PROPERTIES, LLC         SAN FRANCISCO CA 94104                                             REAL PROPERTY LEASE                         11/11/2009           1/31/2020
                                       ONE E. WASHINGTON ST. STE 300

JEFFERSON POINTE SPE, LLC              PHOENIX AZ 85004                                                   REAL PROPERTY LEASE                           6/25/2014          1/31/2025
                                       CBRE THE BOULOUS CO.
                                       460 RUNAROUND POND ROAD
JOHN J. SAUNDERS & SUSAN S. SAUNDERS   DURHAM ME 4222                                                     REAL PROPERTY LEASE                           1/27/2010          1/31/2019
                                       C/O HEITMAN CAPITAL MGNT. LLC
                                       191 N. WACKER DR., STE. 2500
JONES LANG LASALLE                     CHICAGO IL 60606                                                   REAL PROPERTY LEASE                           10/3/1994          1/31/2020
                                       ENTERPRISE EAGLE PASS ASSOCIATES, LP
                                       3344 PEACHTREE ROAD, SUITE 1200
JONES LANG LASALLE                     ATLANTA GA 30326                                                   REAL PROPERTY LEASE                         11/20/2012           1/31/2023
                                       AMARILLO MALL, LLC
                                       124 JOHNSON FERRY RD ATTN: ASSET MGR
JONES LANG LASALLE                     ATLANTA GA 30328                                                   REAL PROPERTY LEASE                           4/24/2013          1/31/2022
                                       OXFORD SOUTH PARK MALL LLC
                                       124 JOHNSON FERRY RD.
JONES LANG LASALLE                     ATLANTA GA 30328                                                   REAL PROPERTY LEASE                            6/2/2014          1/31/2025
                                       MP SHOPS AT HIGHLAND VILLAGE, LLC
                                       3344 PEACHTREE ROAD, SUITE 1100
                                       PRESIDENT AND CEO, RETAIL
JONES LANG LASALLE AMERICA, INC.       ATLANTA GA 30326                                                   REAL PROPERTY LEASE                           9/27/2007          1/31/2020
                                       3344 PEACHTREE RD, NE, SUITE 1200

JONES LANG LASALLE AMERICAS, INC       ATLANTA GA 30326                                                   REAL PROPERTY LEASE                         10/23/2004           1/31/2025
                                       101 JORDAN CREEK PKWY, SUITE 12518
                                       ATTN: GENERAL MANAGER
JORDAN CREEK MALL                      WEST DES MOINES IA 50266                                           REAL PROPERTY LEASE                            8/4/2004          1/31/2020
                                       G&I VII REDMOND RETAIL HOLDINGS LP
                                       220 EAST 42ND ST, 7TH FLOOR
JSH PROPERTIES INC / DRA ADVISORS      NEW YORK NY 10017                                                  REAL PROPERTY LEASE                           8/14/1997          1/31/2021




                                                                                         23 of 77
                                             Case 19-30249-KLP        Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                              Document      Page 283 of 345
                                                                              In re Gymboree Retail Stores, LLC
                                                                                      Case No. 19-30249
                                                                    Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                        List Contract Number
                                                                                                            Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                              Address                                         Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     C/O MMI REALTY SERVICES, INC.
                                     200 SOUTH LOS ROBLES AVENUE, STE 510
KAHALA CENTER COMPANY                PASADENA CA 91101                                                     REAL PROPERTY LEASE                         10/25/1993           1/31/2025
                                     145 GREAT ROAD, LLC
                                     ONE BURLINGTON WOOD DRIVE
KEYPOINT PARTNERS LLC                BURLINGTON MA 01803                                                   REAL PROPERTY LEASE                           7/15/2009          7/14/2019
                                     C/O KIMCO REALTY CORP. - PO BOX 5020
                                     3333 NEW HYDE PARK ROAD, STE 100
KIMCO                                NEW HYDE PARK NY 11042-0020                                           REAL PROPERTY LEASE                           8/17/2011          1/31/2022
                                     CAPITAL REALTY GROUP
                                     1200 HOWARD AVE, SUITE 204
KIRKBRIDE PROPERTIES                 BURLINGAME CA 94010                                                   REAL PROPERTY LEASE                           1/30/2004          1/31/2023
                                     KING OF PRUSSIA ASSOCIATES, ATTN: LEGAL
                                     234 MALL BLVD. PO BOX 1528
KRAVCO SIMON COMPANY                 KING OF PRUSSIA PA 19406-0928                                         REAL PROPERTY LEASE                           10/1/2004          1/31/2021
                                     KING OF PRUSSIA ASSOCIATES, ATTN: LEGAL
                                     234 MALL BLVD. PO BOX 1528
KRAVCO SIMON COMPANY                 KING OF PRUSSIA PA 19406-0928                                         REAL PROPERTY LEASE                            5/5/1997          1/31/2023
                                     225 WEST WASHINGTON STREET

KRAVCO SIMON COMPANY                 INDIANAPOLIS IN 46204-3838                                            REAL PROPERTY LEASE                         10/13/2008           1/31/2023
                                     LINCOLN PLAZA ASSOCIATES
                                     225 WEST WASHINGTON STREET
KRAVCO SIMON COMPANY                 INDIANAPOLIS IN 46204-3438                                            REAL PROPERTY LEASE                           11/8/1994          1/31/2020
                                     QUAKER ASSOCIATES, LLC
                                     225 WEST WASHINGTON STREET
KRAVCO SIMON COMPANY                 INDIANAPOLIS IN 46204-3438                                            REAL PROPERTY LEASE                         11/13/1995           1/31/2020
                                     HAMILTON MALL, LLC
                                     100 MATSONFORD RD BLDG 5
                                     ATTN LEGAL DEPT
KRAVCO SIMON COMPANY                 RADNOR PA 19087                                                       REAL PROPERTY LEASE                           9/17/1996          1/31/2019
                                     KING OF PRUSSIA ASSOCIATES, ATTN: LEGAL
                                     234 MALL BLVD. PO BOX 1528
KRAVCO SIMON COMPANY                 KING OF PRUSSIA PA 19406-0928                                         REAL PROPERTY LEASE                           10/1/2004          1/31/2021
                                     225 WEST WASHINGTON STREET

KRAVCO SIMON COMPANY                 INDIANAPOLIS IN 46204-3838                                            REAL PROPERTY LEASE                           8/18/2010          1/31/2021
                                     ED NAT REALTY
                                     ROUTE 9
L&M INVESTMENT ASSOCIATES            LAKE GEORGE NY 12845                                                  REAL PROPERTY LEASE                            8/3/2006          1/31/2022
                                     C/O RITCHIE ASSET MNGT.
                                     34 W. SANTA CLARA STREET
LA CANADA INVESTMENTS, LLC           SAN JOSE CA 95113                                                     REAL PROPERTY LEASE                           9/13/2002          8/31/2022
                                     C/O ROUSE PROPERTIES, LLC
                                     200 VESEY STREET, 25TH FLOOR
                                     ATTN: GENERAL COUNSEL
LAKELAND SQUARE MALL LLC             NEW YORK NY 10281                                                     REAL PROPERTY LEASE                           7/23/2013          1/31/2024




                                                                                          24 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 284 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       C/O SIMON PROPERTY GROUP
                                       225 WEST WASHINGTON STREET
LAS AMERICAS PREMIUM OUTLETS, LLC      INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/16/2013           1/31/2024
                                       C/O SIMON PROPERTY GROUP
                                       225 WEST WASHINGTON STREET
LAS AMERICAS PREMIUM OUTLETS, LLC      INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/17/2005           1/31/2021
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
LAS VEGAS SOUTH OUTLETS, LLC           INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/27/2006          1/31/2020
                                       W-LD LEGENDS OWNER VII, LLC
                                       4717 CENTRAL
LEGACY ASSET MANAGEMENT                KANSAS CITY OH 64112                                              REAL PROPERTY LEASE                            4/4/2008          1/31/2021
                                       W-LD LEGENDS OWNER VII, LLC
                                       4717 CENTRAL
LEGACY ASSET MANAGEMENT                KANSAS CITY OH 64112                                              REAL PROPERTY LEASE                           7/25/2012          1/31/2023
                                       CP VENTURE FIVE-AEC LLC
                                       2650 THOUSAND OAKS BLVD, SUITE 2200
                                       LEGAL DEPARTMENT
LENNAR COMMERCIAL SERVICES, LLC        MEMPHIS TN 38118                                                  REAL PROPERTY LEASE                           8/12/1999          1/31/2020
                                       DULLES TOWN CENTER MALL, LLC
                                       2000 TOWER OAKS BLVD, 8TH FLOOR
LERNER CORPORATION                     ROCKVILLE MD 20852                                                REAL PROPERTY LEASE                           5/12/1999          1/31/2022
                                       6TH FLOOR LIFUNG CENTRE
                                       888 CHEUNG SHA WAN ROAD
LF CREDIT PTE LTD.                     KOWLOON HONG KONG                                                 OTHER AGREEMENTS                              4/21/2017
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
LIBERTY VILLAGE PREMIUM OUTLETS        INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/24/2007          1/31/2020
                                       C/O SIMON PROPERTY GROUP, L.P.
                                       225 WEST WASHINGTON STREET
LIGHTHOUSE PLACE PREMIUM OUTLETS LLC   INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            2/8/2007          1/31/2023
                                       CPP STREETS OF CHESTER LLC
                                       9 ENTIN ROAD
LINCOLN PROPERTY COMPANY               PARSIPPANY NJ 7054                                                REAL PROPERTY LEASE                            9/1/2006          1/31/2019
                                       ARC SWWMGPA001, LLC
                                       405 PARK AVENUE, 15TH FLOOR
LINCOLN PROPERTY COMPANY               NEW YORK NY 10022                                                 REAL PROPERTY LEASE                           10/9/2008          1/31/2019
                                       KITSAP MALL LLC
                                       10315 SILVERDALE WAY ATTN:GM
MACERICH / SRP PROPERTY MGMT           SILVERDALE WA 98383                                               REAL PROPERTY LEASE                            9/7/2012          1/31/2023
                                       ATTN: LEGAL DEPARTMENT
                                       TYSONS CORNER HOLDINS LLC
                                       401 WILSHIRE BLVD. STE 700
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                           7/31/2003          6/30/2023
                                       1275 BROADWAY PLAZA, ATTN: CENTER MANAGR
                                       MANAGEMENT OFFICE
MACERICH CO.                           WALNUT CREEK CA 94596                                             REAL PROPERTY LEASE                           6/14/2014          1/31/2025




                                                                                        25 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 285 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       ATTN: LEGAL DEPARTMENT
                                       ARDEN FAIR ASSOCIATES L.P.
                                       401 WILSHIRE BLVD. STE 700
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                           4/26/2006          1/31/2019
                                       ATTN: LEGAL DEPARTMENT
                                       MACERICH LA CUMBRE LP
                                       401 WILSHIRE BLVD. STE 700
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                         11/16/2006           1/31/2020
                                       ATTN: CENTER MANAGER
                                       DANBURY MALL, LLC
                                       7 BACKUS AVENUE
MACERICH CO.                           DANBURY CT 6810                                                   REAL PROPERTY LEASE                           8/14/2008          1/31/2020
                                       1275 BROADWAY PLAZA - MGMT OFFICE
                                       ATTN: CENTER MGR
MACERICH CO.                           WALNUT CREEK CA 94596                                             REAL PROPERTY LEASE                           3/26/2014          1/31/2022
                                       ARDEN FAIR ASSOCIATES L.P.
                                       1689 ARDEN WAY #1167
MACERICH CO.                           SACRAMENTO CA 95815                                               REAL PROPERTY LEASE                            7/3/2000          1/31/2020
                                       DANBURY FAIR MALL, LLC
                                       ATTN: LEGAL DEPARTMENT
                                       401 WILSHIRE BLVD. STE 700
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                            4/2/2007          1/31/2027
                                       MACERICH LA CUMBRE LP
                                       401 WILSHIRE BLVD, #700
MACERICH CO.                           SANTA MONICA CA 90401                                             REAL PROPERTY LEASE                           3/24/2003          3/31/2019
                                       PPR WASHINGTON SQUARE LLC
                                       9585 SOUTH WEST WASHINGTON SQ. RD.
                                       ATTN: CENTER MANAGER
MACERICH CO.                           TIGARD OR 97223                                                   REAL PROPERTY LEASE                           3/17/1997          1/31/2019
                                       239 LOS CERRITOS CENTER
                                       ATTN: CENTER MANAGER
MACERICH CO.                           CERRITOS CA 90703-5422                                            REAL PROPERTY LEASE                           4/25/1999          1/31/2020
                                       ATTN: LEGAL DEPARTMENT
                                       401 WILSHIRE BLVD. STE 700
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                         10/15/1995           1/31/2020
                                       MACERICH BUENAVENTURA LP.
                                       3301-1 E. MAIN ST. ATTN: CENTER MGR
MACERICH CO.                           VENTURA CA 93003                                                  REAL PROPERTY LEASE                           8/28/2000          1/31/2020
                                       TYSONS CORNER HOLDINS LLC
                                       401 WILSHIRE BBOULEVARD, SUITE 700
MACERICH CO.                           SANTA MONICA CA 90401                                             REAL PROPERTY LEASE                         11/19/2018           1/31/2029
                                       THE SHOPS AT ATLAS PARK - MACERICH
                                       7119 80TH STREET
                                       ATTN; CENTER MANAGER
MACERICH CO.                           GLENDALE NY 11385-7738                                            REAL PROPERTY LEASE                           4/27/2006          1/31/2023




                                                                                        26 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 286 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       TYSONS CORNER HOLDINS LLC
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                           7/31/2003          6/30/2023
                                       1275 BROADWAY PLAZA, ATTN: CENTER MANAGR
                                       MANAGEMENT OFFICE
MACERICH CO.                           WALNUT CREEK CA 94596                                             REAL PROPERTY LEASE                           6/14/2014          3/31/2019
                                       1275 BROADWAY PLAZA, ATTN: CENTER MANAGR
                                       MANAGEMENT OFFICE
MACERICH CO.                           WALNUT CREEK CA 94596                                             REAL PROPERTY LEASE                           6/14/2014          1/31/2030
                                       ARDEN FAIR ASSOCIATES L.P.
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                           4/26/2006          1/31/2019
                                       MACERICH LA CUMBRE LP
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                         11/16/2006           1/31/2020
                                       ATTN: LEGAL DEPARTMENT
                                       401 WILSHIRE BLVD. STE 700
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                         11/24/2010           1/31/2021
                                       DANBURY MALL, LLC
                                       7 BACKUS AVENUE
                                       ATTN: CENTER MANAGER
MACERICH CO.                           DANBURY CT 6810                                                   REAL PROPERTY LEASE                           8/14/2008          1/31/2020
                                       MACERICH STONEWOOD, LLC
                                       251 STONEWOOD ST, ATTN: CENTER MGR
MACERICH CO.                           DOWNEY CA 90241                                                   REAL PROPERTY LEASE                           5/15/2008          1/31/2019
                                       MACERICH PROPERTY MGMT COMPANY LLC
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                         10/11/2007           1/31/2023
                                       MACERICH VINTAGE FAIRE LP
                                       3401 DALE RD. SUITE 483, ATTN: CTR MNG
MACERICH CO.                           MODESTO CA 95356                                                  REAL PROPERTY LEASE                           8/21/2008          1/31/2019
                                       PPR WASHINGTON SQUARE LLC
                                       9585 SOUTH WEST WASHINGTON SQ. RD.
                                       ATTN: CENTER MANAGER
MACERICH CO.                           TIGARD OR 97223                                                   REAL PROPERTY LEASE                           7/20/2010          1/31/2019
                                       ARDEN FAIR ASSOCIATES, L.P.
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH CO.                           SANTA MONICA CA 90407                                             REAL PROPERTY LEASE                         11/17/2010           1/31/2021
                                       MACERICH BUENAVENTURA LP.
                                       3301-1 E. MAIN ST. ATTN: CENTER MGR
MACERICH CO.                           VENTURA CA 93003                                                  REAL PROPERTY LEASE                           4/25/2012          1/31/2023




                                                                                        27 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 287 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       THE MACERICH PARTNERSHIP, L.P.
                                       500 INLAND CENTER DRIVE
MACERICH CO.                           SAN BERNARDINO CA 92408                                            REAL PROPERTY LEASE                           4/24/2013          1/31/2024
                                       MACERICH VICTOR VALLEY LP
                                       14400 BEAR VALLEY ROAD, STE 735
MACERICH CO.                           VICTORVILLE CA 92392                                               REAL PROPERTY LEASE                           1/30/2013          1/31/2023
                                       WMAP, LLC
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH CO.                           SANTA MONICA CA 90407                                              REAL PROPERTY LEASE                           7/13/2014          1/31/2025
                                       FASHION OUTLETS OF CHICAGO LL
                                       355 ALHAMBRA CIRCLE, SUITE 1250
MACERICH CO/TALISMAN                   CORAL GABLES FL 33134                                              REAL PROPERTY LEASE                            8/1/2013          1/31/2024
                                       ATTN: LEGAL DEPARTMENT
                                       MACERICH NIAGARA LLC C/O
                                       401 WILSHIRE BLVD. STE 700
MACERICH CO/TALISMAN                   SANTA MONICA CA 90407                                              REAL PROPERTY LEASE                         10/23/2014           1/31/2025
                                       FASHION OUTLETS OF CHICAGO LL
                                       355 ALHAMBRA CIRCLE, SUITE 1250
MACERICH CO/TALISMAN                   CORAL GABLES FL 33134                                              REAL PROPERTY LEASE                            8/1/2013          1/31/2024
                                       MACERICH NIAGARA LLC C/O
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH CO/TALISMAN                   SANTA MONICA CA 90407                                              REAL PROPERTY LEASE                         10/23/2014           1/31/2025
                                       FASHION OUTLETS II LLC
                                       355 ALHAMBRA CIRCLE STE 1250
MACERICH CO/TALISMAN                   CORAL GABLES FL 33134                                              REAL PROPERTY LEASE                         10/25/2007           1/31/2020
                                       FASHION OUTLETS OF CHICAGO LLC
                                       355 ALHAMBRA CIRCLE, STE 1250
MACERICH CO/TALISMAN                   CORAL GABLES FL 33134                                              REAL PROPERTY LEASE                            8/1/2013          1/31/2024
                                       C/O MACERICH LEGAL DEPT
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH FRESNO LIMITED PARTNERSHIP    SANTA MONICA CA 90407                                              REAL PROPERTY LEASE                         10/15/2004           1/31/2020
                                       C/O THE MACERICH COMPANY
                                       401 WILSHIRE BLVD. STE 700
                                       ATTN: LEGAL DEPARTMENT
MACERICH PROPERTY MANAGEMENT CO LLC    SANTA MONICA CA 90407                                              REAL PROPERTY LEASE                           8/26/2009          1/31/2020
                                       MACERICH OAKS LP
                                       ATTN: LEGAL DEPARTMENT
                                       401 WILSHIRE BLVD. STE 700
MACERICH PROPERTY MGMT COMPANY, LLC    SANTA MONICA CA 90407                                              REAL PROPERTY LEASE                           4/28/2008          1/31/2019
                                       CENTER MANAGER
                                       6002 SLIDE ROAD
MACERICH SOUTH PLAINS LP               LUBBOCK TX 79414                                                   REAL PROPERTY LEASE                           3/24/2010          1/31/2020




                                                                                         28 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 288 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     SCOTTSDALE FASHION SQUARE PARTNERSHIP
                                     7014-590 EAST CAMELBACK ROAD
MACERICH/WESTCOR                     SCOTTSDALE AZ 85251                                               REAL PROPERTY LEASE                           8/27/2004         12/31/2019
                                     SCOTTSDALE FASHION SQUARE LLC
                                     7014-590 EAST CAMELBACK RD
MACERICH/WESTCOR                     SCOTTSDALE AZ 85251                                               REAL PROPERTY LEASE                           8/23/2004         12/31/2018
                                     TWC CHANDLER LLC, SUITE 2142
                                     3111 W. CHANDLER BLVD
MACERICH/WESTCOR                     CHANDLER AZ 85226                                                 REAL PROPERTY LEASE                         10/18/2001           1/31/2024
                                     TWC TUCSON, LLC
                                     2905 EAST SKYLINE DRIVE
MACERICH/WESTCOR                     TUCSON AZ 85718                                                   REAL PROPERTY LEASE                           11/6/2003          1/31/2020
                                     SCOTTSDALE FASHION SQUARE PARTNERSHIP
                                     7014-590 EAST CAMELBACK ROAD
MACERICH/WESTCOR                     SCOTTSDALE AZ 85251                                               REAL PROPERTY LEASE                           8/27/2004         12/31/2019
                                     WESTCOR SANTAN VILLAGE LLC
                                     11411 NORTH TATUM BLVD
MACERICH/WESTCOR                     PHOENIX AZ 85028                                                  REAL PROPERTY LEASE                            3/6/2013          1/31/2020
                                     TIAA-CREF,
                                     730 THIRD AVE., ATTN: SR. DIRECTOR
MADISON MARQUETTE                    NEW YORK NY 30022                                                 REAL PROPERTY LEASE                         12/11/2008           1/31/2019
                                     TIAA-CREF
                                     730 THIRD AVE - ATTN: SR DIRECTOR
MADISON MARQUETTE                    NEW YORK NY 10017                                                 REAL PROPERTY LEASE                         10/19/1998           1/31/2019
                                     TIAA-CREF,
                                     730 THIRD AVE., ATTN: SR. DIRECTOR
MADISON MARQUETTE                    NEW YORK NY 30022                                                 REAL PROPERTY LEASE                         12/11/2008           1/31/2024
                                     2800 NORTH MAIN STREET
                                     SUITE 775
                                     GENERAL MANAGER
MAINPLACE MALL                       SANTA ANA CA 92705                                                REAL PROPERTY LEASE                           8/16/2007          1/31/2019
                                     C/O M.S. MANAGEMENT ASSOCIATES
                                     225 WEST WASHINGTON STREET
MALL AT MIAMI INTERNATIONAL, LLC     INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/25/1995          1/31/2020
                                     M.S. MANAGEMENT ASSO, INC
                                     225 WEST WASHINGTON STREET
MALL AT NORTHSHORE, LLC.             INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/30/2004          1/31/2020
                                     C/O M & J WILKOW PROPERTIES, LLC
                                     20 SOUTH CLARK STREET, SUITE 3000
MARC R. WILKOW                       CHICAGO IL 60603                                                  REAL PROPERTY LEASE                         11/16/2006           1/31/2020
                                     CENTERCORP MANAGEMENT SERVICE LLP
                                     4400 A NORTH FREEWAY, SUITE 900
MARKET TOWN CENTER OWNER LLC         HOUSTON TX 77022                                                  REAL PROPERTY LEASE                         10/17/2012           1/31/2023
                                     2201 SOUTH BOULEVARD, SUITE 400
                                     ATTN: ROBERT H. SPRATT
                                     HILL PARTNERS, INC
MCA PROMENADE OWNER, LLC             CHARLOTTE NC 28203                                                REAL PROPERTY LEASE                         11/14/2012           1/31/2023




                                                                                      29 of 77
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document      Page 289 of 345
                                                                           In re Gymboree Retail Stores, LLC
                                                                                   Case No. 19-30249
                                                                 Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                     List Contract Number
                                                                                                         Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                          Address                                         Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      1600 EAST FRANKLIN AVE.
                                      ATTN: JEAN PAUL WARDY
                                      C/O CENTERCAL PROPERTIES, LLC
MERIDIAN CENTERCAL, LLC               EL SEGUNDO CA 90245                                               REAL PROPERTY LEASE                            8/1/2014          1/31/2025
                                      METRO CITY MALL, LP
                                      945 BUNKER HILL, STE 400
METRO NATIONAL CORPORATION            HOUSTON TX 77024                                                  REAL PROPERTY LEASE                           9/13/2007          1/31/2019
                                      LPF GENEVA COMMONS, LLC
                                      ONE PARKVIEW PLAZA, 9TH FLOOR
MID AMERICA ASSET MANAGEMENT          OAKBROOK TERRACE IL 60181                                         REAL PROPERTY LEASE                           8/20/2004          1/31/2020
                                      ATTN: OFFICE OF GENERAL COUNSEL
                                      10801 CORKSCREW ROAD, SUITE 305
MIROMAR DEVELOPMENT CORP.             ESTERO FL 33928                                                   REAL PROPERTY LEASE                           1/15/2014          5/31/2024
                                      ATTN: OFFICE OF GENERAL COUNSEL
                                      10801 CORKSCREW ROAD, STE 305
MIROMAR DEVELOPMENT CORP.             ESTERO FL 33928                                                   REAL PROPERTY LEASE                           5/23/2011          5/31/2021
                                      C/O CROCKER DOWNTOWN DEVELOPMENT ASSO.
                                      350 N. ORLEANS ST., SUITE 300
MIZNER PARK                           CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            9/3/2006          1/31/2020
                                      MALL OF AMERICA MANAGEMENT OFFICE
                                      2131 LINDAU LANE SUITE 500
MOAC MALL HOLDINGS, LLC               BLOOMINGTON MN 55425-2640                                         REAL PROPERTY LEASE                           3/13/2008          4/30/2019
                                      LAKE ELSINORE OUTLETS
                                      13457 BROOKS DRIVE
MOHR AFFINITY, LLC                    BALDWIN PARK CA 91706                                             REAL PROPERTY LEASE                            2/9/2008          1/31/2019
                                      TOWN & COUNTRY PARTNERSHIP
                                      750 TOWN AND COUNTRY BLVD #220
MOODY & RAMBIN INTERESTS, INC.        HOUSTON TX 77024                                                  REAL PROPERTY LEASE                           5/25/1998          7/31/2023
                                      NITTANY CENTRE REALTY , LLC
                                      150 GREAT NECK RD, STE 304
NAMDAR REALTY GROUP                   GREAT NECK NY 11021                                               REAL PROPERTY LEASE                           3/31/1998          1/31/2021
                                      ATTN: LAW/LEASE ADMIN
                                      350 N. ORLEANS ST., SUITE 300
NATICK MALL C/O GEN GROWTH            CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            5/7/2004          1/31/2020
                                      ATTN: LAW/LEASE ADMIN
                                      350 N. ORLEANS ST., SUITE 300
NATICK MALL C/O GEN GROWTH            CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            3/8/2004          1/31/2020
                                      ATTN: LAW/LEASE ADMIN
                                      350 N. ORLEANS ST., SUITE 300
NATICK MALL C/O GEN GROWTH            CHICAGO IL 60654-1607                                             REAL PROPERTY LEASE                            5/7/2004          1/31/2020
                                      PALM BEACH OUTLETS I, LLC
                                      75 PARK PLAZA
                                      ATTN: DIANE MACMILLAN
NED MANAGEMENT LIMITED PARTNETSHIP    BOSTON MA 2116                                                    REAL PROPERTY LEASE                           2/13/2014          1/31/2025




                                                                                       30 of 77
                                                    Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                                  Document      Page 290 of 345
                                                                                  In re Gymboree Retail Stores, LLC
                                                                                          Case No. 19-30249
                                                                        Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                            List Contract Number
                                                                                                                Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                                    Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                            PALM BEACH OUTLETS I, LLC
                                            75 PARK PLAZA
                                            ATTN: DIANE MACMILLAN
NED MANAGEMENT LIMITED PARTNETSHIP          BOSTON MA 2116                                                     REAL PROPERTY LEASE                           2/13/2014          1/31/2025
                                            THE WOODMONT COMPANY
                                            2100 W. 7TH STREET
NEWGATE MALL EQUITIES, LLC                  FORT WORTH TX 76107                                                REAL PROPERTY LEASE                         10/20/1997           1/31/2020
                                            C/O SIMON PROPERTY GROUP, L.P.
NORTH BEND PREMIUM OUTLETS/ SPG FINANCE II, 225 W. WASHINGTON ST. ATTN: A/R
LLC                                         INDIANAPOLIS IN 46204                                              REAL PROPERTY LEASE                           6/14/2007          1/31/2023
                                            NORTHPARK PARTNERS, LP
                                            8080 NORTH CENTRAL EXPRESSWAY, STE 1100
NORTHPARK CENTER, LTD.                      DALLAS TX 75206-1807                                               REAL PROPERTY LEASE                           4/21/2006          1/31/2027
                                            9301 TAMPA AVENUE
                                            ATTN: GENERAL MANAGER
NORTHRIDGE FASHION CENTER                   NORTHRIDGE CA 91324-2503                                           REAL PROPERTY LEASE                         10/24/2012           1/31/2023
                                            ATTN: GARY PATTERSON
                                            1343 LOCUST STREET, STE 203
NORTHWEST ASSET MANAGEMENT COMPANY          WALNUT CREEK CA 94596                                              REAL PROPERTY LEASE                         11/13/2008           1/31/2021
                                            150 GREAT NECK ROAD
                                            SUITE 304
                                            NAMDAR REALTY GROUP
OHIO STATION REALTY LLC                     GREAT NECK NY 11021                                                REAL PROPERTY LEASE                           7/29/1997          1/31/2020
                                            150 GREAT NECK ROAD
                                            SUITE 304
                                            NAMDAR REALTY GROUP
OHIO STATION REALTY LLC                     GREAT NECK NY 11021                                                REAL PROPERTY LEASE                            3/2/2010          1/31/2021
                                            WEBB GIN PROPERTY (SUB) LLC
                                            5500 NEW ALBANY RD, SUITE 200
                                            LEASE ADMINISTRATION
OLSHAN PROPERTIES                           NEW ALBANY OH 43054                                                REAL PROPERTY LEASE                           9/14/2006          1/31/2022
                                            WEBB GIN PROPERTY (SUB) LLC
                                            5500 NEW ALBANY RD, SUITE 200
                                            LEASE ADMINISTRATION
OLSHAN PROPERTIES                           NEW ALBANY OH 43054                                                REAL PROPERTY LEASE                         12/12/2012           1/31/2023
                                            GREENE TOWN CENTER, LLC C/O MALL PROP
                                            5500 NEW ALBANY ROAD EAST, STE 310
OLSHAN PROPERTIES/MPI                       NEW ALBANY OH 43054                                                REAL PROPERTY LEASE                           8/24/2006          1/31/2019
                                            LEASE ADMINISTRATION
                                            21209 NEBRASKA CROSSING DRIVE # C-100
OMAHA OUTLETS SPE, LLC                      GRETNA NE 68028                                                    REAL PROPERTY LEASE                         11/14/2013           1/31/2024
                                            35 S. WILLOWDALE DR. #127
                                            ATTN: DAVID K. OBER
PA OUTLET MANAGEMENT                        LANCASTER PA 17602                                                 REAL PROPERTY LEASE                           9/21/2011          1/31/2022
                                            35 S. WILLOWDALE DR. #127
                                            ATTN: DAVID K. OBER
PA OUTLET MANAGEMENT                        LANCASTER PA 17602                                                 REAL PROPERTY LEASE                           2/15/2007          1/31/2022




                                                                                              31 of 77
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document      Page 291 of 345
                                                                           In re Gymboree Retail Stores, LLC
                                                                                   Case No. 19-30249
                                                                 Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                     List Contract Number
                                                                                                         Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      35 S. WILLOWDALE DR. #127
                                      ATTN: DAVID K. OBER
PA OUTLET MANAGEMENT                  LANCASTER PA 17602                                                REAL PROPERTY LEASE                           7/31/2013          1/31/2024
                                      KRE COLONIE OWNER LLC
                                      100 N. SEPULVEDA BLVD, STE 1925
PACIFIC RETAIL CAPITAL PARTNERS       EL SEGUNDO CA 90245                                               REAL PROPERTY LEASE                           7/22/2009          1/31/2020
                                      142 PARK CITY CENTER
                                      ATTN: GENERAL MANAGER
PARK CITY CENTER                      LANCASTER PA 17601                                                REAL PROPERTY LEASE                            3/9/2011          1/31/2022
                                      C/O GLIMCHER PROPERTIES LP
                                      180 EAST BROAD STREET
                                      GENERAL COUNSEL
PFP COLUMBUS II LLC                   COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                         10/25/2001           1/31/2022
                                      C/O SIMON PROPERTY GROUP, L.P
                                      225 WEST WASHINGTON STREET
PHILADELPHIA PREMIUM OUTLETS, LLC     INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/8/2007          1/31/2023
                                      CVM HOLDINGS LLC
                                      4325 GLENWOOD AVENUE
PLAZA ASSOCIATES                      RALEIGH NC 27612                                                  REAL PROPERTY LEASE                           10/5/2006          1/31/2020
                                      CVM HOLDINGS LLC
                                      4325 GLENWOOD AVENUE
PLAZA ASSOCIATES                      RALEIGH NC 27612                                                  REAL PROPERTY LEASE                           7/21/2009          1/31/2020
                                      2840 PLAZA PLACE, SUITE 100
                                      ATTENTION: LEGAL DEPARTMENT
PLAZA ASSOCIATES, INC.                RALEIGH NC 27612                                                  REAL PROPERTY LEASE                           9/20/2004          1/31/2020
                                      ATTN; FRANK GILDEA - GEN MGR
                                      500 WEST GERMANTOWN PIKE, STE L-150
PLYMOUTH MEETING LIMITED PTRNSHIP     PLYMOUTH MEETING PA 19462                                         REAL PROPERTY LEASE                           8/25/1998          1/31/2020
                                      G&I VII RETAIL CARRIAGE LLC
                                      220 EAST 42ND STREET, 27TH FLOOR
POAG & MCEWEN                         NEW YORK NY 10017                                                 REAL PROPERTY LEASE                         10/19/2005           1/31/2021
                                      CP VENTURE FIVE - AWC LLC
                                      2650 THOUSAND OAKS BLVD, SUITE 2200
                                      LEGAL DEPARTMENT
POAG SHOPPING CENTERS, LLC            MEMPHIS TN 38118                                                  REAL PROPERTY LEASE                           2/27/2004          1/31/2020
                                      C/O NORTH AMERICAN PROPERTIES
                                      1175 PEACHTREE NE, SUITE 1650
                                      OPERATIONS DEPARTMENT
PR AVALON PHASE I OWNER, LLC          ATLANTA GA 30361                                                  REAL PROPERTY LEASE                         10/30/2014           1/31/2025
                                      PGIM REAL ESTATE
                                      7 GIRALDA FARMS
                                      LAW DEPARTMENT
PR AVALON PHASE I OWNER, LLC          MADISON NJ 07940                                                  REAL PROPERTY LEASE                         10/30/2014           1/31/2025
                                      EXTON SQUARE MALL - MGMT OFFICE
                                      260 EXTON SQUARE PKWAY - ATTN: GEN MGR
PR EXTON SQUARE PROPERTIES LP         EXTON PA 19341                                                    REAL PROPERTY LEASE                         11/10/2010           1/31/2021




                                                                                       32 of 77
                                              Case 19-30249-KLP      Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38          Desc Main
                                                                              Document      Page 292 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                               Address                                     Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      C/O POAG SHOPPING CENTERS, LLC
                                      2650 THOUSAND OAKS BLVD, SUITE 2200
                                      LEGAL DEPARTMENT
PR II LACENTERRA, LP                  MEMPHIS TN 38118                                                   REAL PROPERTY LEASE                           6/28/2007          1/31/2023
                                      C/O PGIM
                                      7 GIRALDA FARMS
                                      LAW DEPT
PR II LACENTERRA, LP                  MADISON NJ 07940                                                   REAL PROPERTY LEASE                           3/24/2010          1/31/2021
                                      C/O PREITSERVICES LLC
                                      ATTN: GENERAL COUNSEL
                                      200 S. BROAD STREET, 3RD FLOOR
PR SPRINGFIELD TOWN CENTER LLC        PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                         10/16/2014           1/31/2025
                                      ATTN: GENERAL COUNSEL
                                      200 S. BROAD STREET, 3RD FLOOR
PREIT SERVICES, LLC                   PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           8/21/1995          1/31/2023
                                      ATTN: GENERAL COUNSEL
                                      200 S. BROAD STREET, 3RD FLOOR
PREIT SERVICES, LLC                   PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           8/18/2010          1/31/2023
                                      CHERRY HILL CENTER, LLC
                                      ATTN: GENERAL COUNSEL
                                      200 S. BROAD STREET, 3RD FLOOR
PREIT-RUBIN, INC.                     PHILDELPHIA PA 19102                                               REAL PROPERTY LEASE                           3/30/2009          1/31/2020
                                      PR CAPITAL CITY LP C/O PREIT SERV LLC
                                      200 S. BROAD STREET, 3RD FLOOR
                                      ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                     PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           11/4/1996          1/31/2020
                                      PR VALLEY VIEW LIMIITED PARTNERSHIP
                                      200 S. BROAD STREET, 3RD FLOOR
                                      ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                     PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                            9/8/1997          1/31/2019
                                      PR PATRICK HENRY LLC
                                      200 S. BROAD STREET, 3RD FLOOR
                                      ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                     PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           6/30/1998          1/31/2020
                                      PR WYOMING VALLEY LP
                                      200 S. BROAD STREET, 3RD FLOOR
                                      ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                     PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           3/15/1999          1/31/2019
                                      PR WYOMING VALLEY LP
                                      200 S. BROAD STREET, 3RD FLOOR
                                      ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                     PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                            8/4/2010          1/31/2021
                                      PR NORTH DARTMOUTH, LLC
                                      200 S. BROAD STREET, 3RD FLOOR
                                      ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                     PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                         11/17/2010           1/31/2021




                                                                                        33 of 77
                                               Case 19-30249-KLP     Doc 8      Filed 03/01/19 Entered 03/01/19 21:32:38           Desc Main
                                                                              Document      Page 293 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       PR MAGNOLIA LLC
                                       200 S. BROAD STREET, 3RD FLOOR
                                       ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                      PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           12/2/2010          1/31/2021
                                       PR PATRICK HENRY LLC C/O PREIT SERVICES
                                       200 S. BROAD STREET, 3RD FLOOR
                                       ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                      PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           11/3/2011          1/31/2022
                                       PR JACKSONVILLE LIMITED PARTNERSHIP
                                       200 S. BROAD STREET, 3RD FLOOR
                                       ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                      PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                         10/24/2012           1/31/2023
                                       MOORESTOWN MALL LLC C/O PREIT SERVICES
                                       200 S. BROAD STREET, 3RD FLOOR
                                       ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                      PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                         10/26/2012           1/31/2023
                                       CUMBERLAND MALL ASSOCIATES
                                       200 S. BROAD STREET, 3RD FLOOR
                                       ATTN: GENERAL COUNSEL
PREIT-RUBIN, INC.                      PHILADELPHIA PA 19102                                              REAL PROPERTY LEASE                           7/19/2012          1/31/2023
                                       ATTN: VICE-PRESIDENT, SALES
                                       5995 AVEBURY RD., SUITE 100
PUROLATOR, INC.                        MISSISSAUGA ON L5R 3T8 CANADA                                      OTHER AGREEMENTS                            11/10/2016           11/8/2017
                                       ATTN: VICE-PRESIDENT, SALES
                                       5995 AVEBURY RD., SUITE 100
PUROLATOR, INC.                        MISSISSAUGA ON L5R 3T8 CANADA                                      OTHER AGREEMENTS                            11/10/2016
                                       CROSSGATES MALL COMPANY NEWCO, LLC
                                       C/O CLINTON EXCHANGE, 4 CLINTON SQUARE
PYRAMID COS.                           SYRACUSE NY 13202-1078                                             REAL PROPERTY LEASE                           6/10/2013          1/31/2024
                                       EKLECCO NEWCO LLC
                                       C/O CLINTON EXCHANGE, 4 CLINTON SQUARE
PYRAMID COS.                           SYRACUSE NY 13202-1078                                             REAL PROPERTY LEASE                            3/2/1998          1/31/2019
                                       TEMECULA TOWNE CENTRE ASSOCIATES, LLC
                                       600 SUPERIOR AVENUE EAST, SUITE 1500
                                       ASSOCIATE GENERAL COUNSEL, LEASING
QIC PROPERTIES US, INC                 CLEVELAND OH 44114                                                 REAL PROPERTY LEASE                           9/17/2009          1/31/2020
                                       31500 NORTHWESTERN HIGHWAY STE 300

RAMCO-GERSHENSON PROPERTIES INC        FARMINGTON HILLS MI 48334                                          REAL PROPERTY LEASE                           1/26/2015          1/31/2021
                                       ASSOCIATE GENERAL COUNSEL, LEASING
                                       600 SUPERIOR AVENUE EAST, SUITE 1500
RANCHO MALL, LLC                       CLEVELAND OH 44114                                                 REAL PROPERTY LEASE                         10/28/2004           1/31/2020
                                       RE:RED CLIFFS MALL
                                       233 NORTH 1250 WEST, SUITE 101
                                       SATTERFIELD HELM MANAGEMENT, INC
RCM ST. GEORGE PROPERTIES              CENTERVILLE UT 84014                                               REAL PROPERTY LEASE                           8/28/2013          1/31/2024




                                                                                         34 of 77
                                                   Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                                 Document      Page 294 of 345
                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                           List Contract Number
                                                                                                               Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                                   Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                           SPARKS LEGENDS DEVELOPMENT, INC.
                                           7500 COLLEGE BLVD, STE 750, ATTN LEASE
RED DEVELOPMENT                            OVERLAND PARK KS 66210                                             REAL PROPERTY LEASE                           6/18/2009          1/31/2020
                                           C/O RED DEVELOPMENT, LLC
                                           ONE EAST WASHINGTON STREET, SUITE 300
RED SUMMIT FAIR, LLC AND SAHARA PAVILION   LEASE LEGAL NOTICES
SOUTH SC, LLC, AS TIC                      PHOENIX AZ 85004-2513                                              REAL PROPERTY LEASE                           7/27/2011          1/31/2022
                                           LEASE ADMINISTRATION
                                           ONE INDEPENDENT DRIVE, SUITE 114
REGENCY CENTERS CORPORATION                JACKSONVILLE FL 32202-2019                                         REAL PROPERTY LEASE                            8/3/2007          1/31/2020
                                           ATTN: LEASE ADMINISTRATION
                                           200 EAST LONG LAKE RD.
RICH-TAUBMAN ASSOC                         BLOOMFIELD HILLS MI 48303                                          REAL PROPERTY LEASE                           7/15/2002          1/31/2019
                                           C/O SIMON PROPERTY GROUP, L.P.
                                           225 WEST WASHINGTON STREET
RIO GRANDE VALLEY PREMIUM OUTLETS          INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            3/8/2007          1/31/2023
                                           15 SW COLORADO AVE

RIVER SHOPS LLC                            BEND OR 97702                                                      REAL PROPERTY LEASE                           3/27/2013          1/31/2024
                                           ASSOCIATE GENERAL COUNSEL, LEASING
                                           600 SUPERIOR AVENUE EAST, SUITE 1500
ROBINSON MALL ASSOCIATES, LLC              CLEVELAND OH 44114                                                 REAL PROPERTY LEASE                           10/6/2009          1/31/2020
                                           RPAI SOUTHWEST MANAGEMENT LLC
                                           2021 SPRING ROAD, STE 200 - PRES OF PROP
RPAI                                       OAK BROOK IL 60523                                                 REAL PROPERTY LEASE                           9/28/1998          1/31/2021
                                           INLAND WESTERN LANSING EASTWOOD LLC
                                           2021 SPRING ROAD, STE 200 - ATN: PRES
RPAI SOUTHWEST MGMT LLC                    OAK BROOK IL 60523                                                 REAL PROPERTY LEASE                           3/26/2014          1/31/2025
                                           C/O RPAI US MANAGEMENT LLC
                                           2021 SPRING ROAD, SUITE 200
                                           PRESIDENT EASTERN DIVISION
RPAI US MANAGEMENT LLC                     OAK BROOK IL 60523                                                 REAL PROPERTY LEASE                           8/31/2007          1/31/2023
                                           C/O ROUSE PROPERTIES, INC.
                                           1114 AVENUE OF THE AMERICAS, SUITE 2800
                                           GENERAL COUNSEL
RPI BEL AIR MALL, LLC                      NEW YORK NY 10036                                                  REAL PROPERTY LEASE                            7/4/2012          1/31/2023
                                           C/O ROUSE PROPERTIES, LLC
                                           200 VESEY STREET, 25TH FLOOR
                                           ATTN: GENERAL COUNSEL
RPI CHESTERFIELD LLC                       NEW YORK NY 10281                                                  REAL PROPERTY LEASE                           5/18/2010          1/31/2021
                                           C/O BROOKFIELD PROPERTIES (R) LLC.
                                           350 N. ORLEANS ST., SUITE 300
                                           ATTN: LAW/LEASE ADMIN
RPI TURTLE CREEK MALL, LLC                 CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                           11/9/2011          1/31/2022
                                           RREEF AMERICA REIT II CORP BBB
                                           3414 PEACHTREE RD NE, STE 950
RREEF FUNDS                                ATLANTA GA 30326                                                   REAL PROPERTY LEASE                           10/2/2008          1/31/2019




                                                                                             35 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 295 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
               Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                       RREEF AMERICA REIT II CORP. BBB
                                       3414 PEACHTREE RD NE, STE 950
RREEF FUNDS                            ATLANTA GA 30326                                                   REAL PROPERTY LEASE                           3/12/2004          1/31/2025
                                       RREEF AMERICA REIT II CORP BBB
                                       3414 PEACHTREE RD NE, STE 950
RREEF FUNDS                            ATLANTA GA 30326                                                   REAL PROPERTY LEASE                           10/2/2008          1/31/2021
                                       GATEWAY BUENA PARK, INC
                                       3414 PEACHTREE ROAD NE - ATTN: ASSET MGR
RREEF FUNDS                            ATLANTA GA 30326                                                   REAL PROPERTY LEASE                            7/7/2010          1/31/2021
                                       C/O BROOKFIELD PROPERTIES (R) LLC.
                                       200 VESEY STREET 25TH FL
                                       LEGAL DEPARTMENT
RSE INDEPENDENACE, LLC.                NEW YORK NY 10281                                                  REAL PROPERTY LEASE                           9/12/2012          1/31/2023
                                       C/O RIALTO CAPITAL ADVISORS, LLC
                                       790 NW 107TH AVE 4TH
                                       STEPHANIE MAZZA SVP
RSS JMPCC2012LC19-OR SCL,LLC           MIAMI FL 33172                                                     REAL PROPERTY LEASE                         10/19/1998           1/31/2019
                                       1155 SAINT LOUIS GALLERIA
                                       ATTN: GENERAL MANAGER
SAINT LOUIS GALLERIA                   ST LOUIS MO 63117                                                  REAL PROPERTY LEASE                           3/13/1995          1/31/2019
                                       911 EAST COUNTY LIEN ROAD
                                       SUITE 203
                                       LEXINGTON REALTY INTERNATIONAL
SANDHILL CENTER LLC                    LAKEWOOD NJ 08701                                                  REAL PROPERTY LEASE                           10/6/2010          1/31/2021
                                       PRUDENTIAL INS CO OF AMER C/O PRUD ASSET
                                       2100 ROSS AVENUE SUITE 2500 ATTN: ASSET
SEGERSTROM & SONS, C.J.                DALLAS TX 75201                                                    REAL PROPERTY LEASE                            3/8/1999          1/31/2020
                                       SETTLERS' R2, INC. C/O OVP MANAGEMENT
                                       2 COMMON COURT UNIT C13
SETTLERS' R2, INC.                     NORTH CONWAY NH 3860                                               REAL PROPERTY LEASE                           6/15/2006          4/30/2022
                                       NBZ 3RD AVE. LLC
                                       6306 SMITH AVE.
SHARONA DEVELOPMENT CORP.              NORTH BERGEN NJ 7047                                               REAL PROPERTY LEASE                         11/22/1993           1/31/2024
                                       C/O BROOKFIELD PROPERTIES(R), LLC
                                       350 N. ORLEANS ST., SUITE 300
                                       ATTN: LAW/LEASE ADMIN
SHOPS AT SOMERSET SQUARE, LLC          CHICAGO IL 60654-1607                                              REAL PROPERTY LEASE                         10/26/1998           1/31/2019
                                       ASSOCIATE GENERAL COUNSEL, LEASING
                                       600 SUPERIOR AVENUE EAST, SUITE 1500
SHORT PUMP TOWN CENTRE LLC             CLEVELAND OH 44114                                                 REAL PROPERTY LEASE                         10/26/2013           1/31/2024
                                       ASSOCIATE GENERAL COUNSEL, LEASING
                                       600 SUPERIOR AVENUE EAST, SUITE 1500
SHORT PUMP TOWN CENTRE LLC             CLEVELAND OH 44114                                                 REAL PROPERTY LEASE                           10/6/2009          1/31/2019
                                       CPG ROUND ROCK, LP
                                       225 WEST WASHINGTON STREET
SIMON PREMIUIM OUTLETS                 INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            8/3/2006          1/31/2020




                                                                                         36 of 77
                                          Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                        Document      Page 296 of 345
                                                                        In re Gymboree Retail Stores, LLC
                                                                                Case No. 19-30249
                                                              Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                  List Contract Number
                                                                                                      Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   COLORADO MILLS MALL LP C/O MS MGMT ASSOC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/23/2007          1/31/2023
                                   COLORADO MILLS MALL LP C/O MS MGMT ASSOC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/29/2018          1/31/2024
                                   ORLANDO OUTLET OWNER, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/15/2008           1/31/2023
                                   SAN MARCOS FACTORY STORES LTD.
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/15/2008           1/31/2023
                                   SUNRISE MILLS (MLP), LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            2/7/2009          1/31/2021
                                   SILVER SANDS GL II, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/14/2010          1/31/2021
                                   WILLILAMSBURG OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/25/2010          1/31/2022
                                   KATY MILLS MALL L.P. -MS MGMT ASSOC INC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/13/2011          1/31/2022

                                   NAPA PREMIUIM OUTLETS / SIMON FINANCING PARTNERSHIP, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            7/3/2012          7/31/2022
                                   LIVERMORE PREMIUM OUTLETS LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/8/2012          1/31/2023
                                   GRAND PRAIRIE PREMIUM OUTLETS LP
                                   225 W. WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/16/2012          1/31/2023
                                   ONTARIO MILLS LP, C/O M.S. MGMT ASSOC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            7/4/2012          1/31/2023
                                   WOODBURN PREMUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/12/2012          1/31/2023
                                   MALL AT POTOMAC MILLS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/22/2013          1/31/2024
                                   OPRY MILLS MALL, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3437                                        REAL PROPERTY LEASE                           7/27/2012          1/31/2023




                                                                                    37 of 77
                                          Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                        Document      Page 297 of 345
                                                                        In re Gymboree Retail Stores, LLC
                                                                                Case No. 19-30249
                                                              Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                  List Contract Number
                                                                                                      Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   EDINBURGH PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           1/15/2014          1/31/2024
                                   OUTLET VILLAGE OF HAGERSTOWN LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           1/30/2013          1/31/2023
                                   TAMPA PREMIUM OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/29/2015           1/31/2026
                                   ARUNDEL MILLS LIMITED PARTNERSHIP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/13/2013          1/31/2024
                                   225 WEST WASHINGTON STREET

SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/14/2014          1/31/2025
                                   MALL AT CONCORD MILLS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/12/2014          1/31/2025
                                   CPG ROUND ROCK, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/16/2013           1/31/2024
                                   WRENTHAM VILLAGE PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/14/2015           1/31/2026
                                   SPG HOUSTON HOLDINGS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/28/2016          9/30/2026
                                   CHARLOTTE OUTLETS, LLC
                                   225 W. WASHINGTON ST.
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204                                             REAL PROPERTY LEASE                           7/31/2014          1/31/2025
                                   SIMON CHELSEA CHICAGO PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/11/2015          3/31/2025
                                   ORLANDO OUTLET OWNER, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/15/2008           1/31/2023
                                   SAN MARCOS FACTORY STORES LTD.
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/15/2008           1/31/2023
                                   SUNRISE MILLS (MLP), LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            2/7/2009          1/31/2021
                                   SILVER SANDS GL II, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/14/2010          1/31/2021




                                                                                    38 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 298 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   WILLILAMSBURG OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/25/2010          1/31/2022
                                   KATY MILLS MALL L.P. -MS MGMT ASSOC INC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           7/13/2011          1/31/2022

                                   NAPA PREMIUIM OUTLETS / SIMON FINANCING PARTNERSHIP, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            7/3/2012          7/31/2022
                                   LIVERMORE PREMIUM OUTLETS LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           11/8/2012          1/31/2023
                                   GRAND PRAIRIE PREMIUM OUTLETS LP
                                   225 W. WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/16/2012          1/31/2023
                                   ONTARIO MILLS LP, C/O M.S. MGMT ASSOC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            7/4/2012          1/31/2023
                                   WOODBURN PREMUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           9/12/2012          1/31/2023
                                   MALL AT POTOMAC MILLS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/22/2013          1/31/2024
                                   OPRY MILLS MALL, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3437                                         REAL PROPERTY LEASE                           7/27/2012          1/31/2023
                                   EDINBURGH PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           1/15/2014          1/31/2024
                                   OUTLET VILLAGE OF HAGERSTOWN LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           1/30/2013          1/31/2023
                                   TAMPA PREMIUM OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         10/29/2015           1/31/2026
                                   ARUNDEL MILLS LIMITED PARTNERSHIP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           3/13/2013          1/31/2024
                                   225 WEST WASHINGTON STREET

SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/14/2014          1/31/2025
                                   MALL AT CONCORD MILLS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           3/12/2014          1/31/2025




                                                                                     39 of 77
                                          Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                        Document      Page 299 of 345
                                                                        In re Gymboree Retail Stores, LLC
                                                                                Case No. 19-30249
                                                              Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                  List Contract Number
                                                                                                      Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                           Address                                        Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   CPG ROUND ROCK, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/16/2013           1/31/2024
                                   WRENTHAM VILLAGE PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/14/2015           1/31/2026
                                   SPG HOUSTON HOLDINGS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/28/2016          9/30/2026
                                   CHARLOTTE OUTLETS, LLC
                                   225 W. WASHINGTON ST.
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204                                             REAL PROPERTY LEASE                           7/31/2014          1/31/2025
                                   SIMON CHELSEA CHICAGO PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/11/2015          3/31/2025
                                   BIRCH RUN OUTLETS II, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            9/2/2005          1/31/2023
                                   MILPITAS MILLS LIMITED PARTNERSHIP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           10/7/2005          1/31/2020
                                   PRIME OUTLETS AT PLEASANT PRAIRIE LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/22/2005          1/31/2021
                                   MALL AT POTOMAC MILLS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/12/2005           1/31/2021
                                   SAN MARCOS FACTORY STORES LTD.
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            9/2/2005          1/31/2021
                                   OUTLET VILLAGE OF HAGERSTOWN LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/15/2005          1/31/2021
                                   GULF COAST FACTORY SHOPS L.P.
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/29/2005           1/31/2021
                                   ONTARIO MILLS LP, C/O M.S. MGMT ASSOC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/16/2006          1/31/2020
                                   SUNRISE MILLS (MLP) LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/20/2006          1/31/2020
                                   WILLIAMSBURG OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/12/2010          1/31/2021




                                                                                    40 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 300 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   ARUNDEL MILLS LIMITED PARTNERSHIP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           2/16/2006          1/31/2020
                                   MALL AT CONCORD MILLS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           5/12/2006          1/31/2022
                                   JG ELIZABETH II, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            4/6/2006          1/31/2020
                                   GROVE CITY FACTORY SHOPS L.P.
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            5/5/2006          1/31/2022
                                   225 WEST WASHINGTON STREET

SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           6/30/2006          1/31/2023
                                   LEESBURG CORNER PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           12/6/2007          1/31/2023
                                   GAFFNEY OUTLETS L.L.C.
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/31/2006          1/31/2023
                                   GRAPEVINE MILLS LIMITED PARTNERSHIP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/31/2006          1/31/2023

                                   NAPA PREMIUIM OUTLETS / SIMON FINANCING PARTNERSHIP, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           7/20/2006          1/31/2022
                                   SECOND HORIZON GROUP LIMITED PARTNERSHIP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/30/2006          1/31/2022
                                   WOODBURN PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         10/19/2006           1/31/2023
                                   ARIZONA MILLS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            2/8/2007          1/31/2023
                                   225 WEST WASHINGTON STREET

SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            4/5/2007          1/31/2023
                                   EDINBURGH PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            2/8/2007          1/31/2023
                                   JACKSON PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           2/28/2008          1/31/2023




                                                                                     41 of 77
                                          Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                        Document      Page 301 of 345
                                                                        In re Gymboree Retail Stores, LLC
                                                                                Case No. 19-30249
                                                              Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                  List Contract Number
                                                                                                      Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   ORLANDO VINELAND PO, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/6/2008          1/31/2020
                                   CHELSEA POCONO FINANCE, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            2/8/2007          1/31/2023
                                   WAIKELE PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/15/2007          1/31/2020
                                   WATERLOO PREM OUTLETS LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/20/2006           1/31/2020
                                   WRENTHAM VILLAGE PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/15/2007          1/31/2023
                                   WOODBURY COMMON PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            8/9/2007          1/31/2023
                                   ORLANDO OUTLET OWNER LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/10/2007          1/31/2023
                                   C/O SIMON PROPERTY GROUP, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/10/2007          1/31/2023
                                   SIMON CHELSEA CHICAGO PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/24/2007          1/31/2020
                                   JOHNSON CREEK PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/17/2007          1/31/2023
                                   CALHOUN OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/28/2007          1/31/2020
                                   GULFPORT FACTORY SHOPS LIMITED PARTNERSP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/19/2007          1/31/2020
                                   LEE OUTLETS LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           2/21/2008          1/31/2019
                                   MALL AT GURNEE MILLS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/17/2008          1/31/2021
                                   SPG HOUSTON HOLDINGS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/27/2008          1/31/2023




                                                                                    42 of 77
                                          Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                        Document      Page 302 of 345
                                                                        In re Gymboree Retail Stores, LLC
                                                                                Case No. 19-30249
                                                              Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                  List Contract Number
                                                                                                      Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   CPG TINTON FALLS URBAN RENEWAL LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/13/2008           1/31/2023
                                   C/O SIMON PROPERTY GROUP, L.P
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/18/2007           1/31/2023
                                   OPRY MILLS MALL LIMITED PARTNERSHIP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/26/2008          1/31/2022
                                   SUGARLOAF MILLS LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/23/2008          1/31/2023
                                   FRANKLIN MILLS ASSOCIATES, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/24/2008          1/31/2021
                                   ORANGE CITY MILLS LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/13/2008          1/31/2023
                                   PRIME OUTLETS AT LEBANON LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            9/4/2008          1/31/2020
                                   PRIME OUTLETS AT PISMO BEACH LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/18/2008          2/28/2023
                                   C/O SIMON PROPERTY GROUP, L.P
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/12/2008           1/31/2023
                                   CINCINNATI PREMIUM OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            8/6/2009          1/31/2020
                                   MERRIMACK PREMIUM OUTLETS CENTER, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/14/2012          6/30/2022
                                   GRAND PRAIRIE PREMIUM OUTLETS LP
                                   225 W. WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/16/2012          1/31/2023
                                   LIVERMORE PREMIUM OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/8/2012          1/31/2023
                                   SILVER SANDS GL II, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/20/2009          1/31/2020
                                   AURORA FARMS PREMIUM OUTLETS
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/22/2009          1/31/2023




                                                                                    43 of 77
                                          Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                        Document      Page 303 of 345
                                                                        In re Gymboree Retail Stores, LLC
                                                                                Case No. 19-30249
                                                              Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                  List Contract Number
                                                                                                      Description of Contract or Lease and   Date of Contract                      of Any Government
           Contract Counterparty                           Address                                        Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                   FLORIDA KEYS FACTORY SHOPS LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/3/2010          1/31/2021
                                   SIMON/WOODMONT DEVELOPMENT, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/22/2013          8/31/2023
                                   TAMPA PREMIUM OUTLETS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/29/2015           1/31/2026
                                   225 WEST WASHINGTON STREET

SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/14/2014          1/31/2025
                                   SIMON/PREIT GLOUCESTER DEVELOPMENT, LLC
                                   225 W.WASHINGTON ST/ATTN PREMIUM OUTLET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/13/2015          8/31/2025
                                   CHARLOTTE OUTLETS, LLC
                                   225 W. WASHINGTON ST.
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204                                             REAL PROPERTY LEASE                           7/31/2014          1/31/2025
                                   GROVE CITY FACTORY SHOPS L.P.
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/19/2011           1/31/2022
                                   OUTLET VILLAGE OF HAGERSTOWN LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           12/7/2011          1/31/2022
                                   CPG PARTNERS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/19/2012          6/30/2022
                                   GRAND PRAIRIE PREMIUM OUTLETS LP
                                   225 W. WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/16/2012          1/31/2023
                                   CPG ROUND ROCK, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/19/2013          6/30/2023
                                   225 WEST WASHINGTON STREET

SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/14/2014          1/31/2025
                                   MALL AT POTOMAC MILLS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/30/2010          1/31/2021
                                   GRAPEVINE MILLS, LP
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/27/2011          1/31/2022
                                   ARIZONA MILLS, LLC
                                   225 WEST WASHINGTON STREET
SIMON PREMIUM OUTLETS              INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/17/2012           1/31/2023




                                                                                    44 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 304 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    BREA MALL
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           10/4/2002          1/31/2023
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/11/2002           1/31/2020
                                    SIMON PROPERTY GROUP (TEXAS). L.P.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/18/2014          1/31/2025
                                    FASHION VALLEY MALL, LLC (MS MGMT ASSOC)
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         11/21/2018           1/31/2029
                                    SA GALLERIA, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/28/2003          1/31/2024
                                    WOODFIELD MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            9/1/2013          1/31/2023
                                    SOUTHPARK MALL LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/21/2003           1/31/2019
                                    C/O M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/7/2003          1/31/2024
                                    SDG FASHION MALL, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/23/2004          1/31/2025
                                    THE RETAIL PROPERTY TRUST
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/12/2004           1/31/2020
                                    STJTC II, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/17/2018           1/31/2029
                                    DEL AMO FASHION OPERATING COMPANY, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         12/14/2018           1/31/2029
                                    ORLAND, L.P.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/24/2017          1/31/2028
                                    CPI-PHIPPS, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/15/2006           1/31/2020
                                    RIVERSIDE SQUARE LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           12/7/2007          1/31/2020




                                                                                     45 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 305 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    SPG CENTER, LLC, C/O MS MGMT ASSOCIATES
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         11/17/2007           1/31/2020
                                    MISSION VIEJO ASSOCIATES, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                          REAL PROPERTY LEASE                           11/9/2018          1/31/2024
                                    PHEASANT LANE REALTY TRUST
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           7/16/2008          1/31/2020
                                    BRAINTREE PROPERTY ASSOCIATES LIMITED PA
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            8/1/2008          1/31/2020
                                    THE FALLS SHOPPING CENTER ASSOCIATES, LC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         12/11/2008           1/31/2020
                                    PENN ROSS JOINT VENTURE C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INNDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            8/6/2008          1/31/2020
                                    WMACH LLC, C/O MANAGEMENT ASSOC INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           1/23/2013          1/31/2023
                                    BELLWETHER PROPERTIES OF MASSACHUSETTS
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            7/9/2014          1/31/2025
                                    GRAPEVINE MILLS LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           12/6/2012          1/31/2023
                                    DENVER PREMIUM OUTLETS, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           9/27/2018          9/30/2028
                                    SPG CENTER, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            6/1/2007          1/31/2019
                                    BREA MALL
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                          REAL PROPERTY LEASE                           4/29/1996          1/31/2021
                                    BELLWETHER PROPERTIES OF MASSACHUSETTS
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           11/4/1996          1/31/2023
                                    BRAINTREE PROPERTY ASSOCIATES LIMITED PA
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           2/13/1997          1/31/2023
                                    DEL AMO FASHION OPERATING COMPANY, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           2/17/2014          1/31/2025




                                                                                      46 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 306 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    ROCKAWAY CENTER ASSOCIATES, MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/22/1999          1/31/2023
                                    MISSION VIEJO ASSOCIATES, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/11/1999          1/31/2020
                                    STONERIDGE PROPERTIES, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           10/7/1996          1/31/2023
                                    MAYFLOWER EMERALD SQUARE, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/29/1999          1/31/2020
                                    FASHION VALLEY MALL, LLC (MS MGMT ASSOC)
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           3/23/2009          1/31/2020
                                    WMACH LLC C/O MS MGMT ASSOC INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           2/11/2002          1/31/2023
                                    FASHION CENTRE ASSOCIATES, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           1/15/2015          1/31/2019
                                    WOODFIELD MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/10/1995          1/31/2023
                                    PENN SQUARE MALL LP - MS MGMT ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/25/2013           1/31/2024
                                    MALL AT SMITH HAVEN, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/29/2004          1/31/2021
                                    WOODLAND HILLS MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/12/2007           1/31/2020
                                    JACKSONVILLE AVENUES LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            9/1/1999          1/31/2020
                                    C/O M.S. MANAGEMENT ASSOCIATES, INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            8/3/1998          1/31/2023
                                    BRIARWOOD LLC C/O MS MGMT ASSOC INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/20/2012          1/31/2023
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/23/2003          1/31/2020




                                                                                     47 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 307 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    EMI SANTA ROSA LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            9/9/2002          1/31/2021
                                    SDG DADELAND ASSOCIATES, INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                          REAL PROPERTY LEASE                           11/4/1998          1/31/2019
                                    SA GALLERIA, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           3/28/2003          1/31/2020
                                    MAYFLOWER CAPE COD,LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           6/18/2001          1/31/2020
                                    SDG FASHION MALL LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           7/31/2018          7/31/2019
                                    THE RETAIL PROPERTY TRUST
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            9/9/2004          1/31/2020
                                    BELLWETHER PROPERTIES OF SC, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           9/15/2003          1/31/2024
                                    PHEASANT LANE REALTY TRUST
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           9/18/1999          1/31/2023
                                    WEST TOWN MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           9/13/1994          1/31/2020
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           3/17/1995          1/31/2020
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           4/24/1995          1/31/2023
                                    CRYSTAL MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            3/6/1995          1/31/2021
                                    EMPIRE MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           3/27/1995          1/31/2021
                                    SIMON PROPERTY GROUP (TEXAS), L.P.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            8/1/1995          1/31/2023
                                    UNIVERSITY PARK ASSOC. C/O M.S. MGMT ASC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           8/27/2007          1/31/2023




                                                                                      48 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 308 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    BATTLEFIELD MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            7/3/1995          1/31/2021
                                    CORAL-CS/LTD. ASSOCIATES
                                    225 WEST WASHINGTON STREET
                                    C/O M.S. MANAGEMENT ASSOCIATES INC.
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            9/8/1995          1/31/2023
                                    C/O MS MANAGEMENT ASSOCIATES, INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/21/2008          1/31/2023
                                    SOUTHRIDGE LP C/O MS MGMT ASSOC INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            3/4/1996          1/31/2020
                                    THE FALLS SHOPPING CENTER ASSOCIATES, LC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           10/4/1996          1/31/2023
                                    NORTHGATE MALL PARTNERSHIP C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/21/1996           1/31/2020
                                    MALL AT SOLOMON POND, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            8/8/1996          1/31/2023
                                    LAKELINE DEVELOPERS C/O MS MGMT ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/13/1996          1/31/2023
                                    MALL AT SUMMIT, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/28/1996           1/31/2019
                                    NATIONAL CITY CENTER
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/29/1999          1/31/2023
                                    C/O M. S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           2/17/1997          1/31/2020
                                    PENN ROSS JOINT VENTURE C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/10/1997          1/31/2021
                                    WOLFCHASE GALLERIA LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           2/26/1997          1/31/2020
                                    MALL AT TUTTLE CROSSING, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/24/1997          1/31/2020
                                    MALL AT LEHIGH VALLEY, LP
                                    225 WEST WASHINGTON ST.
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3437                                        REAL PROPERTY LEASE                           2/10/1997          1/31/2019




                                                                                     49 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 309 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                           Address                                        Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    C/O M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            7/7/1997          1/31/2023
                                    COLUMBIA MALL PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           10/7/1997          1/31/2023
                                    MAYFLOWER APPLE BLOSSOM, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/18/1997           1/31/2020
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/17/1997           1/31/2020
                                    MALL AT AUBURN, LLC C/O M.S. MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/17/1997           1/31/2020
                                    MS MANAGEMENT ASSOCIATES, INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/25/1998          1/31/2020
                                    TREASURE COAST JCP ASSOCIATES, LTD
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/10/1998          1/31/2023
                                    M.S. MANAGEMENT ASSOCIATES, INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/20/1998          1/31/2021
                                    MS MANAGEMENT ASSOCIATES, INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/19/1998           1/31/2023
                                    MS MANAGEMENT ASSOCIATES
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/13/1999          1/31/2023
                                    MAYFLOWER SQUARE ONE, LLC C/O MS MGMT AS
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/24/2003           1/31/2020
                                    M.S. MANAGEMENT ASSOC. INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           10/7/2005          1/31/2023
                                    COCONUT POINT TOWN CENTER, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           1/24/2007          1/31/2019
                                    MALL AT ROCKINGHAM, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/21/2006          1/31/2023
                                    M.S. MANAGEMENT ASSOCIATES, INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/1/2006          1/31/2022




                                                                                     50 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 310 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    BREA MALL
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           10/4/2002          1/31/2023
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/11/2002           1/31/2020
                                    SIMON PROPERTY GROUP (TEXAS). L.P.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/18/2014          1/31/2025
                                    FASHION VALLEY MALL, LLC (MS MGMT ASSOC)
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         11/21/2018           1/31/2029
                                    SA GALLERIA, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/28/2003          1/31/2024
                                    WOODFIELD MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            9/1/2013          1/31/2023
                                    SOUTHPARK MALL LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/21/2003           1/31/2019
                                    C/O M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           11/7/2003          1/31/2024
                                    SDG FASHION MALL, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/23/2004          1/31/2025
                                    THE RETAIL PROPERTY TRUST
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/12/2004           1/31/2020
                                    STJTC II, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/17/2018           1/31/2029
                                    DEL AMO FASHION OPERATING COMPANY, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         12/14/2018           1/31/2029
                                    ORLAND, L.P.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/27/2006          1/31/2028
                                    CPI-PHIPPS, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/15/2006           1/31/2020
                                    RIVERSIDE SQUARE LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           12/7/2007          1/31/2020




                                                                                     51 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 311 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    HAMILTON TC, LLC, C/O M.S MGMT ASSOC INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            5/2/2008          1/31/2020
                                    MS MANAGEMENT ASSOCIATES INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           3/25/2009          1/31/2020
                                    TACOMA MALL PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           4/29/2009          1/31/2020
                                    STJTC II, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         11/11/2009           1/31/2020
                                    SPG CENTER, LLC, C/O MS MGMT ASSOCIATES
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         11/17/2007           1/31/2020
                                    MISSION VIEJO ASSOCIATES, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANPOLIS IN 46204-3438                                          REAL PROPERTY LEASE                           11/9/2018          1/31/2024
                                    PHEASANT LANE REALTY TRUST
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           7/16/2008          1/31/2020
                                    BRAINTREE PROPERTY ASSOCIATES LIMITED PA
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            8/1/2008          1/31/2020
                                    THE FALLS SHOPPING CENTER ASSOCIATES, LC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                         12/11/2008           1/31/2020
                                    PENN ROSS JOINT VENTURE C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INNDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            8/6/2008          1/31/2020
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           5/31/2019          1/31/2030
                                    WMACH LLC, C/O MANAGEMENT ASSOC INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           1/23/2013          1/31/2023
                                    BELLWETHER PROPERTIES OF MASSACHUSETTS
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            7/9/2014          1/31/2025
                                    GRAPEVINE MILLS LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           12/6/2012          1/31/2023
                                    DENVER PREMIUM OUTLETS, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           9/27/2018          9/30/2028




                                                                                      52 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 312 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    SPG FINANCE II, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/27/2007          1/31/2023
                                    LIVINGSTON MALL VENTURE, C/O M.S. ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/13/2007          1/31/2023
                                    TACOMA MALL PARTNERSHIP C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            6/8/2010          1/31/2023
                                    MALL OF GEORGIA, LLC
                                    225 WEST WASHININGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           12/3/2008          1/31/2023
                                    TOWN CENTER AT COBB, LLC, MS MGMT ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/28/2008          1/31/2020
                                    MS MANAGEMENT ASSOCIATES, INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/18/2008          1/31/2023
                                    EMI SANTA ROSA LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/28/2009           1/31/2023
                                    M.S. MANAGEMENT ASSOCIATES, INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/14/2009           1/31/2020
                                    EMPIRE MALL, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            5/5/2010          1/31/2021
                                    MAYFLOWER EMERALD SQUARE, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/21/2010          1/31/2023
                                    MNH MALL, LLC C/O M.S. MGMT
                                    225 WEST WASHINGTON ST.
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            6/9/2010          1/31/2021
                                    MALL AT ROCKINGHAM, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            6/7/2010          1/31/2021
                                    BRAINTREE PROPERTY ASSOCIATES LIMITED PA
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/23/2010          1/31/2021
                                    UNIVERSITY PARK MALL LLC C/O MS MGMT ASC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/29/2010          1/31/2023
                                    JACKSONVILLE AVENUES LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/11/2010          1/31/2023




                                                                                     53 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 313 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    WOODLAND HILLS MALL, LLC C/O MS MGMT ASS
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/12/2010          1/31/2023
                                    WEST TOWN MALL, LLC. C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            6/8/2010          1/31/2021
                                    M.S. MANAGEMENT ASSOC. INC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            7/7/2010          1/31/2023
                                    MIDLAND PARK ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/22/2010          1/31/2021
                                    COLUMBIA MALL PARTNERSHIP C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/12/2010          1/31/2021
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/23/2010          1/31/2021
                                    SIMON PROPERTY GROUP (TEXAS), LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/12/2010          1/31/2021
                                    SHOPS AT MISSION VIEJO, LLC C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/16/2010          1/31/2021
                                    BREA MALL
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/29/2010          1/31/2021
                                    C/O M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/30/2011          1/31/2022
                                    LAKELINE DEVELOPERS C/O MS MGMT ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            7/7/2010          1/31/2021
                                    NEWPORT CENTRE, LLC C/O M.S. MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/11/2010          1/31/2021
                                    MALL AT CONCORD MILLS, LP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/27/2011          1/31/2023
                                    M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           10/6/2010          1/31/2023
                                    CHARLES MALL COMPANY LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/30/2011          1/31/2022




                                                                                     54 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 314 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                           Address                                        Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    ARUNDEL MILLS LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         12/10/2010           1/31/2021
                                    MILPITAS MILLS LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/30/2011          1/31/2022
                                    MAYFLOWER SQUARE ONE, LLC C/O MS MGMT AS
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/27/2011          1/31/2022
                                    MALL AT SOLOMON POND, LLC C/O MS MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/26/2012          1/31/2023
                                    MALL AT WHITE OAKS, LLC -MS MGMT ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            5/4/2011          1/31/2028
                                    MALL AT LIBERTY TREE, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            7/8/2011          1/31/2022
                                    MALL AT SUMMIT, LLC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/10/2018          1/31/2023
                                    WOLFCHASE GALLERIA LIMITED PARTNERSHIP
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/12/2011           1/31/2022
                                    GREENWOOD PARK MALL, LLC C/O MS MGMT ASSC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         10/19/2011           1/31/2023
                                    OPRY MILLS MALL LP C/O MS MGMT ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/29/2012          1/31/2023
                                    SIMON CAPITAL LP C/O MS MGMT ASSOC
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/10/2012          1/31/2023
                                    CORAL-CS/LTD. ASSOCIATES
                                    225 WEST WASHINGTON STREET
                                    C/O M.S. MANAGEMENT ASSOCIATES INC.
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                            5/9/2012          1/31/2023
                                    MALL AT AUBURN, LLC C/O M.S. MGMT
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/16/2012          1/31/2023
                                    C/O M.S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           5/22/2013          1/31/2024
                                    C/O M. S. MANAGEMENT ASSOCIATES INC.
                                    225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/25/2012          1/31/2023




                                                                                     55 of 77
                                               Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                             Document      Page 315 of 345
                                                                             In re Gymboree Retail Stores, LLC
                                                                                     Case No. 19-30249
                                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                       List Contract Number
                                                                                                           Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                                Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                        SOUTHRIDGE LP C/O MS MGMT ASSOC INC.
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/26/2012          1/31/2023
                                        SUGARLOAF MILLS LIMITED PARTNERSHIP
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           8/29/2012          1/31/2023
                                        SPG PRIEN, LLC
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           7/31/2013          1/31/2020
                                        MALL AT GURNEE MILLS, LLC
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/24/2013          1/31/2024
                                        MCCAIN MALL COMPANY LP
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           6/26/2013          1/31/2024
                                        M.S. MANAGEMENT ASSOCIATES INC.
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/23/2014          1/31/2025
                                        TUTTLE CROSSING ASSOCIATES LLC
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/20/2013           1/31/2024
                                        HAMILTON TOWN CENTER, LLC
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           9/18/2013          1/31/2024
                                        INGRAM PARK MALL, LP - MS MGMT ASSO INC
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           1/15/2014          1/31/2024
                                        CRYSTAL MALL, LLC
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                         11/20/2013           1/31/2020
                                        BELLWETHER PROPERTIES OF SC, LP
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/23/2014          1/31/2025
                                        M.S. MANAGEMENT ASSOCIATES, INC
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP                    INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           3/26/2014          1/31/2025
                                        C/O MONTEBELLO TOWN CENTER INVESTORS, LL
                                        225 WEST WASHINGTON STREET
SIMON PROPERTY GROUP/UBS REALTY INV     INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/22/2009          1/31/2023
                                        MONTEBELLO TOWN CENTER INV, LLC
                                        C/O UBS REALTY INV - 2134 TOWN CTR DR
SIMON PROPERTY GROUP/UBS REALTY INV     MONTEBELLO CA 90640                                               REAL PROPERTY LEASE                           7/31/2013          1/31/2024
                                        C/O SIMON PROPERTY GROUP, L.P
SIMON/CHELSEA LAS VEGAS NORTH PREMIUM   225 WEST WASHINGTON STREET
OUTLETS                                 INDIANAPOLIS IN 46204-3438                                        REAL PROPERTY LEASE                           4/17/2008          1/31/2019




                                                                                         56 of 77
                                                   Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38           Desc Main
                                                                                  Document      Page 316 of 345
                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                           List Contract Number
                                                                                                               Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                                    Address                                     Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                           SAGEMORE MGMT LLC
                                           8000 SAGEMORE DR, SUITE 8201
SIMON-KRAVCO (SAGEMORE MGNT)               MARLTON NJ 8053                                                    REAL PROPERTY LEASE                           3/22/2002          1/31/2023
                                           C/O RPAI SOUTHWEST MANAGEMENT
                                           1560 E. SOUTHLAKE BLVD, STE 100
SLTS GRAND AVENUE II, LP                   SOUTHLAKE TX 76092                                                 REAL PROPERTY LEASE                            4/3/2006          1/31/2020
                                           C/O RPAI SOUTHWEST MGMT LLC
                                           2021 SPRING ROAD SUITE 200
                                           ATTN: SVP / DIRECTOR OF LEASING
SLTS GRAND AVENUE II, LP                   OAK BROOK IL 60523                                                 REAL PROPERTY LEASE                           3/20/1999          1/31/2019
                                           C/O RPAI SOUTHWEST MANAGEMENT
                                           1560 E. SOUTHLAKE BLVD, STE 100
SLTS GRAND AVENUE II, LP                   SOUTHLAKE TX 76092                                                 REAL PROPERTY LEASE                            4/3/2006          1/31/2020
                                           100 GALLERIA OFFICENTRE, STE 427

SOMERSET COLLECTION LP                     SOUTH FIELD MI 48034                                               REAL PROPERTY LEASE                            7/3/2012          1/31/2023
                                           100 GALLERIA OFFICENTRE, STE 427

SOMERSET COLLECTION LP                    SOUTH FIELD MI 48034                                                REAL PROPERTY LEASE                            7/3/2012          1/31/2023
                                          ASSOCIATE GENERAL COUNSEL, LEASING
                                          600 SUPERIOR AVENUE EAST, SUITE 1500
SOUTH BAY CENTER SPE, LLC                 CLEVELAND OH 44114                                                  REAL PROPERTY LEASE                           2/24/2010          1/31/2021
                                          C/O WASHINGTON PRIME GROUP INC.
                                          180 EAST BROAD STREET
                                          GENERAL COUNSEL
SOUTHERN HILLS MALL LLC                   COLUMBUS OH 43209                                                   REAL PROPERTY LEASE                         11/22/2010           1/31/2021
                                          SOUTHGATE MALL ASSOC, LLP
                                          2901 BROOKS STREET
SOUTHGATE MALL ASSOC.                     MISSOULA MT 59801                                                   REAL PROPERTY LEASE                         10/13/1997           1/31/2019
                                          C/O BROOKFIELD PROPERTIES(R), LLC
                                          350 N. ORLEANS ST., SUITE 300
                                          ATTN: LAW/LEASE ADMIN
SOUTHLAND CENTER, LLC                     CHICAGO IL 60654-1607                                               REAL PROPERTY LEASE                           5/11/2011          1/31/2022
                                          C/O SIMON PROPERTY GROUP, LP
                                          225 WEST WASHINGTON STREET
SPG FINANCE II, LLC                       INDIANAPOLIS IN 46204-3438                                          REAL PROPERTY LEASE                           3/25/2011          1/31/2022
                                          5060 MONTCLAIR PLAZA LANE OWNER, LLC
                                          4700 WILSHIRE BLVD - ATTN: GEN COUNSEL
SPINOSO REAL ESTATE GROUP                 MONTCLAIR CA 91763                                                  REAL PROPERTY LEASE                           4/15/2002          1/31/2020
                                          2250 TOWN CIRCLE HOLDINGS, LLC
                                          7501 WISCONSIN AVE, STE 500 WEST
SPINOSO REAL ESTATE GROUP                 BETHESDA MD 20814                                                   REAL PROPERTY LEASE                         11/15/2007           1/31/2021
                                          6500 SPRINGFIELD MALL
                                          GENERAL MANAGER
SPRINGFIELD TOWN CENTER MANAGEMENT OFFICE SPRINGFIELD VA 22150                                                REAL PROPERTY LEASE                         10/16/2014           1/31/2025




                                                                                             57 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 317 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    SOF-IX BLUEBACK SQUARE HOLDINGS, LP
                                    65 MEMORIAL ROAD, SUITE 360
SRP PROPERTY MANAGEMENT LLC         WEST HARTFORD CT 6107                                              REAL PROPERTY LEASE                           12/6/2007          2/28/2019
                                    STAR-WEST CHICAGO RIDGE, LLC
                                    1 E. WACKER DRIVE SUITE 3600
SRP PROPERTY MANAGEMENT, LLC        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                           7/25/2012          1/31/2023
                                    C/O SIMON PROPERTY GROUP, L.P.
                                    225 WEST WASHINGTON STREET
ST. AUGUSTINE PREMIUM OUTLETS       INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            4/2/2014          4/30/2024
                                    C/O SIMON PROPERTY GROUP, L.P.
                                    225 WEST WASHINGTON STREET
ST. AUGUSTINE PREMIUM OUTLETS       INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                           6/21/2007          1/31/2023
                                    415 PARKWAY PLAZA
                                    GENERAL MANAGER
STAR-WEST PARKWAY MALL, LP          EL CAJON CA 92020                                                  REAL PROPERTY LEASE                            4/4/2012          1/31/2027
                                    TM PARTRIDGE CREEK MALL, L.P.
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                         10/18/2007           1/31/2020
                                    STAR-WEST FRANKLIN PARK MALL, LLC
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                           8/15/2005          1/31/2020
                                    PLAZA WEST COVINA LP
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                            9/4/1995          1/31/2020
                                    SOUTHPARK MALL, LLC
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                         10/16/1996           1/31/2020
                                    BELDEN MALL LLC
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                           9/10/1996          1/31/2020
                                    TM WELLINGTON GREEN MALL, L.P.
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                           10/5/2001          1/31/2020
                                    TM PARTRIDGE CREEK MALL, L.P.
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                         10/18/2007           1/31/2020
                                    PLAZA WEST COVINA, LP
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                         11/25/2009           1/31/2020
                                    WESTLAND MALL, LLC
                                    1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT        CHICAGO IL 60601                                                   REAL PROPERTY LEASE                           4/23/2010          1/31/2021
                                    NORTHRIDGE OWNER LP
                                    796 NORTHRIDGE MALL, ATTN: GM
STARWOOD PROPERTY MANAGEMENT        SALINAS CA 93906                                                   REAL PROPERTY LEASE                           3/24/2010          1/31/2025




                                                                                      58 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 318 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      ABT OWNER 1, L.P.
                                      1 E. WACKER DRIVE SUITE 3700
STARWOOD PROPERTY MANAGEMENT          CHICAGO IL 60601                                                   REAL PROPERTY LEASE                         10/19/2011           1/31/2022
                                      STAR-WEST FRANKLIN PARK MALL, LLC
                                      1 E. WACKER DRIVE SUITE 3600
STARWOOD PROPERTY MANAGEMENT          CHICAGO IL 60601                                                   REAL PROPERTY LEASE                            9/4/2014          1/31/2025
                                      EASTON TOWN CENTER II, LLC
                                      4016 TOWNSFAIR WAY, STE 201
STEINER + ASSOCIATES, INC.            COLUMBUS OH 43219                                                  REAL PROPERTY LEASE                           6/17/2013          1/31/2024
                                      348 DEER LANE

STELLA DERONGHE                       OXFORD MI 48371                                                    REAL PROPERTY LEASE                           7/13/1998          4/30/2019
                                      KEY BANK REAL ESTATE
                                      8115 PRESTON ROAD SUITE 800
                                      MEADE HUBBY
SUSQUEHANNA VALLEY MALL ASSOC         DALLAS TX 75225                                                    REAL PROPERTY LEASE                           2/26/1998          1/31/2019
                                      ATTN: LEGAL DEPARTMENT
                                      COROC/REHOBOTH III LLC
                                      3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           7/14/2010          1/31/2021
                                      ATTN: LEGAL DEPARTMENT
                                      TANGER PROPERTIES LIMITED PARTNERSHIP
                                      3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           12/4/2011          1/31/2022
                                      ATTN: LEGAL DEPARTMENT
                                      TANGER PROPERTIES LIMITED PARTNERSHIP
                                      3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                            7/6/2011          1/31/2022
                                      ATTN: LEGAL DEPARTMENT
                                      FSH ASSOCIATES LP - ATTN: LEGAL DEPT.
                                      3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           8/31/2011          1/31/2022
                                      ATTN: LEGAL DEPARTMENT
                                      COROC/HILTON HEAD I LLC
                                      3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           11/9/2011          1/31/2022
                                      ATTN: LEGAL DEPARTMENT
                                      TANGER OUTLETS DEER PARK LLC
                                      3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           1/16/2013          1/31/2023
                                      ATTN: LEGAL DEPARTMENT
                                      OUTLET MALL OF SAVANNAH, LLC
                                      3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           4/16/2015          1/31/2026




                                                                                        59 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 319 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    ATTN: LEGAL DEPARTMENT
                                    TANGER PROPERTIES LP-ATTN: LEGAL
                                    3200 NORTHLINE AVENUE, SUITE 360
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           3/12/2014          1/31/2025
                                    COROC/REHOBOTH III LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           7/14/2010          1/31/2021
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           12/4/2011          1/31/2022
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            7/6/2011          1/31/2022
                                    FSH ASSOCIATES LP - ATTN: LEGAL DEPT.
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           8/31/2011          1/31/2022
                                    COROC/HILTON HEAD I LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           11/9/2011          1/31/2022
                                    TANGER OUTLETS DEER PARK LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           1/16/2013          1/31/2023
                                    OUTLET MALL OF SAVANNAH, LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           4/16/2015          1/31/2026
                                    TANGER PROPERTIES LP-ATTN: LEGAL
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           3/12/2014          1/31/2025
                                    COROC/RIVIERA LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           2/23/2006          1/31/2022
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           1/11/2006          1/31/2021




                                                                                     60 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 320 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           8/31/2006          1/31/2022
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           6/29/2006          1/31/2022
                                    COROC/PARK CITY LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           9/28/2006          1/31/2022
                                    COROC/HILTON HEAD II L.L.C.
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                         11/16/2006           1/31/2022
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           7/19/2007          1/31/2023
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           8/28/2008          1/31/2024
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            4/8/2009          1/31/2020
                                    COROC/MYRTLE BEACH LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            7/3/2008          1/31/2024
                                    COROC/REHOBOTH III L.L.C.
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           3/27/2008          1/31/2024
                                    TANGER OUTLETS DEER PARK LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                         10/23/2008           1/31/2021
                                    COROC/LAKES REGION, LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           5/22/2008          1/31/2021




                                                                                     61 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 321 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           11/4/2010          1/31/2021
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            3/3/2009          1/31/2020
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           2/18/2009          1/31/2020
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           2/18/2009          1/31/2020
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            6/3/2009          1/31/2020
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            3/3/2010          1/31/2021
                                    TANGER PROPERTIES LIMITED PARTNERSHIP
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                            3/3/2010          1/31/2021
                                    GALVESTON OUTLETS, LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                         10/18/2012           1/31/2023
                                    FASHION OUTLETS AT FOXWOODS, LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           5/21/2015          1/31/2026
                                    OUTLET MALL OF SAVANNAH, LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                           4/16/2015          1/31/2026
                                    TANGER NATIONAL HARBOR LLC
                                    3200 NORTHLINE AVENUE, SUITE 360
                                    ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS       GREENSBORO NC 27408                                               REAL PROPERTY LEASE                         11/21/2013           1/31/2020




                                                                                     62 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 322 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      OCEAN CITY FACTORY OUTLETS I, LC
                                      3200 NORTHLINE AVENUE, SUITE 360
                                      ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           7/17/2013          1/31/2024
                                      TANGER GRAND RAPIDS, LLC
                                      3200 NORTHLINE AVENUE, SUITE 360
                                      ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           7/30/2015          1/31/2026
                                      COROC/RIVIERA LLC
                                      3200 NORTHLINE AVENUE, SUITE 360
                                      ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                         10/19/2011           1/31/2022
                                      COROC/MYRTLE BEACH LLC
                                      3200 NORTHLINE AVENUE, SUITE 360
                                      ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLET CENTERS         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                           6/20/2012          1/31/2023
                                      TANGER PHOENIX, LLC - ATTN: LEGAL
                                      3200 NORTHLINE AVENUE, SUITE 360
                                      ATTN: LEGAL DEPARTMENT
TANGER FACTORY OUTLETS CENTER         GREENSBORO NC 27408                                                REAL PROPERTY LEASE                         11/15/2012           1/31/2023
                                      ATTN: LEASE ADMINISTRATION
                                      SHORT HILLS ASSOCIATES, L.L.C.
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                           8/27/2012          8/31/2022
                                      ATTN: LEASE ADMINISTRATION
                                      TAUBMAN CHERRY CREEK LP
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            4/2/2004          1/31/2025
                                      ATTN: LEASE ADMINISTRATION
                                      TWELVE OAKS MALL LLC
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                           5/28/2004          1/31/2021
                                      ATTN: LEASE ADMINISTRATION
                                      TAMPA WESTSHORE ASSOC LP
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            5/1/2013          4/30/2023
                                      ATTN: LEASE ADMINISTRATION
                                      FAIRFAX COMPANY OF VIRGINIA LLC
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            4/9/2004          1/31/2019
                                      ATTN: LEASE ADMINISTRATION
                                      THE GARDENS ON EL PASEO LLC
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            9/1/2010          1/31/2021




                                                                                        63 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 323 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                             Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      ATTN: LEASE ADMINISTRATION
                                      TB MALL AT UTC, LLC
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                         10/16/2014          10/31/2024
                                      ATTN: LEASE ADMINISTRATION
                                      PLAZA INTERNACIONAL PUERTO RICO, LLC
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                           3/26/2015          1/31/2026
                                      FAIRFAX COMPANY OF VIRGINIA LLC
                                      ATTN: LEASE ADMINISTRATION
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                           5/12/1997          1/31/2020
                                      SUNVALLEY SHOPPING CENTER LLC
                                      ATTN: LEASE ADMINISTRATION
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                         10/14/1996           1/31/2023
                                      WEST FARMS MALL LLC
                                      ATTN: LEASE ADMINISTRATION
                                      200 EAST LONG LAKE RD.
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                           2/10/1997          1/31/2021
                                      TWELVE OAKS MALL LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            4/5/2004          1/31/2019
                                      SHORT HILLS ASSOCIATES, L.L.C.
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                           8/27/2012          8/31/2022
                                      TAUBMAN CHERRY CREEK LP
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            4/2/2004          1/31/2025
                                      TWELVE OAKS MALL LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                           5/28/2004          1/31/2021
                                      TAMPA WESTSHORE ASSOC LP
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            5/1/2013          4/30/2023
                                      FAIRFAX COMPANY OF VIRGINIA LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                     REAL PROPERTY LEASE                            4/9/2004          4/30/2019




                                                                                        64 of 77
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document      Page 324 of 345
                                                                           In re Gymboree Retail Stores, LLC
                                                                                   Case No. 19-30249
                                                                 Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                     List Contract Number
                                                                                                         Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      TB MALL AT UTC, LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                    REAL PROPERTY LEASE                         10/16/2014          10/31/2024
                                      THE GARDENS ON EL PASEO LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                    REAL PROPERTY LEASE                            9/1/2010          1/31/2021
                                      TB MALL AT UTC, LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                    REAL PROPERTY LEASE                         10/16/2014          10/31/2024
                                      DOLPHIN MALL ASSOCIATES LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                    REAL PROPERTY LEASE                         10/21/2005           1/31/2026
                                      TAUBMAN AUBURN HILLS ASSOC LP
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                    REAL PROPERTY LEASE                            9/2/2005          1/31/2025
                                      SUNVALLEY SHOPPING CENTER LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                    REAL PROPERTY LEASE                           1/18/2019          1/31/2019
                                      SUNVALLEY SHOPPING CENTER LLC
                                      200 EAST LONG LAKE RD.
                                      ATTN: LEASE ADMINISTRATION
TAUBMAN CO.                           BLOOMFIELD HILLS MI 48303-0200                                    REAL PROPERTY LEASE                           1/18/2019          1/31/2029
                                      GRAND PLAZA, LP C/O EXCEL PROP MGMT
                                      9034 W. SUNSET BLVD
TERRA BROKERAGE                       WEST HOLLYWOOD CA 90069                                           REAL PROPERTY LEASE                         11/15/2013           1/31/2024
                                      C/O CBRE/MAGA
                                      3001 SOUTH 144TH STREET, SUITE 2029
                                      AMBER BAKKEN
TGA OAK VIEW MALL LLC                 OMAHA NE 68144                                                    REAL PROPERTY LEASE                         10/27/2010           1/31/2021
                                      TODD ROLLINS, SR DIRECTOR
                                      GLOBAL REAL ESTATE
                                      730 THIRD AVENUE
TH REAL ESTATE AMERICAS               NEW YORK NY 10017                                                 REAL PROPERTY LEASE                           6/19/2008          1/31/2019
                                      GLOBAL REAL ESTATE
                                      730 THIRD AVENUE
                                      TODD ROLLINS, SR DIRECTOR
TH REAL ESTATE AMERICAS               NEW YORK NY 10017                                                 REAL PROPERTY LEASE                           6/19/2008          1/31/2024
                                      THE SHOPPES AT NORTH BRUNSWICK, LLC
                                      AZARIAN BLDG/6 PROSPECT ST, STE 1B
THE AZARIAN GROUP                     MIDLAND PARK NJ 7432                                              REAL PROPERTY LEASE                           11/2/2007          1/31/2019




                                                                                       65 of 77
                                             Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                           Document      Page 325 of 345
                                                                           In re Gymboree Retail Stores, LLC
                                                                                   Case No. 19-30249
                                                                 Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                     List Contract Number
                                                                                                         Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     RIVERDALE CENTER OWNER, L.C.
                                     101 S. EAST, SUITE 200
THE BOYER COMPANY                    SALT LAKE CITY UT 84111-3104                                       REAL PROPERTY LEASE                           3/28/2012          1/31/2023
                                     FEDERAL REALTY INVESTMENT TRUST
                                     1626 E. JEFFERSON STREET
THE GROVE FEE OWNER, LLC             ROCKVALE MD 20852                                                  REAL PROPERTY LEASE                           10/9/2008          1/31/2019
                                     FEDERAL REALTY INVESTMENT TRUST
                                     1626 E. JEFFERSON STREET
THE GROVE FEE OWNER, LLC             ROCKVALE MD 20852                                                  REAL PROPERTY LEASE                           10/9/2008          1/31/2024
                                     401 NEWPORT CENTER DRIVE, SUITE A150

THE IRVINE COMPANY, LLC              NEWPORT BEACH CA 92660                                             REAL PROPERTY LEASE                         10/19/2018           1/31/2029
                                     FSH ASSOCIATES LP - ATTN: LEGAL DEPT.
                                     3200 NORTHLINE AVENUE, SUITE 360
                                     ATTN: LEGAL DEPARTMENT
THE OUTLETS AT HERSHEY               GREENSBORO NC 27408                                                REAL PROPERTY LEASE                            3/8/2007          1/31/2022
                                     194 BUCKLAND HILLS DR. STE 2500
                                     ATTN: GENERAL MANAGER
THE SHOPPES AT BUCKLAND HILLLS       MANCHESTER CT 6040                                                 REAL PROPERTY LEASE                           3/14/2012          1/31/2023
                                     GARRISON TULARE LLC
                                     2100 W. 7TH STREET
THE WOODMONT CO.                     FORTH WORTH TX 76107                                               REAL PROPERTY LEASE                           7/15/2009          1/31/2020
                                     AUSTELL COLUMBIA GORGE EQUITIES LLC
                                     2100 W. 7TH STREET
THE WOODMONT COMPANY                 FORT WORTH TX 76107                                                REAL PROPERTY LEASE                         10/11/2007           1/31/2020
                                     MS MANAGEMENT ASSOCIATES INC
                                     225 WEST WASHINGTON STREET
TOWN CENTER AT BOCA RATON TRUST      INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            4/9/2001          1/31/2023
                                     MS MANAGEMENT ASSOCIATES INC
                                     225 WEST WASHINGTON STREET
TOWN CENTER AT BOCA RATON TRUST      INDIANAPOLIS IN 46204-3438                                         REAL PROPERTY LEASE                            3/8/2019          1/31/2030
                                     GENERAL MANAGER
                                     825 DULANY VALLEY ROAD
TOWSON TOWN CENTER                   TOWSON MD 21204                                                    REAL PROPERTY LEASE                            7/8/2005          1/31/2021
                                     UPTOWN VILLAGE AT CEDAR HILL LP
                                     305 W FM 1382, SUITE 590
                                     ATTN: PROPERTY MANAGER
TRADEMARK PROPERTY CO                CEDAR HILL TX 75104-1893                                           REAL PROPERTY LEASE                           12/2/2011          1/31/2022
                                     BURR DEED, LLC
                                     1701 RIVER RUN, STE 500
TRADEMARK PROPERTY CO.               FORT WORTH TX 76107                                                REAL PROPERTY LEASE                           11/8/2007          1/31/2020
                                     WATTERS CREEK OWNER, LLC
                                     1701 RIVER RUN, SUITE 500
TRADEMARK PROPERTY COMPANY           FORT WORTH TX 76107                                                REAL PROPERTY LEASE                           5/23/2008          1/31/2019
                                     C/O TEJON INDUSTRIAL CORP
                                     4436 LEBEC ROAD
TRCC/ROCK OUTLET CENTER, LLC         LEBEC CA 93243                                                     REAL PROPERTY LEASE                            8/6/2014          1/31/2025




                                                                                       66 of 77
                                                   Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                                 Document      Page 326 of 345
                                                                                 In re Gymboree Retail Stores, LLC
                                                                                         Case No. 19-30249
                                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                            List Contract Number
                                                                                                               Description of Contract or Lease and   Date of Contract                       of Any Government
              Contract Counterparty                                   Address                                      Nature of Debtor's Interest           or Lease        Remaining Term            Contract
                                            C/O STAENBERG GROUP INC
                                            2127 INNERBELT BUSINESS CENTER DR. STE. 310
                                            MIKE CANTON GENERAL COUNSEL
TSG CHESTERFIELD LIFESTYLE, LLC.            ST. LOIS MO 63114                                                 REAL PROPERTY LEASE                           5/20/2015          1/31/2026
                                            THE SIMPSON ORGANIZATION, INC.
                                            1170 PEACHTREE STREE, NE, SUITE 2000
TSO VERO BEACH, LP                          ATLANTA GA 30309                                                  REAL PROPERTY LEASE                           3/17/2009          1/31/2020
                                            TSW 2015, LLC
                                            799 CENTRAL AVE, SUITE 300
TUCKER DEVELOPMENT CORP.                    HIGHLAND PARK IL 60035                                            REAL PROPERTY LEASE                            5/3/2007          1/31/2023
                                            AVENTURA MALL VENTURE
                                            19501 BISCAYNE BLVD, #400, ATTN LEGAL/LE
TURNBERRY ASSOCIATES                        AVENTURA FL 33180                                                 REAL PROPERTY LEASE                           8/13/2007          1/31/2025
                                            C/O TURNBERRY AVENTURA MALL CO LTD.
                                            19501 BISCAYNE BLVD., STE 400
TURNBERRY ASSOCIATES                        AVENTURA FL 33180                                                 REAL PROPERTY LEASE                           11/5/2004          1/31/2022
                                            DESTIN COMMONS, LTD
                                            19501 BISCAYNE BLVD., SUITE 400
TURNBERRY ASSOCIATES                        AVENTURA FL 33180                                                 REAL PROPERTY LEASE                            8/1/2018          1/31/2022
                                            C/O C-II ASSET MANAGEMENT LLC
                                            5221 N. O'CONNOR BLVD. STE 600
                                            LAURA MC. WILLIAMS, CMBS REO
U.S. BANK, NA AS TRUSTEE FOR CSMS2005-IQ9   IRVING TX 75039                                                   REAL PROPERTY LEASE                         11/17/2010           1/31/2021
                                            ATTN: LEGAL DEPARTMENT
                                            55 GLENLAKE PARKWAY NE
UNITED PARCEL SERVICE, INC.                 ATLANTA GA 30328                                                  SERVICE AGREEMENTS                            3/19/2018          4/28/2018
                                            ATTN: GENERAL COUNSEL
                                            1250 SHORE ST.
UPS EXPEDITED MAIL SERVICES, INC.           WEST SACRAMENTO CA 95691                                          SERVICE AGREEMENTS                            4/25/2015            4/7/2018
                                            OVIEDO FUND, LLC
                                            1700 OVIEDO MALL BLVD
URBAN RETAIL PROPERTIES, INC.               OVIEDO FL 32765-7480                                              REAL PROPERTY LEASE                            3/4/1998          1/31/2019
                                            C/O PRINCIPAL REAL ESTATE INVESTORS, LLC
                                            711 HIGH STREET
                                            CRE EQUITIES TEAM MRI 623510
URBANCAL OAKLAND MALL, LLC                  DES MOINES IA 50392-2010                                          REAL PROPERTY LEASE                           2/28/1998          1/31/2019
                                            C/O CENTENNIAL REAL ESTATE MANAGEMENT, LLC
                                            8750 N. CENTRAL EXPRESSWAY, SUITE 1740
                                            CHIEF OPERATING OFFICER
US CENTENNIAL VANCOUVER MALL LLC            DALLAS TX 75231                                                   REAL PROPERTY LEASE                           5/17/1997          2/28/2019
                                            ATTN: GENERAL MANAGER
                                            2701 MING AVE.
VALLEY PLAZA MALL                           BAKERSFIELD CA 93304                                              REAL PROPERTY LEASE                           11/8/1994          1/31/2021
                                            C/O POAG SHOPPING CENTERS, LLC
                                            2650 THOUSAND OAKS BLVD, SUITE 2200
                                            LEGAL DEPARTMENT
VALLEY SQUARE OWNER, LLC                    MEMPHIS TN 38118                                                  REAL PROPERTY LEASE                         11/15/2007           1/31/2019




                                                                                             67 of 77
                                                   Case 19-30249-KLP       Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                                   Document      Page 327 of 345
                                                                                   In re Gymboree Retail Stores, LLC
                                                                                           Case No. 19-30249
                                                                         Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                             List Contract Number
                                                                                                                 Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                                      Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                           ATTN: R. PATRICK MCGINLEY, SCSM
                                           2425 E. CAMELBACK ROAD, SUITE 750
VESTAR PROPERTIES, INC.                    PHOENIX AZ 85016                                                     REAL PROPERTY LEASE                           4/22/2009          1/31/2020
                                           ATTN. R. PATRICK MCGINLEY, SCSM
                                           2425 E. CAMELBACK ROAD, SUITE 750
VESTAR PROPERTIES, INC.                    PHOENIX AZ 85016                                                     REAL PROPERTY LEASE                           4/15/2004          1/31/2020
                                           ATTN: R. PATRICK MCGINLEY, SCSM
                                           2425 E. CAMELBACK ROAD, SUITE 750
VESTAR PROPERTIES, INC.                    PHOENIX AZ 85016                                                     REAL PROPERTY LEASE                           4/22/2009          1/31/2020
                                           VESTAR ORCHARD TOWN CENTER, LLC
                                           2425 E. CAMELBACK RD, STE 750
VESTAR PROPERTIES, INC.                    PHOENIZ AZ 85016                                                     REAL PROPERTY LEASE                         11/25/2011           1/31/2022
                                           VORNADO BERGEN MALL LLC
                                           210 ROUTE 4 E, ATTN: EXEC VP, RETAIL R/E
VORNADO REALTY TRUST                       PARAMUS NJ 7652                                                      REAL PROPERTY LEASE                           7/28/2009          1/31/2020
                                           900 N. MICHIGAN AVE, STE 1900
                                           ATTN: DAVID S. JOSPEH II
WALTON SIMI INVESTORS VI, LLC              CHICAGO IL 60611                                                     REAL PROPERTY LEASE                         10/27/2005           1/31/2020
                                           C/O BLISS PROPERTIES, INC
                                           P.O. BOX 2513
WARWICK MALL LLC                           PROVIDENCE RI 2906                                                   REAL PROPERTY LEASE                            3/3/2003          3/31/2023
                                           C/O WP GLIMCHER, INC.
                                           180 EAST BROAD STREET
                                           PROPERTY MANAGEMENT
WASHINGTON PRIME MANAGEMENT ASSOCIATES     COLUMBUS OH 43215                                                    REAL PROPERTY LEASE                         10/15/2004           1/31/2025
                                           C/O PACIFIC RETAIL CAPITAL PARTNERS
                                           100 N SEPULVEDA BLVD, SUITE 1925
WBCMT 2007-C33 INDEPENDANCE CENTER, LLC    EL SEGUNDO CA 90245                                                  REAL PROPERTY LEASE                            5/4/1998          1/31/2019
                                           PO BOX 924133
                                           GENERAL COUNSEL
WEINGARTEN REALTY INVESTORS                HOUSTON TX 77292-4133                                                REAL PROPERTY LEASE                           5/29/2013          1/31/2024
                                           C/O C-III ASSET MANAGEMENT LLC
                                           5221 N. O'CONNOR BLVD, SUITE 800
WELLS FARGO BANK, NA AS TRUSTEE FOR CSMS   LAURA MCWILLIAMS
2008-C1                                    IRVING TX 75039                                                      REAL PROPERTY LEASE                           4/13/2011          1/31/2022
                                           ATTN: LEGAL DEPT
                                           OLD ORCHARD URBAN LTD PARTNERSHIP
                                           2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                            LOS ANGELES CA 90067                                                 REAL PROPERTY LEASE                         11/14/2003           1/31/2019
                                           ATTN: LEGAL DEPT
                                           UNIVERSITY TOWNE CENTRE LLC
                                           2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                            LOS ANGELES CA 90067                                                 REAL PROPERTY LEASE                            8/6/2004          1/31/2025
                                           ATTN: LEGAL DEPT
                                           SHERMAN OAKS FASHION ASSOCIATES, LP
                                           2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                            LOS ANGELES CA 90067                                                 REAL PROPERTY LEASE                           6/18/2004          1/31/2025




                                                                                               68 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 328 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                           Address                                        Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     ATTN: LEGAL DEPT
                                     WESTLAND GARDEN STATE PLAZA, LP
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           3/18/2005          1/31/2021
                                     ATTN: LEGAL DEPT
                                     S.F CENTRE LIMITED PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           10/6/2006          1/31/2019
                                     ATTN: LEGAL DEPT
                                     WESTFIELD TOPANGA OWNER LP
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           10/6/2006          1/31/2020
                                     ATTN: LEGAL DEPT
                                     SANTA ANITA SHOPPINGTOWN LP
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           9/14/2006          1/31/2027
                                     ATTN: LEGAL DEPT
                                     ANNAPOLIS MALL LIMITED PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           11/1/2007          1/31/2020
                                     ATTN: LEGAL DEPT
                                     ROSEVILLE SHOPPINGTOWN LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/13/2008           1/31/2019
                                     ATTN: LEGAL DEPT
                                     MONTGOMERY MALL LIMITED PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/20/2008           1/31/2021
                                     ATTN: LEGAL DEPT
                                     VALENCIA TOWN CENTER VENTURE, LP
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/11/2010           1/31/2021
                                     ATTN: LEGAL DEPT
                                     VF MALL LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         10/30/2013           1/31/2024
                                     VF MALL LLC
                                     ATTN: LEGAL DEPT
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           4/23/2004          1/31/2020
                                     BROWARD MALL, LP
                                     ATTN: LEGAL DEPT
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           4/14/1998          2/28/2019




                                                                                      69 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 329 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     SHERMAN OAKS FASHION ASSOCIATES, LP
                                     ATTN: LEGAL DEPT
                                     2049 CENTURY PARK EAST 41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            9/8/1997          1/31/2020
                                     TRUMBULL SHOPPING CENTER #2 LLC
                                     ATTN: LEGAL DEPT
                                     2049 CENTURY PARK EAST 41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            9/2/1996          6/30/2019
                                     TRUMBULL SHOPPING CENTER #2 LLC
                                     ATTN: LEGAL DEPT
                                     2049 CENTURY PARK EAST 41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            9/2/1996          6/30/2024
                                     MONTGOMERY MALL LIMITED PARTNERSHIP
                                     ATTN: LEGAL DEPT
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            2/2/2011          1/31/2023
                                     EWH ESCONDIDO ASSOCIATES, L.P.
                                     ATTN: LEGAL DEPT
                                     2049 CENTURY PARK EAST41ST FLOOR
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            4/1/2017          4/30/2020
                                     UTC VENTURE LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            8/5/2013          1/31/2024
                                     WESTLAND GARDEN STATE PLAZA
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         10/26/2004           1/31/2019
                                     VALENCIA TOWN CENTER VENTURE LP C/O
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           6/21/2004          5/31/2019
                                     ANNAPOLIS MALL LP C/O WESTFIELD, LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            8/9/2010          1/31/2021
                                     OLD ORCHARD URBAN LIMITED PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           9/22/2003          1/31/2019
                                     SANTA ANITA SHOPPINGTOWN LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           7/27/1998          1/31/2020




                                                                                      70 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 330 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                           Address                                        Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     WEA PALM DESERT LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           4/24/1995          1/31/2020
                                     PLAZA BONITA LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           3/11/1996          1/31/2021
                                     COUNTRYSIDE MALL LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            5/7/1996          6/30/2020
                                     OAKRIDGE MALL LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           11/4/1996          1/31/2019
                                     WEA SOUTHCENTER LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           7/25/2008          1/31/2019
                                     WHEATON PLAZA REGIONAL SHOPPING CENTER
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           5/30/1999          2/28/2019
                                     CITRUS PARK MALL OWNER LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           6/27/2011          1/31/2022
                                     ROSEVILLE SHOPPINGTOWN LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           10/6/2011          1/31/2021
                                     OLD ORCHARD URBAN LTD PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/14/2003           1/31/2019
                                     UNIVERSITY TOWNE CENTRE LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            8/6/2004          1/31/2025
                                     SHERMAN OAKS FASHION ASSOCIATES, LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           6/18/2004          1/31/2025




                                                                                      71 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 331 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     WESTLAND GARDEN STATE PLAZA, LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           3/18/2005          1/31/2021
                                     WESTFIELD TOPANGA OWNER LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           10/6/2006          1/31/2020
                                     SANTA ANITA SHOPPINGTOWN LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           9/14/2006          1/31/2027
                                     ANNAPOLIS MALL LIMITED PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           11/1/2007          1/31/2020
                                     BRANDON SHOPPING CENTER PARTNERS, LTD
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            4/5/2007          1/31/2019
                                     ROSEVILLE SHOPPINGTOWN LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/13/2008           1/31/2019
                                     MONTGOMERY MALL LIMITED PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/20/2008           1/31/2021
                                     VALENCIA TOWN CENTER VENTURE, LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/11/2010           1/31/2021
                                     VF MALL LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         10/30/2013           1/31/2024
                                     PLAZA BONITA LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           8/16/2007          1/31/2020
                                     WEA SOUTHCENTER LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           7/25/2008          1/31/2019




                                                                                      72 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 332 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                            Address                                       Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     OAKRIDGE MALL LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           7/24/2008          1/31/2019
                                     SANTA ANITA SHOPPINGTOWN LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           6/19/2008          1/31/2019
                                     WESTFIELD VALENCIA TOWN CENTER LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/11/2010           1/31/2021
                                     FOX HILLS MALL, LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           10/8/2009          1/31/2020
                                     ANNAPOLIS MALL LIMITED PARTNERSHIP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         10/28/2009           1/31/2019
                                     SHERMAN OAKS FASHION ASSOCIATES, LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                            3/4/2010          6/30/2020
                                     SUNRISE MALL LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           10/7/2011          1/31/2022
                                     WESTFIELD SOUTH SHORE MALL, L.P.
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           8/31/2011         10/26/2019
                                     BRANDON SHOPPING CENTER PARTNERS, LTD
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           4/25/2012          1/31/2023
                                     TRUMBULL SHOPPING CENTER #2 LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           1/25/2019          1/31/2019
                                     TRUMBULL SHOPPING CENTER #2 LLC
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           1/25/2019          1/31/2030




                                                                                      73 of 77
                                            Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                          Document      Page 333 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
             Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                     WHEATON PLAZA REGIONAL SHOPPING CENTER
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                         11/21/2012           1/31/2023
                                     WEA PALM DESERT LP
                                     2049 CENTURY PARK EAST41ST FLOOR
                                     ATTN: LEGAL DEPT
WESTFIELD, INTL                      LOS ANGELES CA 90067                                              REAL PROPERTY LEASE                           7/17/2013          1/31/2019
                                     WHITESTONE VILLAGE SQUARE AT DANA PARK LLC
                                     20789 NORTH PIMA ROAD
                                     PROPERTY MANAGER
WHITESTONE REIT                      SCOTTSDALE AZ 85255                                               REAL PROPERTY LEASE                         11/14/2007           1/31/2020
                                     6121 WEST PARK BLVD, SUITE D116
                                     ATTN: GENERAL MANAGER
WILLOW BEND MALL                     PLANO TX 75093                                                    REAL PROPERTY LEASE                           6/27/2003          7/31/2021
                                     2000 WILLOWBROOK MALL
                                     ATTN: GENERAL MANAGER
WILLOWBROOK MALL (TX), LLC           HOUSTON TX 77070                                                  REAL PROPERTY LEASE                            7/9/2008          1/31/2021
                                     C/O NAMCO REALTY LLC
                                     150 GREAT NECK ROAD, SUITE 304
WIREGRASS REALTY LLC                 GREAT NECK NY 11021                                               REAL PROPERTY LEASE                           11/9/2011          1/31/2022
                                     250 WOODBRIDGE CENTER DRIVE
                                     ATTN: GENERAL MANAGER
WOODBRIDGE CENTER                    WOODBRIDGE NJ 7095                                                REAL PROPERTY LEASE                         10/31/2012           1/31/2023
                                     UNIVESITY MALL SHOPPING CENTER, L.C.
                                     2733 EAST PARLES WAY, STE 300
WOODBURY CORPORATION                 SALT LAKE CITY UT 84109                                           REAL PROPERTY LEASE                           7/29/2009          1/31/2020
                                     GENERAL COUNSEL
                                     PFP COLUMBUS, LLC
                                     180 EAST BROAD STREET
WP GLIMCHER INC.                     COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           8/27/2004          1/31/2019
                                     GENERAL COUNSEL
                                     LEAWOOD TCP LLC
                                     180 EAST BROAD STREET
WP GLIMCHER INC.                     COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           1/21/2005          1/31/2020
                                     BRE/PEARLRIDGE LLC
                                     180 EAST BROAD STREET
                                     GENERAL COUNSEL
WP GLIMCHER INC.                     COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                            4/3/1995          1/31/2020
                                     LEAWOOD TCP, LLC
                                     180 EAST BROAD STREET
                                     GENERAL COUNSEL
WP GLIMCHER INC.                     COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           5/20/2002          1/31/2023
                                     GLIMCHER MJC, LLC
                                     180 EAST BROAD STREET
                                     GENERAL COUNSEL
WP GLIMCHER INC.                     COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           5/18/1998          1/31/2019




                                                                                      74 of 77
                                           Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                         Document      Page 334 of 345
                                                                         In re Gymboree Retail Stores, LLC
                                                                                 Case No. 19-30249
                                                               Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                   List Contract Number
                                                                                                       Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                             Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    WP GLIMCHER INC.
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           6/28/1998          1/31/2019
                                    PFP COLUMBUS, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           8/27/2004          1/31/2019
                                    LEAWOOD TCP LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           1/21/2005          1/31/2020
                                    PFP COLUMBUS, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           7/22/2009          1/31/2020
                                    NORTHWOODS SHOPPING CENTER, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                            7/7/2010          1/31/2021
                                    JOHNSON CITY VENTURE, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           3/30/2011          1/31/2022
                                    CHARLOTTESVILLE FASHION SQUARE LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                         10/13/2010           1/31/2021
                                    DAYTON MALL VENTURE, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                            6/8/2011          1/31/2022
                                    BRUNSWICK SQUARE MALL, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                         12/14/2011           1/31/2022
                                    MALL AT COTTONWOOD, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           3/29/2013          1/31/2024
                                    ATC GLIMCHER, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                 REAL PROPERTY LEASE                           12/2/2011          1/31/2022




                                                                                     75 of 77
                                            Case 19-30249-KLP      Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38           Desc Main
                                                                           Document      Page 335 of 345
                                                                          In re Gymboree Retail Stores, LLC
                                                                                  Case No. 19-30249
                                                                Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                    List Contract Number
                                                                                                        Description of Contract or Lease and   Date of Contract                      of Any Government
            Contract Counterparty                               Address                                     Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                    MAPLEWOOD MALL, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           4/25/2012          1/31/2023
                                    OAK COURT MALL, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           4/20/2012          1/31/2023
                                    TOWN CENTER AT AURORA, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           2/27/2013          1/31/2024
                                    SM MESA MALL, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           9/24/2012          1/31/2023
                                    MALL AT LONGVIEW, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           12/5/2012          1/31/2023
                                    MFC BEAVERCREEK, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           1/16/2013          1/31/2023
                                    SOUTHERN PARK MALL, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           4/24/2013          1/31/2024
                                    MELBOURNE SQUARE, LLC
                                    180 EAST BROAD STREET
                                    GENERAL COUNSEL
WP GLIMCHER INC.                    COLUMBUS OH 43215                                                  REAL PROPERTY LEASE                           11/1/2013          1/31/2024
                                    S.R. WEINER & ASSOCIATES, INC.
                                    330 BOYLSTON STREET, SUITE 3000
WS ASSET MANAGEMENT, INC            CHESTNUT HILL MA 2467                                              REAL PROPERTY LEASE                         11/23/2004           1/31/2020
                                    LEGACY PLACE PROPERTIES LLC
                                    33 BOYLSTON STREET, SUITE 3000
WS ASSET MANAGEMENT, INC            CHESTNUT HILL MA 2467                                              REAL PROPERTY LEASE                           8/24/2009          1/31/2020
                                    MARKET STREET RETAIL SOUTH, LLC
                                    33 BOYLSTON STREET, SUITE 3000
WS ASSET MANAGEMENT, INC            CHESTNUT HILL MA 2467                                              REAL PROPERTY LEASE                           8/31/2013          1/31/2024
                                    YTC MALL OWNER LLC
                                    100 N. SEPULVEDA BLVD, SUITE 1925
                                    MANAGING PRINCIPAL
YTC MALL OWNER, LLC                 EL SEGUNDO CA 90245                                                REAL PROPERTY LEASE                         11/21/2005           1/31/2020




                                                                                      76 of 77
                                              Case 19-30249-KLP     Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38            Desc Main
                                                                            Document      Page 336 of 345
                                                                            In re Gymboree Retail Stores, LLC
                                                                                    Case No. 19-30249
                                                                  Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                      List Contract Number
                                                                                                          Description of Contract or Lease and   Date of Contract                      of Any Government
              Contract Counterparty                              Address                                      Nature of Debtor's Interest           or Lease        Remaining Term           Contract
                                      ZFS HOLDING 2005, LLC C/O DAYSTAR DEVEL
                                      5959 TOPANGA CANYON BLVD #285
ZFS HOLDING 2005, LLC                 WOODLAND HILLS CA 91367                                            REAL PROPERTY LEASE                         10/11/2007           1/31/2022




                                                                                        77 of 77
            Case 19-30249-KLP                         Doc 8            Filed 03/01/19 Entered 03/01/19 21:32:38                Desc Main
                                                                     Document      Page 337 of 345
 Fill in this information to identify the case:

 Debtor name         Gymboree Retail Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-30249
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                          See Attached                     D   2.1
             Schedule H                                                                            Schedule D Part 1                E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                              Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                          Document      Page 338 of 345
                                                           In re Gymboree Retail Stores, LLC
                                                                   Case No. 19-30249
                                                                 Schedule H: Codebtors

                                                                                                                              Applicable Schedules
          Name of Codebtor                   Address                                           Name of Creditor                    (D, E/F, G)
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN
Gymboree Group, Inc.                FRANCISCO, CA 94105          1311 MONTANA, LLC                                            G
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN
Gymboree Group, Inc.                FRANCISCO, CA 94105          ALL LANDLORDS FOR STORE LEASES                               G
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN
Gymboree Group, Inc.                FRANCISCO, CA 94105          AVISON YOUNG                                                 G
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gyboree Intermediate Corporation    FRANCISCO, CA 94105          REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Group, Inc.                FRANCISCO, CA 94105          REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gym-Card LLC                        FRANCISCO, CA 94105          REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Manufacturing Inc.         FRANCISCO, CA 94105          REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Distribution, Inc.         FRANCISCO, CA 94105          REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Operations, Inc.           FRANCISCO, CA 94105          REVOLVER                                                D



                                                                        1 of 7
                            Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                        Document      Page 339 of 345
                                                         In re Gymboree Retail Stores, LLC
                                                                 Case No. 19-30249
                                                               Schedule H: Codebtors

                                                                                                                            Applicable Schedules
         Name of Codebtor                  Address                                           Name of Creditor                    (D, E/F, G)
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gym-Mark, Inc.                    FRANCISCO, CA 94105          REVOLVER                                                D
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN      BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Wholesale, Inc.          FRANCISCO, CA 94105          REVOLVER                                                D
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          BP PRUCENTER ACQUISITION LLC                                 G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          CARUSO AFFILIATED                                            G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          CRAIG REALTY GROUP                                           G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          CRAIG REALTY GROUP                                           G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          CRAIG REALTY GROUP                                           G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          DEVILS LAKE ROAD LLC                                         G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          EAST 67TH STREET OWNERS, INC.                                G



                                                                      2 of 7
                              Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                          Document      Page 340 of 345
                                                           In re Gymboree Retail Stores, LLC
                                                                   Case No. 19-30249
                                                                 Schedule H: Codebtors

                                                                                                                              Applicable Schedules
          Name of Codebtor                   Address                                           Name of Creditor                    (D, E/F, G)
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN
Gymboree Group, Inc.                FRANCISCO, CA 94105          EQUITY ONE (NORTHEAST PORTFOLIO) INC                         G
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gyboree Intermediate Corporation    FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Group, Inc.                FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gym-Card LLC                        FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Manufacturing Inc.         FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Distribution, Inc.         FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Operations, Inc.           FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gym-Mark, Inc.                      FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN      GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Wholesale, Inc.            FRANCISCO, CA 94105          TEXAS), AS COLLATERAL AGENT                                  D



                                                                        3 of 7
                            Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                        Document      Page 341 of 345
                                                         In re Gymboree Retail Stores, LLC
                                                                 Case No. 19-30249
                                                               Schedule H: Codebtors

                                                                                                                            Applicable Schedules
         Name of Codebtor                  Address                                           Name of Creditor                    (D, E/F, G)
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          SETTLERS' R2, INC.                                           G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          SIMON PREMIUM OUTLETS                                        G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          STARWOOD PROPERTY MANAGEMENT                                 G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G



                                                                      4 of 7
                            Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                        Document      Page 342 of 345
                                                         In re Gymboree Retail Stores, LLC
                                                                 Case No. 19-30249
                                                               Schedule H: Codebtors

                                                                                                                            Applicable Schedules
         Name of Codebtor                  Address                                           Name of Creditor                    (D, E/F, G)
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G



                                                                      5 of 7
                            Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                        Document      Page 343 of 345
                                                         In re Gymboree Retail Stores, LLC
                                                                 Case No. 19-30249
                                                               Schedule H: Codebtors

                                                                                                                            Applicable Schedules
         Name of Codebtor                  Address                                           Name of Creditor                    (D, E/F, G)
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G



                                                                      6 of 7
                            Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38              Desc Main
                                                        Document      Page 344 of 345
                                                         In re Gymboree Retail Stores, LLC
                                                                 Case No. 19-30249
                                                               Schedule H: Codebtors

                                                                                                                            Applicable Schedules
         Name of Codebtor                  Address                                           Name of Creditor                    (D, E/F, G)
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TANGER FACTORY OUTLET CENTERS                                G
                                  71 STEVENSON STREET STE.
                                  2200, 415-278-7000, SAN
Gymboree Group, Inc.              FRANCISCO, CA 94105          TRADEMARK PROPERTY CO.                                       G




                                                                      7 of 7
Case 19-30249-KLP   Doc 8     Filed 03/01/19 Entered 03/01/19 21:32:38   Desc Main
                            Document      Page 345 of 345
